Exhibit 10.1

Execution Version

 

 

SECOND AMENDED AND RESTATED ABL CREDIT AGREEMENT

among

MOBILE MINI, INC.,

THE OTHER BORROWERS AND GUARANTORS PARTY HERETO,

THE VARIOUS LENDERS PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT

 

 

Dated as of March 22, 2019

 

 

DEUTSCHE BANK SECURITIES INC.,

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC and

BANK OF THE WEST,

as JOINT LEAD ARRANGERS and JOINT BOOKRUNNERS

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC and

BANK OF THE WEST,

as CO-SYNDICATION AGENTS,

WELLS FARGO BANK, NATIONAL ASSOCIATION, ING CAPITAL LLC, MUFG UNION BANK,

N.A., COMPASS BANK, BANK OF MONTREAL and CREDIT SUISSE SECURITIES LLC,

as SENIOR MANAGING AGENTS

and

WELLS FARGO BANK, NATIONAL ASSOCIATION, ING CAPITAL LLC, MUFG UNION BANK,

N.A., COMPASS BANK, BANK OF MONTREAL and CREDIT SUISSE SECURITIES LLC,

as CO-DOCUMENTATION AGENTS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   Definitions and Accounting Terms.      2  

1.01

   Defined Terms      2  

1.02

   Exchange Rates      66  

1.03

   Certain Rules of Construction      66  

SECTION 2.

   Amount and Terms of Credit      67  

2.01

   The Commitments      67  

2.02

   Minimum Amount of Each Borrowing      72  

2.03

   Notice of Borrowing      72  

2.04

   Disbursement of Funds      73  

2.05

   Notes      75  

2.06

   Conversions      76  

2.07

   Pro Rata Borrowings      77  

2.08

   Interest      77  

2.09

   Interest Periods      78  

2.10

   Increased Costs, Illegality, etc.      79  

2.11

   Compensation      82  

2.12

   Change of Lending Office      82  

2.13

   Replacement of Lenders      82  

2.14

   US Company, UK Company and Canadian Company as Agents for Borrowers      83  

2.15

   Incremental Commitments      84  

2.16

   UK Revolving Loans and Canadian Revolving Loans; Intra-Lender Issues      86
 

2.17

   Equivalent Amount      89  

2.18

   [Reserved]      89  

2.19

   Defaulting Lenders      90  

2.20

   Cash Collateral.      92  

2.21

   LIBOR Successor Rate      93  

2.22

   EURIBOR Successor Rate      94  

SECTION 3.

   Letters of Credit.      95  

3.01

   US Letters of Credit      95  

3.02

   UK Letters of Credit      96  

3.03

   Canadian Letters of Credit      98  

3.04

   Maximum US Letter of Credit Outstandings; Final Maturities      99  

3.05

   Maximum UK Letter of Credit Outstandings; Final Maturities      99  

3.06

   Maximum Canadian Letter of Credit Outstandings; Final Maturities      99  

3.07

   US Letter of Credit Requests; Minimum Stated Amount      100  

3.08

   UK Letter of Credit Requests; Minimum Stated Amount      100  

3.09

   Canadian Letter of Credit Requests; Minimum Stated Amount      101  

3.10

   US Letter of Credit Participations          102  

 

-i-



--------------------------------------------------------------------------------

3.11

   UK Letter of Credit Participations      103  

3.12

   Canadian Letter of Credit Participations      105  

3.13

   Agreement to Repay US Letter of Credit Drawings      107  

3.14

   Agreement to Repay UK Letter of Credit Drawings      107  

3.15

   Agreement to Repay Canadian Letter of Credit Drawings      108  

3.16

   Increased Costs – US Letters of Credit      109  

3.17

   Increased Costs – UK Letters of Credit      110  

3.18

   Increased Costs – Canadian Letters of Credit      110  

SECTION 4.

   Commitment Commission; Fees; Reductions of Commitment      111  

4.01

   Fees      111  

4.02

   Voluntary Termination of Unutilized Commitments      112  

4.03

   Mandatory Reduction of Commitments      113  

SECTION 5.

   Prepayments; Payments; Taxes      113  

5.01

   Voluntary Prepayments      113  

5.02

   Mandatory Repayments; Cash Collateralization      114  

5.03

   Method and Place of Payment      116  

5.04

   Net Payments – US Borrowers      118  

5.05

   Tax Gross Up and Indemnities – UK Subsidiaries      121  

5.06

   Net Payments – Canadian Borrowers      129  

SECTION 6.

   Conditions Precedent to Credit Events on the Effective Date      130  

6.01

   Effective Date; Notes      130  

6.02

   Officer’s Certificate      130  

6.03

   Opinions of Counsel      130  

6.04

   Company Documents; Proceedings; etc.      131  

6.05

   Consummation of the Transactions; etc.      131  

6.06

   No Material Adverse Effect on US Company      131  

6.07

   US Pledge Agreement      131  

6.08

   UK Third Supplemental Share Charge      132  

6.09

   US Security Agreement      132  

6.10

   UK Third Supplemental Debenture and UK Third Supplemental Partnership
Debenture      132  

6.11

   Canadian Security Agreement and Canadian Share Pledge Agreement      133  

6.12

   Master Reaffirmation Agreements.      133  

6.13

   Mortgages.      133  

6.14

   Financial Statements; Pro Forma Balance Sheet; Projections; etc.      134  

6.15

   Solvency Certificate; Insurance Certificates      134  

6.16

   Fees, etc.      135  

6.17

   Initial Borrowing Base Certificate; etc      135  

6.18

   No Defaults under Senior Note Indentures      135  

6.19

   Patriot Act; Beneficial Ownership Regulation      135  

6.20

   Absence of Litigation      135  

 

-ii-



--------------------------------------------------------------------------------

6.21

   Margin Regulations      135  

6.22

   Delaware Trust Documents      135  

SECTION 7.

   Conditions Precedent to All Credit Events      136  

7.01

   No Default; Representations and Warranties      136  

7.02

   Notice of Borrowing; Letter of Credit Request      136  

SECTION 8.

   Representations, Warranties and Agreements      136  

8.01

   Organization and Qualification      137  

8.02

   Power and Authority; No Violation      137  

8.03

   Legally Enforceable Agreement      137  

8.04

   Capital Structure      137  

8.05

   Names      138  

8.06

   Business Locations; Agent for Process      138  

8.07

   Title to Properties; Priority of Liens      138  

8.08

   Accounts      138  

8.09

   Equipment      139  

8.10

   Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections      139  

8.11

   Full Disclosure      140  

8.12

   Surety Obligations      140  

8.13

   Tax Returns and Payments      140  

8.14

   [Reserved]      140  

8.15

   Intellectual Property, etc.      140  

8.16

   Government Consents      141  

8.17

   Compliance with Laws      141  

8.18

   Restrictions      141  

8.19

   Litigation      141  

8.20

   No Defaults      141  

8.21

   Leases      142  

8.22

   Use of Proceeds; Margin Regulations      142  

8.23

   Compliance with ERISA      142  

8.24

   Trade Relations      144  

8.25

   Security Documents      144  

8.26

   Investment Company Act      145  

8.27

   Representations and Warranties in Other Credit Documents      145  

8.28

   Environmental Matters      145  

8.29

   Employment and Labor Relations      146  

8.30

   Indebtedness      146  

8.31

   Insurance      146  

8.32

   Plans; Non-Compete Agreements; Collective Bargaining Agreements; Existing
Indebtedness Agreements      146  

8.33

   Anti-Terrorism Laws      146  

8.34

   UK Pensions      147  

8.35

   Anti-Corruption Laws      147  

 

-iii-



--------------------------------------------------------------------------------

8.36

   EEA Financial Institution Status      147  

SECTION 9.

   Affirmative Covenants      147  

9.01

   Information Covenants      148  

9.02

   Books, Records and Inspections; Field Examinations; Appraisals; Records and
Reports of Inventory, Machinery and Equipment      151  

9.03

   Maintenance of Property; Insurance      152  

9.04

   Administration of Equipment; Maintenance of Equipment      153  

9.05

   Existence; Franchises      153  

9.06

   Compliance with Statutes, etc.      154  

9.07

   Compliance with Environmental Laws      154  

9.08

   ERISA      154  

9.09

   End of Fiscal Years; Fiscal Quarters      156  

9.10

   Performance of Obligations      156  

9.11

   Payment of Taxes      156  

9.12

   Use of Proceeds      156  

9.13

   Additional Security; Further Assurances; etc.      156  

9.14

   [Reserved]      158  

9.15

   Projections      158  

9.16

   Landlord, Processor and Storage Agreements      159  

9.17

   Deposit and Brokerage Accounts      159  

9.18

   Credit Party Financial Statements      159  

9.19

   Qualified Derivative Obligations      159  

9.20

   Centre of Main Interest      159  

9.21

   Administration of Accounts      159  

9.22

   Post-Closing Matters      160  

SECTION 10.

   Negative Covenants      160  

10.01

   [Reserved]      160  

10.02

   Liens      160  

10.03

   Sale of Assets      161  

10.04

   Restricted Payments      162  

10.05

   Indebtedness      163  

10.06

   Contingent Obligations      166  

10.07

   Advances, Investments and Loans      166  

10.08

   Transactions with Affiliates      167  

10.09

   Registered Pension Plans      167  

10.10

   Additional Negative Pledges      167  

10.11

   No Subsidiaries      167  

10.12

   Operating Leases; Off-Balance Sheet Financing      169  

10.13

   Permitted Acquisitions      169  

10.14

   Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc      171  

10.15

   Limitation on Certain Restrictions on Subsidiaries      171  

10.16

   Limitation on Issuance of Equity Interests      171  

 

-iv-



--------------------------------------------------------------------------------

10.17

   Business; etc      172  

10.18

   No Additional Deposit Accounts; etc      172  

10.19

   Tax Consolidation      172  

10.20

   Fiscal Year End      172  

10.21

   Fixed Charge Coverage Ratio      172  

10.22

   Sanctions      173  

10.23

   Anti-Corruption Laws      173  

SECTION 11.

   Events of Default      173  

11.01

   Payment of Obligations      173  

11.02

   Misrepresentations      173  

11.03

   Breach of Specific Covenants      173  

11.04

   Breach of Other Covenants      173  

11.05

   Default Under Other Agreements      174  

11.06

   Failure of Enforceability of Credit Documents; Security      174  

11.07

   Canadian Insolvency and Related Proceedings      174  

11.08

   Insolvency and Related Proceedings      174  

11.09

   Business Disruption; Condemnation      175  

11.10

   ERISA      175  

11.11

   Guarantee      176  

11.12

   Criminal Forfeiture      176  

11.13

   Judgments      176  

11.14

   Change of Control      176  

SECTION 12.

   The Administrative Agent and the Collateral Agent      177  

12.01

   Appointment      177  

12.02

   Nature of Duties      177  

12.03

   Lack of Reliance on the Administrative Agent and the Collateral Agent     
178  

12.04

   Certain Rights of the Agents      178  

12.05

   Reliance      178  

12.06

   Indemnification      179  

12.07

   The Administrative Agent and the Collateral Agent in their Individual
Capacities      179  

12.08

   Holders      179  

12.09

   Resignation and Removal of the Administrative Agent and the Collateral Agent
     179  

12.10

   Collateral Matters      181  

12.11

   Delivery of Information      182  

12.12

   Withholding      182  

12.13

   Delegation of Duties      182  

12.14

   Quebec Security      183  

12.15

   Certain ERISA Matters      183  

SECTION 13.

   Miscellaneous          184  

 

-v-



--------------------------------------------------------------------------------

13.01

   Payment of Expenses, etc.      184  

13.02

   Right of Setoff      185  

13.03

   Notices      186  

13.04

   Benefit of Agreement; Assignments; Participations      187  

13.05

   No Waiver; Remedies Cumulative      189  

13.06

   Payments Pro Rata      190  

13.07

   Calculations; Computations      190  

13.08

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
191  

13.09

   Counterparts      192  

13.10

   Effectiveness      192  

13.11

   Headings Descriptive      192  

13.12

   Amendment or Waiver; etc.      192  

13.13

   Survival      194  

13.14

   Domicile of Loans      195  

13.15

   Register      195  

13.16

   Confidentiality      195  

13.17

   No Fiduciary Duty      196  

13.18

   Patriot Act      197  

13.19

   Interest Rate Limitation      197  

13.20

   Release of Borrowers      197  

13.21

   Amendment and Restatement      197  

13.22

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      198
 

13.23

   Judgment Currency      199  

SECTION 14.

   Nature of Borrower Obligations      199  

14.01

   Nature of Borrower Obligations      199  

14.02

   Independent Obligation      200  

14.03

   Authorization      200  

14.04

   Reliance      200  

14.05

   Contribution; Subrogation      200  

14.06

   Waiver      201  

SECTION 15.

   Guarantee      201  

15.01

   The Guarantees      201  

15.02

   Obligations Unconditional      202  

15.03

   Reinstatement      204  

15.04

   Subrogation; Subordination      204  

15.05

   Remedies      205  

15.06

   Instrument for Payment of Money      205  

15.07

   Continuing Guarantee      205  

15.08

   General Limitation on Guarantee Obligations      206  

15.09

   Release of Guarantors      206  

15.10

   Right of Contribution      207  

15.11

   Keepwell      207  

 

-vi-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)

  

Lenders and Commitments

Schedule 1.01(b)

  

Locations – United States and Canada (US Borrowing Base Parties)

Schedule 1.01(c)

  

Locations – United Kingdom (UK Borrowing Base Parties)

Schedule 1.01(d)

  

Locations – United States and Canada (Canadian Borrowing Base Parties)

Schedule 1.01(e)

  

Eligible Real Property

Schedule 1.01(f)

  

Qualified Derivative Obligations

Schedule 3.01(c)

  

Existing US Letters of Credit

Schedule 3.02(c)

  

Existing UK Letters of Credit

Schedule 3.03(c)

  

Existing Canadian Letters of Credit

Schedule 6.13

   Effective Date Mortgages

Schedule 8.01

   Qualifications to do Business

Schedule 8.04

   Capital Structure

Schedule 8.05

   Names

Schedule 8.06

   Business Locations

Schedule 8.12

   Surety Obligations

Schedule 8.18

   Restrictions

Schedule 8.19

   Litigation

Schedule 8.21

   Leases

Schedule 8.23

   ERISA Plans

Schedule 8.24

   Business Relationships

Schedule 8.30

   Continuing Indebtedness

Schedule 8.31

   Insurance

Schedule 8.32

   Plans; Existing Indebtedness Agreements

Schedule 9.22

   Post-Closing Matters

Schedule 10.02

   Liens

Schedule 10.05

   Indebtedness

Schedule 10.07

   Deposits with Financial Institutions

Schedule 10.08

   Transactions with Affiliates

Schedule 10.12

   Operating Leases

Schedule 10.18

   Deposit Accounts

Schedule 13.03

   Lender Addresses

EXHIBITS

  

Exhibit A-1

   Notice of Borrowing

Exhibit A-2

   Notice of Conversion/Continuation

Exhibit B-1

   Form of US Revolving Note

Exhibit B-2

   Form of US Swingline Note

Exhibit B-3

   Form of UK Revolving Note

Exhibit B-4

   Form of UK Swingline Note

Exhibit B-5

   Form of Canadian Revolving Note

Exhibit C

   Form Assignment and Assumption Agreement

Exhibit D

   Form of Incremental Commitment Agreement

Exhibit E

   Form of Joinder Agreement

Exhibit F

   Form of US Letter of Request

Exhibit G

   Form of UK Letter of Request

Exhibit H

   Form of Canadian Letter of Credit Request

Exhibit I    

   Form of Section 5.04(b)(ii) Certificate

 

-vii-



--------------------------------------------------------------------------------

Exhibit J-1

   Form of DLA Piper (US) Opinion

Exhibit J-2

   Form of DLA Piper (UK) Opinion

Exhibit J-3

   Form of DLA Piper (Canada) Opinion

Exhibit J-4

   Form of Special Delaware Counsel Opinions

Exhibit J-5

   Form of Real Estate Local Counsel Opinions

Exhibit K

   Form of Secretary’s Certificate, Formalities Certificates and Officer’s
Certificate

Exhibit L

   Form of UK Third Supplemental Share Charge

Exhibit M

  

Form of UK Third Supplemental Debenture and UK Third Supplemental Partnership
Debenture

Exhibit N

   Form of Solvency Certificate

Exhibit O

   Form of Compliance Certificate

Exhibit P

   Form of Borrowing Base Certificate

Exhibit Q

   Form of Second US Master Reaffirmation Agreement

Exhibit R

   Form of Second Canadian Master Reaffirmation Agreement

Exhibit S

   Form of Quarterly Pricing Certificate

 

 

-viii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated as of March 22, 2019,
among MOBILE MINI, INC., a Delaware corporation (“US Company”), MOBILE STORAGE
GROUP, INC., a Delaware corporation (“MSG”), MSG INVESTMENTS, INC., a California
corporation (“MSGI”), MOBILE MINI I, INC., an Arizona corporation (“MMI”),
MOBILE MINI, LLC, a Delaware limited liability company (“MM (DE)”), MOBILE MINI,
LLC, a California limited liability company (“MM (CA)” and, together with US
Company, MSG, MSGI, MMI, MM (DE) and each other entity that becomes a US
Borrower pursuant to Section 9.13, Section 10.11 or Section 10.13, collectively,
the “US Borrowers”, and each, a “US Borrower”), RAVENSTOCK MSG LIMITED, a
limited liability company incorporated in England and Wales (the “UK Company”),
MOBILE MINI UK LIMITED, a corporation incorporated in England and Wales (“Mobile
Mini UK” and together with UK Company and each other entity that becomes a UK
Borrower pursuant to Section 9.13, Section 10.11 or Section 10.13, collectively,
the “UK Borrowers”, and each, a “UK Borrower”), MOBILE MINI CANADA ULC, an
unlimited liability corporation incorporated in British Columbia (“Canadian
Company” and together with each other entity that becomes a Canadian Borrower
pursuant to Section 9.13, Section 10.11 or Section 10.13, collectively, the
“Canadian Borrowers”, and each, a “Canadian Borrower” and, together with each US
Borrower and each UK Borrower, collectively, the “Borrowers”, and each, a
“Borrower”), the Guarantors party hereto from time to time, the Lenders party
hereto from time to time and Deutsche Bank AG New York Branch, as Administrative
Agent. All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.

W I T N E S S E T H:

WHEREAS, on February 22, 2012 (the “Original Effective Date”), the Borrowers,
certain of the Guarantors, the Administrative Agent and certain lenders entered
into an ABL Credit Agreement (the “Original Credit Agreement”);

WHEREAS, on December 14, 2015 (the “First A&R Effective Date”), the Borrowers,
certain of the Guarantors, the Administrative Agent and certain lenders entered
into an Amended and Restated ABL Credit Agreement (as amended prior to the date
hereof, the “Existing Credit Agreement”) that amended and restated the Original
Credit Agreement;

WHEREAS, the Borrowers have requested that the Lenders amend and restate the
Existing Credit Agreement in order to, among other things, make available a
$1,000,000,000 five year asset-based revolving credit facility;

WHEREAS, the Lenders party hereto have agreed to amend and restate the Existing
Credit Agreement on the terms and conditions set forth in this Agreement and to
provide or continue the Revolving Loan Commitments in the amounts set forth for
each such Lender on Schedule 1.01(a) hereto on the Effective Date; and

WHEREAS, on the Effective Date of this Agreement, (a) all Refinanced
Indebtedness together with all interest, fees and other amounts accrued and
payable thereon and all fees and other amounts accrued and payable in respect of
all “Letters of Credit” (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement shall be repaid in full with the proceeds of the
initial Borrowing under this Agreement and (b) each “Letter of Credit” (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be continued as a Letter of Credit under this Agreement.

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS
CONTAINED HEREIN, THE PARTIES HERETO AGREE AS FOLLOWS:

 

-1-



--------------------------------------------------------------------------------

SECTION 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC, and any and all supporting obligations in respect thereof.

“Account Debtor” shall mean each Person who is obligated on an Account.

“Acquisition” shall mean (i) the acquisition by US Company or any of its
Subsidiaries of all of the issued and outstanding Equity Interests of a Person,
(ii) the acquisition by US Company or any of its Subsidiaries of all or
substantially all of the assets of a Person or a line of business or division of
a Person or (iii) the merger or consolidation of US Company or any of its
Subsidiaries with a Person other than a Person that was a Subsidiary of US
Company or such Subsidiary immediately prior to such merger.

“Additional Security Documents” shall have the meaning provided in Section 9.13.

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Administrative Agent” shall mean Deutsche Bank AG New York Branch, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (a) to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (b) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of US Company or any Subsidiary
thereof.

“Agent Advance” shall have the meaning provided in Section 2.01(i).

“Agent Advance Amount” shall have the meaning provided in Section 2.01(i).

“Agent Advance Period” shall have the meaning provided in Section 2.01(i).

“Agents” shall mean and include the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents, the Senior Managing Agents and the Co-Documentation
Agents.

“Aggregate Borrowing Base” shall mean as of any date of determination thereof,
an amount equal to the lesser of:

(i) the sum of (A) the amount calculated under the definition of US Borrowing
Base; plus (B) an amount equal to the lesser of (x) the UK Maximum Amount and
(y) the amount calculated under the definition of UK Borrowing Base (excluding
from such calculation, subclause (i) thereof) plus (C) an amount equal to the
lesser of (x) the Canadian Maximum Amount and (y) the amount calculated under
the definition of Canadian Borrowing Base (excluding from such calculation,
subclause (i) thereof); and

 

-2-



--------------------------------------------------------------------------------

(ii) the amount permitted to be outstanding under this Agreement by each of the
Senior Note Indentures then in effect.

“Aggregate Exposure” shall mean, at any time, the sum of (a) the Aggregate UK
Exposure, (b) the Aggregate US Exposure and (c) the Aggregate Canadian Exposure.

“Aggregate Canadian Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Canadian Revolving Loans then outstanding and
(b) the aggregate amount of all Canadian Letter of Credit Outstandings at such
time (exclusive of Canadian Letter of Credit Outstandings which are repaid with
the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Canadian Revolving Loans).

“Aggregate UK Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all UK Revolving Loans then outstanding, (b) the aggregate
amount of all UK Letter of Credit Outstandings at such time (exclusive of UK
Letter of Credit Outstandings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of UK Revolving
Loans), and (c) except for purposes of calculating the Applicable Commitment
Commission Percentage, the aggregate principal amount of all UK Swingline Loans
then outstanding (exclusive of UK Swingline Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of UK Revolving Loans).

“Aggregate US Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all US Revolving Loans then outstanding, (b) the aggregate
amount of all US Letter of Credit Outstandings at such time (exclusive of US
Letter of Credit Outstandings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of US Revolving
Loans), and (c) except for purposes of calculating the Applicable Commitment
Commission Percentage, the aggregate principal amount of all US Swingline Loans
then outstanding (exclusive of US Swingline Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of US Revolving Loans).

“Agreement” shall mean this Second Amended and Restated ABL Credit Agreement, as
modified, supplemented, amended, restated (including any amendment and
restatement hereof), extended and/or renewed from time to time.

“Agreement Currency” shall have the meaning provided in Section 13.23.

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.33(a).

“Applicable Commitment Commission Percentage” shall mean 0.225%.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Credit Document or other material
contract in question, including all applicable common law and equitable
principles; all provisions of all applicable state, provincial, federal and
foreign constitutions, statutes, rules, regulations and legally enforceable
orders of governmental bodies; and legally enforceable orders, judgments and
decrees of all courts and arbitrators, in each case, in any jurisdiction.

 

-3-



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, for the period from the Effective Date until the
first Start Date thereafter, a percentage per annum equal to, in the case of

(a) US Revolving Loans maintained as (i) Base Rate Loans, 0.50%, and (ii) US
LIBOR Loans, 1.50%;

(b) US Swingline Loans, 0.50%;

(c) UK Revolving Loans, 1.50%;

(d) UK Swingline Loans, 1.50%; and

(e) Canadian Revolving Loans maintained as (i) Canadian Prime Rate Loans, 0.50%
and (ii) Canadian LIBOR Loans, 1.50%.

From and after the first day of the fiscal quarter in which a certificate is
delivered in accordance with the first sentence of the following paragraph (or
from and after the first day of the fiscal quarter in which an Initial
Post-Closing Availability Certificate is delivered in accordance with the
following paragraph) indicating an entitlement to a different margin for any
Type of Loan than that described in the immediately preceding sentence (each, a
“Start Date”) to and including the applicable End Date described below, the
Applicable Margins for such Type of Loan (hereinafter, the “Adjustable
Applicable Margins”) shall be those set forth below opposite the Total Borrowing
Availability indicated to have been achieved in any certificate delivered in
accordance with the following sentence:

 




Level

  

Daily Average

Total Borrowing

Availability

   Revolving Loan
B/A Rate/LIBOR/EURIBOR
and UK Swingline Loan
Margin     US Revolving Loan and
US Swingline Loan
Base Rate Margin
and Canadian Revolving
Loan Canadian Prime Rate
Margin  

I

   Greater than $725,000,000      1.25 %      0.25 % 

II

   Greater than $275,000,000 but less than or equal to $725,000,000      1.50 % 
    0.50 % 

III

   Less than or equal to $275,000,000      1.75 %      0.75 % 

The Total Borrowing Availability used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a Quarterly
Pricing Certificate of US Company by an Authorized Officer of US Company to the
Administrative Agent (with a copy to be sent by the Administrative Agent to each
Lender), within 15 days after the last day of any fiscal quarter of US Company,
which certificate shall set forth the calculation of the daily average Total
Borrowing Availability for such fiscal quarter ended immediately prior to the
relevant Start Date and the Adjustable Applicable Margins which shall be
thereafter applicable (until same are changed or cease to apply in accordance
with the following sentences). The Adjustable Applicable Margins so determined
shall apply, except as set forth in the succeeding sentence, from the relevant
Start Date to the last day of the fiscal quarter immediately preceding the date
on which the next Quarterly Pricing Certificate is delivered to the

 

-4-



--------------------------------------------------------------------------------

Administrative Agent (the “End Date”); provided that if no such subsequent
Quarterly Pricing Certificate is delivered on or prior to the date which is 15
days following the last day of the fiscal quarter in which the previous Start
Date occurred, a new Start Date shall be deemed to have commenced and the
Adjustable Applicable Margins shall automatically adjust to those that
correspond to a Total Borrowing Availability at Level III (such Adjustable
Applicable Margins as so determined, the “Highest Adjustable Applicable
Margins”), effective from the first day of such fiscal quarter until the next
End Date. Notwithstanding anything to the contrary contained above in this
definition, the Applicable Margin and the Adjustable Applicable Margins shall be
(i) the Highest Adjustable Applicable Margins at all times during which there
shall exist any Default or Event of Default and (ii) those that correspond to a
Total Borrowing Availability at Level II for the period from the Effective Date
through (but not including) the first day of the fiscal quarter in which a
Quarterly Pricing Certificate is delivered for the fiscal quarter of US Company
ending June 30, 2019 (the “Initial Post-Closing Availability Certificate”).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Borrowing Availability set forth in any Quarterly Pricing Certificate delivered
to the Administrative Agent is inaccurate for any reason and the result thereof
is that the Lenders received interest or fees for any period based on an
Adjustable Applicable Margin that is less than that which would have been
applicable had the Total Borrowing Availability been accurately determined,
then, for all purposes of this Agreement, the “Adjustable Applicable Margin” for
any day occurring within the applicable period shall retroactively be deemed to
be the relevant percentage as based upon the accurately determined Total
Borrowing Availability for such period, and any shortfall in the interest or
fees theretofore paid by the Borrowers for the relevant periods pursuant to
Sections 2.08 and 4.01(b) as a result of the miscalculation of the Total
Borrowing Availability shall be deemed to be (and shall be) due and payable
under the relevant provisions of Section 2.08 or 4.01(b), as applicable, within
two Business Days of discovery of such inaccuracy (and shall remain due and
payable until paid in full, together with all amounts owing under
Section 2.08(f), in accordance with the terms of this Agreement).

“Appraisal Thresholds” shall have the meaning set forth in Section 9.02(b).

“Appraised Fair Market Value” shall mean, with respect to any Real Property, the
price at which a willing buyer, not an Affiliate of the seller, and a willing
seller who does not have to sell, would agree to purchase and sell such Real
Property, as determined by an Appraiser in an appraisal in form and substance
reasonably satisfactory to Administrative Agent.

“Appraiser” shall mean an appraiser employed by Administrative Agent or an
independent third party appraiser engaged by Administrative Agent, at US
Company’s expense.

“Approved Credit Support” shall mean an Account is (a) supported by an
irrevocable letter of credit satisfactory to the Administrative Agent, in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank), that has been delivered to the Administrative Agent and is directly
drawable by the Administrative Agent, or (b) is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent, in its Permitted Discretion.

“Arrangers” shall mean, collectively, Deutsche Bank Securities Inc., Bank of
America, N.A., JPMorgan Chase Bank, N.A., Barclays Bank PLC and Bank of the
West, each in its capacity as a Joint Lead Arranger.

“Asset Sale” shall have the meaning set forth in Section 10.03.

 

-5-



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit C.

“Authorized Officer” shall mean, with respect to (a) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors (or
equivalent governing body) of the respective Borrower to deliver such notices
pursuant to this Agreement and for which an appropriate incumbency certificate
in form and substance satisfactory to the Administrative Agent has been
delivered to the Administrative Agent, the Swingline Lender or the respective
Issuing Lender, (b) delivering financial information and officer’s certificates
pursuant to this Agreement, the chief financial officer or the chief accounting
officer of the US Company or the respective Borrower, and (c) any other matter
in connection with this Agreement or any other Credit Document, any officer (or
a person or persons so designated by any two officers) of the US Company or the
respective Borrower.

“B/A Rate” shall mean, in respect of any Interest Period, the average rate
applicable to Canadian Dollar bankers’ acceptances for a period equal to such
Interest Period appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swaps and Derivatives Association, Inc. 2000 definitions, as
modified and amended from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 10:00 a.m. (Toronto time), on
the related Interest Determination Date, provided that if such rate does not
appear on the Reuters Screen CDOR Page on such day the B/A Rate on such day
shall be the rate for such period applicable to Canadian Dollar bankers’
acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as
selected by the Administrative Agent, as of 10:00 a.m. (Toronto time) on such
day or, if such day is not a Business Day, then on the immediately preceding
Business Day plus 0.10% per annum. For the avoidance of doubt, if the B/A Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank” shall mean Deutsche Bank AG New York Branch.

“Banking Product Obligations” of the Credit Parties shall mean any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Products of which the Administrative Agent has received written
notice from the Borrowers or the applicable Banking Products Provider.

“Banking Products” shall mean each and any of the following bank services
provided to any Credit Party by any Banking Products Provider: (a) commercial
credit cards, (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, E-payables or comparable services, return items, overdrafts and
interstate depository network services).

“Banking Products Agreement” shall mean any agreement with respect to Banking
Products to which any Credit Party is a party.

 

-6-



--------------------------------------------------------------------------------

“Banking Products Provider” shall mean, with respect to any Banking Products
Agreement, (x) any provider who was the Administrative Agent or an Affiliate of
the Administrative Agent at the time such Banking Products Agreement was entered
into (or in the case of a Banking Products Agreement that was entered into prior
to the Effective Date, was the Administrative Agent or an Affiliate of the
Administrative Agent on the date hereof), or (y) a provider who was a Lender or
an Affiliate of a Lender at the time such Banking Products Agreement was entered
into (or in the case of a Banking Products Agreement that was entered into prior
to the Effective Date, was a Lender or an Affiliate of a Lender on the date
hereof), in each case, that has entered into such Banking Products Agreement
with any Credit Party; provided that, a Lender (and any Affiliate thereof) shall
not be a Banking Products Provider with respect to any Banking Products
Agreement entered into when such Lender was a Defaulting Lender.

“Banking Products Reserve” shall mean a reserve established by the
Administrative Agent from time to time in respect of the Borrowing Base Parties’
liabilities or potential liabilities as part of their cash management system
(including, without limitation, liabilities related to Banking Products) such
as, but not limited to, reserves for returned items, customary charges for
maintaining Deposit Accounts and similar items.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now or hereafter in effect, or any successor thereto.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1⁄2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time and (iii) LIBOR for a LIBOR Loan denominated in Dollars with a
one month Interest Period commencing on such day plus 1.00%. For purposes of
this definition, LIBOR shall be determined using LIBOR as otherwise determined
by the Administrative Agent in accordance with the definition of LIBOR, except
that (x) if a given day is a Business Day, such determination shall be made on
such day (rather than two Business Days prior to the commencement of an Interest
Period) or (y) if a given day is not a Business Day, LIBOR for such day shall be
the rate determined by the Administrative Agent pursuant to preceding clause
(x) for the most recent Business Day preceding such day. Any change in the Base
Rate due to a change in the Prime Lending Rate, the Federal Funds Rate or LIBOR
shall be effective as of the opening of business on the day of such change in
the Prime Lending Rate, the Federal Funds Rate or LIBOR, respectively. For the
avoidance of doubt, if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Base Rate Loan” shall mean (a) each US Swingline Loan and (b) each US Revolving
Loan designated or deemed designated as such by the relevant Borrower at the
time of the incurrence thereof or conversion thereto determined by reference to
the Base Rate.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

-7-



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“Borrowing” shall mean a UK Borrowing, a US Borrowing or a Canadian Borrowing.

“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(i).

“Borrowing Base Party” shall mean each US Borrowing Base Party, each UK
Borrowing Base Party and each Canadian Borrowing Base Party.

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, Toronto, Ontario, Brussels, Belgium and/or London, England, a
legal holiday or a day on which banking institutions are authorized or required
by law or other government action to close and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, (i) LIBOR Loans, any day which is a Business Day described in clause
(a) above and which is also a day for trading by and between banks in US Dollar
and Pounds Sterling deposits in the interbank eurodollar market and (ii) EURIBOR
Loans, any TARGET Day.

“Cabin Fleet Inventory” shall mean timber accommodation units which are included
in the UK Borrowing Base Parties’ lease fleet.

“Canadian Borrower” or “Canadian Borrowers” shall have the meaning provided in
the first paragraph of this Agreement.

“Canadian Borrowing” shall mean the borrowing of Canadian Revolving Loans from
all the Lenders on a given date having the same Interest Period.

“Canadian Borrowing Availability” shall mean, as of any date of determination,
the remainder of (a) the lesser of (i) the Canadian Maximum Amount at such time
and (ii) the Canadian Borrowing Base at such time minus (b) the Aggregate
Canadian Exposure at such time.

“Canadian Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 6.17 or Section 9.01(i) (but
as modified as provided below in this definition), equal to, without
duplication, the sum of

(i) (A) the amount calculated under the definition of US Borrowing Base,
provided that in no event shall any asset constituting a portion of the US
Borrowing Base concurrently constitute a portion of the Canadian Borrowing Base
plus (B) the amount calculated under the definition of UK Borrowing Base,
provided that in no event shall any asset constituting a portion of the UK
Borrowing Base concurrently constitute a portion of the Canadian Borrowing Base,
plus

(ii) eighty-five percent (85%) of Eligible Canadian Accounts, plus

(iii) ninety percent (90%) of Eligible Canadian Rental Fleet Inventory, plus

(iv) one hundred percent (100%) of Eligible Canadian Cash, plus

 

-8-



--------------------------------------------------------------------------------

(v) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (iv)(B) of the definition of
US Borrowing Base and clause (v)(B) of the definition of UK Borrowing Base and
(B) the sum of (1) ninety percent (90%) of Eligible Canadian Container Inventory
Held for Sale; plus (2) ninety percent (90%) of Eligible Canadian
Work-In-Process Container Inventory; plus (3) sixty-five percent (65%) of
Eligible Canadian Raw Materials Inventory; plus

(vi) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of US
Borrowing Base and clause (vi)(B) of the definition of UK Borrowing Base and
(B) eighty-five percent (85%) of Eligible Canadian Machinery and Equipment;
minus

(vii) the amount of all Reserves then established by the Administrative Agent
against the Canadian Borrowing Base.

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner as it shall determine in its Permitted Discretion. The Canadian Borrowing
Base (and the Borrowing Base Certificate then most recently delivered) may be
adjusted by the Administrative Agent to reflect any new or incremental Reserves
required by the Administrative Agent in its Permitted Discretion; provided that
no change in the amount of any Reserve shall be effective until the date
occurring three Business Days after written notice thereof by the Administrative
Agent to the US Company and the Canadian Company following consultation with the
US Company.

“Canadian Borrowing Base Party” shall mean each Wholly-Owned Subsidiary of US
Company that is (a) incorporated, amalgamated, continued or otherwise formed
under the laws of Canada or any province thereof and (b) either a Canadian
Borrower or a Non-US Obligation Guarantor.

“Canadian Company” shall have the meaning provided in the first paragraph of
this Agreement.

“Canadian Corresponding Lender” shall mean, with respect to any Lender, the
Canadian branch or Affiliate of such Lender, if any, set forth on the signature
page hereto for such Lender, or the applicable Assignment and Assumption
Agreement.

“Canadian Credit Party” shall mean each subsidiary of the US Company, other than
any US Credit Party or any Immaterial Subsidiary.

“Canadian Dollars” and the sign “CA$” shall each mean freely transferable lawful
money of Canada.

“Canadian Drawing” shall have the meaning set forth in Section 3.15(b).

“Canadian Funding Capacity” shall mean, for any Lender, the ability of such
Lender or an Affiliate or branch office thereof to fund Canadian Revolving Loans
denominated in Canadian Dollars, as set forth in the records of Administrative
Agent.

 

-9-



--------------------------------------------------------------------------------

“Canadian Funding Capacity Lender” shall mean each Lender other than (i) in the
case of each Lender as of the Effective Date, each Lender that shall have
confirmed in writing, to the satisfaction of the Administrative Agent, on or
prior to the Effective Date, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund Canadian Revolving Loans
denominated in Canadian Dollars and (ii) in the case of each Lender after the
Effective Date, each Lender that shall have confirmed in writing, to the
satisfaction of the Administrative Agent, on or prior to the date such Lender
becomes a Lender hereunder, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund Canadian Revolving Loans
denominated in Canadian Dollars, in each case until such time as such Lender
shall have confirmed in writing to the Administrative Agent that it or any
domestic or foreign branch or Affiliate of such Lender does have the ability to
fund Canadian Revolving Loans denominated in Canadian Dollars.

“Canadian Insolvency Laws” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
statutes seeking a compromise or arrangement of any debts of the corporation, or
a stay of proceedings to enforce any of the claims of the corporation’s
creditors against it.

“Canadian Issuing Lender” shall mean (i) each of Deutsche Bank AG New York
Branch (except as otherwise provided in Section 12.09) and any other Lender
reasonably acceptable to the Administrative Agent and US Company or Canadian
Company which agrees to issue Canadian Letters of Credit hereunder and (ii) with
respect to the Existing Canadian Letters of Credit, the Lender designated as the
issuer thereof on Schedule 3.03(c). Any Canadian Issuing Lender may, in its
discretion, arrange for one or more Canadian Letters of Credit to be issued by
one or more Affiliates of such Canadian Issuing Lender (and such Affiliate shall
be deemed to be a “Canadian Issuing Lender” for all purposes of the Credit
Documents).

“Canadian L/C Supportable Obligations” shall mean (a) obligations of a Canadian
Borrower with respect to workers compensation, surety bonds and other similar
statutory obligations and (b) such other obligations of a Canadian Borrower as
are reasonably acceptable to the respective Canadian Issuing Lender and
otherwise permitted to exist pursuant to the terms of this Agreement (other than
obligations in respect of (i) any Indebtedness or other obligations that are
subordinated in right of payment to the Canadian Obligations and (ii) any Equity
Interests).

“Canadian Letter of Credit” shall have the meaning provided in Section 3.03(a).

“Canadian Letter of Credit Fee” shall have the meaning provided in
Section 4.01(b).

“Canadian Letter of Credit Outstandings” shall mean, at any time, the sum of
(a) the Stated Amount of all outstanding Canadian Letters of Credit at such time
and (b) the aggregate amount of all Unpaid Canadian Drawings in respect of all
Canadian Letters of Credit at such time.

“Canadian Letter of Credit Request” shall have the meaning provided in
Section 3.09(a).

“Canadian LIBOR Loan” shall mean each Canadian Revolving Loan denominated in
Canadian Dollars bearing interest at a rate determined by reference to the B/A
Rate.

“Canadian Master Reaffirmation Agreement” shall mean the Canadian Master
Reaffirmation Agreement dated as of the First A&R Effective Date, among Canadian
Company, US Company and the Collateral Agent.

“Canadian Maximum Amount” shall mean, as of any date of determination, the
lesser of (a) the Equivalent Amount of $200,000,000 and (b) the Equivalent
Amount of the Total Revolving Loan Commitment minus the Equivalent Amount of the
Aggregate UK Exposure minus the Equivalent Amount of the Aggregate US Exposure.

 

-10-



--------------------------------------------------------------------------------

“Canadian Obligations” shall mean, with respect to any Canadian Credit Party,
all Loans, all obligations under Letters of Credit and all other advances,
debts, liabilities, obligations, covenants and duties, together with all
interest, fees and other charges thereon, owing, arising, due or payable from
any Canadian Credit Party to an Agent, any Lender or any Affiliate of any
Lender, or from a Canadian Borrower to any Canadian Issuing Lender, of any kind
or nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, whether arising under this Agreement or any of the other
Credit Documents or cash management services rendered in connection therewith,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, primary or secondary, due or to become due, now existing or
hereafter arising and however acquired, and any Banking Products Obligations or
Qualified Derivative Obligations owing to a Banking Products Provider or a
Qualified Derivative Counterparty, in each case by a Canadian Credit Party;
provided, that the Canadian Obligations of any Guarantor shall not include any
Excluded Swap Obligations solely of such Guarantor.

“Canadian Participant” shall have the meaning set forth in Section 3.12(a).

“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
equal to the greater of (i) the per annum rate of interest quoted or established
as the “prime rate” of DB Canada which it quotes or establishes for such day as
its reference rate of interest in order to determine interest rates for
commercial loans in Canadian Dollars in Canada to its Canadian borrowers; and
(ii) the arithmetic average rate for Canadian Dollar banker’s acceptances having
a term of 30 days that appears on Reuters Screen CDOR Page (or such other page
as may be selected by DB Canada as a replacement page for such banker’s
acceptances if such screen is not available) at approximately 10:00 a.m.
(Toronto time) on such day plus 100 basis points per annum, adjusted
automatically with each quoted or established change in such rate, all without
the necessity of any notice to any Canadian Borrower or any other Person. For
the avoidance of doubt, if the Canadian Prime Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“Canadian Prime Rate Loan” shall mean each Canadian Revolving Loan designated or
deemed designated as such by the relevant Borrower at the time of the incurrence
thereof or conversion thereto determined by reference to the Canadian Prime
Rate.

“Canadian Priority Payables” shall mean, at any time, with respect to any
Borrowing Base Party which has employees in Canada or otherwise carries on
business in Canada or which leases, sells or otherwise owns goods in Canada or
has Accounts with Account Debtors located in Canada:

(i) the amount past due and owing by such Borrowing Base Party, or the accrued
amount for which such Borrowing Base Party has an obligation to remit to a
Governmental Authority in Canada or in any province, municipality or other
political subdivision thereof (“Canadian Governmental Authority”) or other
Person pursuant to any applicable law, rule or regulation, in respect of
(a) pension fund obligations; (b) Canada Pension Plan and Quebec Pension Plan,
(c) unemployment insurance; (d) harmonized sales taxes, goods and services
taxes, sales taxes, excise taxes, employee income taxes and other taxes payable
or to be remitted or withheld; (e) workers’ compensation; (f) wages, (g)
vacation pay; and (h) other like charges and demands; in each case, in respect
of which any Canadian Governmental Authority or other Person may claim a
security interest, lien, trust, right or other claim ranking or capable of
ranking in priority to or pari passu with one or more of the Liens granted in
the Security Documents;

 

-11-



--------------------------------------------------------------------------------

(ii) the aggregate of any other amounts for which provision for payment is
required to be made pursuant to Section 6(3), (4), (5) and (6) of the Companies’
Creditors Arrangement Act (Canada) or Section 60(1.1), (1.2), (1.3), (1.5) and
(2) of the Bankruptcy and Insolvency Act (Canada) (as such provisions may be
amended or re-enacted from time to time) in order to obtain the court’s sanction
or approval of an arrangement, compromise or proposal; and

(iii) the aggregate amount of any other liabilities of such Borrowing Base Party
(a) in respect of which a trust has been or may be imposed on any Collateral to
provide for payment, (b) which are secured by a security interest, pledge, lien,
charge, right or claim on any Collateral or (c) the holder of which enjoys a
right; in each case, pursuant to any applicable law, rule or regulation and
which trust, security interest, pledge, lien, charge, right or claim ranks or is
capable of ranking in priority to or pari passu with one or more of the Liens
granted in the Security Documents.

“Canadian Revolving Loan” shall have the meaning set forth in Section 2.01(c).

“Canadian Revolving Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Canadian Revolving Loan Commitment,” as the same may be (x) reduced
from time to time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as
applicable, (y) increased from time to time pursuant to Section 2.15, or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).

“Canadian Revolving Note” shall have the meaning set forth in Section 2.05(a).

“Canadian Security Agreement” shall mean the security agreement dated as of the
Original Effective Date, executed by each Canadian Borrower, in favour of the
Collateral Agent for the benefit of the Secured Creditors, made with respect to
the Canadian Obligations and the UK Obligations, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“Canadian Share Pledge Agreement” shall mean the share pledge agreement dated as
of the Original Effective Date, executed by the US Company with respect to the
Equity Interests of the Canadian Company in favour of the Collateral Agent for
the benefit of the Secured Creditors, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Canadian Subsidiary” shall mean each Subsidiary of US Company that is
incorporated, amalgamated, continued or otherwise formed in Canada or any
province thereof.

“Canadian Taxes” shall have the meaning set forth in Section 5.06(a).

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets (including but not limited to containers) or
improvements, replacements, substitutions or additions thereto which have a
useful life of more than one year, including the total principal portion of
Capitalized Lease Obligations and that portion of Investments allocable to
property, plant or equipment. Capital Expenditures shall exclude (i) new and
used manufactured or remanufactured portable container Inventory held for sale,
(ii) proceeds of a Casualty Loss applied to the repair or replacement of the
property affected by the Casualty Loss and (iii) Inventory or Equipment acquired
in a Permitted Acquisition.

 

-12-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” shall mean any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP as in effect on December 31, 2018.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Lenders or the
Swingline Lender (as applicable) and the Lenders, as collateral for Letter of
Credit Outstandings, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the Administrative Agent
and the Issuing Lenders or the Swingline Lender, as applicable, shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the Issuing Lenders or the Swingline Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” shall mean, as to any Person, (a) securities issued or
directly and fully guaranteed or insured by the United States, Canada or the
United Kingdom or any agency or instrumentality thereof (provided that the full
faith and credit of such country is pledged in support thereof or it otherwise
has an equivalent credit rating) having maturities of not more than one year
from the date of acquisition, (b) marketable direct obligations issued by any
state or province of the United States, Canada or the United Kingdom or any
political subdivision of such country or any public instrumentality thereof
maturing within one year from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s, (c) Pounds Sterling, Canadian Dollar or Dollar-denominated time
deposits, certificates of deposit and bankers acceptances of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s with
maturities of not more than one year from the date of acquisition by such
Person, (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above, (e)
commercial paper denominated in Pounds Sterling, Canadian Dollars or Dollars and
not convertible or exchangeable into any other securities issued by any Person
incorporated in the United States, Canada or the United Kingdom rated at least
A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent thereof
by Moody’s and in each case maturing not more than one year after the date of
acquisition by such Person, (f) Pounds Sterling bills of exchange eligible for
rediscount at the Bank of England and accepted by any bank meeting the
qualifications specified in clause (c) above, (g) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (f) above and which can be turned into cash on
not more than 30 days’ notice, (h) securities with maturities of one year or
less from the date of acquisition backed by a standby letter of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (c), (i)
shares in money market investment programs or mutual or similar funds with the
Administrative Agent or any other Lender with a corporate rating of at least A
by S&P or at least A-2 by Moody’s, or (j) any other debt security approved by
the Required Lenders, and in each case described in clauses (a) through (i)
above, which is not subject to any Lien (other than any Lien arising under the
Security Documents).

“Cash Management Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and containing terms
regarding the treatment of all cash and other amounts on deposit in the
respective Collection Account, Disbursement Account, Designated Petty Cash
Account or Designated Payroll Account governed by such Cash Management Control
Agreement consistent with the requirements of Section 5.03 hereto and
Section 3.9 of the US Security Agreement or Section 3.11 of the Canadian
Security Agreement, as applicable.

 

-13-



--------------------------------------------------------------------------------

“Casualty Loss” shall mean (i) the loss, damage, or destruction of any asset
owned or used by US Company or any of its Subsidiaries, (ii) the condemnation,
confiscation, or other taking, in whole or in part, of any such asset, or
(iii) the diminishment of such asset so as to render use for its intended
purpose impracticable or unreasonable.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 USC. § 9601 et seq.

“Certificate of Title” shall mean a certificate of title, certificate of
ownership or other registration certificate issued or required to be issued for
any asset under the certificate of title or similar laws of any jurisdiction.

“Change in Law” shall mean the occurrence, after the Effective Date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation, order or treaty, (b) any change in any law, rule,
regulation, order or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority.

“Change of Control” shall mean (i) any “person” (as such term is used in
Subsections 13(d) and 14(d) of the Securities and Exchange Act of 1934, as
amended) on or after the Effective Date is or becomes a “beneficial owner” (as
defined in Rule 13d-3 under such Act), directly or indirectly, of Equity
Interests of US Company representing 35% or more of the combined voting power of
US Company’s then-outstanding Equity Interests; or (ii) any Borrower (other than
US Company) or Guarantor (other than US Company) ceases to be a wholly-owned
Subsidiary of US Company, except as expressly permitted by the Credit Documents;
or (iii) a “Change of Control” (as defined in any of the Senior Note Indentures
then in effect or any Permitted Additional Financing Document then in effect)
occurs.

“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.

“CITA” shall have the meaning provided in Section 8.23(b).

“Claims” shall have the meaning provided in the definition of Environmental
Claims.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents” shall mean, collectively, Wells Fargo Bank, National
Association, ING Capital LLC, MUFG Union Bank, N.A., Compass Bank, Bank of
Montreal and Credit Suisse Securities LLC, each in its capacity as a
documentation agent.

“Co-Syndication Agents” shall mean, collectively, Bank of America, N.A.,
JPMorgan Chase Bank, N.A., Barclays Bank PLC and Bank of the West, each in its
capacity as a syndication agent.

“Collateral” shall mean all property (whether real or personal) with respect to
which any Liens have been granted (or purported to be granted) pursuant to any
Security Document, including, without limitation, all Pledge Agreement
Collateral, all Security Agreement Collateral, all Mortgaged Properties and all
cash and Cash Equivalents delivered as collateral pursuant to Section 5.02 or
Section 11. Notwithstanding anything herein, solely with respect to any US
Obligations, Collateral excludes assets of any Foreign Subsidiary.

 

-14-



--------------------------------------------------------------------------------

“Collateral Agent” shall mean the Administrative Agent, in its capacity as
collateral agent for the Secured Creditors hereunder and under the other Credit
Documents, and shall include any successor to the Administrative Agent appointed
pursuant to Section 12.09.

“Collection Account” shall mean each account established at a Collection Bank
subject to a Cash Management Control Agreement into which funds shall be
transferred as provided in Section 5.03(b).

“Collection Bank” shall have the meaning provided in Section 5.03(b).

“Collective Bargaining Agreements” shall mean all collective bargaining
agreements applying or relating to any employee of US Company or any of its
Subsidiaries.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Period” shall mean any period (x) (A) for purposes of Section 10.21
hereof, commencing on the first Business Day on which Specified Excess
Availability is less than the Minimum Availability Amount and (B) for all other
purposes hereunder, commencing on the fifth consecutive Business Day on which
Specified Excess Availability is less than the applicable Minimum Availability
Amount and (y) in each case, ending on the first Business Day thereafter on
which Specified Excess Availability has been equal to or greater than the
applicable Minimum Availability Amount for 30 consecutive days.

“Computation Date” shall mean the date on which the Equivalent Amount of any
currency is determined.

“Concentration Account” shall have the meaning provided in Section 5.03(c).

“Consolidated” shall mean the consolidation in accordance with GAAP of the
accounts or other items as to which such term applies.

“Consolidated EBITDA” shall mean, with respect to the US Company and its
Subsidiaries, for a period, the sum (without duplication) of (i) Consolidated
Net Income, plus (ii) to the extent Consolidated Net Income has been reduced
thereby, (a) all income taxes of the US Company and its Subsidiaries paid or
accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary, unusual or nonrecurring gains or losses or taxes
attributable to sales or dispositions outside the ordinary course of business),
(b) Interest Expense and (c) Consolidated Non-cash Charges less any non-cash
items increasing Consolidated Net Income for such period, plus (iii) the amount
of cost savings, operating expense reductions, other operating improvements and
initiatives and synergies projected by the US Company in good faith to be
reasonably anticipated to be realizable or for which a plan for realization
shall have been established within 12 months of the date thereof (which will be
added to Consolidated EBITDA as so projected until fully realized and calculated
on a pro forma basis as though such cost savings, operating expense reductions,
other operating improvements and initiatives and synergies had been realized on
the first day of such period); provided that all steps have been taken for
realizing such cost savings and such cost savings are reasonably identifiable
and factually supportable

 

-15-



--------------------------------------------------------------------------------

(in the good faith determination of and certified by the US Company); provided
further that the aggregate amount of addbacks made pursuant to this clause
(iii) in any four fiscal quarter period shall not exceed 15% of Consolidated
EBITDA (after giving effect to any such addbacks) for such four fiscal quarter
period. For all purposes other than calculating Consolidated Net Cash Flow,
Consolidated EBITDA for any such period shall be calculated by giving pro forma
effect to any Permitted Acquisition and any Asset Sale specifically permitted
pursuant to Section 10.03(j) during such period, as if such Acquisition or Asset
Sale, as the case may be, had been consummated on the first day of such period,
as long as US Company shall have delivered to Administrative Agent audited
financial statements for such period for the Person or assets acquired or if
consented to by Administrative Agent, other reasonably acceptable financial
statements or other supporting documentation.

“Consolidated Net Cash Flow” shall mean for a period, Consolidated EBITDA less,
without duplication, the sum of (i) Unfinanced Capital Expenditures during such
period plus (ii) income taxes paid in cash during such period plus
(iii) Restricted Payments paid in cash during such period (other than
(A) Restricted Payments made under Section 10.04(a)(iii) and (B) Restricted
Payments paid by a Subsidiary of US Company to a Credit Party).

“Consolidated Net Income” shall mean, for any period, the aggregate net income
(or loss) of US Company and its Subsidiaries determined on a consolidated basis
for such period in accordance with GAAP; provided that the following items shall
be excluded in computing Consolidated Net Income (without duplication):
(a) after-tax gains from Asset Sales outside the ordinary course of business or
abandonments or reserves relating thereto, (b) after-tax items classified as
extraordinary or nonrecurring gains, (c) the net income (but not loss) of any
Subsidiary of US Company to the extent that the declaration of dividends or
similar distributions by such Subsidiary of that income is restricted by a
contract, operation of law or otherwise, (d) the net income of any Person, other
than a Subsidiary of US Company, except to the extent of cash dividends or
distributions paid to US Company or to a Wholly-Owned Subsidiary of US Company
by such Person, (e) any restoration to income of any contingency reserve, except
to the extent that provision for such reserve was made out of Consolidated Net
Income accrued at any time following the Effective Date, (f) income or loss
attributable to discontinued operations (including, without limitation,
operations disposed of during such period whether or not such operations were
classified as discontinued), (g) in the case of a successor to a Subsidiary of
US Company by consolidation or merger or as a transferee of the assets of a
Subsidiary of US Company, any earnings of the successor corporation prior to
such consolidation, merger or transfer of assets, (h) fees and expenses incurred
in connection with the refinancing or repayment of Indebtedness (including
(i) the Transactions and (ii) the Permitted Senior Notes Refinancing and related
refinancing transactions in an aggregate amount not to exceed $15,000,000), (i)
charges to earnings incurred in connection with the early retirement of the
Senior Notes, (j) the amount of extraordinary, nonrecurring or unusual losses or
charges (including all fees, expenses or charges incurred in connection with
acquisitions, mergers, consolidations, restructurings and dispositions after the
Effective Date), (k) any non-cash compensation charge or expense, including any
such charge or expense arising from the grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs, (l) any net after-tax effect of income (loss) from the early
extinguishment or conversion of (i) Indebtedness, (ii) obligations in respect of
swap, hedge or similar agreements or (iii) other derivative instruments, (m) any
impairment charge or asset write-off or write-down, including impairment charges
or asset write-offs or write-downs related to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP (other than as a result of
Asset Sales in the ordinary course of business), (n) any non-cash income (or
loss) related to the recording of the fair market value of obligations in
respect of swap, hedge or similar agreements entered into in the ordinary course
of business and not for speculative purposes and (o) the amount of any earn-out
payments, contingent consideration or deferred purchase price of any kind in
conjunction with acquisitions.

 

-16-



--------------------------------------------------------------------------------

“Consolidated Non-cash Charges” shall mean, with respect to the US Company and
its Subsidiaries, for any period, the aggregate depreciation, amortization and
other non-cash expenses of the US Company and its Subsidiaries reducing
Consolidated Net Income of US Company and its Subsidiaries for such period
(other than as a result of Asset Sales in the ordinary course of business),
determined on a consolidated basis in accordance with GAAP (excluding any such
charges constituting an extraordinary item or loss or any such charge which
requires an accrual of or a reserve for cash charges for any future period).

“Container Fleet Inventory” shall mean new and used manufactured or
remanufactured portable and ISO containers and portable mobile offices held by
US Company or another Credit Party for intended lease or rental by US Company or
another Credit Party to third parties.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or guarantees by a parent entity of real property
leases entered into by a UK Subsidiary in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Converting Canadian Dollar Lender” shall have the meaning set forth in
Section 2.16(c).

“Converting Euro Lender” shall have the meaning set forth in Section 2.16(b).

“Converting Pounds Sterling Lender” shall have the meaning set forth in
Section 2.16(a).

“Credit Account” shall have the meaning provided in Section 5.03(f).

“Credit Documents” shall mean this Agreement, the Security Documents and, after
the execution and delivery thereof pursuant to the terms of this Agreement, each
Note, each Incremental Commitment Agreement, each Joinder Agreement, each
Mortgage and each other Security Document.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit under this Agreement.

“Credit Party” shall mean each of the US Credit Parties, each of the UK Credit
Parties and each of the Canadian Credit Parties.

 

-17-



--------------------------------------------------------------------------------

“DB Canada” shall mean Deutsche Bank AG, Canada Branch, and its permitted
successors and assigns.

“DBNY” shall mean Deutsche Bank AG New York Branch, and its permitted successors
and assigns.

“Debt Ratio” shall mean as of any date of determination, the ratio of (i) Funded
Debt as of such date to (ii) Consolidated EBITDA, in each case for the four
fiscal quarters ending on such date.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.19(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the applicable Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the applicable Borrower, the Administrative Agent, the
applicable Issuing Lender or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the applicable Borrower, to confirm in writing to
the Administrative Agent and such Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and such Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity other than
via an Undisclosed Administration or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.19(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the applicable Borrower,
the Issuing Lenders, the Swingline Lender and each other Lender promptly
following such determination.

 

-18-



--------------------------------------------------------------------------------

“Delaware Trust Agreement” shall mean the Seventh Amended and Restated Trust
Agreement, dated as of the Effective Date, executed by US Company, each other US
Borrower, each US Guarantor, U.S. Bank Trust National Association, as Trustee,
and DBNY, as Beneficial Owner and as Trust Agent, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“Delaware Trust Security Agreement” shall mean the Second Amended and Restated
Delaware Trust Security Agreement, dated as of the Effective Date, executed by
US Company, each other US Borrower, each US Guarantor, the Collateral Agent, and
the Motor Vehicle Agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.

“Derivative Obligations” shall mean every obligation of a Person under any
forward contract, futures contract, swap, option or other financing agreement or
arrangement (including, without limitation, caps, floors, collars and similar
agreements), the value of which is dependent upon interest rates, currency or
exchange rates or valuations.

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction.

“Designated Payroll Accounts” shall mean those accounts set forth on Part E of
Schedule 10.18, as well as any new payroll account established pursuant to
Section 10.18, in each case which are maintained near a branch for any Credit
Party and in which cash is transferred in accordance with the terms of this
Agreement to pay ordinary course payroll expenses of such Credit Party.

“Designated Petty Cash Accounts” shall mean those accounts set forth on Part D
of Schedule 10.18, as well as any new petty cash account established pursuant to
Section 10.18, in each case which are maintained near a branch for any Credit
Party and in which cash is transferred in accordance with the terms of this
Agreement to pay certain ordinary course cash expenses of such Credit Party.

“Disbursement Account” shall mean each checking and/or disbursement account set
forth on Part C of Schedule 10.18, maintained for any Credit Party for their
respective general corporate purposes, including for the purpose of paying their
trade payables and other operating expenses.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District or Columbia.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

-19-



--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Account” shall mean those Accounts created by a Borrowing Base Party
in the ordinary course of its business that arise out of its sale, lease or
rental of goods or rendition of services, that comply in all material respects
with each of the representations and warranties respecting Eligible Accounts
made in the Credit Documents, and that are not excluded as ineligible by virtue
of one or more of the excluding criteria set forth below. The Administrative
Agent shall have the right to establish or modify Reserves against Eligible
Accounts from time to time in its Permitted Discretion on three Business Days’
prior written notice to US Company in respect of the US Borrowing Base or the UK
Company in respect of the UK Borrowing Base or the Canadian Company in respect
of the Canadian Borrowing Base, in each case after consultation with US Company,
UK Company or the Canadian Company, as applicable. In determining the amount to
be included, Eligible Accounts shall be the face amount of such Eligible
Accounts and shall be calculated net of unearned revenue, charge-backs, customer
deposits, unapplied cash, bonding subrogation rights to the extent not cash
collateralized, any and all returns, rebates, discounts (which may, at the
Administrative Agent’s option, be calculated on shortest terms), service
charges, customer deposits, credits, allowances or excise taxes of any nature at
any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Accounts at such time. Without limiting the
generality of the foregoing, unless otherwise approved in writing by
Administrative Agent, no Account shall be an Eligible Account if:

(i) it arises out of a sale made or services rendered by a Borrowing Base Party
to US Company, a Subsidiary of US Company or an Affiliate of US Company or to a
Person controlled by an Affiliate of US Company; or

(ii) it is an Account that has payment terms longer than 60 days from the date
of invoice; provided, however, that $20,000,000 or the Equivalent Amount thereof
may be considered Eligible Accounts with payment terms longer than 60 days but
no longer than 90 days from the date of the invoice; or

(iii) it remains unpaid more than 90 days after the original invoice date; or

(iv) it is owed by an Account Debtor and the total unpaid Accounts of such
Account Debtor exceed 10% of the net amount of all Eligible Accounts, but only
to the extent of such excess; or

(v) any covenant, representation or warranty contained in this Agreement or any
Security Document with respect to such Account has been breached; or

(vi) (1) the Account Debtor is also a creditor or supplier of the applicable
Borrowing Base Party, US Company or any other Subsidiary of US Company, or the
Account Debtor has disputed liability with respect to such Account, or the
Account Debtor has made any claim with respect to any other Account due from
such Account Debtor to the applicable Borrowing Base Party, US Company or any
other Subsidiary of US Company, or the Account otherwise is or may become
subject to right of setoff by the Account Debtor, provided, that any

 

-20-



--------------------------------------------------------------------------------

such Account shall be eligible to the extent such amount thereof exceeds such
contract, dispute, claim, setoff or similar right; or (2) it is a portion (and
only such portion) of any Account that constitutes late fees or finance charges
or (3) it is less than ninety (90) days past the original invoice date and
related to invoices that have been partially paid, if the US Company, the UK
Company or the Canadian Company, as applicable, has reason to believe that such
Account will not be fully paid; or

(vii) the Account Debtor has commenced a voluntary case or proceeding under the
federal or other similar bankruptcy laws, as now constituted or hereafter
amended, (or otherwise voluntarily submitted to insolvency, bankruptcy,
arrangement, liquidation or equivalent proceedings in any jurisdiction
(including any Canadian Insolvency Law)) or made an assignment for the benefit
of creditors, or a decree or order for relief has been entered by a court having
jurisdiction in the premises in respect of the Account Debtor in an involuntary
case or proceeding under the federal or other similar bankruptcy, receivership,
reorganization, arrangement, liquidation or insolvency laws (including Canadian
Insolvency Laws), as now constituted or hereafter amended, or any other
petition, procedure or other application for relief under the federal or other
similar bankruptcy, receivership, reorganization or insolvency laws of any
jurisdiction (including Canadian Insolvency Laws), as now constituted or
hereafter amended, has been filed against the Account Debtor, declared a
moratorium on any indebtedness or is the subject of a voluntary scheme of
arrangement or if the Account Debtor has failed, suspended business or payments,
ceased to be Solvent, or consented to or suffered a receiver, receiver manager,
trustee, administrator, liquidator, compulsory manager, monitor or custodian to
be appointed for it or for all or a significant portion of its assets or
affairs; or

(viii) (1) with respect to Account Debtors of any US Borrowing Base Party, it
arises from a sale made or services rendered to an Account Debtor outside the
United States, unless the sale is either (a) to an Account Debtor located in
Ontario, British Columbia or Alberta or any other province of Canada in which
the PPSA has been adopted in substantially the same form as currently in effect
in Ontario or (b) is subject to Approved Credit Support or (2) with respect to
Account Debtors of any UK Borrowing Base Party it arises from a sale made or
services rendered to an Account Debtor outside the United Kingdom, unless the
sale is subject to Approved Credit Support, or (3) with respect to Account
Debtors of any US Borrowing Base Party, the Account Debtor is the government of
any country or sovereign state other than the United States, or of any state,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless the sale is
subject to Approved Credit Support, or (4) with respect to Account Debtors of
any UK Borrowing Base Party or Canadian Borrowing Base Party, the Account Debtor
is the government of any country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless the sale is
subject to Approved Credit Support, or (5) with respect to Account Debtors of
any Canadian Borrowing Base Party, it arises from a sale made or services
rendered to an Account Debtor that is not located in Ontario, British Columbia
or Alberta or any other province or territory of Canada in which the PPSA has
been adopted in substantially the same form as currently in effect in Ontario,
unless the sale is subject to Approved Credit Support; or

(ix) (1) it arises from a sale to the Account Debtor on a bill-and-hold or,
consignment basis or in any other transaction wherein goods are sold pursuant to
a guaranteed sale, a sale or return, a sale on approval, or any other terms by
reason of which the payment by the Account Debtor may be conditional (other
than, for the avoidance of doubt, a rental or lease basis) or (2) it is subject
to a reserve established by US Company or any of its Subsidiaries for potential
returns or refunds, to the extent of such reserve; or

 

-21-



--------------------------------------------------------------------------------

(x) the Account Debtor is the United States of America, any State or any
political subdivision or department, agency or instrumentality thereof, unless
the applicable Borrowing Base Party, assigns its right to payment of such
Account to the Collateral Agent, in a manner satisfactory to the Administrative
Agent, in its Permitted Discretion, so as to comply with the Assignment of
Claims Act of 1940 (31 USC. §203 et seq., as amended) or complies with any
similar applicable state or local law as the Administrative Agent may require;
or

(xi) the Account Debtor is the federal government of Canada or the Province of
Alberta, Manitoba or New Brunswick or any Canadian territorial government or any
other province of Canada which has legislation which restricts the collateral
assignment of Crown obligations which are Accounts or, in each case, of any
department, agency or instrumentality thereof, unless the applicable Borrowing
Base Party complies with the requirements of the Financial Administration Act
(Canada), CITA, or any similar applicable provincial or territorial law, so that
such Borrowing Base Party may assign its right to payment of such Account to the
Collateral Agent, in a manner satisfactory to the Administrative Agent, in its
Permitted Discretion; or

(xii) it is not at all times subject to Collateral Agent’s duly perfected, First
Priority security interest and to no other Lien that is not a Permitted Lien; or

(xiii) the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Borrowing Base Party and accepted by the
Account Debtor or the Account otherwise does not represent a final sale; or

(xiv) the Account is evidenced by an instrument of any kind, or has been reduced
to judgment; or

(xv) the applicable Borrowing Base Party has made any agreement with the Account
Debtor for any deduction therefrom, except for discounts or allowances which are
made in the ordinary course of business for prompt payment and which discounts
or allowances are reflected in the calculation of the face value of each invoice
related to such Account; or

(xvi) more than 50% of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder; or

(xvii) the Account is subject to any progress payment or other similar advance
made by or for the benefit of the applicable Account Debtor; or

(xviii) the Account evidences a lease or sale to an Account Debtor that is an
individual to the extent that the aggregate of such Accounts exceeds $1,000,000
or the Equivalent Amount thereof; or

(xix) the Account represents amounts which have not yet been billed to the
applicable Account Debtor and the amount of such Account together with the
amount of all other Accounts which represent amounts which have not yet been
billed to the applicable Account Debtors to the extent such amount exceeds
$10,000,000 or the Equivalent Amount thereof; or

 

-22-



--------------------------------------------------------------------------------

(xx) except as provided in clauses (x) and (xi) above, with respect to which
either the perfection, enforceability, or validity of the Collateral Agent’s
Liens in such Account, or the Collateral Agent’s right or ability to obtain
direct payment to the Collateral Agent of the proceeds of such Account, is
governed by any national, federal, state, provincial or local statutory
requirements other than those of the UCC or, in the case of the UK Borrowing
Base Parties, the UK Companies Act of 1985 (as amended), or, in the case of the
Canadian Borrowing Base Parties, a PPSA in substantially the same form as
currently in effect in Ontario; or

(xxi) in the case of Accounts of any US Borrowing Base Party, is not payable in
Dollars or Canadian Dollars or, in the case of Accounts of any UK Borrowing Base
Party, is not payable in Dollars, Pounds Sterling or Euros or, in the case of
Accounts of any Canadian Borrowing Base Party, is not payable in Dollars or
Canadian Dollars; or

(xxii) with respect to the UK Borrowing Base Parties, Accounts regulated by the
UK Consumer Credit Act of 1974 (as amended); or

(xxiii) with respect to the UK Borrowing Base Parties, the Accounts are governed
by laws other than that of England and Wales.

“Eligible Cabin Fleet Inventory” shall mean Eligible Goods Inventory of the UK
Borrowing Base Parties, taken as a whole, consisting of Cabin Fleet Inventory,
valued at the lower of the UK Borrowing Base Parties’ cost or Net Orderly
Liquidation Value.

“Eligible Canadian Account” shall mean an Eligible Account of Canadian Company
or another Canadian Borrowing Base Party.

“Eligible Canadian Cash” shall mean the aggregate amount of cash of the Canadian
Borrowing Base Parties (other than any cash that appears (or would be required
to appear) as “restricted” on a consolidated balance sheet of the Canadian
Borrowing Base Parties unless such appearance is related to the Credit Documents
(or the Liens created thereunder)) on deposit in any account that is subject to
a Cash Management Control Agreement; provided that if the subject account is
held at an institution other than the Collateral Agent or any of its Affiliates,
at any time that Eligible Canadian Cash is included in the US Borrowing Base,
the Canadian Borrowing Base or the UK Borrowing Base, the Administrative Agent
reserves the right to verify the balance of such account not more frequently
than once per day.

“Eligible Canadian Container Inventory Held For Sale” shall mean Eligible
Container Inventory Held For Sale of Canadian Company or another Canadian
Borrowing Base Party.

“Eligible Canadian Machinery and Equipment” shall mean Eligible Machinery and
Equipment of Canadian Company or another Canadian Borrowing Base Party.

“Eligible Canadian Raw Materials Inventory” shall mean Eligible Raw Materials
Inventory of Canadian Company or another Canadian Borrowing Base Party.

“Eligible Canadian Rental Fleet Inventory” shall mean Eligible Rental Fleet
Inventory of Canadian Company or another Canadian Borrowing Base Party.

“Eligible Canadian Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of Canadian Company or another Canadian
Borrowing Base Party.

“Eligible Container Fleet Inventory” shall mean Eligible Goods Inventory of the
applicable Borrowing Base Parties, taken as a whole, consisting of Container
Fleet Inventory, valued at the lower of the applicable Borrowing Base Parties’
cost or Net Orderly Liquidation Value, except for custom containers that are
pre-sold and ISO containers that are pre-sold, which will be valued at the lower
of the Borrowing Base Parties’ cost or sales invoice price.

 

-23-



--------------------------------------------------------------------------------

“Eligible Container Inventory Held For Sale” shall mean Eligible Goods Inventory
of the applicable Borrowing Base Parties, taken as a whole, consisting of
(a) new and used manufactured or remanufactured portable and ISO containers and
portable mobile offices held by such Borrowing Base Parties for intended sale to
third parties, containers temporarily out of service and otherwise unrefurbished
ISO units and (b) up to $15,000,000 (or the Equivalent Amount thereof) of
containers used by such Borrowing Base Parties in the conduct of their business
(and not held for sale or lease), each of which containers in clauses (a) and
(b) shall be valued at the net book value thereof.

“Eligible Goods Inventory” shall mean all of the Inventory owned by one of the
Borrowing Base Parties that comply in all material respects with each of the
representations and warranties respecting such Inventory made in the Credit
Documents, and that are not excluded as ineligible by one or more of the
excluding criteria set forth below, and which the Administrative Agent shall
have, in its Permitted Discretion, deemed to be Eligible Goods Inventory. The
Administrative Agent shall have the right to establish or modify Reserves
against Eligible Goods Inventory from time to time in its Permitted Discretion
on three Business Days’ prior written notice to US Company after consultation
with US Company. The amount of Eligible Goods Inventory shall be determined on a
first-in, first-out basis; and Inventory “cost” shall be determined in a manner
consistent with the respective Borrowing Base Parties’ current and historical
accounting practices unless otherwise specifically provided in this Agreement.
Unless otherwise approved in writing by Administrative Agent, no Inventory shall
be deemed Eligible Goods Inventory if:

(i) it is not owned solely by a Borrowing Base Party or a Borrowing Base Party
does not have good, valid and marketable title thereto; or

(ii) it is not (A) with respect to a US Borrowing Base Party (x) located at one
of the locations in the United States or Canada, in either case, set forth on
Schedule 1.01(b), or from and after the date hereof, another location maintained
by a US Borrowing Base Party in the United States or Canada (it being understood
that, with respect to Inventory with a cost in excess of $1,000,000 (or the
Equivalent Amount thereof) located in any Province of Canada other than the
Provinces of British Columbia, Alberta or Ontario, such Inventory must be
subject to a valid and perfected First Priority Lien in favor of the Collateral
Agent, enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Inventory located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed), or (y) on lease with a customer in the ordinary course
of business and located in the United States or Canada (it being understood
that, with respect to Inventory located in Canada, such Inventory must be
subject to a valid and perfected First Priority Lien in favor of the Collateral
Agent, enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Inventory located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed), (B) with respect to a UK Borrowing Base Party
(x) located at one of the locations in the United Kingdom set forth on Schedule
1.01(c), or from and after the date hereof, another location maintained by a UK
Borrowing Base Party in the United Kingdom, or (y) on lease with a customer in
the ordinary course of business and located in the United Kingdom or (C) with

 

-24-



--------------------------------------------------------------------------------

respect to a Canadian Borrowing Base Party, located at one of the locations in
Canada set forth on Schedule 1.01(d), or from and after the date hereof, another
location maintained by a Canadian Borrowing Base Party in the United States or
Canada (it being understood that, with respect to Inventory with a cost in
excess of $1,000,000 (or the Equivalent Amount thereof) located in any Province
of Canada other than the Provinces of British Columbia, Alberta or Ontario, such
Inventory must be subject to a valid and perfected First Priority Lien in favor
of the Collateral Agent, enforceable on substantially the same basis as the
Liens in favor of the Collateral Agent pursuant to the Security Documents over
Inventory located in the Provinces of British Columbia, Alberta or Ontario (as
reasonably determined by the Administrative Agent) and supported by such
Additional Security Documents and opinions of counsel as the Administrative
Agent may reasonably request, and with all actions required pursuant to
Section 9.13(a) with respect to such Additional Security Documents having been
completed); or

(iii) it is not subject to a valid and perfected First Priority Lien in favor of
Collateral Agent except, with respect to Inventory stored at sites described in
clause (ii) above, for Liens for unpaid rent or normal and customary warehousing
charges; provided that this clause (iii) will not apply to either (A) Inventory
represented by a Certificate of Title (such Inventory being subject to clause
(xi) below) or (B) Inventory with a cost not in excess of $1,000,000 (or the
Equivalent Amount thereof) located in any Province of Canada other than the
Provinces of British Columbia or Ontario, which such Inventory described in this
clause (B) need not be subject to a First Priority Lien; or

(iv) it consists of goods returned or rejected by Borrowing Base Party’s or
Affiliate’s customers or goods in transit to third parties; or

(v) it is not first-quality finished goods or work in process, is obsolete, or
does not otherwise conform to the representations and warranties contained in
the Credit Documents; or

(vi) it is subject to a lease which should be classified as a capital lease
under GAAP or contains a purchase option for an amount less than the amount
equal to the net book value; or

(vii) it cannot be located at the time of Borrowing Base Party’s physical
inventory; or

(viii) it is subject to any third party retention of title or romalpa provision,
unless a Reserve has been established by the Administrative Agent in respect of
the UK Priority Claims related thereto in an amount equal to the value of such
claims; or

(ix) it is Eligible Raw Materials Inventory or Eligible Machinery and Equipment;
or

(x) it is damaged or defective and is not repairable; or

(xi) it is Inventory represented (or required to be represented) by a
Certificate of Title unless the Credit Parties shall have complied with Article
VI of the US Security Agreement; or

(xii) it has not been appraised by the Appraiser with an appraisal in form and
substance satisfactory to Administrative Agent and reasonably satisfactory to
the Required Lenders and it is not of an identical kind or type of Inventory
that has been appraised.

“Eligible Inventory” shall mean Eligible Goods Inventory and Eligible Raw
Materials Inventory.

 

-25-



--------------------------------------------------------------------------------

“Eligible Machinery and Equipment” shall mean all of the Equipment owned by a
Borrowing Base Party in the ordinary course of business and which complies in
all material respects with the representations and warranties respecting
Eligible Machinery and Equipment made in the Credit Documents and that are not
excluded as ineligible by virtue of one or more of the exclusionary criteria set
forth below. The Administrative Agent shall have the right to establish or
modify Reserves against Eligible Machinery and Equipment from time to time in
its Permitted Discretion on three Business Days’ prior written notice to US
Company after consultation with US Company. Eligible Machinery and Equipment
shall be valued at its Net Orderly Liquidation Value. Without limiting the
generality of the foregoing, unless otherwise approved in writing by
Administrative Agent, no Equipment shall be deemed Eligible Machinery and
Equipment if:

(i) it is not owned solely by a Borrowing Base Party or a Borrowing Base Party
does not have good, valid and marketable title thereto; or

(ii) it is not (A) with respect to a US Borrowing Base Party, located at one of
the locations in the United States or Canada set forth on Schedule 1.01(b), or
from and after the date hereof, another location maintained by a US Borrowing
Base Party in the United States or Canada (it being understood that, with
respect to Equipment located in any Province of Canada other than the Provinces
of British Columbia, Alberta or Ontario, such Equipment must be subject to a
valid and perfected First Priority Lien in favor of the Collateral Agent,
enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Equipment located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed), (B) with respect to a UK Borrowing Base Party, located
at one of the locations in the United Kingdom set forth on Schedule 1.01(c), or
from and after the date hereof, another location maintained by a UK Borrowing
Base Party in the United Kingdom or (C) with respect to a Canadian Borrowing
Base Party, located at one of the locations in Canada set forth on Schedule
1.01(d), or from and after the date hereof, another location maintained by a
Canadian Borrowing Base Party in the United States or Canada (it being
understood that, with respect to Equipment located in the United States or any
Province of Canada other than the Provinces of British Columbia, Alberta or
Ontario, such Equipment must be subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent, enforceable on substantially the same
basis as the Liens in favor of the Collateral Agent pursuant to the Security
Documents over Equipment located in the Provinces of British Columbia, Alberta
or Ontario (as reasonably determined by the Administrative Agent) and supported
by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed); or

(iii) it is not subject to a valid and perfected First Priority Lien in favor of
Collateral Agent except, with respect to Equipment stored at sites described in
clause (ii) above, for Liens for unpaid rent or normal and customary warehousing
charges; provided that this clause (iii) will not apply to Equipment represented
by a Certificate of Title (such Equipment being subject to clause (v) below); or

(iv) it has not been appraised by the Appraiser with an appraisal in form and
substance satisfactory to Administrative Agent and reasonably satisfactory to
the Required Lenders and it is not of an identical kind or type of Equipment
that has been appraised; or

 

-26-



--------------------------------------------------------------------------------

(v) it is Equipment represented (or required to be represented) by a Certificate
of Title or constitutes Serial Numbered Equipment unless the Borrowing Base
Parties that own the Equipment shall have complied with (A) Article VI of the US
Security Agreement and/or (B) Article VI of the Canadian Security Agreement, as
applicable; or

(vi) it is Eligible Goods Inventory.

“Eligible Raw Materials Inventory” shall mean Inventory of a Borrowing Base
Party, purchased from third parties consisting of steel, lumber, plywood, paint,
drywall, plumbing materials and fixtures, electrical components, insulation
materials, HVAC materials, doors and windows, and fasteners, valued at the
applicable Borrowing Base Party’s cost (except, in the case of steel, lumber,
plywood, or paint, where, for purposes of fiscal year end calculations, the
value will be the lower of the applicable Borrowing Base Party’s cost or
market), which Administrative Agent, in its Permitted Discretion, deems to be
Eligible Raw Materials Inventory. The amount of Raw Materials Inventory shall be
determined on a first-in, first-out basis. Without limiting the generality of
the foregoing, unless otherwise approved in writing by Administrative Agent, no
Inventory shall be deemed Eligible Raw Materials Inventory if:

(i) it is not owned solely by a Borrowing Base Party or a Borrowing Base Party
does not have good, valid and marketable title thereto; or

(ii) it is not (A) with respect to a US Borrowing Base Party, located at one of
the locations in the United States or Canada set forth on Schedule 1.01(b), or
from and after the date hereof, another location maintained by a US Borrowing
Base Party in the United States or Canada (it being understood that, with
respect to Inventory located in any Province of Canada other than the Provinces
of British Columbia, Alberta or Ontario, such Inventory must be subject to a
valid and perfected First Priority Lien in favor of the Collateral Agent,
enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Inventory located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed), (B) with respect to a UK Borrowing Base Party, it is not
located at one of the locations in the United Kingdom set forth on Schedule
1.01(c), or from and after the date hereof, another location maintained by a UK
Borrowing Base Party in the United Kingdom or (C) with respect to a Canadian
Borrowing Base Party, located at one of the locations in Canada set forth on
Schedule 1.01(d), or from and after the date hereof, another location maintained
by a Canadian Borrowing Base Party in the United States or Canada (it being
understood that, with respect to Inventory located in the United States or any
Province of Canada other than the Provinces of British Columbia, Alberta or
Ontario, such Inventory must be subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent, enforceable on substantially the same
basis as the Liens in favor of the Collateral Agent pursuant to the Security
Documents over Inventory located in the Provinces of British Columbia or Ontario
(as reasonably determined by the Administrative Agent) and supported by such
Additional Security Documents and opinions of counsel as the Administrative
Agent may reasonably request, and with all actions required pursuant to
Section 9.13(a) with respect to such Additional Security Documents having been
completed); or

(iii) it is not subject to a valid and perfected First Priority Lien in favor of
Collateral Agent except, with respect to Inventory stored at sites described in
clause (ii) above, for Liens for unpaid rent or normal and customary warehousing
charges; or

 

-27-



--------------------------------------------------------------------------------

(iv) it is not first-quality raw materials, is obsolete or slow moving, or does
not otherwise conform to the representations and warranties contained in the
Credit Documents; or

(v) it is Eligible Goods Inventory or Eligible Machinery and Equipment; or

(vi) it is subject to any third party retention of title or romalpa provision,
unless a Reserve has been established by the Administrative Agent in respect of
the UK Priority Claims related thereto in an amount equal to the value of such
claims.

“Eligible Real Property” shall mean all of the Real Property owned by a US
Borrowing Base Party in the ordinary course of business and which complies in
all material respects with the representations and warranties respecting Real
Property made in the Credit Documents and that are not excluded as ineligible by
virtue of one or more of the exclusionary criteria set forth below. The
Administrative Agent shall have the right to establish or modify Reserves
against Eligible Real Property from time to time in its Permitted Discretion on
three Business Days’ prior written notice to US Company after consultation with
US Company. Eligible Real Property shall be valued at its Appraised Fair Market
Value. Without limiting the generality of the foregoing, unless otherwise
approved in writing by Administrative Agent, no Real Property shall be deemed
Eligible Real Property if:

(i) it is not owned solely by a US Borrowing Base Party or a US Borrowing Base
Party does not have good record and valid and marketable title in fee simple
thereto; or

(ii) it is not located in the United States; or

(iii) it is not subject to a valid and perfected First Priority Lien, subject
only to any Permitted Encumbrances, pursuant to a Mortgage in form and substance
satisfactory to the Administrative Agent, in favor of the Administrative Agent
or the Collateral Agent on behalf of itself and the Secured Creditors; or

(iv) it has not been appraised by the Appraiser with a FIRREA-compliant
appraisal satisfactory to Administrative Agent; or

(v) it is not designated as “Eligible Real Property” on Schedule 1.01(e), as
amended from time to time with the written consent of Administrative Agent; or

(vi) it is not covered by a Mortgage Policy with respect to the Lien of the
Collateral Agent and casualty and property insurance, in each case reasonably
acceptable to the Administrative Agent; or

(vii) environmental due diligence reasonably satisfactory to the Administrative
Agent has not been completed with respect to such Real Property; or

(viii) an opinion of counsel for the Credit Party which is the owner of the Real
Property has not been delivered to the Administrative Agent, in a form, scope
and substance reasonably satisfactory to the Administrative Agent and its
counsel, if reasonably requested by the Administrative Agent; or

(ix) a customary certificate in a form reasonably acceptable to the
Administrative Agent has not been obtained indicating that the property is not
in a flood zone, or if the property is in a flood zone, appropriate insurance
reasonably acceptable to the Administrative Agent has not been obtained.

 

-28-



--------------------------------------------------------------------------------

“Eligible Rental Fleet Inventory” shall mean (w) Eligible Cabin Fleet Inventory,
(x) Eligible Container Fleet Inventory, (y) Eligible Trailer Fleet Inventory and
(z) any other rental storage fleet Inventory or rental mobile office Inventory
acquired and used in compliance with Section 10.17, in each case of clauses (w),
(x), (y) and (z), valued at the lower of cost or Net Orderly Liquidation Value
(except as otherwise expressly specified in the definition of “Eligible Cabin
Fleet Inventory,” the definition of “Eligible Container Fleet Inventory,” the
definition of “Eligible Trailer Fleet Inventory” or the definition of
“Inventory,” as applicable, or any component definition of any of the
foregoing), excluding in each case any Inventory that is not manufactured in
accordance with and does not meet all standards imposed by all requirements of
law or by any governmental authority having regulatory authority over such goods
or their manufacture, use, sale, or lease.

“Eligible Trailer Fleet Inventory” shall mean Eligible Goods Inventory
consisting of Trailer Fleet Inventory, excluding any Inventory that is not
manufactured in accordance with and does not meet all standards imposed by all
requirements of law or by any governmental authority having regulatory authority
over such goods or their manufacture, use, sale, or lease.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) other than a natural Person (or any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person), but in any event excluding US Company and its Subsidiaries and
Affiliates and any Defaulting Lender and its Affiliates.

“Eligible UK Account” shall mean an Eligible Account of UK Company or another UK
Borrowing Base Party.

“Eligible UK Container Inventory Held For Sale” shall mean Eligible Container
Inventory Held For Sale of the UK Borrowing Base Parties, taken as a whole.

“Eligible UK Machinery and Equipment” shall mean Eligible Machinery and
Equipment of the UK Borrowing Base Parties, taken as a whole.

“Eligible UK Raw Materials Inventory” shall mean Eligible Raw Materials
Inventory of the UK Borrowing Base Parties, taken as a whole.

“Eligible UK Rental Fleet Inventory” shall mean Eligible Rental Fleet Inventory
of the UK Borrowing Base Parties, taken as a whole.

“Eligible UK Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of the UK Borrowing Base Parties, taken as a
whole.

“Eligible US Account” shall mean an Eligible Account of US Company or another US
Borrowing Base Party.

“Eligible US Cash” shall mean the aggregate amount of cash of the US Borrowing
Base Parties (other than any cash that appears (or would be required to appear)
as “restricted” on a consolidated balance sheet of the US Borrowing Base Parties
unless such appearance is related to the Credit Documents (or the Liens created
thereunder)) on deposit in any account that is subject to a Cash Management
Control Agreement; provided that if the subject account is held at an
institution other than the Collateral Agent or any of its Affiliates, at any
time that Eligible US Cash is included in the US Borrowing Base, the Canadian
Borrowing Base or the UK Borrowing Base, the Administrative Agent reserves the
right to verify the balance of such account not more frequently than once per
day.

 

-29-



--------------------------------------------------------------------------------

“Eligible US Container Inventory Held For Sale” shall mean Eligible Container
Inventory Held For Sale of the US Borrowing Base Parties, taken as a whole.

“Eligible US Machinery and Equipment” shall mean Eligible Machinery and
Equipment of the US Borrowing Base Parties, taken as a whole.

“Eligible US Raw Materials Inventory” shall mean Eligible Raw Materials
Inventory of the US Borrowing Base Parties, taken as a whole.

“Eligible US Rental Fleet Inventory” shall mean Eligible Rental Fleet Inventory
of the US Borrowing Base Parties, taken as a whole.

“Eligible US Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of the US Borrowing Base Parties, taken as a
whole.

“Eligible Work-In-Process Container Inventory” shall mean Eligible Goods
Inventory, valued at net book value, consisting of: (a) new and used
manufactured or remanufactured portable containers, which is in the
work-in-process phase of manufacturing; (b) shaped steel component parts; or
(c) sub-assemblies.

“End Date” shall have the meaning provided in the definition of Applicable
Margin.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, enforceable guideline or
policy, and rule of common law now or hereafter in effect and in each case as
amended, and any binding or enforceable judicial or administrative
interpretation thereof, including any judicial or administrative order,
agreement, consent decree or judgment, relating to Hazardous Materials, the
environment, or employee health and safety, including, without limitation,
CERCLA; the Resource Conservation and Recovery Act, 42 USC § 6901 et seq.; the
Federal Water Pollution Control Act, 33 USC. § 1251 et seq.; the Toxic
Substances Control Act, 15 USC. § 2601 et seq.; the Clean Air Act, 42 USC. §
7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC. § 1801 et seq.; the Occupational Safety and
Health Act, 29 USC. §651 et seq.; and any state, provincial and local or foreign
counterparts or equivalents in any jurisdiction, in each case as amended from
time to time.

“EPCRS” shall have the meaning provided in Section 8.23(a).

 

-30-



--------------------------------------------------------------------------------

“Equipment” shall mean all machinery, apparatus, equipment, motor vehicles and
other similar assets (other than Inventory) used in the operations of the US
Company or any of its Subsidiaries or owned by the US Company or any of its
Subsidiaries or in which the US Company or any of its Subsidiaries has an
interest, whether now owned or hereafter acquired by a Borrower or any of its
Subsidiaries or Affiliates and wherever located, and all parts, accessories and
special tools and all increases and accessions thereto and substitutions and
replacements therefore.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

“Equivalent Amount” shall mean (i) the equivalent amount in US Dollars of any
amount expressed in Pounds Sterling, Euros or Canadian Dollars, as the case may
be, as determined by Administrative Agent on the date of determination on the
basis of the Spot Rate for the purchase of US Dollars with Pounds Sterling,
Euros or Canadian Dollars, as the case may be, on the relevant Computation Date
provided for hereunder; or (ii) the equivalent amount in Pounds Sterling, Euros
or Canadian Dollars, as the case may be, of any amount expressed in US Dollars
as determined by Administrative Agent on the date of determination on the basis
of the Spot Rate for the purchase of Pounds Sterling, Euros or Canadian Dollars,
as the case may be, with Dollars on the relevant Computation Date provided for
hereunder.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Credit Party would be deemed to be a “single employer”
within the meaning of Section 414(b) or (c) of the Code, and for the purpose of
Section 302 of ERISA and/or Section 412, 4971, 4977 and/or each “applicable
section” under Section 414(t)(2) of the Code, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” shall mean the single currency of the Participating Member
States.

“EURIBOR” shall mean with respect to any Interest Period:

(a) the rate of interest appearing on Reuters Screen EURIBOR01 Page (or on any
successor or substitute page of such service, or any successor to such service
as reasonably determined by the Administrative Agent or such other appropriate
page of such other service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion, in each
case, in consultation with US Company) (the “EURIBOR Screen Rate”) as the Euro
interbank offered rate administered by the European Money Markets Institute (or
any other Person which takes over the administration of that rate) for deposits
in Euros for delivery on the first day of such Interest Period and for a term
comparable to such Interest Period, at approximately 11:00 a.m. (Brussels time)
on the date which is two Business Days prior to the commencement of such
Interest Period; and

 

-31-



--------------------------------------------------------------------------------

(b) if no rate is available as described above with respect to an Interest
Period applicable to UK Revolving Loans, the annual rate determined by the
Administrative Agent as being equal to the arithmetic mean (rounded up if
necessary to the nearest four decimal places) of the rates supplied to the
Administrative Agent by four (4) reference banks selected by the Administrative
Agent in the European interbank market, at approximately 3:00 p.m. (Brussels
time) three Business Days before the first day of such Interest Period as quoted
by the respective reference banks to leading banks on the European interbank
market for deposits in Euros, for a period equivalent to such Interest Period
and starting on the first day of such Interest Period and for an amount
comparable to the amount of such EURIBOR Loan.

For the avoidance of doubt, if the EURIBOR rate is calculated to be less than
zero, EURIBOR shall be deemed to be zero.

“EURIBOR Loan” shall mean each UK Revolving Loan denominated in Euros bearing
interest at a rate determined by reference to EURIBOR.

“EURIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of “EURIBOR”.

“EURIBOR Successor Rate” shall have the meaning assigned to such term in
Section 2.22.

“EURIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed EURIBOR Successor Rate, any conforming changes to the definition of
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent in consultation with US
Company, to reflect the adoption of such EURIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such EURIBOR Successor Rate exists, in such other manner of administration as
the Administrative Agent determines in consultation with US Company is
reasonably necessary in connection with the administration of this Agreement).

“Euro Denominated Revolving Loan” shall have the meaning set forth in
Section 2.01(b) hereof.

“Euro Funding Capacity” shall mean, for any Lender, the ability of such Lender
or an Affiliate or branch office thereof to fund UK Revolving Loans denominated
in Euros, as set forth in the records of Administrative Agent.

“Euro Funding Capacity Lender” shall mean each Lender other than (i) in the case
of each Lender as of the Effective Date, each Lender that shall have confirmed
in writing, to the satisfaction of the Administrative Agent, on or prior to the
Effective Date, that neither it nor any domestic or foreign branch or Affiliate
of such Lender has the ability to fund UK Revolving Loans denominated in Euros
and (ii) in the case of each Lender after the Effective Date, each Lender that
shall have confirmed in writing, to the satisfaction of the Administrative
Agent, on or prior to the date such Lender becomes a Lender hereunder, that
neither it nor any domestic or foreign branch or Affiliate of such Lender has
the ability to fund UK Revolving Loans denominated in Euros, in each case until
such time as such Lender shall have confirmed in writing to the Administrative
Agent that it or any domestic or foreign branch or Affiliate of such Lender does
have the ability to fund UK Revolving Loans denominated in Euros.

 

-32-



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 15.11 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Credit Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Administrative Agent and each Lender that holds US Obligations or
required to be withheld or deducted from a payment to the Administrative Agent
and each Lender that holds US Obligations: except as provided in clause
(ii) below, (i) any Tax imposed on or measured by the net income (however
denominated), branch profits Taxes, and franchise Taxes, in each case, of a
recipient (1) imposed in lieu of income Taxes pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein or (2) that are Other Connection Taxes, (ii) in the case of a
Non-U.S. Lender that holds US Obligations (other than an assignee pursuant to a
request by a Borrower under Section 2.13), any withholding Tax that is imposed
on amounts payable or for the account of such Non-U.S. Lender at the time such
Non-U.S. Lender becomes a party hereto or changes its lending office (except to
the extent that (1) such Lender’s assignor (if any) would have been entitled, at
the time of assignment, or (2) such Lender would have been entitled, at the time
it changed its lending office, in each case, to receive additional amounts from
the US Borrowers and US Guarantors pursuant to Section 5.04), (iii) any Taxes
attributable to such Lender’s failure to comply with Section 5.04(b), and
(iv) any US federal withholding Taxes imposed under FATCA. For the definition of
“Excluded Taxes”, the term “Lender” includes any Issuing Lender.

“Executive Order” shall have the meaning provided in Section 8.33(a).

“Existing Credit Agreement” shall have the meaning provided in the Recitals.

“Existing Indebtedness” shall have the meaning provided in Section 8.30.

“Existing Indebtedness Agreements” shall mean all agreements evidencing or
relating to Indebtedness of US Company or any of its Subsidiaries which is to
remain outstanding after giving effect to the Transactions.

“Existing Canadian Letter of Credit” shall have the meaning provided in
Section 3.03(c).

“Existing UK Letter of Credit” shall have the meaning provided in
Section 3.02(c).

“Existing US Letter of Credit” shall have the meaning provided in
Section 3.01(c).

 

-33-



--------------------------------------------------------------------------------

“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of the Administrative Agent, the Collateral Agent or
any Issuing Lender in connection with this Agreement, any other Credit Document
or otherwise in its capacity as the Administrative Agent under this Agreement or
the Collateral Agent under any Security Document or as an Issuing Lender under
this Agreement, whether incurred heretofore or hereafter, which expenses shall
include, without limitation, the cost of record searches, the reasonable fees
and expenses of attorneys and paralegals, all reasonable and invoiced costs and
expenses incurred by the Administrative Agent (and the Collateral Agent) in
opening bank accounts, depositing checks, electronically or otherwise receiving
and transferring funds, and any other charges imposed on the Administrative
Agent (and the Collateral Agent) due to insufficient funds of deposited checks
and the standard fee of the Administrative Agent (and the Collateral Agent)
relating thereto, collateral examination fees and expenses, reasonable fees and
expenses of accountants, appraisers or other consultants, experts or advisors
employed or retained by the Administrative Agent and the Collateral Agent, fees
and Other Taxes related to the filing of financing statements, costs of
preparing and recording any other Credit Documents, all expenses, costs and fees
set forth in this Agreement and the other Credit Documents, all other fees and
expenses required to be paid pursuant to any other letter agreement and all fees
and expenses incurred in connection with releasing Collateral and the amendment
or termination of any of the Credit Documents.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or other governing body, a designated
senior executive officer, of US Company, or the Subsidiary of US Company selling
such asset.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any treaty, law,
regulation or other official guidance enacted in any other jurisdiction, or
relating to an intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) facilitates the implementation of the
foregoing, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“FDIC” shall have the meaning specified in Section 10.07(e)

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System,
as published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) charged to the Administrative Agent on such day
on such transactions as reasonably determined by the Administrative Agent in
consultation with US Company. For the avoidance of doubt, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Final Maturity Date” shall mean March 22, 2024.

 

-34-



--------------------------------------------------------------------------------

“First A&R Effective Date” shall have the meaning provided in the Recitals.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens applicable to
such Collateral which as a matter of law have priority over the respective Liens
on such Collateral created pursuant to the relevant Security Document.

“Fixed Charge Coverage Ratio” shall mean as of any date of determination, the
ratio of (i) Consolidated Net Cash Flow for the four fiscal quarters ending on
such date to (ii) Fixed Charges.

“Fixed Charges” shall mean as of any date of determination, the sum of Interest
Expense for the four fiscal quarters ending on such date plus the principal
payments with respect to Funded Debt (other than payments of Revolving Loans)
made during the four fiscal quarters ending on such date.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) The Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, in each case, together with all statutory and regulatory
provisions consolidating, amending, replacing, supplementing, implementing or
interpreting any of the foregoing.

“Foreign Account” shall mean each account of any Credit Party established at a
bank, other than in the United States, Canada or the United Kingdom set forth on
Part F of Schedule 10.18.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by any Credit Party or any of its Subsidiaries
primarily for the benefit of employees of any Credit Party or any such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean any Subsidiary of US Company that is not a
Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary with no
material assets other than stock (or stock and intercompany indebtedness) of one
or more Foreign Subsidiaries.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to each Issuing Lender, such Defaulting Lender’s RL Percentage
of the outstanding Letter of Credit Outstandings other than Letter of Credit
Outstandings as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s RL Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

 

-35-



--------------------------------------------------------------------------------

“Funded Debt” shall mean, without duplication, (i) Indebtedness arising from the
lending of money by any Person to US Company or any of its Subsidiaries;
(ii) Indebtedness, whether or not in any such case arising from the lending by
any Person of money to US Company or any of its Subsidiaries, (1) which is
represented by notes payable or drafts accepted that evidence extensions of
credit, (2) which constitutes obligations evidenced by bonds, debentures, notes
or similar instruments, or (3) upon which interest charges are customarily paid
(other than accounts payable) or that was issued or assumed as full or partial
payment for Property; (iii) Indebtedness that constitutes a Capitalized Lease
Obligation; (iv) reimbursement obligations with respect to letters of credit or
guaranties of letters of credit; and (v) Indebtedness of US Company or any of
its Subsidiaries under any guaranty of obligations that would constitute Funded
Debt under clauses (i) through (iv) hereof, if owed directly by US Company or
any of its Subsidiaries. Funded Debt shall not include trade payables or accrued
expenses or Indebtedness (other than Indebtedness under this Agreement) of up to
the amount permitted pursuant to Section 10.05(g) incurred to finance insurance
premiums.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“General Intangibles” shall mean “general intangibles” as such term is defined
in Article 9 of the UCC.

“Governmental Authority” shall mean the government of the United States, the
United Kingdom, Canada, any other nation or any political subdivision thereof,
whether state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, in each case, in any jurisdiction.

“Guarantees” shall mean the guarantees issued pursuant to Section 15.

“Guarantor” shall mean each US Guarantor and each Non-US Obligation Guarantor.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.

“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Subsidiary that as of such time has (i) consolidated total assets with a book
value of $5,000,000 or less and (ii) consolidated revenues of $5,000,000 or less
for the most recently ended period of four consecutive fiscal quarters; provided
that all such Subsidiaries in the aggregate may not have (i) consolidated total
assets with a book value in excess of $25,000,000 or (ii) consolidated revenues
in excess of $25,000,000 for the most recently ended period of four consecutive
fiscal quarters; provided, further that notwithstanding anything in this
Agreement or any other Credit Document to the contrary, in no event shall any
Immaterial Subsidiary be required to become a Guarantor hereunder; provided,
further that notwithstanding the foregoing, any Subsidiary that guarantees the
payment of the Senior Notes or any Permitted Additional Financing Indebtedness
shall not be an Immaterial Subsidiary.

 

-36-



--------------------------------------------------------------------------------

“Incremental Commitment” shall mean, for any Lender, any Revolving Loan
Commitment provided by such Lender after the Effective Date in an Incremental
Commitment Agreement delivered pursuant to Section 2.15; it being understood,
however, that on each date upon which an Incremental Commitment of any Lender
becomes effective, such Incremental Commitment of such Lender shall be added to
(and thereafter become a part of) the Revolving Loan Commitment of such Lender
for all purposes of this Agreement as contemplated by Section 2.15.

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit D (appropriately completed, and
with such modifications as may be satisfactory to the Administrative Agent)
executed and delivered in accordance with Section 2.15.

“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.15(b).

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on or prior to the effective
date of the respective Incremental Commitment Agreement: (i) no Default or Event
of Default then exists or would result therefrom; (ii) all of the
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (it being
understood and agreed that (x) any representations and warranties stated to
relate to a specific earlier date shall have been true and correct in all
material respects as of such earlier date and (y) any representations and
warranties qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct in all respects at such time); (iii) the delivery by US Company
to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each other
Credit Party, acknowledging that such Incremental Commitment and all Revolving
Loans subsequently incurred, and Letters of Credit issued, pursuant to such
Incremental Commitment shall constitute (and be included in the definitions of)
Obligations and be secured on a pari passu basis with the Obligations under the
relevant Security Documents; (iv) the delivery by US Company to the
Administrative Agent of an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent and dated such date,
covering such matters incident to the transactions contemplated thereby as the
Administrative Agent may reasonably request; (v) the delivery by each Credit
Party to the Administrative Agent of such other officers’ certificates, board of
director (or equivalent governing body) resolutions and evidence of good
standing (to the extent available under Applicable Law) as the Administrative
Agent shall reasonably request; and (vi) the completion by each Credit Party of
such other actions as the Administrative Agent may reasonably request in
connection with such Incremental Commitment in order to create, continue or
maintain the Liens of the Collateral Agent in the Collateral and the perfection
thereof (including, without limitation, any Mortgage Modifications, Mortgage
Policies and such other documents reasonably requested by the Administrative
Agent to be delivered in connection therewith).

“Incremental Lender” shall have the meaning specified in Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (c) all indebtedness of the types

 

-37-



--------------------------------------------------------------------------------

described in clause (a), (b), (d), (e), (f), (g) or (h) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the Fair Market Value
of the property to which such Lien relates), (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (f) all Contingent
Obligations of such Person, (g) all obligations under any Interest Rate
Protection Agreement, any Other Hedging Agreement or under any similar type of
agreement and (h) all Off-Balance Sheet Liabilities of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.

“Indemnified Agent Person” shall have the meaning provided in Section 12.06.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the US
Borrowers under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding, (b) such Lender’s RL Percentage of the aggregate principal amount
of all Swingline Loans then outstanding and (c) such Lender’s RL Percentage of
the aggregate amount of all Letter of Credit Outstandings at such time.

“Initial Post-Closing Availability Certificate” shall have the meaning provided
in the definition of “Applicable Margin.”

“Interest Determination Date” shall mean, (i) with respect to any LIBOR Loan
that is a Canadian LIBOR Loan, the date of commencement of any Interest Period
relating to such Canadian LIBOR Loan, or (ii) with respect to any EURIBOR Loan
or any LIBOR Loan that is not a Canadian LIBOR Loan, the second Business Day
prior to the commencement of any Interest Period relating to such LIBOR Loan or
EURIBOR Loan.

“Interest Expense” shall mean for the applicable period the sum (without
duplication) of (a) the aggregate of the interest expense of US Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP,
including, without limitation, (i) any amortization of debt discount and
amortization or write-off of deferred financing costs, (ii) the net costs under
obligations in respect of any Interest Rate Protection Agreements incurred in
the fiscal quarter beginning after the Effective Date or any subsequent fiscal
quarter, (iii) all capitalized interest and (iv) the interest portion of any
deferred payment obligation, plus (b) the interest component of any Capitalized
Lease Obligation paid, accrued and/or scheduled to be paid or accrued by US
Company and its Subsidiaries during such period as determined on a consolidated
basis in accordance with GAAP, minus (c) interest income for such period, minus
(d) in each case, to the extent included in Interest Expense for such period and
without duplication, the sum of (i) any debt discounts, one-time financing fees
or the amortization thereof, including such fees paid in connection with (A) the
Transactions, (B) any amendment, consent or waiver

 

-38-



--------------------------------------------------------------------------------

to the Credit Documents, (C) any Indebtedness not otherwise prohibited under
this Agreement, or (D) any amendment to or refinancing of such Indebtedness plus
(ii) any costs associated with payment premiums, breakage costs, make-whole fees
or similar costs or expenses payable in connection with any refinancing,
repurchase, repayment or other satisfaction of Indebtedness not otherwise
prohibited under this Agreement (including any such costs relating to the
Transactions).

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC.

“Investments” shall mean all expenditures made and all liabilities incurred
(including Contingent Obligations) for or in connection with the acquisition of
Equity Interests or Indebtedness of a Person, loans, advances, capital
contributions or transfers of property to a Person, or acquisition of
substantially all the assets of a Person or of a line of business or division of
a Person. In determining the aggregate amount of Investments outstanding at any
particular time, (i) a guaranty shall be valued at not less than the principal
amount guaranteed and outstanding; (ii) returns of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution) shall be deducted; (iii) earnings, whether as
dividends, interest or otherwise, shall not be deducted; and (iv) decreases in
the market value shall not be deducted.

“Issuing Lender” shall mean each US Issuing Lender, each UK Issuing Lender and
each Canadian Issuing Lender.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit E (appropriately completed).

“Joint Bookrunners” shall mean, collectively, Deutsche Bank Securities Inc.,
Bank of America, N.A., JPMorgan Chase Bank, N.A., Barclays Bank PLC and Bank of
the West, each in its capacity as a Joint Bookrunner.

“Judgment Currency” shall have the meaning provided in Section 13.23.

“Landlord Personal Property Collateral Access Agreement” shall mean a Landlord
Waiver and Consent Agreement in form and substance satisfactory to the
Administrative Agent.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
2.15 or 13.04(b).

“Letter of Credit” shall mean each US Letter of Credit, each UK Letter of Credit
and each Canadian Letter of Credit.

“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Loan.

 

-39-



--------------------------------------------------------------------------------

“Letter of Credit Commitment” shall mean, as to any Issuing Lender, its
commitment to issue Letters of Credit, and to amend, increase or extend Letters
of Credit previously issued by it, in an aggregate Stated Amount (which for any
Letter of Credit shall be deemed to be the Stated Amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the Stated Amount
thereof, the Stated Amount of such Letter of Credit shall be deemed to be the
amount of the maximum Stated Amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum Stated Amount is in effect at
such time), in Dollars or the Equivalent Amount thereof, at any time outstanding
not to exceed (a) in the case of any Issuing Lender party hereto as of the
Effective Date, the amount set forth opposite such Issuing Lender’s name on
Schedule 1.01(a) under the heading “Letter of Credit Commitments”; and (b) in
the case of any Lender that becomes an Issuing Lender hereunder thereafter, the
amount which shall be set forth in the written agreement by which such Lender
shall become an Issuing Lender hereunder and an updated Schedule 1.01(a), in
each case as such commitment may be changed from time to time pursuant to the
terms hereof or with the agreement in writing of such Issuing Lender, US Company
and the Administrative Agent.

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of Credit Exposure of any Lender at any time shall be its RL Percentage
of the aggregate Letter of Credit Exposure at such time.

“Letter of Credit Fee” shall mean each of the US Letter of Credit Fee, the UK
Letter of Credit Fee and the Canadian Letter of Credit Fee.

“Letter of Credit Outstandings” shall mean, at any time, the sum of the US
Letter of Credit Outstandings, the UK Letter of Credit Outstandings and the
Canadian Letter of Credit Outstandings.

“LIBOR” shall mean with respect to any Interest Period:

(a) the rate of interest appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to such service
as reasonably determined by the Administrative Agent or such other appropriate
page of such other service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion, in each
case, in consultation with US Company) (the “LIBOR Screen Rate”) as the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other Person which takes over the administration of that rate) for deposits
in US Dollars or Pounds Sterling, as applicable, for delivery on the first day
of such Interest Period and for a term comparable to such Interest Period, at
approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the commencement of such Interest Period; and

(b) if no rate is available as described above with respect to an Interest
Period, the annual rate reasonably determined by the Administrative Agent in
consultation with US Company as being equal to the arithmetic mean (rounded up
if necessary to the nearest four decimal places) of the rates supplied to the
Administrative Agent by four (4) reference banks selected by the Administrative
Agent in the London interbank market, at approximately 3:00 p.m. (London time)
three Business Days before the first day of such Interest Period as quoted by
the respective reference banks to leading banks on the London interbank market
for deposits in US Dollars or Pounds Sterling, as applicable, for a period
equivalent to such Interest Period and starting on the first day of such
Interest Period and for an amount comparable to the amount of such LIBOR Loan.

 

-40-



--------------------------------------------------------------------------------

For the avoidance of doubt, if LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“LIBOR Loan” shall mean each US LIBOR Loan, each UK LIBOR Loan and each Canadian
LIBOR Loan.

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBOR”.

“LIBOR Successor Rate” shall have the meaning assigned to such term in
Section 2.21.

“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent in consultation with US
Company, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with US Company is reasonably
necessary in connection with the administration of this Agreement).

“Lien” shall mean any mortgage, pledge, hypothecation, charge, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“London Business Day” shall mean a day for trading by and between banks in
US Dollar and Pounds Sterling deposits in the London interbank eurodollar
market.

“Mandatory Redeemable Obligation” shall mean an obligation of US Company or any
of its Subsidiaries (or guaranteed by any of them) which must be redeemed or
repaid (a) at a fixed or determinable date, whether by operation of sinking fund
or otherwise, (b) at the option of any Person other than US Company or such
Subsidiary, or (c) upon the occurrence of a condition not solely within the
control of US Company or such Subsidiary, such as a redemption required to be
made out of future earnings.

“Mandatory Borrowing” shall mean each of a Mandatory US Borrowing or a Mandatory
UK Borrowing.

“Mandatory UK Borrowing” shall have the meaning provided in Section 2.01(g).

“Mandatory US Borrowing” shall have the meaning provided in Section 2.01(f).

“Margin Stock” shall have the meaning provided in Regulation U.

 

-41-



--------------------------------------------------------------------------------

“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of US Company on the date of the declaration of the relevant Restricted Payment
multiplied by (ii) the arithmetic mean of the closing prices per share of the
common (or common equivalent) Equity Interests for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

“Master Reaffirmation Agreements” shall mean, collectively, the US Master
Reaffirmation Agreement, the Second US Master Reaffirmation Agreement, the
Canadian Master Reaffirmation Agreement, and the Second Canadian Master
Reaffirmation Agreement.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of US Company and its Subsidiaries, taken as
a whole, (ii) the impairment of the ability of US Company or any other Credit
Party to perform its obligations under the Credit Documents to which it is a
party or of Administrative Agent or the Lenders to enforce the Obligations or
realize upon the Collateral, or (iii) a material adverse effect on the value of
a material portion of the Collateral or the amount which Administrative Agent or
the Lenders would receive (after giving consideration to delays in payment and
costs of enforcement) in the liquidation of such Collateral.

“Maximum Incremental Commitment Amount” shall mean $500,000,000.

“Maximum Canadian Letter of Credit Amount” shall have the meaning provided in
Section 3.06.

“Maximum Rate” shall have the meaning provided in Section 13.19.

“Maximum UK Letter of Credit Amount” shall have the meaning provided in
Section 3.05.

“Maximum UK Swingline Amount” shall mean $20,000,000 or the Equivalent Amount
thereof.

“Maximum US Letter of Credit Amount” shall have the meaning provided in
Section 3.04.

“Maximum US Swingline Amount” shall mean $25,000,000.

“Minimum Availability Amount” shall mean, at any time, the greater of (i)
$90,000,000 and (ii) ten percent (10%) of the lesser of (A) the Total Revolving
Loan Commitment at such time and (B) the Aggregate Borrowing Base at such time.

“Minimum Borrowing Amount” shall mean for Revolving Loans, $1,000,000,
£1,000,000, €1,000,000 or CA$1,000,000, as applicable, and increments of
$100,000, £100,000, €100,000 and CA$100,000 in excess thereof, as applicable;
there shall be no Minimum Borrowing Amount with respect to Swingline Loans.

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances or other credit
support provided to reduce or eliminate Fronting Exposure during the existence
of a Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the
Issuing Lenders with respect to Letters of Credit issued and outstanding at such
time and (ii) otherwise, an amount equal to 103% of the aggregate amount of all
Letter of Credit Outstandings.

 

-42-



--------------------------------------------------------------------------------

“Mobile Mini 2024 Indenture” shall mean the Indenture, dated May 9, 2016, by and
among US Company, as issuer, any guarantors party thereto, and Deutsche Bank
Trust Company Americas, as trustee, paying agent, registrar and transfer agent,
relating to the 5 7/8% Senior Notes due 2024, as modified, supplemented, amended
or restated (including any amendment and restatement thereof) in accordance with
Section 10.14(a).

“Mobile Mini 2024 Senior Notes” shall mean US Company’s senior unsecured notes
in the aggregate principal amount of $250,000,000 due 2024 issued pursuant to
the Mobile Mini 2024 Indenture, and on terms and conditions satisfactory to the
Lenders, as modified, supplemented, amended or restated (including any amendment
and restatement thereof) in accordance with Section 10.14(a).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument in form and substance reasonably acceptable to the
Administrative Agent.

“Mortgage Modification” shall have the meaning provided in Section 6.13.

“Mortgage Policy” shall mean a lender’s title insurance policy (Form 1992).

“Mortgaged Property” shall mean any Real Property owned by US Company or any of
its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms of this Agreement or any Security Document.

“Motor Vehicle Agent” shall mean MSG Asset Trust, a Delaware statutory trust, in
its capacity as motor vehicle agent for the Collateral Agent under the Delaware
Trust Security Agreement, and shall include any permitted successors thereto.

“Motor Vehicles” shall mean Inventory or Equipment that is subject to any motor
vehicle registration statute, including, without limitation, any of those
statutes described in the Uniform Commercial Code Section 9-311(a)(2), as
adopted in any state in which a Credit Party owns any Collateral.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which contributions are, or within the
immediately preceding six-year period, have been made (or have been required to
have been made) by any US Borrower or any of its Subsidiaries or an ERISA
Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Orderly Liquidation Value” shall mean the Orderly Liquidation Value (net of
costs and expenses reasonably estimated to be incurred in connection with such
liquidation) of the Eligible Machinery and Equipment or Eligible Rental Fleet
Inventory, as applicable, of the applicable Borrowing Base Parties, taken as a
whole.

“Non-Compete Agreements” shall mean all non-compete agreements entered into by
US Company or any of its Subsidiaries which materially restrict the activities
of US Company or any of its Subsidiaries.

 

-43-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.

“Non-US Guaranteed Obligation” shall have the meaning provided in
Section 15.01(b).

“Non-US Obligation Guarantors” shall mean US Company and each Subsidiary that
guarantees the Non-US Guaranteed Obligations including each Subsidiary listed
under Schedule 8.04 (other than an Immaterial Subsidiary), and each other
Subsidiary that is or becomes a party to this Agreement pursuant to
Section 9.13, Section 10.11 or Section 10.13. For the avoidance of doubt, US
Company, each other US Borrower and each US Guarantor shall be Non-US Obligation
Guarantors.

“Non-U.S. Lender” shall have the meaning provided in Section 5.04(b).

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each US Revolving Note, US Swingline Note, UK Revolving Note,
UK Swingline Note and Canadian Revolving Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06(a).

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Marguerite Sutton, Telephone No.: 212-250-1507, and Email:
marguerite.sutton@db.com, and (ii) for operational notices, the office of the
Administrative Agent located at 5022 Gate Parkway, Building 200, Jacksonville,
FL 32256, Attention: Sara Pelton, Telephone No.: 904-271-2886, Email:
agency.transactions@db.com and Sara.Pelton@db.com, or (in any case) such other
office or person as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.

“Obligations” shall mean, collectively, the UK Obligations, the US Obligations
and the Canadian Obligations.

“OFAC” shall have the meaning provided thereto in Section 8.33(a).

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person, (c) any obligation under a Synthetic Lease or (d) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Orderly Liquidation Value” shall mean the orderly liquidation value of the
Borrowing Base Parties’ Eligible Goods Inventory or Eligible Machinery and
Equipment that is estimated to be recoverable in an orderly liquidation of such
Eligible Goods Inventory or Eligible Machinery and Equipment, as applicable,
with such value determined from time to time by reference to the most recent
appraisal completed by a qualified independent third-party appraisal company
(approved by the Administrative Agent in its Permitted Discretion in
consultation with US Company) delivered to the Administrative Agent; provided
that, unless an appraisal is required pursuant to Section 10.13, such value in
respect of any Eligible Goods Inventory or Eligible Machinery and Equipment
acquired in accordance with Section 10.13, may be determined by reference to an
identical kind or type of such Eligible Goods Inventory or Eligible Machinery
and Equipment, as applicable, that has been so appraised.

 

-44-



--------------------------------------------------------------------------------

“Original Credit Agreement” shall have the meaning provided in the Recitals.

“Original Effective Date” shall have the meaning provided in the Recitals.

“Other Connection Taxes” shall mean, with respect to any Recipient, taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such tax, including as a result of a branch or other
lending office located in the jurisdiction (other than connections arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements, or arrangements designed to protect
against fluctuations in currency values.

“Other Taxes” shall have the meaning provided in Section 13.01.

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Participating Member State” shall mean any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to economic
and monetary union.

“Patriot Act” shall have the meaning provided in Section 13.18.

“Payment Conditions” shall mean with respect to any Restricted Payment (which
such term, for purposes of this definition, shall include any prepayment,
repurchase or redemption of any Indebtedness permitted pursuant to the Senior
Note Documents and Permitted Additional Financing Documents), Restricted Foreign
Funding, Acquisition or incurrence of Permitted Additional Financing
Indebtedness, each of the following conditions shall be satisfied immediately
after giving effect to such Restricted Payment, Restricted Foreign Funding,
Acquisition or incurrence of any Permitted Additional Financing Indebtedness:

(i) no Default or Event of Default exists or would result therefrom and either
(a) (x) the average daily Specified Excess Availability over the 30 days prior
to the making of such Restricted Payment, Restricted Foreign Funding,
Acquisition or incurrence of any Permitted Additional Financing Indebtedness
calculated on a pro forma basis is greater than the greater of (A) 15% of the
lesser of (1) the Total Revolving Loan Commitment at such time and (2) the
Aggregate Borrowing Base at such time and (B) $130,000,000, and (y) the
Specified Excess Availability calculated on a pro forma basis before and
immediately after giving effect to such Restricted Payment, Restricted Foreign
Funding, Acquisition or incurrence of any Permitted Additional Financing
Indebtedness shall be greater than the greater of (A) 15% of the lesser of
(1) the Total Revolving Loan Commitment at such time and (2) the Aggregate
Borrowing Base at such time and (B) $130,000,000 or (b) (x) the average daily
Specified Excess Availability over the 30 days prior to the making of such
Restricted Payment, Restricted Foreign Funding, Acquisition or incurrence of any
Permitted Additional Financing Indebtedness calculated on a pro forma basis is
greater than the greater of (A) 10% of the lesser of (1) the Total Revolving
Loan

 

-45-



--------------------------------------------------------------------------------

Commitment at such time and (2) the Aggregate Borrowing Base at such time and
(B) $90,000,000, (y) the Specified Excess Availability calculated on a pro forma
basis before and immediately after giving effect to such Restricted Payment,
Restricted Foreign Funding, Acquisition or incurrence of any Permitted
Additional Financing Indebtedness shall be greater than the greater of (A) 10%
of the lesser of (1) the Total Revolving Loan Commitment at such time and
(2) the Aggregate Borrowing Base at such time and (B) $90,000,000 (each of the
amounts set forth in clauses (i)(a)(x)(A), (i)(a)(x)(B), (i)(a)(y)(A),
(i)(a)(y)(B), (i)(b)(x)(A), (i)(b)(x)(B), (i)(b)(y)(A) and (i)(b)(y)(B) above,
the “Payment Conditions Thresholds”), and (z) before and immediately after
giving effect to such Restricted Payment, Restricted Foreign Funding,
Acquisition or incurrence of any Permitted Additional Financing Indebtedness and
any Indebtedness incurred in connection therewith, US Company shall be in
compliance with the financial covenant set forth in Section 10.21 (Fixed Charge
Coverage Ratio) hereof, calculated on a pro forma basis (whether or not
Section 10.21 hereof would then require compliance with such covenant) for the
most recently ended fiscal quarter for which the financial statements in
Section 9.01(b) have been delivered to the Administrative Agent; and

(ii) not later than one Business Day prior to the making of such Restricted
Payment, Restricted Foreign Funding, Acquisition or incurrence of any Permitted
Additional Financing Indebtedness, Administrative Agent shall receive a
certificate of US Company, with supporting detail acceptable to Administrative
Agent certifying that on the date on which such Restricted Payment, Restricted
Foreign Funding, Acquisition or incurrence of any Permitted Additional Financing
Indebtedness is made, US Company has satisfied the conditions set forth in
clause (i) above.

“Payment Conditions Thresholds” shall have the meaning provided in the
definition of Payment Conditions.

“Payment Office” shall mean (i) with respect to payments in US Dollars and
Canadian Dollars, the office of the Administrative Agent located at 60 Wall
Street, New York, New York 10005 or such other office as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto and
(ii) with respect to payments in Pounds Sterling or Euros or other currencies
other than US Dollars or Canadian Dollars, such account at such bank or office
in London or such other place as Administrative Agent shall designate by notice
to the Person required to make the relevant payment.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean an Acquisition permitted under Section 10.13
of this Agreement.

“Permitted Additional Financing” shall mean additional secured or unsecured
Indebtedness; provided that:

(i) no such Indebtedness shall (A) be subject to scheduled amortization in
excess of 1% of its original principal balance per year or (B) have a final
maturity, in either case prior to the date occurring six (6) months following
the Final Maturity Date;

 

-46-



--------------------------------------------------------------------------------

(ii) such Permitted Additional Financing shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, (A) upon the occurrence of an event of default, a sale of
assets or a change in control, (B) as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Additional Financing, (C) as and to the extent
such repayment, prepayment, redemption, repurchase or defeasance provisions are,
individually and in the aggregate, no more restrictive than those contained
herein (it being understood and agreed that the repayment, prepayment,
redemption, repurchase or defeasance provisions set forth in this Agreement or
any Senior Notes as of the Effective Date satisfy such requirement) and such
provisions expressly provide that, until such time as the Revolving Loan
Commitments have been terminated, all Obligations have been paid in full and no
Letters of Credit are outstanding, any such repayment, prepayment, redemption,
repurchase or defeasance shall not be required to be made to the extent not
permitted by this Agreement or (D) upon the incurrence and with the proceeds of
other Permitted Additional Financing) prior to the maturity of such Permitted
Additional Financing; and

(iii) such Permitted Additional Financing shall not constitute an obligation
(including pursuant to a guarantee) of any Person unless such Person is also a
Credit Party.

“Permitted Additional Financing Document” shall mean any one or more loan
agreements or indentures, dated the date any Permitted Additional Financing is
incurred, by and among US Company, as issuer, any guarantors party thereto, and
the lenders, agents and/or trustee party thereto, relating to the Permitted
Additional Financing, as modified, supplemented, amended or restated (including
any amendment and restatement thereof) in accordance with Section 10.14(a).

“Permitted Additional Financing Indebtedness” shall mean the loans or notes
evidencing any Permitted Additional Financing, as modified, supplemented,
amended or restated (including any amendment and restatement thereof) in
accordance with Section 10.14(a).

“Permitted Capped Debt” shall mean Permitted Additional Financing Indebtedness
in an aggregate principal amount not to exceed $300,000,000 or the Equivalent
Amount thereof in the aggregate outstanding at any one time, so long as, as of
the date of the incurrence thereof, the Payment Conditions shall have been
satisfied.

“Permitted Discretion” shall mean the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines: (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts, Eligible Inventory, Eligible Machinery and
Equipment and Eligible Real Property, the enforceability or priority of the
Collateral Agent’s Liens thereon or the amount which any Secured Creditor would
be likely to receive (after giving consideration to delays in payment and costs
of enforcement) in the liquidation of such Eligible Accounts, Eligible
Inventory, Eligible Machinery and Equipment or Eligible Real Property or (b) is
evidence that any collateral report or financial information delivered to the
Administrative Agent by any Person on behalf of US Company is incomplete,
inaccurate or misleading in any material respect. In exercising such judgment,
the Administrative Agent may consider, without duplication, such factors already
included in or tested by the definition of Eligible Accounts, Eligible
Inventory, Eligible Machinery and Equipment or Eligible Real Property, as well
as any of the following: (i) changes after the Effective Date in any material
respect in demand for, pricing of, or

 

-47-



--------------------------------------------------------------------------------

product mix of Equipment or Inventory; (ii) changes after the Effective Date in
any material respect in any concentration of risk with respect to Accounts; and
(iii) any other factors arising after the Effective Date that change in any
material respect the credit risk of lending to the Borrowers on the security of
the Eligible Accounts, Eligible Inventory, Eligible Machinery and Equipment or
Eligible Real Property.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its Permitted Discretion.

“Permitted Liens” shall have the meaning provided in Section 10.02.

“Permitted Ratio Debt” shall mean Permitted Additional Financing Indebtedness,
so long as, as of the date of the incurrence thereof, the Credit Parties shall
be in compliance with a Debt Ratio of 6.00:1.00 calculated on a pro forma basis
before and immediately after giving effect to the incurrence of such
Indebtedness.

“Permitted Senior Notes Refinancing” shall mean, in respect of any one or more
series of Senior Notes being extended, renewed or refinanced, any Indebtedness
that extends, renews or refinances such Senior Notes (or any Permitted Senior
Notes Refinancing in respect thereof); provided that:

(i) (A) the maturity of such Permitted Senior Notes Refinancing shall not be
earlier, and the weighted average life to maturity of such Permitted Senior
Notes Refinancing shall not be shorter, than the maturity date or the remaining
weighted average life to maturity of such Senior Notes being extended, renewed
or refinanced and (B) the maturity date of such Permitted Senior Notes
Refinancing shall not be prior to the date occurring ninety (90) days following
the Final Maturity Date;

(ii) such Permitted Senior Notes Refinancing shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a sale of
assets or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing) prior to the maturity
of such Senior Notes being extended, renewed or refinanced;

(iii) such Permitted Senior Notes Refinancing shall not constitute an obligation
(including pursuant to a guarantee) of any Subsidiary that shall not have been
(or, in the case of after-acquired Subsidiaries, shall not have been required to
become) an obligor in respect of any Senior Notes outstanding immediately prior
to the incurrence of any such Permitted Senior Notes Refinancing, and shall not
constitute an obligation of any holding company of US Company if such Person
shall not have been an obligor in respect of any Senior Notes outstanding
immediately prior to the incurrence of any such Permitted Senior Notes
Refinancing, and, in each case, shall constitute an obligation of such
Subsidiary or of any holding company of US Company only to the extent of their
obligations in respect of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing;

 

-48-



--------------------------------------------------------------------------------

(iv) such Permitted Senior Notes Refinancing shall not be secured by any Lien on
any asset;

(v) the covenants and events of default set forth in such Permitted Senior Notes
Refinancing shall be, individually and in the aggregate, no more restrictive
than those contained herein (it being understood and agreed that the covenants
and events of default set forth in the Senior Notes as of the Effective Date
satisfy such requirement); and

(vi) such Permitted Senior Notes Refinancing shall not include any financial
covenants.

“Permitted Senior Notes Refinancing Indenture” shall mean any one or more
indentures, dated the date any Permitted Senior Notes Refinancing is incurred,
by and among US Company, as issuer, any guarantors party thereto, and the
trustee party thereto, relating to the Permitted Senior Notes Refinancing
incurred thereunder in accordance with Section 10.05(f)(ii) hereof, as modified,
supplemented, amended or restated (including any amendment and restatement
thereof) in accordance with Section 10.14(a).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA subject
to Title IV of ERISA, other than a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) US
Company or a Subsidiary of US Company or an ERISA Affiliate thereof, and each
such plan maintained during the five-year period immediately preceding the date
hereof.

“Pledge Agreements” shall mean each of the US Pledge Agreement, the Canadian
Share Pledge Agreement and the UK Share Charges.

“Pounds Sterling” or “£” shall mean lawful money of the United Kingdom.

“Pounds Sterling Denominated Revolving Loan” shall have the meaning set forth in
Section 2.01(b) hereof.

“Pounds Sterling Funding Capacity” shall mean, for any Lender, the ability of
such Lender or an Affiliate or branch office thereof to fund UK Revolving Loans
denominated in Pounds Sterling, as set forth in the records of Administrative
Agent.

“Pounds Sterling Funding Capacity Lender” shall mean each Lender other than
(i) in the case of each Lender as of the Effective Date, each Lender that shall
have confirmed in writing, to the satisfaction of the Administrative Agent, on
or prior to the Effective Date, that neither it nor any domestic or foreign
branch or Affiliate of such Lender has the ability to fund UK Revolving Loans
denominated in Pounds Sterling and (ii) in the case of each Lender after the
Effective Date, each Lender that shall have confirmed in writing, to the
satisfaction of the Administrative Agent, on or prior to the date such Lender
becomes a Lender hereunder, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund UK Revolving Loans
denominated in Pounds Sterling, in each case until such time as such Lender
shall have confirmed in writing to the Administrative Agent that it or any
domestic or foreign branch or Affiliate of such Lender does have the ability to
fund UK Revolving Loans denominated in Pounds Sterling.

 

-49-



--------------------------------------------------------------------------------

“PPSA” shall mean the Personal Property Security Act (Ontario) and other
personal property security legislation of the applicable Canadian province or
provinces in respect of the Credit Parties or the Collateral (including the
Civil Code of Quebec and the regulation respecting the registration of personal
and movable real rights promulgated thereunder) as all such legislation now
exists or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designated) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock of US Company.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Projections” shall mean the projections dated January 2019 that were prepared
by or on behalf of US Company in connection with this Agreement and delivered to
the Administrative Agent prior to the Effective Date.

“Property” shall mean any interest in any kind of property, asset or
undertaking, whether real, personal or mixed, or tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Derivative Agreement” shall mean any agreement with respect to
Qualified Derivative Obligations to which any Credit Party is a party.

“Qualified Derivative Counterparty” shall mean, with respect to any Qualified
Derivative Agreement, (x) any counterparty who was the Administrative Agent or
an Affiliate of the Administrative Agent at the time such Qualified Derivative
Agreement was entered into, or (y) any counterparty who was a Lender or an
Affiliate of a Lender at the time such Qualified Derivative Agreement was
entered into, in each case, that has entered into such Qualified Derivative
Agreement with any Credit Party; provided that, a Lender (and any Affiliate
thereof) shall not be a Qualified Derivative Counterparty with respect to any
Qualified Derivative Agreement entered into when such Lender was a Defaulting
Lender.

“Qualified Derivative Obligations” of the Credit Parties shall mean any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with (i) Derivative Obligations of which the Administrative Agent has received
the notice required pursuant to Section 9.19 or (ii) which is set forth on
Schedule 1.01(f).

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 

-50-



--------------------------------------------------------------------------------

“Qualified Preferred Stock” shall mean any Preferred Equity of US Company, so
long as the terms of any such Preferred Equity (a) do not contain any mandatory
put, redemption, repayment, sinking fund or other similar provision prior to the
date that is one hundred and eighty one (181) days after the Final Maturity
Date, (b) do not require the cash payment of dividends or distributions that
would otherwise be prohibited by the terms of this Agreement or any other
agreement or contract of US Company or any of its Subsidiaries, (c) do not
contain any covenants (other than periodic reporting requirements), (d) do not
grant the holders thereof any voting rights except for (i) voting rights
required to be granted to such holders under Applicable Law and (ii) limited
customary voting rights on fundamental matters such as mergers, consolidations,
sales of all or substantially all of the assets of US Company, or liquidations
involving US Company, and (e) are otherwise reasonably satisfactory to the
Administrative Agent.

“Qualified Swap Termination Value” shall mean any Swap Termination Value in
respect of which (and only to the extent of the amount which) the US Company has
notified the Administrative Agent on any Borrowing Base Certificate delivered in
accordance with the terms hereof, and meeting the requirements of
Section 9.01(i), that the Borrower intends such Swap Termination Value to
constitute a Qualified Swap Termination Value for purposes of Section 5.03(d)
and which amount (and only to the extent of the amount which) is reasonably
acceptable to the Administrative Agent; provided that no Qualified Swap
Termination Value may be established or increased at any time that a Default or
Event of Default exists, or if a Reserve in such amount would cause a prepayment
obligation under Section 5.02(a).

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December, it being understood that the first Quarterly Payment
Date shall be the last Business Day of March 2019.

“Quarterly Pricing Certificate” shall mean a Quarterly Pricing Certificate
substantially in the form of Exhibit S.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Refinanced Indebtedness” shall mean all Revolving Loans and Swingline Loans
(each as defined in the Existing Credit Agreement) outstanding as of the
Effective Date under the Existing Credit Agreement.

“Refinancing” shall mean (a) the payment in full of the Refinanced Indebtedness
together with all accrued interest, fees and other amounts payable thereon and
all accrued fees and other amounts payable in respect of all “Letters of Credit”
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement and (b) the continuance of all “Letters of Credit” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement as
Letters of Credit under this Agreement, as described in Section 6.05.

“Refinancing Notes” shall mean the notes evidencing any Permitted Senior Notes
Refinancing incurred in accordance with Section 10.05(f)(ii) hereof, as
modified, supplemented, amended or restated (including any amendment and
restatement thereof) in accordance with Section 10.14(a).

 

-51-



--------------------------------------------------------------------------------

“Register” shall have the meaning provided in Section 13.15.

“Regulation” shall have the meaning provided in Section 9.20.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Rent Reserve” shall mean a reserve established by the Administrative Agent in
respect of rent payments (not to exceed three months’ rent) made by a Borrowing
Base Party for each location at which Eligible Inventory or Eligible Machinery
and Equipment of a Borrowing Base Party is located that is not subject to a
Landlord Personal Property Collateral Access Agreement (as reported to the
Administrative Agent by US Company or UK Company from time to time as requested
by the Administrative Agent), as adjusted from time to time by the
Administrative Agent in its Permitted Discretion.

“Replaced Lender” shall have the meaning provided in Section 2.13(a).

“Replacement Lender” shall have the meaning provided in Section 2.13(a).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA or
the regulations issued thereunder with respect to a Plan, other than those
events as to which the 30-day notice period is waived.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of the
Total Revolving Loan Commitment in effect at such time less the Revolving Loan
Commitments of all Defaulting Lenders at such time (or, after the termination
thereof, the sum of then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate RL Percentages of all Non-Defaulting Lenders of the
total outstanding Swingline Loans and Letter of Credit Outstandings at such
time).

“Reserves” shall mean reserves, if any, established by the Administrative Agent
from time to time hereunder in its Permitted Discretion against the Borrowing
Base, including without limitation, (i) Rent Reserves, (ii) Banking Products
Reserves, (iii) Unpaid Supplier Reserves, (iv) potential dilution related to
Accounts, (v) damaged or defective Equipment, (vi) obsolescence of any Eligible
Inventory or Eligible Machinery and Equipment, (vii) sums that the Borrowing
Base Parties are or will be required to pay (such as taxes (including, without
limitation, sales taxes and payroll taxes),

 

-52-



--------------------------------------------------------------------------------

assessments and insurance premiums) and have not yet paid, (viii) Canadian
Priority Payables, (ix) amounts owing by any Borrowing Base Party to any Person
to the extent secured by a Lien on, or trust over, any Collateral, (x) in the
case of any UK Borrowing Base Party, reserves to reflect the prior ranking
nature or dilutive effect of UK Priority Claims, (xi) reserves in respect of the
aggregate amount of any and all Swap Termination Values constituting Qualified
Swap Termination Values for purposes of Section 5.03(d), and (xii) such other
events, conditions or contingencies as to which the Administrative Agent, in its
Permitted Discretion, determines reserves should be established from time to
time hereunder.

“Restricted Foreign Funding” shall have the meaning set forth in
Section 10.05(e)(v).

“Restricted Payment” shall have the meaning set forth in Section 10.04.

“Returns” shall have the meaning set forth in Section 8.13.

“Revolving Loan” shall mean a US Revolving Loan, a UK Revolving Loan or a
Canadian Revolving Loan.

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.15, or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b).

“Revolving Note” shall mean a US Revolving Note, a UK Revolving Note or a
Canadian Revolving Note.

“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any Lender is to
be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such Lender shall be determined immediately prior
(and without giving effect) to such termination.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” shall have the meaning provided in Section 9.01(g).

“Sanction” shall mean any sanction administered or enforced by a United States
Governmental Authority (including without limitation, OFAC), a Canadian
Governmental Authority, the United Nations Security Council, the European Union,
Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“Scheduled EURIBOR Unavailability Date” shall have the meaning assigned to such
term in Section 2.22.

“Scheduled LIBOR Unavailability Date” shall have the meaning assigned to such
term in Section 2.21.

 

-53-



--------------------------------------------------------------------------------

“Second Canadian Master Reaffirmation Agreement” shall mean the Second Canadian
Master Reaffirmation Agreement, dated as of the Effective Date, among Canadian
Company, US Company and the Collateral Agent.

“Second US Master Reaffirmation Agreement” shall mean the Second US Master
Reaffirmation Agreement dated, as of the Effective Date, among US Company, each
other US Credit Party and the Collateral Agent.

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

“Secured Creditors” shall mean the Agents, Lenders, Issuing Lenders, Banking
Products Providers and Qualified Derivative Counterparties and shall include,
without limitation, all former Agents, Lenders, Issuing Lenders, Banking
Products Providers and Qualified Derivative Counterparties to the extent that
any Obligations owing to such Persons were incurred while such Persons were
Agents, Lenders, Issuing Lenders, Banking Products Providers or Qualified
Derivative Counterparties and such Obligations have not been paid or satisfied
in full.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreements” shall mean the US Security Agreement, the US Pledge
Agreement, the UK Security Agreements, the Canadian Security Agreement, the
Canadian Share Pledge Agreement and each other agreement pursuant to which a
Credit Party grants a Lien to secure all or part of the Obligations.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreements.

“Security Document” shall mean and include the US Security Agreement, the US
Pledge Agreement, the UK Security Agreements, the Canadian Security Agreement,
the Canadian Share Pledge Agreement, the Master Reaffirmation Agreements, the
Delaware Trust Security Agreement, each Mortgage, each Cash Management Control
Agreement, after the execution and delivery thereof, each Additional Security
Document and any other related document, agreement or grant pursuant to which US
Company or any of its Subsidiaries grants, perfects or continues a Lien in favor
of the Collateral Agent for the benefit of the Secured Creditors.

“Senior Managing Agents” shall mean, collectively, Wells Fargo Bank, National
Association, ING Capital LLC, MUFG Union Bank, N.A., Compass Bank, Bank of
Montreal and Credit Suisse Securities LLC, each in its capacity as a senior
managing agent.

“Senior Note Documents” shall mean collectively, (a) the Mobile Mini 2024
Indenture, the Mobile Mini 2024 Senior Notes and all other agreements,
instruments, and documents delivered by US Company or any of its Subsidiaries in
connection therewith; and (b) if and to the extent any Permitted Senior Notes
Refinancing is incurred in accordance with Section 10.05(f)(ii) hereof after the
Effective Date, the Permitted Senior Notes Refinancing Indenture, the
Refinancing Notes and all other agreements, instruments, and documents delivered
by US Company or any of its Subsidiaries in connection therewith.

“Senior Note Indentures” shall mean, collectively, (a) the Mobile Mini 2024
Indenture; and (b) if and to the extent any Permitted Senior Notes Refinancing
is incurred in accordance with Section 10.05(f)(ii) hereof after the Effective
Date, the Permitted Senior Notes Refinancing Indenture delivered by US Company
or any of its Subsidiaries in connection therewith.

 

-54-



--------------------------------------------------------------------------------

“Senior Notes” shall mean, collectively, (a) the Mobile Mini 2024 Senior Notes;
and (b) if and to the extent any Permitted Senior Notes Refinancing is incurred
in accordance with Section 10.05(f)(ii) hereof after the Effective Date, the
Refinancing Notes delivered by US Company or any of its Subsidiaries in
connection therewith.

“Serial Numbered Equipment” shall mean, collectively, the following types of
Equipment located at any time, and from time to time, in Canada: (i) motor
vehicles within the meaning of the PPSA of Ontario; (ii) Equipment which is
serial number goods within the meaning of the PPSA of Alberta; (iii) Equipment
which is serial numbered goods within the meaning of the PPSA of British
Columbia, Manitoba, New Brunswick, Newfoundland, Nova Scotia and Prince Edward
Island and Saskatchewan; and (iv) Equipment which is road vehicles or other
movable property for which a descriptive file may be opened at the Quebec
provincial registry office within the meaning of the PPSA in Quebec.

“Settlement Date” shall have the meaning provided in Section 2.04(e)(i).

“Solvent” and “Solvency” shall mean, with respect to any Person on a particular
date, the condition that, on such date, (a) the fair value of the property of
such Person is greater than the total amount of debts and liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts and liabilities as they
become absolute and matured, (c) such Person will have the ability to pay its
debts and liabilities (including its probable liability in respect of contingent
and unliquidated liabilities and its unmatured liabilities) as they become
absolute and matured, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital,
and (e) in the case of any person incorporated in England and Wales only, a
Person that is not “unable to pay its debts”. In this context, “unable to pay
its debts” means that there are no grounds on which such Person would be deemed
unable to pay its debts (as defined in Section 123(1) of the Insolvency Act 1986
of England Wales (as amended by the Enterprise Act 2002 of England and Wales) on
the basis that the words “proved to the satisfaction of the court” are deemed
omitted from sections 123(1)(e) and 123(2) of that Act) or on which a court
would be satisfied that the value of such Person’s assets is less than the
amount of its liabilities, taking into account its contingent and prospective
liabilities (as such term would be construed for the purposes of Section 123(2)
of the Insolvency Act 1986 of England and Wales (as amended by the Enterprise
Act 2002 of England and Wales)). The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Specified Credit Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 15.11).

“Specified Excess Availability” shall mean, as of any date of determination, the
sum of (a) the Total Borrowing Availability at such time and (b) the amount (if
any, and not to be less than zero) by which the Aggregate Borrowing Base at such
time exceeds the Total Revolving Loan Commitment at such time; provided that the
amount attributable to this clause (b) shall not exceed 50% of the applicable
Appraisal Thresholds, Minimum Availability Amount or Payment Conditions
Thresholds.

“Spot Rate” shall mean with respect to any currency, the rate quoted by
Administrative Agent as the spot rate for the purchase by Administrative Agent
of such currency with another currency through its foreign exchange office at
approximately 11:00 a.m. (New York time) on the date of determination thereof.

 

-55-



--------------------------------------------------------------------------------

“Start Date” shall have the meaning provided in the definition of Applicable
Margin.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Subsidiary” or “subsidiary” shall mean, as to any Person, (a) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person or (b) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
US Company.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement, if the
reference to “a majority” contained in the definition of Required Lenders were
changed to “66%.”

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Qualified
Derivative Obligations, after taking into account the effect of any legally
enforceable netting agreement relating to such Qualified Derivative Obligations,
(a) for any date on or after the date on which such Qualified Derivative
Obligations have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Qualified Derivative Obligations, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Qualified Derivative Obligations (which may
include the Administrative Agent, the Bank, a Lender or any Affiliate of any of
the foregoing).

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Final Maturity Date.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

“Swingline Loan” shall mean a US Swingline Loan or a UK Swingline Loan.

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any Lender at any time shall be its RL Percentage of the aggregate
Swingline Loan Exposure at such time.

“Swingline Note” shall mean a US Swingline Note or a UK Swingline Note.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

-56-



--------------------------------------------------------------------------------

“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilises a single shared platform and
which was launched on 19 November 2007.

“TARGET Day” shall mean any day on which TARGET2 is open for the settlement of
payments in Euros.

“Taxes” shall have the meaning provided in Section 5.04(a).

“Total Borrowing Availability” shall mean, as of any date of determination, the
remainder of (i) the lesser of (x) the Total Revolving Loan Commitment at such
time and (y) the Aggregate Borrowing Base at such time minus (ii) the Aggregate
Exposure at such time.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (a) the Total Revolving Loan Commitment in effect at
such time less (b) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

“Trailer Fleet Inventory” shall mean new and used manufactured or remanufactured
Trailers held by a Borrower or another Credit Party for intended lease or rental
to third parties.

“Trailers” shall mean over-the-road tractor trailers and trailers intended for
use as storage facilities not constituting portable and ISO containers owned by
US Company or any of its Subsidiaries.

“Transactions” shall mean, collectively, (a) the consummation of the
Refinancing, (b) the execution, delivery and performance by each Credit Party of
the Credit Documents to which it is a party, the incurrence of Loans on the
Effective Date and the use of proceeds thereof, and (c) the payment of all fees
and expenses in connection with the foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Canadian Prime Rate Loan,
a UK LIBOR Loan, a US LIBOR Loan, a Canadian LIBOR Loan or a EURIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“UK Borrower” and “UK Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“UK Borrowing” shall mean the borrowing of UK Revolving Loans from all the
Lenders, or from the Swingline Lender in the case of UK Swingline Loans, on a
given date having the same Interest Period.

“UK Borrowing Availability” shall mean, as of any date of determination, the
remainder of (a) the lesser of (i) the UK Maximum Amount at such time and
(ii) the UK Borrowing Base at such time minus (b) the Aggregate UK Exposure at
such time.

 

-57-



--------------------------------------------------------------------------------

“UK Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 6.17 or Section 9.01(i) (but
as modified as provided below in this definition), equal to, without
duplication, the sum of

(i) (A) the amount calculated under the definition of US Borrowing Base,
provided that in no event shall any asset constituting a portion of the US
Borrowing Base concurrently constitute a portion of the UK Borrowing Base plus
(B) the amount calculated under the definition of Canadian Borrowing Base,
provided that in no event shall any asset constituting a portion of the Canadian
Borrowing Base concurrently constitute a portion of the UK Borrowing Base, plus

(ii) eighty-five percent (85%) of Eligible UK Accounts, plus

(iii) ninety percent (90%) of Eligible UK Rental Fleet Inventory, plus

(iv) [Reserved]

(v) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (iv)(B) of the definition of
US Borrowing Base and clause (v)(B) of the definition of Canadian Borrowing Base
and (B) the sum of (1) ninety percent (90%) of Eligible UK Container Inventory
Held for Sale; plus (2) ninety percent (90%) of Eligible UK Work-in-Process
Container Inventory; plus (3) sixty-five percent (65%) of Eligible UK Raw
Materials Inventory; plus

(vi) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of US
Borrowing Base and clause (vi)(B) of the definition of Canadian Borrowing Base
and (B) eighty-five percent (85%) of Eligible UK Machinery and Equipment; minus

(vii) the amount of all Reserves then established by the Administrative Agent
against the UK Borrowing Base.

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner as it shall determine in its Permitted Discretion. The UK Borrowing Base
(and the Borrowing Base Certificate then most recently delivered) may be
adjusted by the Administrative Agent to reflect any new or incremental Reserves
required by the Administrative Agent in its Permitted Discretion; provided that
no change in the amount of any Reserve shall be effective until the date
occurring three Business Days after written notice thereof by the Administrative
Agent to the US Company and the UK Company following consultation with the US
Company.

“UK Borrowing Base Party” shall mean each Wholly-Owned Subsidiary of US Company
that is (a) incorporated under the laws of England and Wales and (b) either a UK
Borrower or a Non-US Obligation Guarantor.

“UK Company” shall have the meaning provided in the first paragraph of this
Agreement.

 

-58-



--------------------------------------------------------------------------------

“UK Credit Party” shall mean each subsidiary of the US Company, other than any
US Credit Party or any Immaterial Subsidiary.

“UK Debentures” shall mean the UK First Ranking Debenture, the UK Supplemental
Debenture, the UK Second Supplemental Debenture, the UK Third Supplemental
Debenture, the UK First Ranking Partnership Debenture, the UK Supplemental
Partnership Debenture, the UK Second Supplemental Partnership Debenture and the
UK Third Supplemental Partnership Debenture.

“UK Drawing” shall have the meaning set forth in Section 3.14(b).

“UK First Ranking Debenture” shall mean the first ranking debenture dated the
Original Effective Date between, amongst others, the UK Company, each UK
Subsidiary (other than UK-LP) and the Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“UK First Ranking Partnership Debenture” shall mean the first ranking
partnership debenture dated the Original Effective Date between, amongst others,
UK-LP (acting through its general partner Mobile Storage Group, Inc.), the
limited partners of UK-LP and the Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“UK First Ranking Share Charge” shall mean the first ranking share charge dated
the Original Effective Date between the US Company and the Collateral Agent, as
amended, restated, supplemented or otherwise modified from time to time.

“UK Issuing Lender” shall mean (i) each of Deutsche Bank AG New York Branch
(except as otherwise provided in Section 12.09) and any other Lender reasonably
acceptable to the Administrative Agent and US Company or UK Company which agrees
to issue UK Letters of Credit hereunder and (ii) with respect to the Existing UK
Letters of Credit, the Lender designated as the issuer thereof on Schedule
3.02(c). Any UK Issuing Lender may, in its discretion, arrange for one or more
UK Letters of Credit to be issued by one or more Affiliates of such UK Issuing
Lender (and such Affiliate shall be deemed to be a “UK Issuing Lender” for all
purposes of the Credit Documents).

“UK L/C Supportable Obligations” shall mean (a) obligations of a UK Borrower
with respect to workers compensation, surety bonds and other similar statutory
obligations and (b) such other obligations of a UK Borrower as are reasonably
acceptable to the respective UK Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(i) any Indebtedness or other obligations that are subordinated in right of
payment to the UK Obligations and (ii) any Equity Interests).

“UK Letter of Credit” shall have the meaning provided in Section 3.02(a).

“UK Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“UK Letter of Credit Outstandings” shall mean, at any time, the sum of (a) the
Stated Amount of all outstanding UK Letters of Credit at such time and (b) the
aggregate amount of all Unpaid UK Drawings in respect of all UK Letters of
Credit at such time.

“UK Letter of Credit Request” shall have the meaning provided in
Section 3.08(a).

“UK LIBOR Loan” shall mean each UK Revolving Loan denominated in Pounds Sterling
bearing interest at a rate determined by reference to LIBOR.

 

-59-



--------------------------------------------------------------------------------

“UK-LP” shall mean Mobile Storage UK Finance Limited Partnership, a limited
partnership formed under the laws of England and Wales.

“UK Maximum Amount” shall mean, as of any date of determination, the lesser of
(a) Equivalent Amount of $200,000,000 and (b) the Equivalent Amount of the Total
Revolving Loan Commitment minus the Equivalent Amount of the Aggregate US
Exposure minus the Equivalent Amount of the Aggregate Canadian Exposure.

“UK Obligations” shall mean, with respect to any UK Credit Party, all Loans, all
obligations under Letters of Credit and all other advances, debts, liabilities,
obligations, covenants and duties, together with all interest, fees and other
charges thereon, owing, arising, due or payable from any UK Credit Party to an
Agent, any Lender or any Affiliate of any Lender, or from a UK Borrower to any
UK Issuing Lender, of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, whether arising under this
Agreement or any of the other Credit Documents or cash management services
rendered in connection therewith, whether direct or indirect (including those
acquired by assignment), absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising and however acquired, and any
Banking Products Obligations or Qualified Derivative Obligations owing to a
Banking Products Provider or a Qualified Derivative Counterparty, in each case
by a UK Credit Party; provided, that the UK Obligations of any Guarantor shall
not include any Excluded Swap Obligations solely of such Guarantor.

“UK Participant” shall have the meaning set forth in Section 3.11(a).

“UK Priority Claims” shall mean with respect to any UK Borrowing Base Party
only, (a) sums which are due by way of contributions to occupational pension
schemes, including contributions in respect of contracted-out rights; (b) unpaid
remuneration of employees in respect of the 4-month period prior to insolvency
(up to a maximum of £800 per employee), together with any amount owed in respect
of accrued holiday; (c) an amount equal to the aggregate of (i) 50% of the first
£10,000 in value of assets comprising the UK Borrowing Base of any UK Borrowing
Base Party and (ii) 20% of the value of assets comprising the UK Borrowing Base
of any UK Borrowing Base Party above £10,000, subject to a cap for this
sub-clause (c) of £600,000 for each UK Borrowing Base Party, (d) the expenses of
any administration or winding-up and (e) an amount equal to the value of
suppliers’ valid and subsisting retention of title claims (and including,
without limitation, any third party retention of title provision extending to
disposal proceeds)) with respect to Eligible Inventory, or, in the case of
sub-clauses (b) and (c), such other amount as is the maximum permitted
preference under applicable law.

“UK Revolving Loan” shall have the meaning set forth in Section 2.01(b).

“UK Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “UK Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.15, or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b).

“UK Revolving Note” shall have the meaning set forth in Section 2.05(a).

“UK Second Supplemental Debenture” shall mean the second supplemental debenture
dated the First A&R Effective Date, between the UK Company, each UK Subsidiary
(other than UK-LP) and the Collateral Agent.

“UK Second Supplemental Partnership Debenture” shall mean the second
supplemental partnership debenture dated the First A&R Effective Date, between
UK-LP (acting through its general partner Mobile Storage Group, Inc.), the
limited partners of UK-LP and the Collateral Agent.

 

-60-



--------------------------------------------------------------------------------

“UK Second Supplemental Share Charge” shall mean the second supplemental share
charge dated the First A&R Effective Date between the US Company and the
Collateral Agent.

“UK Security Agreements” shall mean the UK Debentures and the UK Share Charges.

“UK Share Charges” shall mean the UK First Ranking Share Charge, the UK
Supplemental Share Charge, the UK Second Supplemental Share Charge and the UK
Third Supplemental Share Charge.

“UK Supplemental Debenture” shall mean the supplemental debenture dated
10 December 2014 between, amongst others, the UK Company, each UK Subsidiary
(other than UK-LP) and the Collateral Agent.

“UK Supplemental Partnership Debenture” shall mean the supplemental partnership
debenture dated 10 December 2014 between, amongst others, UK-LP (acting through
its general partner Mobile Storage Group, Inc.), the limited partners of UK-LP
and the Collateral Agent.

“UK Supplemental Share Charge” shall mean the supplemental share charge dated
10 December 2014 between the US Company and the Collateral Agent.

“UK Swingline Loans” shall have the meaning set forth in Section 2.01(e).

“UK Swingline Note” shall have the meaning set forth in Section 2.05(a).

“UK Subsidiary” shall mean each Subsidiary of US Company that is incorporated in
England and Wales.

“UK Third Supplemental Debenture” shall mean the third supplemental debenture
dated the Effective Date, executed by the UK Company and each UK Subsidiary
(other than UK-LP) in favor of the Collateral Agent.

“UK Third Supplemental Partnership Debenture” shall mean the third supplemental
partnership debenture dated the Effective Date, executed by UK-LP (acting
through its general partner Mobile Storage Group, Inc.), and the limited
partners of UK-LP in favor of the Collateral Agent.

“UK Third Supplemental Share Charge” shall have the meaning set forth in
Section 6.08.

“Undisclosed Administration” shall mean in relation to a Lender or a Person that
directly or indirectly controls such Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender or Person, as the case may be, is
subject to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.

“Unfinanced Capital Expenditures” shall mean, for any period, Capital
Expenditures made in cash during such fiscal period, except to the extent
financed with the proceeds of any Capitalized Lease Obligation or other
Indebtedness (other than Loans incurred hereunder), equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, less cash received from the sale of any fixed assets
(including, without limitation, assets of the type that may constitute Eligible
Rental Fleet Inventory hereunder) during such period.

 

-61-



--------------------------------------------------------------------------------

“Unfunded Current Liability” shall mean the amount, if any, by which the value
of the accumulated plan benefits under any Plan determined on a plan termination
basis in accordance with actuarial assumptions at such time consistent with
those prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the
Fair Market Value of all plan assets allocable to such liabilities under Title
IV of ERISA (excluding any accrued but unpaid contributions).

“United States” and “US” shall each mean the United States of America.

“Unpaid Supplier Reserve” shall mean, at any time, with respect to any Borrowing
Base Party which carries on business in Canada or which leases or sells goods in
Canada or which has Accounts with Account Debtors located in Canada or otherwise
has any assets in Canada, the amount equal to the percentage applicable to
Eligible Inventory in the calculation of the US Borrowing Base multiplied by the
aggregate value of the Eligible Inventory which the Administrative Agent, in
good faith, considers is or may be subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any other laws of Canada or any other applicable jurisdiction granting
revendication or similar rights to unpaid suppliers, in each case, where such
supplier’s right ranks or is capable of ranking in priority to or pari passu
with one or more of the Liens granted in the Security Documents.

“Unpaid Drawing” shall mean an Unpaid Canadian Drawing, an Unpaid UK Drawing or
an Unpaid US Drawing.

“Unpaid Canadian Drawing” shall have the meaning provided in Section 3.15(a).

“Unpaid UK Drawing” shall have the meaning provided in Section 3.14(a).

“Unpaid US Drawing” shall have the meaning provided in Section 3.13(a).

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(a) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (b) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

“US Borrower” and “US Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“US Borrowing” shall mean the borrowing of one Type of US Revolving Loan from
all the Lenders, or from the Swingline Lender in the case of US Swingline Loans,
on a given date (or resulting from a conversion or conversions on such date)
having in the case of US LIBOR Loans the same Interest Period; provided that
Base Rate Loans incurred pursuant to Section 2.10(b) shall be considered part of
the related US Borrowing of US LIBOR Loans.

“US Borrowing Availability” shall mean, as of any date of determination, the
remainder of (i) the lesser of (x) the US Maximum Amount at such time and
(y) the US Borrowing Base at such time minus (ii) the Aggregate US Exposure at
such time.

 

-62-



--------------------------------------------------------------------------------

“US Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 6.17 or Section 9.01(i) (but
as modified as provided below in this definition), equal to, without
duplication, an amount equal to the sum of:

(i) eighty-five percent (85%) of Eligible US Accounts, plus

(ii) ninety percent (90%) of Eligible US Rental Fleet Inventory, plus

(iii) one hundred percent (100%) of Eligible US Cash, plus

(iv) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of UK
Borrowing Base and clause (v)(B) of the definition of Canadian Borrowing Base
and (B) the sum of (1) ninety percent (90%) of Eligible US Container Inventory
Held for Sale; plus (2) ninety percent (90%) of Eligible US Work-in-Process
Container Inventory; plus (3) sixty-five percent (65%) of Eligible US Raw
Materials Inventory; plus

(v) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (vi)(B) of the definition of
UK Borrowing Base and clause (vi)(B) of the definition of Canadian Borrowing
Base and (B) the sum of (1) eighty-five percent (85%) of Eligible US Machinery
and Equipment; plus (2) sixty percent (60%) of Eligible Real Property; minus

(vi) the amount of all Reserves then established by the Administrative Agent
against the US Borrowing Base.

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner as it shall determine in its Permitted Discretion. The US Borrowing Base
(and the Borrowing Base Certificate then most recently delivered) may be
adjusted by the Administrative Agent to reflect any new or incremental Reserves
required by the Administrative Agent in its Permitted Discretion; provided that
no change in the amount of any Reserve shall be effective until the date
occurring three Business Days after written notice thereof by the Administrative
Agent to the US Company after consultation with US Company.

“US Borrowing Base Party” shall mean US Company and each Wholly-Owned Domestic
Subsidiary of US Company that is a US Borrower and/or a US Guarantor.

“US Company” shall have the meaning provided in the first paragraph of this
Agreement.

“US Credit Party” shall mean each of the US Borrowers and each of the US
Guarantors.

“US Drawing” shall have the meaning set forth in Section 3.13(b).

“US Guaranteed Obligations” shall have the meaning set forth in
Section 15.01(a).

 

-63-



--------------------------------------------------------------------------------

“US Guarantors” shall mean US Company and each Domestic Subsidiary of US Company
and each other Person who now or hereafter guarantees payment or performance of
the whole or any part of the US Obligations, including each Domestic Subsidiary
listed on Schedule 8.04 (other than any Immaterial Subsidiary) and, subject to
Section 9.13(e), each other Domestic Subsidiary that is or becomes a party to
this Agreement pursuant to Section 9.13, Section 10.11 or Section 10.13,
provided that no Person shall be required to become a US Guarantor if, at the
sole discretion of US Company exercised in good faith, it would create adverse
US federal income Tax consequences to US Company or any of its Subsidiaries
under Code Section 956.

“US Issuing Lender” shall mean (i) each of Deutsche Bank AG New York Branch,
Bank of America, N.A. and JPMorgan Chase Bank, N.A. (except as otherwise
provided in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent and US Company which agrees to issue US Letters of Credit
hereunder and (ii) with respect to the Existing Letters of Credit, the Lender
designated as the issuer thereof on Schedule 3.01(c). Any US Issuing Lender may,
in its discretion, arrange for one or more US Letters of Credit to be issued by
one or more Affiliates of such US Issuing Lender (and such Affiliate shall be
deemed to be a “US Issuing Lender” for all purposes of the Credit Documents).

“US L/C Supportable Obligations” shall mean (a) obligations of a US Borrower
with respect to workers compensation, surety bonds and other similar statutory
obligations and (b) such other obligations of a US Borrower as are reasonably
acceptable to the respective US Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(i) any Indebtedness or other obligations that are subordinated in right of
payment to the US Obligations and (ii) any Equity Interests).

“US Letter of Credit” shall have the meaning provided in Section 3.01(a).

“US Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“US Letter of Credit Outstandings” shall mean, at any time, the sum of (a) the
Stated Amount of all outstanding US Letters of Credit at such time and (b) the
aggregate amount of all Unpaid US Drawings in respect of all US Letters of
Credit at such time.

“US Letter of Credit Request” shall have the meaning provided in
Section 3.07(a).

“US LIBOR Loan” shall mean each US Revolving Loan designated as such by the
relevant Borrower at the time of the incurrence thereof or conversion thereto
bearing interest at a rate determined by reference to LIBOR.

“US Master Reaffirmation Agreement” shall mean the US Master Reaffirmation
Agreement dated as of the First A&R Effective Date, among US Company, each other
US Credit Party and the Collateral Agent.

“US Maximum Amount” shall mean, as of any date of determination, the Equivalent
Amount of the Total Revolving Loan Commitment minus the Equivalent Amount of the
Aggregate UK Exposure minus the Equivalent Amount of the Aggregate Canadian
Exposure.

“US Obligations” shall mean, with respect to any US Credit Party, all Loans, all
obligations arising under Letters of Credit and all other advances, debts,
liabilities, obligations, covenants and duties, together with all interest, fees
and other charges thereon, owing, arising, due or payable from any US Credit
Party to an Agent, any Lender or any Affiliate of any Lender, or from a US
Borrower to any US Issuing Lender, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, whether
arising under this Agreement or any of the other Credit Documents or cash
management services rendered in connection therewith, whether direct or indirect
(including those

 

-64-



--------------------------------------------------------------------------------

acquired by assignment), absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising and however acquired, and any
Banking Products Obligations and any Qualified Derivative Obligations owing to a
Banking Products Provider or a Qualified Derivative Counterparty, in each case
by a US Credit Party; provided, that the US Obligations of any Guarantor shall
not include any Excluded Swap Obligations solely of such Guarantor.

“US Participant” shall have the meaning set forth in Section 3.10(a).

“US Pledge Agreement” shall mean the pledge agreement dated as of the Original
Effective Date, executed by US Company and each other US Credit Party with
respect to the Obligations in favor of the Collateral Agent for the benefit of
the Secured Creditors, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“US Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
US Pledge Agreement.

“US Revolving Loans” shall have the meaning set forth in Section 2.01(a).

“US Revolving Note” shall have the meaning set forth in Section 2.05(a).

“US Security Agreement” shall mean the security agreement dated as of the
Original Effective Date, executed by US Company and each other US Credit Party
with respect to the Obligations in favor of the Collateral Agent for the benefit
of the Secured Creditors, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“US Swingline Loans” shall have the meaning set forth in Section 2.01(d).

“US Swingline Note” shall have the meaning set forth in Section 2.05(a).

“VFCP” shall have the meaning provided in Section 8.23(a).

“Voting Stock” shall mean Equity Interests of any class or classes of a
corporation, limited partnership or limited liability company or any other
entity the holders of which are ordinarily, in the absence of contingencies,
entitled to vote with respect to the election of corporate directors (or Persons
performing similar functions).

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
US Company with respect to the preceding clauses (a) and (b), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than US Company and its Subsidiaries under Applicable Law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

-65-



--------------------------------------------------------------------------------

1.02 Exchange Rates. Except as otherwise expressly provided herein, including,
without limitation, by Section 2.17 and the definition of “Equivalent Amount”,
for purposes of any determination under any other provision of this Agreement
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than Dollars shall
be translated into Dollars at the Spot Rate then in effect on the date of such
determination; provided, however, that (a) for purposes of determining
compliance with Section 10 with respect to the amount of any Permitted Lien,
Indebtedness, Investment, Asset Sale, Disposition or Restricted Payment in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Lien, Indebtedness or Investment is incurred or Asset Sale,
Disposition or Restricted Payment is made, (b) for purposes of determining
compliance with any Dollar-denominated restriction on the incurrence of
Indebtedness, if such Indebtedness is incurred to refinance then existing
Indebtedness that is denominated in a foreign currency, and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced and
(c) for the avoidance of doubt, the foregoing provisions of this Section 1.02
shall otherwise apply to Article X, including with respect to determining
whether any Lien, Indebtedness or Investment may be incurred or Asset Sale,
Disposition or Restricted Payment may be made at any time under such Article;
provided further, however, that the foregoing proviso shall apply only for
purposes of determining compliance with restrictions expressed in specific
Dollar amounts and shall not apply for purposes of determining compliance with
any Debt Ratio restriction (including, without limitation, the Debt Ratio
restriction contained in the definition of “Permitted Ratio Debt” and
Section 10.05(f)) or other restriction that is not expressed as a specific
Dollar amount.

1.03 Certain Rules of Construction. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(b) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(c) The term “including” is by way of example and not limitation.

(d) The word “or” is not exclusive.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

 

-66-



--------------------------------------------------------------------------------

(h) The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(i) All references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(j) Any reference herein or in any other Credit Document to an assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, limited partnership or trust, or an
allocation of assets to a series of a limited liability company, limited
partnership or trust, as if it were an assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person, and
any reference herein to a merger, consolidation or amalgamation, or similar
term, shall be deemed to apply to the unwinding of such a division or
allocation, as if it were a merger, consolidation or amalgamation, or similar
term, as applicable, with a separate Person. Any division of a limited liability
company, limited partnership or trust shall constitute a separate Person
hereunder (and each division of any limited liability company, limited
partnership or trust that is a Subsidiary, a joint venture or any other like
term shall also constitute such a Person or entity).

SECTION 2. Amount and Terms of Credit.

2.01 The Commitments.

(a) US Revolving Loans. Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Final Maturity Date, a revolving
loan or revolving loans (each, a “US Revolving Loan” and, collectively, the “US
Revolving Loans”) to the US Borrowers (on a joint and several basis), which US
Revolving Loans: (i) shall be denominated in Dollars, (ii) shall, at the option
of the respective Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or LIBOR Loans; provided that, except as otherwise
specifically provided in Section 2.10(b), all US Revolving Loans comprising the
same Borrowing shall at all times be of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not be made (and
shall not be required to be made) by any Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Individual Exposure of such Lender
to exceed the amount of its Revolving Loan Commitment at such time and (v) shall
not be made (and shall not be required to be made) by any Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment, as then in effect, (B) the
Aggregate US Exposure to exceed the US Maximum Amount, as then in effect,
(C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate) or (D) the
Aggregate US Exposure to exceed the US Borrowing Base at such time (based on the
most recently delivered Borrowing Base Certificate).

(b) UK Revolving Loans. Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Final Maturity Date, a revolving
loan or revolving loans (each, a “UK Revolving Loan” and, collectively, the “UK
Revolving Loans”) to the UK Borrowers (on a joint and several basis), which UK
Revolving Loans: (i) shall, at the option of the applicable UK Borrower, be
denominated in

 

-67-



--------------------------------------------------------------------------------

either Pounds Sterling (such Revolving Loans, “Pounds Sterling Denominated
Revolving Loans”) or Euros (such Revolving Loans, “Euro Denominated Revolving
Loans”), (ii) shall be incurred and maintained as solely in the case of UK
Revolving Loans denominated in Pounds Sterling, LIBOR Loans, and in the case of
UK Revolving Loans denominated in Euros, EURIBOR Loans; provided that all UK
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not be made (and shall not be required to be made) by any
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Individual Exposure of such Lender to exceed the amount of its Revolving Loan
Commitment at such time and (v) shall not be made (and shall not be required to
be made) by any Lender in any instance where the incurrence thereof (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
would cause (A) the Aggregate Exposure to exceed the Total Revolving Loan
Commitment, as then in effect, (B) the Aggregate UK Exposure to exceed the UK
Maximum Amount or the UK Revolving Loan Commitments, as then in effect, (C) the
Aggregate Exposure to exceed the Aggregate Borrowing Base at such time (based on
the most recently delivered Borrowing Base Certificate) or (D) the Aggregate UK
Exposure to exceed the UK Borrowing Base at such time (based on the most
recently delivered Borrowing Base Certificate).

(c) Canadian Revolving Loans. Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make, at any time and from time to
time on or after the Effective Date and prior to the Final Maturity Date, a
revolving loan or revolving loans (each a “Canadian Revolving Loan” and,
collectively, the “Canadian Revolving Loans”) to the Canadian Borrowers (on a
joint and several basis), which Canadian Revolving Loans: (i) shall be
denominated in Canadian Dollars, (ii) shall, at the option of the applicable
Canadian Borrower, be incurred and maintained as, and/or converted into,
Canadian Prime Rate Loans or Canadian LIBOR Loans; provided that all Canadian
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not be made (and shall not be required to be made) by any
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Individual Exposure of such Lender to exceed the amount of its Revolving Loan
Commitment at such time and (v) shall not be made (and shall not be required to
be made) by any Lender in any instance where the incurrence thereof (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
would cause (A) the Aggregate Exposure to exceed the Total Revolving Loan
Commitment, as then in effect, (B) the Aggregate Canadian Exposure to exceed the
Canadian Maximum Amount or the Canadian Revolving Loan Commitments, as then in
effect, (C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at
such time (based on the most recently delivered Borrowing Base Certificate) or
(D) the Aggregate Canadian Exposure to exceed the Canadian Borrowing Base at
such time (based on the most recently delivered Borrowing Base Certificate).

(d) US Swingline Loans. Subject to and upon the terms and conditions set forth
herein, the Swingline Lender agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “US Swingline Loan” and,
collectively, the “US Swingline Loans”) to the US Borrowers (on a joint and
several basis), which US Swingline Loans: (i) shall be denominated in Dollars,
(ii) shall be incurred and maintained as Base Rate Loans; (iii) may be repaid
and reborrowed in accordance with the provisions hereof, (iv) shall not be made
(and shall not be required to be made) by the Swingline Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment, as then in effect, (B) the

 

-68-



--------------------------------------------------------------------------------

Aggregate US Exposure to exceed the US Maximum Amount, as then in effect,
(C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate) or (D) the
Aggregate US Exposure to exceed the US Borrowing Base at such time (based on the
most recently delivered Borrowing Base Certificate), and (v) shall not exceed in
aggregate principal amount at any time outstanding the Maximum US Swingline
Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(d), (i) the Swingline Lender shall not make any US Swingline Loan
after it has received written notice from any Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders or such other Lenders solely
to the extent required under the terms of this Agreement, and (ii) no Swingline
Lender shall be obligated to make US Swingline Loans to the extent such advance
would cause such Lender’s then outstanding Loans to exceed its Revolving Loan
Commitment.

(e) UK Swingline Loans. Subject to and upon the terms and conditions set forth
herein, the Swingline Lender agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “UK Swingline Loan” and,
collectively, the “UK Swingline Loans”) to the UK Borrowers (on a joint and
several basis), which UK Swingline Loans (i) shall be denominated in Pounds
Sterling or Euros, at the option of the applicable Borrower, (ii) shall be
incurred and maintained as in the case of UK Revolving Loans denominated in
Pounds Sterling, LIBOR Loans, and in the case of UK Revolving Loans denominated
in Euros, EURIBOR Loans, with an Interest Period of one week; (iii) may be
repaid and reborrowed in accordance with the provisions hereof, (iv) shall not
be made (and shall not be required to be made) by the Swingline Lender in any
instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (A) the
Aggregate Exposure to exceed the Total Revolving Loan Commitment, as then in
effect, (B) the Aggregate UK Exposure to exceed the UK Maximum Amount or the UK
Revolving Loan Commitments, as then in effect, (C) the Aggregate Exposure to
exceed the Aggregate Borrowing Base at such time (based on the most recently
delivered Borrowing Base Certificate), or (D) the Aggregate UK Exposure to
exceed the UK Borrowing Base at such time (based on the most recently delivered
Borrowing Base Certificate), and (v) shall not exceed in aggregate principal
amount at any time outstanding the Maximum UK Swingline Amount. Notwithstanding
anything to the contrary contained in this Section 2.01(e), (i) the Swingline
Lender shall not make any UK Swingline Loan after it has received written notice
from any Borrower, any other Credit Party or the Required Lenders stating that a
Default or an Event of Default exists and is continuing until such time as the
Swingline Lender shall have received written notice (A) of rescission of all
such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver of such Default or Event of Default by the Required
Lenders or such other Lenders solely to the extent required under the terms of
this Agreement, and (ii) no Swingline Lender shall be obligated to make UK
Swingline Loans to the extent such advance would cause such Lender’s then
outstanding Loans to exceed its Revolving Loan Commitment.

(f) Mandatory US Borrowings. On any Business Day, the Swingline Lender may, in
its sole discretion, give notice to the Lenders that the Swingline Lender’s
outstanding US Swingline Loans shall be funded with one or more Borrowings of US
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.08 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of US
Revolving Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
US Borrowing”) shall be made on the immediately succeeding Business Day by all
Lenders pro rata based on each such Lender’s RL Percentage (determined before
giving effect

 

-69-



--------------------------------------------------------------------------------

to any termination of the Revolving Loan Commitments pursuant to the last
paragraph of Section 11) and the proceeds thereof shall be applied directly by
the Swingline Lender to repay the Swingline Lender for such outstanding US
Swingline Loans. Each Lender hereby irrevocably agrees to make US Revolving
Loans upon one Business Day’s notice pursuant to each Mandatory US Borrowing in
the amount and in the manner specified in the preceding sentence and on the date
specified in writing by the Swingline Lender notwithstanding (i) the amount of
the Mandatory US Borrowing may not comply with the Minimum Borrowing Amount
otherwise required hereunder, (ii) whether any conditions specified in Section 7
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory US Borrowing, (v) the amount of the US Borrowing
Base or the US Maximum Amount at such time, and (vi) the amount of the Aggregate
Borrowing Base or the Total Revolving Loan Commitment at such time. In the event
that any Mandatory US Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to any
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory US Borrowing would otherwise have occurred, but
adjusted for any payments received from any Borrower on or after such date and
prior to such purchase) from the Swingline Lender such participations in the
outstanding US Swingline Loans as shall be necessary to cause the Lenders to
share in such US Swingline Loans ratably based upon their respective RL
Percentages (determined before giving effect to any termination of the Revolving
Loan Commitments pursuant to the last paragraph of Section 11), provided that
(x) all interest payable on the US Swingline Loans shall be for the account of
the Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Lender shall be required to pay the Swingline
Lender interest on the principal amount of participation purchased for each day
from and including the day upon which the Mandatory US Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the overnight Federal Funds Rate for the first three days and at the interest
rate otherwise applicable to US Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter.

(g) Mandatory UK Borrowings. On any Business Day, the Swingline Lender may, in
its sole discretion, give notice to the Lenders that the Swingline Lender’s
outstanding UK Swingline Loans shall be funded with one or more Borrowings of UK
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.08 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of UK
Revolving Loans constituting LIBOR Loans or, in the case of UK Swingline Loans
in Euros, EURIBOR Loans with an Interest Period of one week (each such
Borrowing, a “Mandatory UK Borrowing”) shall be made on the immediately
succeeding Business Day by all Lenders pro rata based on each such Lender’s RL
Percentage (determined before giving effect to any termination of the Revolving
Loan Commitments pursuant to the last paragraph of Section 11) and the proceeds
thereof shall be applied directly by the Swingline Lender to repay the Swingline
Lender for such outstanding UK Swingline Loans. Each Lender hereby irrevocably
agrees to make UK Revolving Loans upon one Business Day’s notice pursuant to
each Mandatory UK Borrowing in the amount and in the manner specified in the
preceding sentence and on the date specified in writing by the Swingline Lender
notwithstanding (i) the amount of the Mandatory UK Borrowing may not comply with
the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory UK Borrowing,
(v) the amount of the UK Borrowing Base or the UK Maximum Amount or the amount
of UK Revolving Loan Commitments at such time, and (vi) the amount of the
Aggregate Borrowing Base or the Total Revolving Loan Commitment at such time. In
the event that any Mandatory UK Borrowing cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
occurrence of any of the circumstances listed in Section 11.08 with respect to

 

-70-



--------------------------------------------------------------------------------

any UK Borrower), then each Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory UK Borrowing would otherwise have
occurred, but adjusted for any payments received from any Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding UK Swingline Loans as shall be necessary to
cause the Lenders to share in such UK Swingline Loans ratably based upon their
respective RL Percentages (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the UK Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory UK Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate for one-week LIBOR or EURIBOR (as applicable)
Interest Period with respect to such UK Swingline Loan.

(h) Notwithstanding anything to the contrary in Section 2.01(a), Section 2.01(b)
or elsewhere in this Agreement, the Administrative Agent shall have the right,
following reasonable consultation with US Company, to establish Reserves in such
amounts, and with respect to such matters, as the Administrative Agent in its
Permitted Discretion shall deem necessary or appropriate, against the US
Borrowing Base, the UK Borrowing Base and the Canadian Borrowing Base (which
reserves shall reduce the then existing US Borrowing Base, UK Borrowing Base and
Canadian Borrowing Base in an amount equal to such reserves).

(i) (i) In the event that the Borrowers are unable to comply with the US
Borrowing Base limitations set forth in Section 2.01(a), or (ii) the Borrowers
are unable to comply with the conditions precedent to the making of Revolving
Loans set forth in Section 7, in either case, the Lenders, subject to the
immediately succeeding proviso, hereby authorize the Administrative Agent, for
the account of the Lenders, to make US Revolving Loans to the US Borrowers (on a
joint and several basis), solely in the event that the Administrative Agent in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations, or (C) to pay any other amount chargeable to the
Borrowers pursuant to the terms of this Agreement or any other Credit Document,
including, without limitation, Expenses and Fees, which Revolving Loans may only
be made as Base Rate Loans (an “Agent Advance”), for a period commencing on the
date the Administrative Agent first receives a Notice of Borrowing requesting an
Agent Advance until the earliest of (x) the twentieth Business Day after such
date, (y) the date the respective Borrowers are again able to comply with the US
Borrowing Base limitations and the conditions precedent to the making of US
Revolving Loans, or obtains an amendment or waiver with respect thereto and
(z) the date the Required Lenders instruct the Administrative Agent to cease
making Agent Advances (the “Agent Advance Period”); provided that the
Administrative Agent shall not make any Agent Advance to the extent that at the
time of the making of such Agent Advance, the amount of such Agent Advance
(I) when added to the aggregate outstanding amount of all other Agent Advances
made to the US Borrowers at such time, would exceed 5.0% of the US Borrowing
Base at such time (based on the Borrowing Base Certificate last delivered) (the
“Agent Advance Amount”) or (II) when added to the Aggregate US Exposure as then
in effect (immediately prior to the incurrence of such Agent Advance), would
exceed the US Maximum Amount at such time. Agent Advances may be made by the
Administrative Agent in its sole discretion and the Borrowers shall have no
right whatsoever to require that any Agent Advances be made. Agent Advances will
be subject to periodic settlement with the Lenders pursuant to Section 2.04(e).

 

-71-



--------------------------------------------------------------------------------

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans shall not be less than the Minimum Borrowing Amount
applicable thereto. More than one Borrowing may occur on the same date, but at
no time shall there be outstanding more than ten Borrowings of US LIBOR Loans
(or such greater number of Borrowings of US LIBOR Loans as may be agreed to from
time to time by the Administrative Agent), more than five Borrowings of UK
Revolving Loans (or such greater number of Borrowings of UK Revolving Loans as
may be agreed to from time to time by the Administrative Agent) or more than
five Borrowings of Canadian LIBOR Loans (or such greater number of Borrowings of
Canadian LIBOR Loans as may be agreed to from time to time by the Administrative
Agent).

2.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur (i) LIBOR
Loans or EURIBOR Loans hereunder (excluding UK Swingline Loans and UK Revolving
Loans made pursuant to a Mandatory UK Borrowing), such Borrower shall give the
Administrative Agent at the Notice Office at least three Business Days’ prior
notice of each LIBOR Loan or EURIBOR Loan to be incurred hereunder (provided
that any such notice shall be deemed to have been given on a certain day only if
given before 2:00 P.M. (New York City time) on such day, or, in the case of any
UK Revolving Loans, 10:00 A.M. (New York City time) on such day, or, in the case
of any Canadian Revolving Loans, 10:00 A.M. (Toronto time) on such day), (ii)
Base Rate Loans hereunder (including Agent Advances, but excluding US Swingline
Loans and US Revolving Loans made pursuant to a Mandatory US Borrowing), such
Borrower shall give the Administrative Agent at the Notice Office notice no
later than 11:00 A.M. (New York City time) on the date of each Base Rate Loan to
be incurred hereunder and (iii) Canadian Prime Rate Loans hereunder, such
Borrower shall give the Administrative Agent at the Notice Office at least one
Business Day’s prior notice of each Canadian Prime Rate Loan to be incurred
hereunder (provided that any such notice shall be deemed to have been given on a
certain day only if given before 10:00 A.M. (Toronto time) on such day). Each
such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing, in the form of Exhibit A-1,
appropriately completed to specify: (A) the aggregate principal amount of the
Revolving Loans to be incurred pursuant to such Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) whether the Revolving Loans made
pursuant to such Borrowing constitute US Revolving Loans, UK Revolving Loans or
Canadian Revolving Loans, (D) whether the Revolving Loans made pursuant to such
Borrowing constitute Agent Advances (it being understood that the Administrative
Agent shall be under no obligation to make such Agent Advance), (E) in the case
of US Revolving Loans, whether the Revolving Loans being incurred pursuant to
such Borrowing are to be initially maintained as Base Rate Loans or, to the
extent permitted hereunder, LIBOR Loans and, if US LIBOR Loans, the initial
Interest Period to be applicable thereto, (F) in the case of UK Revolving Loans
whether EURIBOR Loans or UK LIBOR Loans, the initial Interest Period to be
applicable thereto and whether denominated in Pounds Sterling or Euros, (G) in
the case of Canadian Revolving Loans, whether the respective Borrowing shall
consist of Canadian Prime Rate Loans or, to the extent permitted hereunder,
Canadian LIBOR Loans and, if Canadian LIBOR Loans, the initial Interest Period
to be applicable thereto and (H) the US Borrowing Base, the UK Borrowing Base
and the Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered). Except as provided in Section 2.04(e), the
Administrative Agent shall promptly give each Lender notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

(b) (i) Whenever a US Borrower desires to incur US Swingline Loans hereunder,
such Borrower shall give the Swingline Lender no later than 2:00 P.M. (New York
City time) on the date that a US Swingline Loan is to be incurred, written
notice or telephonic notice promptly confirmed in writing of each US Swingline
Loan to be incurred hereunder. Each such notice shall be irrevocable and specify
in each case (A) the date of Borrowing (which shall be a Business Day), and
(B) the aggregate principal amount of the US Swingline Loans to be incurred
pursuant to such Borrowing.

 

-72-



--------------------------------------------------------------------------------

(ii) Whenever a UK Borrower desires to incur UK Swingline Loans hereunder, such
Borrower shall give the Swingline Lender one Business Days’ prior notice of each
UK Swingline Loan to be incurred hereunder; provided that (in each case) any
such notice shall be deemed to have been given on a certain day only if given
before 10:00 A.M. (New York City time) on such day or such later time as shall
be acceptable to the Administrative Agent (which such notice shall be written
notice or telephonic notice promptly confirmed in writing). Each such notice
shall be irrevocable and specify in each case (A) the date of Borrowing (which
shall be a Business Day), and (B) the aggregate principal amount of the UK
Swingline Loans to be incurred pursuant to such Borrowing.

(iii) Mandatory Borrowings shall be made upon the notice specified in Sections
2.01(f) or 2.01(g), as applicable, with the respective Borrower irrevocably
agreeing, by its incurrence of any Swingline Loan, to the making of the
Mandatory Borrowings as set forth in Section 2.01(f) or 2.01(g), as applicable.

(c) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of such Borrower, prior to receipt of written confirmation. In each such
case, such Borrower hereby waives the right to dispute the Administrative
Agent’s or the Swingline Lender’s record of the terms of such telephonic notice
of such Borrowing or prepayment of Loans, as the case may be, absent manifest
error.

2.04 Disbursement of Funds. (a) Disbursement of US Revolving Loans. No later
than 2:00 P.M. (New York City time) on the date specified in each Notice of
Borrowing with respect to any US Revolving Loans (or (x) in the case of US
Swingline Loans, no later than 4:00 P.M. (New York City time) on the date
specified pursuant to Section 2.03(b)(i) or (y) in the case of Mandatory US
Borrowings, no later than 1:00 P.M. (New York City time) on the date specified
in Section 2.01(f)), each Lender will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date. All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the relevant US Borrower at the Payment Office the
aggregate of the amounts so made available by the Lenders (or in the case of US
Swingline Loans, the Swingline Lender will make available the full amount
thereof).

(b) Disbursement of UK Revolving Loans. No later than 2:00 P.M. (London time) on
the date specified in each Notice of Borrowing with respect to any UK Revolving
Loans (or (x) in the case of UK Swingline Loans, no later than 2:00 P.M. (London
time) on the date specified pursuant to Section 2.03(b)(ii) or (y) in the case
of Mandatory UK Borrowings, no later than 1:00 P.M. (London time) on the date
specified in Section 2.01(g)), each Lender will make available its pro rata
portion (determined in accordance with Section 2.07) of each such Borrowing
requested to be made on such date. Subject to Section 2.16, all such amounts
will be made available in either Pounds Sterling or Euro (as requested by the
applicable UK Borrower) and in immediately available funds at the Payment
Office, and the Administrative Agent will make available to the relevant UK
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders (or in the case of UK Swingline Loans, the Swingline Lender will
make available the full amount thereof).

(c) Disbursement of Canadian Revolving Loans. No later than 2:00 P.M. (Toronto
time) on the date specified in each Notice of Borrowing with respect to any
Canadian Revolving Loans, each Lender will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date. Subject to Section 2.16, all such amounts will be made
available in Canadian Dollars and in immediately available funds at the Payment
Office, and the Administrative Agent will make available to the relevant
Canadian Borrower at the Payment Office the aggregate of the amounts so made
available by the Lenders.

 

-73-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have been notified by any Lender prior
to the date of Borrowing that such Lender does not intend to make available to
the Administrative Agent such Lender’s portion of any Borrowing to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the relevant Borrower,
and the relevant Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the relevant Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
relevant Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, in the case of US Revolving Loans, the overnight Federal Funds Rate for
the first three days and at the interest rate otherwise applicable to such Loans
for each day thereafter and, the case of all other Loans, the interest rate
applicable to such Loans and (ii) if recovered from the relevant Borrower or
Borrowers, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which any Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.

(e) Unless the Required Lenders have instructed the Administrative Agent to the
contrary, the Administrative Agent on behalf of the Lenders may, but shall not
be obligated to, make US Revolving Loans to the Borrower that are maintained as
Base Rate Loans under Section 2.01(a) without prior notice of the proposed
Borrowing to the Lenders as follows:

(i) The amount of each Lender’s RL Percentage of US Revolving Loans shall be
computed weekly (or more frequently in the Administrative Agent’s sole
discretion) and shall be adjusted upward or downward on the basis of the amount
of outstanding US Revolving Loans as of 5:00 P.M. (New York City time) on the
last Business Day of each week, or such other period specified by the
Administrative Agent (each such date, a “Settlement Date”). The Lenders shall
transfer to the Administrative Agent, or the Administrative Agent shall transfer
to the Lenders, such amounts as are necessary so that (after giving effect to
all such transfers) the amount of US Revolving Loans made by each Lender shall
be equal to such Lender’s RL Percentage of the aggregate amount of US Revolving
Loans outstanding as of such Settlement Date. If a notice from the
Administrative Agent of any such necessary transfer is received by a Lender on
or prior to 12:00 Noon (New York City time) on any Business Day, then such
Lender shall make transfers described above in immediately available funds no
later than 3:00 P.M. (New York City time) on the day such notice was received;
and if such notice is received by a Lender after 12:00 Noon (New York City time)
on any Business Day, such Lender shall make such transfers no later than 1:00
P.M. (New York City time) on the next succeeding Business Day. The obligation of
each of the Lenders to transfer such funds shall be irrevocable and
unconditional and without recourse to, and without representation or warranty
by, the Administrative Agent. Each of the Administrative Agent and each Lender
agrees and the Lenders agree to mark their respective books and records on each
Settlement Date to show at all times the dollar amount of their respective RL
Percentage of the outstanding US Revolving Loans on such date.

 

-74-



--------------------------------------------------------------------------------

(ii) To the extent that the settlement described in preceding clause (i) shall
not yet have occurred with respect to any particular Settlement Date, upon any
repayment of US Revolving Loans by any Borrower prior to such settlement, the
Administrative Agent may apply such amounts repaid directly to the amounts that
would otherwise be made available by the Administrative Agent pursuant to this
Section 2.04(e).

(iii) Because the Administrative Agent on behalf of the Lenders may be advancing
and/or may be repaid US Revolving Loans prior to the time when the Lenders will
actually advance and/or be repaid US Revolving Loans, interest with respect to
Revolving Loans shall be allocated by the Administrative Agent to each Lender
and the Administrative Agent in accordance with the amount of US Revolving Loans
actually advanced by and repaid to each Lender and the Administrative Agent and
shall accrue from and including the date such US Revolving Loans are so advanced
to but excluding the date such US Revolving Loans are either repaid by the
Borrower in accordance with the terms of this Agreement or actually settled by
the Administrative Agent or the applicable Lender as described in this
Section 2.04(e).

2.05 Notes. (a) Each Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of US Revolving Loans, by a
promissory note duly executed and delivered by each US Borrower substantially in
the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, a “US Revolving Note” and, collectively, the “US Revolving
Notes”), (ii) in the case of US Swingline Loans, by a promissory note duly
executed and delivered by each US Borrower substantially in the form of Exhibit
B-2, with blanks appropriately completed in conformity herewith (each, a “US
Swingline Note” and, collectively, the “US Swingline Notes”), (iii) in the case
of UK Revolving Loans, by a promissory note duly executed and delivered by each
UK Borrower substantially in the form of Exhibit B-3, with blanks appropriately
completed in conformity herewith (each, a “UK Revolving Note” and, collectively,
the “UK Revolving Notes”), (iv) in the case of UK Swingline Loans, by a
promissory note duly executed and delivered by each UK Borrower substantially in
the form of Exhibit B-4, with blanks appropriately completed in conformity
herewith (each, a “UK Swingline Note” and collectively, the “UK Swingline
Notes”) and (v) in the case of Canadian Revolving Loans, by a promissory note
duly executed and delivered by each Canadian Borrower substantially in the form
of Exhibit B-5, with blanks appropriately completed in conformity herewith
(each, a “Canadian Revolving Note” and, collectively, the “Canadian Revolving
Notes”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to any Borrower shall affect, or in any manner impair, the obligations
of any Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

 

-75-



--------------------------------------------------------------------------------

2.06 Conversions. (a) Each US Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of US Revolving Loans made pursuant to one or
more Borrowings of one or more Types of US Revolving Loans into a Borrowing of
another Type of US Revolving Loan; provided that, (i) except as otherwise
provided in Section 2.10(b), US LIBOR Loans may be converted into Base Rate
Loans only on the last day of an Interest Period applicable to the US Revolving
Loans being converted and no such partial conversion of LIBOR Loans shall reduce
the outstanding principal amount of such US LIBOR Loans made pursuant to a
single Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(ii) unless the Required Lenders otherwise agree, Base Rate Loans may only be
converted into US LIBOR Loans if no Default or Event of Default is in existence
on the date of the conversion, (iii) no conversion pursuant to this
Section 2.06(a) shall result in a greater number of Borrowings of US LIBOR Loans
than is permitted under Section 2.02 and (iv) for the avoidance of doubt, in no
event shall any US Revolving Loan be converted into any UK Revolving Loan or
Canadian Revolving Loan and in no event shall any UK Revolving Loan be converted
into any US Revolving Loan or Canadian Revolving Loan and in no event shall any
Canadian Revolving Loan be converted into any UK Revolving Loan or US Revolving
Loan. Each such conversion shall be effected by the respective US Borrower by
giving the Administrative Agent at the Notice Office prior to 11:00 A.M. (New
York City time) at least (A) in the case of conversions of Base Rate Loans into
US LIBOR Loans, three Business Days’ prior notice and (B) in the case of
conversions of US LIBOR Loans into Base Rate Loans, one Business Day’s prior
notice (each, a “Notice of Conversion/Continuation”), in each case in the form
of Exhibit A-2, appropriately completed to specify the Revolving Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Revolving Loans
were incurred and, if to be converted into US LIBOR Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its
Revolving Loans.

(b) Each Canadian Borrower shall have the option to convert, on any Business
Day, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Canadian Revolving Loans made pursuant to one or
more Borrowings of one or more Types of Canadian Revolving Loans into a
Borrowing of another Type of Canadian Revolving Loan; provided that, (i) except
as otherwise provided in Section 2.10(b), Canadian LIBOR Loans may be converted
into Canadian Prime Rate Loans only on the last day of an Interest Period
applicable to the Canadian LIBOR Loans being converted and no such partial
conversion of Canadian LIBOR Loans shall reduce the outstanding principal amount
of such Canadian LIBOR Loans made pursuant to a single Borrowing to less than
the Minimum Borrowing Amount applicable thereto, (ii) unless the Required
Lenders otherwise agree, Canadian Prime Rate Loans may only be converted into
Canadian LIBOR Loans if no Default or Event of Default is in existence on the
date of the conversion and (iii) no conversion pursuant to this Section 2.06(b)
shall result in a greater number of Borrowings of Canadian LIBOR Loans than is
permitted under Section 2.02. Each such conversion pursuant to this
Section 2.06(b) shall be effected by the relevant Canadian Borrower by giving
the Administrative Agent at the applicable Notice Office prior to 11:00 A.M.
(Toronto Time) at least (A) in the case of conversions of Canadian Prime Rate
Loans into Canadian LIBOR Loans, three Business Days’ prior notice and (B) in
the case of conversions of Canadian LIBOR Loans into Canadian Prime Rate Loans,
one Business Day’s prior notice, in each case in the form of Exhibit A-2,
appropriately completed to specify the Canadian Revolving Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Canadian Revolving
Loans were incurred and, if to be converted into Canadian LIBOR Loans, the
Interest Period to be initially applicable thereto. The

 

-76-



--------------------------------------------------------------------------------

Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its Canadian Revolving Loans. Upon any such
conversion, the proceeds thereof will be applied directly on the day of such
conversion to prepay the outstanding principal amount of the Canadian Revolving
Loans being converted.

2.07 Pro Rata Borrowings. All Borrowings of Revolving Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Revolving Loan
Commitments, provided that all Mandatory Borrowings shall be incurred from the
Lenders pro rata on the basis of their RL Percentages. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

2.08 Interest. (a) Each US Borrower jointly and severally agrees to pay interest
in respect of the unpaid principal amount of each Base Rate Loan from the date
of Borrowing thereof until the earlier of (i) such Loan being paid by the
applicable US Borrower and (ii) the conversion of such Base Rate Loan to a LIBOR
Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which
shall be equal to the sum of the relevant Applicable Margin plus the Base Rate,
each as in effect from time to time.

(b) Each US Borrower jointly and severally agrees to pay interest in respect of
the unpaid principal amount of each US LIBOR Loan from the date of Borrowing
thereof until the earlier of (i) such Loan being paid by the applicable US
Borrower and (ii) the conversion of such LIBOR Loan to a Base Rate Loan pursuant
to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus LIBOR for such Interest Period.

(c) Each UK Borrower jointly and severally agrees to pay interest in respect of
the unpaid principal amount of each UK Revolving Loan from the date of Borrowing
thereof until such Loan is paid by the applicable UK Borrower, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the relevant Applicable Margin as in effect from time to time during
such Interest Period plus LIBOR and/or EURIBOR as applicable for such Interest
Period.

(d) Each Canadian Borrower jointly and severally agrees to pay interest in
respect of the unpaid principal amount of each Canadian Prime Rate Loan from the
date of the Borrowing thereof until the earlier of (i) such Loan is paid by the
applicable Canadian Borrower and (ii) the conversion of such Canadian Prime Rate
Loan to a Canadian LIBOR Loan pursuant to Section 2.06(b), at a rate per annum
which shall be equal to the sum of the relevant Applicable Margin plus the
Canadian Prime Rate as in effect from time to time.

(e) Each Canadian Borrower jointly and severally agrees to pay interest in
respect of the unpaid principal amount of each Canadian LIBOR Loan from the date
of the Borrowing thereof until the earlier of (i) such Loan is paid by the
applicable Canadian Borrower and (ii) the conversion of such Canadian LIBOR Loan
to a Canadian Prime Rate Loan pursuant to Section 2.06, 2.09 or 2.10, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus the B/A Rate for such
Interest Period.

 

-77-



--------------------------------------------------------------------------------

(f) (i) Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans (or in the case of overdue interest, 2% in excess of the
rate then borne by the Loans on which such interest accrued) and (y) in the case
of any US Revolving Loans, US Swingline Loans and Agent Advances (and overdue
interest accrued on the foregoing), the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans from time to time and (ii) all other
overdue amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Base Rate Loans from time to time. Interest that accrues under
this Section 2.08(f) shall be payable on demand.

(g) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan and Canadian Prime Rate Loan, (A) quarterly in arrears on
each Quarterly Payment Date, (B) on the date of any repayment or prepayment in
full of all outstanding Base Rate Loans or Canadian Prime Rate Loans, as
applicable, and (C) at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand, and (ii) in respect of each LIBOR Loan and
EURIBOR Loan, (A) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (B) on the date of any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

(h) Upon each Interest Determination Date, the Administrative Agent shall
determine LIBOR, EURIBOR and B/A Rate for each Interest Period applicable to the
respective LIBOR Loans and EURIBOR Loans and shall promptly notify US Company
and the Lenders thereof. Each such determination shall, absent manifest error,
be final and conclusive and binding on all parties hereto.

2.09 Interest Periods. At the time any Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or, in the case
of any US Revolving Loan or Canadian Revolving Loan, conversion into, any LIBOR
Loan or EURIBOR Loan (in the case of the initial Interest Period applicable
thereto) prior to 11:00 A.M. (New York City time, or, in the case of any
Canadian Revolving Loan, Toronto time) on the third Business Day prior to the
expiration of an Interest Period applicable to such LIBOR Loan or EURIBOR Loan
(in the case of any subsequent Interest Period), such Borrower shall have the
right to elect the interest period (each, an “Interest Period”) applicable to
such LIBOR Loan or EURIBOR Loan, which Interest Period shall, at the option of
the Borrower (but otherwise subject to the provisions of clause (B) of the
proviso in Section 2.01(a)(ii)), be a one (or less than one month if permitted
by the Administrative Agent), two, three or six or, to the extent approved by
each Lender, twelve month period; provided that (in each case):

(a) all LIBOR Loans or EURIBOR Loans comprising a Borrowing shall at all times
have the same Interest Period;

(b) the initial Interest Period for any LIBOR Loan or EURIBOR Loan shall
commence on the date of Borrowing of such LIBOR Loan or EURIBOR Loan (including,
in the case of any LIBOR Loan, the date of any conversion thereto from a Base
Rate Loan) and each Interest Period occurring thereafter in respect of such
LIBOR Loan or EURIBOR shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

(c) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(d) if any Interest Period for a LIBOR Loan or EURIBOR Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a LIBOR Loan or EURIBOR Loan would otherwise expire on a day which is
not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

 

-78-



--------------------------------------------------------------------------------

(e) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

(f) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Final Maturity Date.

If by 11:00 A.M. (New York City time or, in the case of any Canadian Revolving
Loan, Toronto time) on the third Business Day prior to the expiration of any
Interest Period applicable to a Borrowing of LIBOR Loans or EURIBOR Loans, any
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loans or EURIBOR Loans as provided above,
such Borrower, (i) in the case of any US Revolving Loan, shall be deemed to have
elected to convert such LIBOR Loans into Base Rate Loans effective as of the
expiration date of such current Interest Period, (ii) in the case of any UK
Revolving Loan, shall be deemed to have elected to continue such LIBOR Loans or
EURIBOR Loans as LIBOR Loans or EURIBOR Loans with an Interest Period of
one-month, effective as of the expiration date of such current Interest Period
and (iii) in the case of any Canadian Revolving Loan, shall be deemed to have
elected to convert such LIBOR Loans into Canadian Prime Rate Loans effective as
of the expiration date of such current Interest Period.

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clauses
(i) and (iv) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate as to Loans constituting LIBOR Loans or EURIBOR Loans on the basis provided
for in the definition of LIBOR or EURIBOR, as applicable; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder or a reduction in the rate of
return on a Lender’s (or its Affiliate’s) overall capital, in each case, with
respect to any LIBOR Loan or EURIBOR Loan because of (A) any change since the
Effective Date in any Applicable Law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as
to, without limitation, (1) impose, modify or deem applicable any reserve
(whether for liquidity, capital adequacy or otherwise), special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserves required under Regulation D to the extent
included in the computation of LIBOR or EURIBOR); (2) subject any Recipient to
any Taxes (other than (x) Indemnified Taxes and (y) Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(3) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein and/or (B) other
circumstances arising since the Effective Date affecting such Lender, the
interbank eurodollar market or the position of such Lender in such market; or

 

-79-



--------------------------------------------------------------------------------

(iii) at any time, that the making or continuance of any LIBOR Loan or EURIBOR
Loan has been made (A) unlawful by any law or governmental rule, regulation or
order, (B) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having force of law) or (C) impracticable
as a result of a contingency occurring after the Effective Date which materially
and adversely affects the interbank eurodollar market; or

(iv) that for any reason a market for bankers’ acceptances does not exist at any
time as determined in good faith by the Administrative Agent;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to US Company and, except in the case of clause
(i) or (iv) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (w) in the case of clause (i) above, US Revolving Loans
constituting US LIBOR Loans shall no longer be available until such time as the
Administrative Agent notifies US Company and the Lenders that the circumstances
giving rise to such notice by the Administrative Agent no longer exist, and any
Notice of Borrowing or Notice of Conversion/Continuation given by any Borrower
with respect to US LIBOR Loans which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by such Borrower, (x) in the case
of clause (ii) above, and subject to the exclusion of the UK Borrowers and
Canadian Borrowers as Guarantors of the US Obligations contained in this
Agreement and other Credit Documents, the US Borrowers, the UK Borrowers and the
Canadian Borrowers, jointly and severally, agree to pay to such Lender, as
applicable, upon such Lender’s written request therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts received or receivable hereunder (a written notice as to
the additional amounts owed to such Lender, showing in reasonable detail the
basis for the calculation thereof, submitted to US Company by such Lender shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto), (y) in the case of clause (iii) above, the respective Borrower or
Borrowers shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law and (z) in
the case of clause (iv) above, Canadian LIBOR Loans (exclusive of Canadian LIBOR
Loans which have theretofore been funded) shall no longer be available until
such time as the Administrative Agent notifies the Canadian Borrowers and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing given by any Canadian
Borrower with respect to such Canadian LIBOR Loans which have not been incurred
shall be deemed rescinded by such Canadian Borrower.

(b) (i) In the case of US Revolving Loans, at any time that any US Revolving
Loan constituting a US LIBOR Loan is affected by the circumstances described in
Section 2.10(a)(ii), the affected Borrower may, and in the case of a US LIBOR
Loan affected by the circumstances described in Section 2.10(a)(iii), the
affected Borrower shall, either (1) if the affected US LIBOR Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that such Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (2) if the affected US LIBOR
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such US
Revolving Loan constituting a US LIBOR Loan into a Base Rate Loan; provided
that, if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.10(b); (ii) in the case of
UK Revolving Loans, at any time that any of the UK Revolving Loans is affected
by the circumstances described in Section 2.10(a)(iii) then the relevant
Borrower shall repay the applicable Lender’s participation in that UK Revolving
Loan on the last day of the Interest Period for such UK Revolving Loan or, if
earlier, the date specified by the Lender in the notice delivered to the
Administrative Agent (being no earlier than the last

 

-80-



--------------------------------------------------------------------------------

day of any applicable grace period permitted by law); and (iii) in the case of
Canadian Revolving Loans, at any time that any Canadian Revolving Loan
constituting a Canadian LIBOR Loan is affected by the circumstances described in
Section 2.10(a)(ii), the affected Borrower may, and in the case of a Canadian
LIBOR Loan affected by the circumstances described in Section 2.10(a)(iii), the
affected Borrower shall, either (1) if the affected Canadian LIBOR Loan is then
being made initially or pursuant to a conversion, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that such Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or (2) if the
affected Canadian LIBOR Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, require the affected Lender to
convert such Canadian Revolving Loan constituting a Canadian LIBOR Loan into a
Canadian Prime Rate Loan; provided that, if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b). Further, at any time that any of the UK Revolving Loans is
affected by the circumstances described in Section 2.10(a)(i) then the
applicable LIBOR or EURIBOR, as applicable, shall be calculated in respect of
each Lender as the percentage rate of interest per annum reflecting such
Lender’s cost of funding its participation in the UK Revolving Loans from
whatever source it may reasonably select.

(c) If any Lender determines that a Change in Law concerning capital adequacy or
liquidity will have the effect of increasing the amount of capital or liquidity
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Revolving Loan
Commitment hereunder or its obligations hereunder, then the US Borrowers, the UK
Borrowers and the Canadian Borrowers, jointly and severally, agree to pay to
such Lender, as applicable, upon its written demand therefor, such additional
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital or liquidity. In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable; provided that such Lender’s
determination of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to US
Company, which notice shall show in reasonable detail the basis for calculation
of such additional amounts.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that (x) the affected Borrower or Borrowers shall
not be required to compensate a Lender pursuant to this Section 2.10 for any
increased costs or reductions incurred more than 180 days prior to the date on
which such Lender notifies the Borrowers of the change in law or other
circumstance described in Section 2.10(a)(ii) or 2.10(c) giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor and (y) if such change in law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof
(to the extent that such period of retroactive effect is not already included in
such 180-day period).

(e) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States, Canadian, United Kingdom or foreign regulatory authorities, in
each case pursuant to Basel III, in each case shall be deemed to be a change
after the Effective Date in a requirement of law or government rule, regulation
or order, regardless of the date enacted, adopted, issued or implemented
(including for purposes of this Section 2.10 and Sections 3.16, 3.17 and 3.18).

 

-81-



--------------------------------------------------------------------------------

2.11 Compensation. Each US Borrower, jointly and severally, and each UK
Borrower, jointly and severally, and each Canadian Borrower, jointly and
severally, agrees to compensate the Administrative Agent and each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans or EURIBOR Loans and including
any termination or withdrawal costs incurred by the Administrative Agent in
connection with the conversions contemplated by Section 2.16 hereof, but
excluding loss of anticipated profits) which such Lender may sustain: (a) if for
any reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of, or conversion from or into, LIBOR Loans or EURIBOR Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the respective Borrower or
Borrowers or deemed withdrawn pursuant to Section 2.10(a)); (b) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or conversion of any of its LIBOR Loans or EURIBOR Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (c) if any prepayment of any of its LIBOR Loans or EURIBOR Loans is not
made on any date specified in a notice of prepayment given by any Borrower; or
(d) as a consequence of (i) any other default by any Borrower to repay LIBOR
Loans or EURIBOR Loans when required by the terms of this Agreement or any Note
held by such Lender or (ii) any election made pursuant to Section 2.10(b).

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.16, Section 3.17, Section 3.18, Section 5.04,
Section 5.05 or Section 5.06 with respect to such Lender, it will, if requested
by US Company, UK Company or Canadian Company, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event if, in the
reasonable judgment of such Lender, such designation would eliminate or reduce
amounts payable pursuant to Section 2.10(a)(ii) or (iii), Section 2.10(c),
Section 3.06, Section 5.04, Section 5.05 or Section 5.06, as the case may be, in
the future; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal, regulatory or other
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of any Borrower or the right of any Lender
provided in Sections 2.10, 3.16, 3.17, 3.18, 5.04, 5.05 or 5.06. The applicable
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation. For purposes of this
Section 2.12, the term “Lender” includes any Issuing Lender.

2.13 Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.16, Section 3.17,
Section 3.18, Section 5.04, Section 5.05 or Section 5.06 with respect to any
Lender which results in such Lender charging to any Borrower increased costs in
excess of those being generally charged by the other Lenders or (c) in the case
of a refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the US
Company, the UK Company or the Canadian Company, as applicable, shall have the
right, in accordance with Section 13.04(b), if no Default or Event of Default
then exists or would exist after giving effect to such replacement, to replace
such Lender (the “Replaced Lender”) with one or more other Eligible Transferees,
none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the “Replacement Lender”) and each of which shall be
reasonably acceptable to the Administrative Agent; provided that:

 

-82-



--------------------------------------------------------------------------------

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire all of the Revolving Loan Commitment and
outstanding Revolving Loans of, and all participations in Letters of Credit by,
the Replaced Lender and, in connection therewith, shall pay to (i) the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Revolving Loans
of the respective Replaced Lender, (B) an amount equal to all Unpaid US Drawings
and Unpaid UK Drawings of such Replaced Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant to
Section 4.01, (ii) each US Issuing Lender, UK Issuing Lender and Canadian
Issuing Lender an amount equal to such Replaced Lender’s RL Percentage of any
Unpaid US Drawing, Unpaid UK Drawing or Unpaid Canadian Drawing relating to
Letters of Credit issued by such US Issuing Lender, UK Issuing Lender or
Canadian Issuing Lender (which at such time remains an Unpaid US Drawing, Unpaid
UK Drawing or Unpaid Canadian Drawing, as applicable) to the extent such amount
was not theretofore funded by such Replaced Lender and (iii) the Swingline
Lender an amount equal to such Replaced Lender’s RL Percentage of any Mandatory
Borrowing to the extent such amount was not theretofore funded by such Replaced
Lender to the Swingline Lender; and

(ii) all obligations of the Borrowers then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the relevant Borrowers, (x) the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 3.16, 3.17, 3.18, 5.04, 5.05, 12.06, 13.01 and 13.06), which shall survive
as to such Replaced Lender and (y) the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement. For
purposes of this Section 2.13, the term “Lender” includes any Issuing Lender.

2.14 US Company, UK Company and Canadian Company as Agents for Borrowers. Each
Borrower hereby irrevocably appoints each of the US Company, the UK Company and
the Canadian Company as its agent and attorney-in-fact for all purposes under
this Agreement and each other Credit Document, which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by the respective appointing Borrower that
such appointment has been revoked. Each Borrower hereby irrevocably appoints and
authorizes each of the US Company, the UK Company and the Canadian Company
(i) to provide the Administrative Agent with all notices with respect to Loans
and Letters of Credit obtained for the benefit of any Borrower and all

 

-83-



--------------------------------------------------------------------------------

other notices and instructions under this Agreement or any other Credit Document
and (ii) to take such action as the US Company, the UK Company or the Canadian
Company deems appropriate on its behalf to obtain Loans and Letters of Credit
and to exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement and the other Credit Documents. It is
understood that the handling of the Credit Account and the Collateral of the
Borrowers in a combined fashion, as more fully set forth (and subject to the
limitations set forth (including Section 9.13(e))) herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of the Borrowers in the most efficient and economical manner and at their
request, and that the Lenders shall not incur liability to any Borrower as a
result hereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Credit Account and the Collateral in a

combined fashion as set forth (and subject to the limitations set forth) herein
since the successful operation of each Borrower is dependent on the continued
successful performance of the consolidated group. To induce the Lenders to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each Lender and hold each Lender harmless against any and
all liability, expense, loss or claim of damage or injury, made against any
Lender by any Borrower or by any third party whosoever, arising from or incurred
by reason of (a) the handling of the Credit Account and Collateral of the
Borrowers as herein provided, (b) the Lenders’ relying on any instructions of US
Company, the UK Company or the Canadian Company, or (c) any other action taken
by the Lenders hereunder or under the other Credit Documents, except that the
Borrowers will have no liability to any Lender, Administrative Agent or the
Collateral Agent with respect to any liability that has been determined by a
court of competent jurisdiction in a final and non-appealable decision to have
resulted solely from the gross negligence or willful misconduct of such Lender,
the Administrative Agent or the Collateral Agent, as the case may be.

2.15 Incremental Commitments. (a) The Borrowers shall have the right, in
coordination with the Administrative Agent as to all of the matters set forth
below in this Section 2.15, but without requiring the consent of any of the
Lenders, to request at any time and from time to time after the Effective Date,
and prior to the Final Maturity Date, that one or more Lenders (and/or one or
more other Persons which are Eligible Transferees and which will become Lenders
as provided below) provide Incremental Commitments and, subject to the
applicable terms and conditions contained in this Agreement, make Revolving
Loans pursuant thereto, it being understood and agreed, however, that (i) no
Lender shall be obligated to provide an Incremental Commitment as a result of
any such request by the Borrowers, and until such time, if any, as such Lender
has agreed in its sole discretion to provide an Incremental Commitment and
executed and delivered to the Administrative Agent an Incremental Commitment
Agreement in respect thereof as provided in clause (b) of this Section 2.15,
such Lender shall not be obligated to fund any Revolving Loans in excess of its
Revolving Loan Commitment as in effect prior to giving effect to such
Incremental Commitment provided pursuant to this Section 2.15, (ii) any Lender
(including any Eligible Transferee who will become a Lender) may so provide an
Incremental Commitment without the consent of any other Lender, (iii) each
Eligible Transferee who will become a Lender shall be required to be reasonably
satisfactory to the Administrative Agent, (iv) each provision of Incremental
Commitments on a given date pursuant to this Section 2.15 shall be in a minimum
aggregate amount (for all Lenders (including any Eligible Transferee who will
become a Lender)) of at least $5,000,000 and in integral multiples of $1,000,000
in excess thereof (or such lesser amount as may be agreed by the Administrative
Agent in its sole discretion), (v) the aggregate amount of all Incremental
Commitments provided pursuant to this Section 2.15, shall not exceed the Maximum
Incremental Commitment Amount and (vi) all Revolving Loans (and all interest,
fees and other amounts payable thereon), made pursuant to an Incremental
Commitment shall be entitled to the benefits of the guarantees and security
provided under the Credit Documents to the other Obligations on a pari passu
basis.

 

-84-



--------------------------------------------------------------------------------

(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.15, US Company, each US Borrower, UK Company, each UK Borrower,
Canadian Company, each Canadian Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental
Commitment (each, an “Incremental Lender”) shall execute and deliver to the
Administrative Agent an Incremental Commitment Agreement, with the effectiveness
of such Incremental Lender’s Incremental Commitment to occur on the date set
forth in such Incremental Commitment Agreement, which date in any event shall be
no earlier than the date on which (w) all fees required to be paid in connection
therewith at the time of such effectiveness shall have been paid (including,
without limitation, any agreed upon up-front or arrangement fees owing to the
Administrative Agent (or any affiliate thereof)), (x) all Incremental Commitment
Requirements are satisfied, (y) all other conditions set forth in this
Section 2.15 shall have been satisfied, and (z) all other conditions precedent
that may be set forth in such Incremental Commitment Agreement shall have been
satisfied. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Commitment Agreement, and at such time,
(i) the Total Revolving Loan Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Commitments, (ii) Schedule 1.01(a) shall be deemed modified to reflect the
revised Revolving Loan Commitments of the affected Lenders and (iii) to the
extent requested by any Incremental Lender, Revolving Notes will be issued, at
the expense of the Borrowers, to such Incremental Lender in conformity with the
requirements of Section 2.05.

(c) At the time of any provision of Incremental Commitments pursuant to this
Section 2.15, the Borrowers shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders) (even though as a result thereof such new Loans (to the extent required
to be maintained as LIBOR Loans or EURIBOR Loans) may have a shorter Interest
Period than the then outstanding Borrowings of such Revolving Loans), in each
case to the extent necessary so that all of the Lenders participate in each
outstanding Borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Loan Commitments (after giving effect to any increase in
the Total Revolving Loan Commitment pursuant to this Section 2.15) and with the
Borrowers being jointly and severally obligated to pay to the respective Lenders
any costs of the type referred to in Section 2.11 and such amounts, as
reasonably determined by the respective Lenders, to compensate them for the
prepayment or funding of, as applicable, the various Revolving Loans during an
existing Interest Period (rather than at the end of the respective Interest
Period in the case of a prepayment or the beginning of the respective Interest
Period in the case of a funding, based upon rates then applicable thereto) in
connection with any such prepayment and/or funding. All determinations by any
Lender pursuant to the preceding sentence shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

(d) The terms and provisions of the Revolving Loans made pursuant to the
Incremental Commitments shall be identical to the Revolving Loans made pursuant
to the existing Revolving Loan Commitment; provided that the yield applicable to
the Revolving Loans made pursuant to the Incremental Commitments (after giving
effect to all upfront or similar fees or original issue discount payable with
respect to such Revolving Loans) shall not be greater than the applicable yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Revolving Loans made pursuant to the existing
Revolving Loan Commitment (including any upfront fees or original issue discount
payable to the initial Lenders hereunder) unless the Applicable Margin with
respect to the Revolving Loans made pursuant to the existing Revolving Loan
Commitment is increased so as to cause the then applicable yield under this
Agreement on the Revolving Loans made pursuant to the existing Revolving Loan
Commitment to equal the yield then applicable to the Revolving Loans made
pursuant to the Incremental Commitment (after giving effect to all upfront or
similar fees or original issue discount payable with respect to such Revolving
Loans).

 

-85-



--------------------------------------------------------------------------------

(e) In the event the Borrowers from time to time obtain any Incremental
Commitments under this Section 2.15, all availability levels hereunder
denominated in Dollars, Canadian Dollars, Euros or Pounds Sterling hereunder
(including, without limitation, in the definitions of “Applicable Margin”,
“Minimum Availability Amount” and “Payment Conditions” and in Section 10.04(a))
shall be increased in proportion to the ratio of such Incremental Commitments to
the Total Revolving Loan Commitment as in effect immediately prior to the
Borrowers obtaining such Incremental Commitments and, for the avoidance of
doubt, all such levels denominated in percentages shall be calculated based on
the Total Revolving Loan Commitment after giving effect to such Incremental
Commitments.

2.16 UK Revolving Loans and Canadian Revolving Loans; Intra-Lender Issues. (a)
Pounds Sterling Fundings and Conversions. Notwithstanding anything to the
contrary contained herein, all Pounds Sterling Denominated Revolving Loans shall
be made available by the Lenders to the UK Borrowers in Pounds Sterling (it
being understood and agreed that each Lender at its option may make any Pounds
Sterling Denominated Revolving Loan under this Agreement by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay any such Loan in accordance with the terms of this Agreement). In
furtherance of the foregoing, each Lender that is not a Pounds Sterling Funding
Capacity Lender (a “Converting Pounds Sterling Lender”) shall honor its pro rata
funding obligations with respect to any Pounds Sterling Denominated Revolving
Loans by, initially, transferring funds denominated in Dollars to the
Administrative Agent, which such funds shall be converted into Pounds Sterling
in accordance with the settlement procedure set forth in Section 2.16(d) below,
and, thereafter, made available to the UK Borrowers along with all funds
denominated in Pounds Sterling otherwise advanced by each Pounds Sterling
Funding Capacity Lender. Notwithstanding that a Converting Pounds Sterling
Lender may have honored its funding obligations with respect to any Pounds
Sterling Denominated Revolving Loans by delivering funds denominated in Dollars
to the Administrative Agent for purposes of conversion in accordance with
Section 2.16(d), all Pounds Sterling Denominated Revolving Loans shall remain
denominated in Pounds Sterling and all payments by any UK Borrower or any other
Loan Party with respect to any Pounds Sterling Denominated Revolving Loans shall
be made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto in Pounds Sterling, subject to further conversion into U.S.
Dollars in accordance with the settlement procedure set forth in
Section 2.16(d)(3).

(b) Euro Fundings and Conversions. Notwithstanding anything to the contrary
contained herein, all Euro Denominated Revolving Loans shall be made available
by the Lenders to the UK Borrowers in Euro (it being understood and agreed that
each Lender at its option may make any Euro Denominated Revolving Loan under
this Agreement by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay any such Loan in accordance with
the terms of this Agreement). In furtherance of the foregoing, each Lender that
is not a Euro Funding Capacity Lender (a “Converting Euro Lender”) shall honor
its pro rata funding obligations with respect to any Euro Denominated Revolving
Loans by, initially, transferring funds denominated in Dollars to the
Administrative Agent, which such funds shall be converted into Euros in
accordance with the settlement procedure set forth in Section 2.16(e) below,
and, thereafter, made available to the UK Borrowers along with all funds
denominated in Euro otherwise advanced by each Euro Funding Capacity Lender.
Notwithstanding that a Converting Euro Lender may have honored its funding
obligations with respect to any Euro Denominated Revolving Loans by delivering
funds denominated in Dollars to the Administrative Agent for purposes of
conversion in accordance with Section 2.16(e), all Euro Denominated Revolving
Loans shall remain denominated in Euro and all payments by any UK Borrower or
any other Loan Party with respect to any Euro Denominated Revolving Loans shall
be made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto in Euros, subject to further conversion into U.S. Dollars in
accordance with the settlement procedure set forth in Section 2.16(e)(3).

 

-86-



--------------------------------------------------------------------------------

(c) Canadian Dollar Fundings and Conversions. Notwithstanding anything to the
contrary contained herein, all Canadian Revolving Loans shall be made available
by the Lenders to the Canadian Borrowers in Canadian Dollars (it being
understood and agreed that each Lender at its option may make any Canadian
Revolving Loan under this Agreement by causing any domestic or foreign branch or
Affiliate of such Lender, including without limitation such Lender’s Canadian
Corresponding Lender, to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay any such Loan
in accordance with the terms of this Agreement). In furtherance of the
foregoing, each Lender that is not a Canadian Funding Capacity Lender (a
“Converting Canadian Dollar Lender”) shall honor its pro rata funding
obligations with respect to any Canadian Dollar Denominated Revolving Loans by,
initially, transferring funds denominated in Dollars to the Administrative
Agent, which such funds shall be converted into Canadian Dollars in accordance
with the settlement procedure set forth in Section 2.16(f) below, and,
thereafter, made available to the Canadian Borrowers along with all funds
denominated in Canadian Dollars otherwise advanced by each Canadian Dollar
Funding Capacity Lender. Notwithstanding that a Converting Canadian Dollar
Lender may have honored its funding obligations with respect to any Canadian
Dollar Denominated Revolving Loans by delivering funds denominated in Dollars to
the Administrative Agent for purposes of conversion in accordance with
Section 2.16(f), all Canadian Dollar Denominated Revolving Loans shall remain
denominated in Canadian Dollars and all payments by any Canadian Borrower or any
other Loan Party with respect to any Canadian Dollar Denominated Revolving Loans
shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto in Canadian Dollars, subject to further conversion into
U.S. Dollars in accordance with the settlement procedure set forth in
Section 2.16(f)(3).

(d) Conversion Procedures for Pounds Sterling Denominated Loan Conversions. In
order to facilitate the making of Pounds Sterling Denominated Loans made by
Converting Pounds Sterling Lenders, conversion and settlement among the
Administrative Agent and the Converting Pounds Sterling Lenders shall take place
in accordance with the following:

(i) Following receipt of a Notice of Borrowing from a UK Borrower, the
Administrative Agent shall, on or prior to 4:00 P.M. (New York City time) on the
Interest Determination Date applicable to such Borrowing, notify each Converting
Pounds Sterling Lender a calculation of the amount of US Dollars that such
Converting Pounds Sterling Lender shall be required to provide to the
Administrative Agent within the time periods set forth in Section 2.04(b) in
order that the Administrative Agent may make available to the relevant UK
Borrower at the Payment Office the pro rata amount of such Borrowing of a Pounds
Sterling Denominated Revolving Loan required to be made by such Converting
Pounds Sterling Lender; provided that (A) such calculation shall be effected by
the Administrative Agent on the date of the Borrowing set forth in such
Borrowing Notice and (B) such calculation shall be made with reference to the
Spot Rate on the Interest Determination Date applicable to such Borrowing.

(ii) If any Converting Pounds Sterling Lender fails to pay to the Administrative
Agent the full amount required to be paid by such Converting Pounds Sterling
Lender in accordance with the foregoing clause (i), such Converting Pounds
Sterling Lender shall have failed to make available its portion of such
Borrowing and shall (unless such failure is cured) constitute a Defaulting
Lender hereunder.

(iii) Following receipt from a UK Borrower of any payment or prepayment with
respect to any Pounds Sterling Denominated Loans (all of which are required to
be paid by the UK Borrower in Pounds Sterling), the Administrative Agent shall
convert any such payment into Dollars prior to making a distribution to such
Converting Pounds Sterling Lender; provided that (A) the calculation with
respect to such conversion shall be effected by the Administrative Agent on the
date of the payment from the UK Borrower and (B) such calculation shall be made
with reference to the Spot Rate on such date.

 

-87-



--------------------------------------------------------------------------------

(e) Conversion Procedures for Euro Denominated Revolving Loan Conversions. In
order to facilitate the making of Euro Denominated Loans made by Converting Euro
Lenders, conversion and settlement among the Administrative Agent and the
Converting Euro Lenders shall take place in accordance with the following:

(i) Following receipt of a Notice of Borrowing from a UK Borrower, the
Administrative Agent shall, on or prior to 4:00 P.M. (New York City time) on the
Interest Determination Date applicable to such Borrowing, notify each Converting
Euro Lender a calculation of the amount of US Dollars that such Converting Euro
Lender shall be required to provide to the Administrative Agent within the time
periods set forth in Section 2.04(b) in order that the Administrative Agent may
make available to the relevant UK Borrower at the Payment Office the pro rata
amount of such Borrowing of a Euro Denominated Revolving Loan required to be
made by such Converting Euro Lender; provided that (A) such calculation shall be
effected by the Administrative Agent on the date of the Borrowing set forth in
such Borrowing Notice and (B) such calculation shall be made with reference to
the Spot Rate on the Interest Determination Date applicable to such Borrowing.

(ii) If any Converting Euro Lender fails to pay to the Administrative Agent the
full amount required to be paid by such Converting Euro Lender in accordance
with the foregoing clause (i), such Converting Euro Lender shall have failed to
make available its portion of such Borrowing and shall (unless such failure is
cured) constitute a Defaulting Lender hereunder.

(iii) Following receipt from a UK Borrower of any payment or prepayment with
respect to any Euro Denominated Loans (all of which are required to be paid by
the UK Borrower in Euro), the Administrative Agent shall convert any such
payment into Dollars prior to making a distribution to such Converting Euro
Lender; provided that (A) the calculation with respect to such conversion shall
be effected by the Administrative Agent on the date of the payment from the UK
Borrower and (B) such calculation shall be made with reference to the Spot Rate
on such date.

(f) Conversion Procedures for Canadian Revolving Loan Conversions. In order to
facilitate the making of Canadian Dollar Denominated Loans made by Converting
Canadian Dollar Lenders, conversion and settlement among the Administrative
Agent and the Converting Canadian Dollar Lenders shall take place in accordance
with the following:

(i) Following receipt of a Notice of Borrowing from a Canadian Borrower, the
Administrative Agent shall, on or prior to 4:00 P.M. (New York City time) on the
Business Day immediately prior to such Borrowing, notify each Converting
Canadian Dollar Lender a calculation of the amount of US Dollars that such
Converting Canadian Dollar Lender shall be required to provide to the
Administrative Agent within the time periods set forth in Section 2.04(b) in
order that the Administrative Agent may make available to the relevant Canadian
Borrower at the Payment Office the pro rata amount of such Borrowing of a
Canadian Dollar Denominated Revolving Loan required to be made by such
Converting Canadian Dollar Lender; provided that (A) such calculation shall be
effected by the Administrative Agent on the date of the Borrowing set forth in
such Borrowing Notice and (B) such calculation shall be made with reference to
the Spot Rate on the Business Day immediately prior to such Borrowing.

 

-88-



--------------------------------------------------------------------------------

(ii) If any Converting Canadian Dollar Lender fails to pay to the Administrative
Agent the full amount required to be paid by such Converting Canadian Dollar
Lender in accordance with the foregoing clause (i), such Converting Canadian
Dollar Lender shall have failed to make available its portion of such Borrowing
and shall (unless such failure is cured) constitute a Defaulting Lender
hereunder.

(iii) Following receipt from a Canadian Borrower of any payment or prepayment
with respect to any Canadian Dollar Denominated Loans (all of which are required
to be paid by the Canadian Borrowers in Canadian Dollars), the Administrative
Agent shall convert any such payment into Dollars prior to making a distribution
to such Converting Canadian Dollar Lender; provided that (A) the calculation
with respect to such conversion shall be effected by the Administrative Agent on
the date of the payment from the Canadian Borrowers and (B) such calculation
shall be made with reference to the Spot Rate on such date.

(g) Indemnification. Each Converting Pounds Sterling Lender, Converting Euro
Lender and Converting Canadian Dollar Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by any Credit Party and
without limiting the obligations of UK Company, UK Borrowers, Canadian Company
and Canadian Borrowers hereunder or under any other Credit Document) ratably for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of any Pounds Sterling Denominated Revolving Loans, Euro Denominated Revolving
Loans or Canadian Dollar Denominated Revolving Loans, provided that no
Converting Pounds Sterling Lender, Converting Euro Lender or Converting Canadian
Dollar Lender shall be liable for any of the foregoing to the extent it arises
from the gross negligence or willful misconduct of the Administrative Agent.
Without limiting the foregoing, each Converting Pounds Sterling Lender agrees to
reimburse the Administrative Agent promptly upon demand for such Converting
Pounds Sterling Lender’s ratable share of any costs or expenses payable by the
Borrowers to the Administrative Agent in respect of the Pounds Sterling
Denominated Revolving Loans to the extent that the Administrative Agent is not
promptly reimbursed for such costs and expenses by the Borrowers. Without
limiting the foregoing, each Converting Euro Lender agrees to reimburse the
Administrative Agent promptly upon demand for such Converting Euro Lender’s
ratable share of any costs or expenses payable by the Borrowers to the
Administrative Agent in respect of the Euro Denominated Revolving Loans to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrowers. Without limiting the foregoing, each Converting
Canadian Dollar Lender agrees to reimburse the Administrative Agent promptly
upon demand for such Converting Canadian Dollar Lender’s ratable share of any
costs or expenses payable by the Borrowers to the Administrative Agent in
respect of the Canadian Dollar Denominated Revolving Loans to the extent that
the Administrative Agent is not promptly reimbursed for such costs and expenses
by the Borrowers. The agreement contained in this Section 2.16(g) shall survive
payment in full of all Loans.

2.17 Equivalent Amount. For purposes of this Agreement, the Equivalent Amount of
each Loan not denominated in Dollars shall be calculated on the date when any
such Loan is made, such Letter of Credit is issued, and at such other times as
designated by the Administrative Agent. Such Equivalent Amount shall remain in
effect until the same is recalculated by the Administrative Agent as provided
above and notice of such recalculation is delivered to the US Company, it being
understood that until such notice of such recalculation is delivered, the Dollar
Equivalent shall be that Dollar Equivalent as last reported to US Company by the
Administrative Agent. The Administrative Agent shall promptly notify US Company
and the Lenders of each such determination of the Equivalent Amount of each such
Loan.

2.18 [Reserved].

 

-89-



--------------------------------------------------------------------------------

2.19 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, the following
provisions shall apply until such time as that Lender is no longer a Defaulting
Lender, to the extent permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.12 and in the definition of “Required
Lender”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article V or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.02 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.20; fourth, as the US
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the US Company, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Lenders’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.20; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letter of Credit Borrowings in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 7.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Outstandings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Outstandings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Outstandings and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.19(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

-90-



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 4.01(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive US Letter of Credit
Fees, UK Letter of Credit Fees and Canadian Letter of Credit Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.20.

(C) With respect to any fee payable under Section 4.01(a) or any US Letter of
Credit Fee, UK Letter of Credit Fee or Canadian Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the applicable Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Outstandings or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable Issuing Lender or Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Outstandings and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective RL Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that after
giving effect to such reallocation (A) the Individual Exposure of each
Non-Defaulting Lender does not exceed such Non-Defaulting Lender’s Revolving
Loan Commitment, (B) the RL Percentage of the Aggregate Canadian Exposure of
each Non-Defaulting Lender does not exceed its Canadian Revolving Loan
Commitment, (C) the RL Percentage of the Aggregate UK Exposure of each
Non-Defaulting Lender does not exceed its UK Revolving Loan Commitment and
(D) the RL Percentage of the Aggregate US Exposure of each Non-Defaulting Lender
does not exceed its US Revolving Loan Commitment. Subject to Section 13.22, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the
applicable Borrowers shall, without prejudice to any right or remedy available
to it hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.20.

(b) Defaulting Lender Cure. If the US Company, the Administrative Agent,
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of

 

-91-



--------------------------------------------------------------------------------

outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their RL
Percentages (without giving effect to Section 2.19(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) Fronting Exposure. No Issuing Lender shall be required to issue a Letter of
Credit under this Agreement at any time if any Lender is at that time a
Defaulting Lender, unless either (i) the applicable Issuing Lender(s) have
entered into arrangements reasonably satisfactory to each of such Issuing
Lender(s) and the US Company with the Borrowers or such Defaulting Lender to
eliminate such Issuing Lender(s) actual or potential Fronting Exposure or
(ii) Cash Collateral has been delivered in accordance with Section 2.20 to
eliminate such Issuing Lender(s) actual or potential Fronting Exposure (each of
the foregoing subsections (i) and (ii) after giving effect to
Section 2.19(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letter of Credit Outstandings as to which such Issuing Lender(s) has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
Additionally, the Swingline Lender shall not be under any obligation to make any
Swingline Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such credit extension may
have, Fronting Exposure which has not been Cash Collateralized in accordance
with Section 2.20.

2.20 Cash Collateral.

(a) Certain Credit Support Events. If (i) the Issuing Lender has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in a Letter of Credit Borrowing, (ii) as of the date that is five
(5) Business Days prior to the Final Maturity Date, any Letter of Credit
Outstanding for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Article XI, (iv) there shall
exist a Defaulting Lender or (v) the Borrowers shall be required to provide Cash
Collateral pursuant to Section 4.02(b), 5.01(b) or 13.12(b), as applicable, the
applicable Borrowers shall immediately (in the case of clause (iii) above) or
within one Business Day (in the case of clauses (i), (ii) and (iv) above),
following any request by the Administrative Agent or an Issuing Lender made in
accordance with Section 13.03, or on the date the US Company delivers the
required notice to the Administrative Agent under Section 4.02(b), 5.01(b) or
13.12(b), as applicable (in the case of clause (v) above), provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.19(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines, which determination shall be dispositive absent manifest error, that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or an Issuing Lender or that the
total amount of such funds is less than the Minimum Collateral Amount, the
applicable Borrowers will, forthwith upon demand by the Administrative Agent
made in accordance with Section 13.03, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate amount over (y) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the applicable
Issuing Lender.

 

-92-



--------------------------------------------------------------------------------

(b) Grant of Security Interest. Subject to Section 9.13(e), each Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Collateral Agent, for the benefit
of the Administrative Agent, the Collateral Agent, each Issuing Lender and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.20(c). If at any time the Administrative Agent determines,
which determination shall be dispositive absent manifest error, that Cash
Collateral is subject to any right or claim of any Person other than the
Collateral Agent, the Administrative Agent, the Lenders or the Issuing Lenders
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the applicable Borrowers will, promptly upon
demand by the Administrative Agent made in accordance with Section 13.03, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in a cash
collateral account to be established by, and under the sole dominion and control
of, the Collateral Agent. The applicable Borrowers shall pay on demand therefor
from time to time all reasonable and documented account opening, activity and
other reasonable and documented administrative fees and charges in connection
with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Agreement in respect of Letters
of Credit or Swingline Loans shall be held and applied to the satisfaction of
the specific Letter of Credit Outstandings, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee)) or (ii) the determination by the Administrative Agent, which
determination shall be dispositive absent manifest error, that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the Issuing Lenders may agree that Cash Collateral shall not
be released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.21 LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement (including, without limitation, Section 13.12) or any other Credit
Document, if the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error), or US Company or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to US Company) that US Company or Required Lenders (as
applicable) have reasonably determined, that:

(a) adequate and reasonable means do not exist for ascertaining the London
interbank offered rate for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

-93-



--------------------------------------------------------------------------------

(b) the administrator of the LIBOR Screen Rate (or the supervisor of such
administrator) or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the London interbank offered rate or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled LIBOR Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace the London
interbank offered rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and US Company shall endeavor to establish an alternate
benchmark rate to replace the London interbank offered rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities in the United States for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”) and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest together with any proposed LIBOR Successor Rate Conforming Changes
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin) and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and US Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled LIBOR Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify US Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
US Revolving Loans constituting US LIBOR Loans shall be suspended (to the extent
of the affected US LIBOR Loans or Interest Periods) and any Notice of Borrowing
or Notice of Conversion/Continuation given by any Borrower with respect to US
LIBOR Loans which have not yet been incurred (including by way of conversion)
shall be deemed rescinded by such Borrower, (y) the applicable LIBOR for new or
continued UK Revolving Loans constituting UK LIBOR Loans shall be calculated in
respect of each Lender as the percentage rate of interest per annum reflecting
such Lender’s cost of funding its participation in such UK Revolving Loans from
whatever source it may reasonably select and (z) the LIBOR component shall no
longer be utilized in determining the Base Rate.

Notwithstanding anything else herein to the contrary, (a) any definition of
LIBOR Successor Rate shall provide that in no event shall such LIBOR Successor
Rate be less than zero for purposes of this Agreement and (b) for the avoidance
of doubt, (A) the London interbank offered rate for deposits in US Dollars may
be replaced pursuant to this Section 2.21 without replacement of the London
interbank offered rate for deposits in Pounds Sterling, (B) the London interbank
offered rate for deposits in Pounds Sterling may be replaced pursuant to this
Section 2.21 without replacement of the London interbank offered rate for
deposits in US Dollars and (C) the LIBOR Successor Rate that replaces the London
interbank offered rate for deposits in US Dollars (and corresponding LIBOR
Successor Rate Conforming Changes) may be different than the LIBOR Successor
Rate that replaces the London interbank offered rate for deposits in Pounds
Sterling (and corresponding LIBOR Successor Rate Conforming Changes).

2.22 EURIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement (including, without limitation, Section 13.12) or any other Credit
Document, if the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error), or US Company or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to US Company) that US Company or Required Lenders (as
applicable) have reasonably determined, that:

 

-94-



--------------------------------------------------------------------------------

(a) adequate and reasonable means do not exist for ascertaining the Euro
interbank offered rate for any requested Interest Period, including, without
limitation, because the EURIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

(b) the administrator of the EURIBOR Screen Rate (or the supervisor of such
administrator) or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Euro interbank offered rate or the EURIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled EURIBOR Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace the Euro
interbank offered rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and US Company shall endeavor to establish an alternate
benchmark rate to replace the Euro interbank offered rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities in the United States for such
alternative benchmarks (any such proposed rate, a “EURIBOR Successor Rate”) and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest together with any proposed EURIBOR Successor Rate Conforming Changes
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin) and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and US Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

If no EURIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled EURIBOR Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify US Company and
each Lender. Thereafter, the applicable EURIBOR for new or continued UK
Revolving Loans constituting UK EURIBOR Loans shall be calculated in respect of
each Lender as the percentage rate of interest per annum reflecting such
Lender’s cost of funding its participation in such UK Revolving Loans from
whatever source it may reasonably select.

Notwithstanding anything else herein to the contrary, any definition of EURIBOR
Successor Rate shall provide that in no event shall such EURIBOR Successor Rate
be less than zero for purposes of this Agreement.

SECTION 3. Letters of Credit.

3.01 US Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, any US Borrower may request that a US Issuing Lender issue, at any
time and from time to time on and after the Effective Date and prior to the 30th
day prior to the Final Maturity Date, for the joint and several account of the
US Borrowers and for the benefit of (x) any holder (or any trustee, agent or
other similar representative for any such holders) of US L/C Supportable
Obligations, an irrevocable standby letter of credit, in a form customarily used
by such US Issuing Lender or in such other form as is reasonably acceptable to
such US Issuing Lender, and (y) sellers of goods to the US Company or any of its
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such US Issuing Lender or in such other form as has been approved by such US
Issuing Lender (each such letter of credit,

 

-95-



--------------------------------------------------------------------------------

a “US Letter of Credit”) (although without limiting the joint and several nature
of the US Borrowers’ obligations in respect of the US Letters of Credit, any
particular US Letter of Credit may name only one or more US Borrowers as the
account party therein). All US Letters of Credit shall be issued on a sight
basis only.

(b) Subject to and upon the terms and conditions set forth herein, each US
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective US Letter of Credit Request, issue
for the joint and several account of the US Borrowers, one or more US Letters of
Credit as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default; provided that no US Issuing Lender shall be
under any obligation to issue any US Letter of Credit of the types described
above if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such US Issuing Lender from
issuing such US Letter of Credit or any requirement of law applicable to such US
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such US Issuing
Lender shall prohibit, or request that such US Issuing Lender refrain from, the
issuance of letters of credit generally or such US Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such US
Letter of Credit any restriction or reserve or capital requirement (for which
such US Issuing Lender is not otherwise compensated hereunder) not in effect
with respect to such US Issuing Lender on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
US Issuing Lender as of the date hereof and which such US Issuing Lender
reasonably and in good faith deems material to it;

(ii) such US Issuing Lender shall have received from such US Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such US Letter of
Credit, notice of the type described in the second sentence of Section 3.07(b);
or

(iii) the Letter of Credit Outstandings with respect to Letters of Credit issued
by such Issuing Lender would exceed such Issuing Lender’s Letter of Credit
Commitment.

(c) Schedule 3.01(c) contains a description of letters of credit that were
issued by a Lender for the account of US Company prior to the Effective Date and
which remain outstanding on the Effective Date (and setting forth, with respect
to each such letter of credit, (i) the name of the issuing lender, (ii) the
letter of credit number, (iii) the name of the account party, (iv) the stated
amount (which shall be in Dollars), (v) the name of the beneficiary, (vi) the
expiry date and (vii) whether such letter of credit constitutes a standby letter
of credit or a trade letter of credit). The US Company and each Lender hereby
acknowledges and agrees that each such letter of credit, including any extension
or renewal thereof in accordance with the terms thereof and hereof (each, as
amended from time to time in accordance with the terms thereof and hereof, an
“Existing US Letter of Credit”) shall constitute a “US Letter of Credit” for all
purposes of this Agreement and, notwithstanding anything to the contrary stated
in any such Existing US Letter of Credit (including, without limitation, the
account party named therein), shall be deemed issued on the Effective Date for
the account of the US Company.

3.02 UK Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, any UK Borrower may request that a UK Issuing Lender issue, at any
time and from time to time on and after the Effective Date and prior to the 30th
day prior to the Final Maturity Date, for the joint and several account of the
UK Borrowers and for the benefit of (x) any person (or any trustee, agent or
other similar representative for any such person) to whom a UK L/C Supportable
Obligation is owed, an

 

-96-



--------------------------------------------------------------------------------

irrevocable standby letter of credit, in a form customarily used by such UK
Issuing Lender or in such other form as is reasonably acceptable to such UK
Issuing Lender, and (y) sellers of goods to the UK Company or any of its
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such UK Issuing Lender or in such other form as has been approved by such UK
Issuing Lender (each such letter of credit, a “UK Letter of Credit”) (although
without limiting the joint and several nature of the UK Borrowers’ obligations
in respect of the UK Letters of Credit, any particular UK Letter of Credit may
name only one or more UK Borrowers as the account party therein). All UK Letters
of Credit shall be issued on a sight basis only.

(b) Subject to and upon the terms and conditions set forth herein, each UK
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective UK Letter of Credit Request, issue
for the joint and several account of the UK Borrowers, one or more UK Letters of
Credit as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default; provided that no UK Issuing Lender shall be
under any obligation to issue any UK Letter of Credit of the types described
above if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such UK Issuing Lender from
issuing such UK Letter of Credit or any requirement of law applicable to such UK
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such UK Issuing
Lender shall prohibit, or request that such UK Issuing Lender refrain from, the
issuance of letters of credit generally or such UK Letter of Credit in
particular or shall impose upon such UK Issuing Lender with respect to such UK
Letter of Credit any restriction or reserve or capital requirement (for which
such UK Issuing Lender is not otherwise compensated hereunder) not in effect
with respect to such UK Issuing Lender on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
UK Issuing Lender as of the date hereof and which such UK Issuing Lender
reasonably and in good faith deems material to it;

(ii) such UK Issuing Lender shall have received from such UK Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such UK Letter of
Credit, notice of the type described in the second sentence of Section 3.08(b);
or

(iii) the Letter of Credit Outstandings with respect to Letters of Credit issued
by such Issuing Lender would exceed such Issuing Lender’s Letter of Credit
Commitment.

(c) Schedule 3.02(c) contains a description of letters of credit that were
issued by a Lender for the account of any UK Borrower prior to the Effective
Date and which remain outstanding on the Effective Date (and setting forth, with
respect to each such letter of credit, (i) the name of the issuing lender,
(ii) the letter of credit number, (iii) the name of the account party, (iv) the
stated amount (which shall be in Pounds Sterling or Euros), (v) the name of the
beneficiary, (vi) the expiry date and (vii) whether such letter of credit
constitutes a standby letter of credit or a trade letter of credit). Each UK
Borrower and each Lender hereby acknowledges and agrees that each such letter of
credit, including any extension or renewal thereof in accordance with the terms
thereof and hereof (each, as amended from time to time in accordance with the
terms thereof and hereof, an “Existing UK Letter of Credit”) shall constitute a
“UK Letter of Credit” for all purposes of this Agreement and, notwithstanding
anything to the contrary stated in any such Existing UK Letter of Credit
(including, without limitation, the account party named therein), shall be
deemed issued on the Effective Date for the account of the applicable UK
Borrower.

 

-97-



--------------------------------------------------------------------------------

3.03 Canadian Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, any Canadian Borrower may request that a Canadian
Issuing Lender issue, at any time and from time to time on and after the
Effective Date and prior to the 30th day prior to the Final Maturity Date, for
the joint and several account of the Canadian Borrowers and for the benefit of
(x) any holder (or any trustee, agent or other similar representative for any
such holders) of Canadian L/C Supportable Obligations, an irrevocable standby
letter of credit, in a form customarily used by such Canadian Issuing Lender or
in such other form as is reasonably acceptable to such Canadian Issuing Lender,
and (y) sellers of goods to the Canadian Company or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Canadian
Issuing Lender or in such other form as has been approved by such Canadian
Issuing Lender (each such letter of credit, a “Canadian Letter of Credit”)
(although without limiting the joint and several nature of the Canadian
Borrowers’ obligations in respect of the Canadian Letters of Credit, any
particular Canadian Letter of Credit may name only one or more Canadian
Borrowers as the account party therein). All Canadian Letters of Credit shall be
issued on a sight basis only.

(b) Subject to and upon the terms and conditions set forth herein, each Canadian
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective Canadian Letter of Credit Request,
issue for the joint and several account of the Canadian Borrowers, one or more
Canadian Letters of Credit as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default; provided that no
Canadian Issuing Lender shall be under any obligation to issue any Canadian
Letter of Credit of the types described above if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Canadian Issuing Lender
from issuing such Canadian Letter of Credit or any requirement of law applicable
to such Canadian Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Canadian Issuing Lender shall prohibit, or request that such Canadian
Issuing Lender refrain from, the issuance of letters of credit generally or such
Canadian Letter of Credit in particular or shall impose upon such Canadian
Issuing Lender with respect to such Canadian Letter of Credit any restriction or
reserve or capital requirement (for which such Canadian Issuing Lender is not
otherwise compensated hereunder) not in effect with respect to such Canadian
Issuing Lender on the date hereof, or any unreimbursed loss, cost or expense
which was not applicable or in effect with respect to such Canadian Issuing
Lender as of the date hereof and which such Canadian Issuing Lender reasonably
and in good faith deems material to it;

(ii) such Canadian Issuing Lender shall have received from such Canadian
Borrower, any other Credit Party or the Required Lenders prior to the issuance
of such Canadian Letter of Credit, notice of the type described in the second
sentence of Section 3.09(b); or

(iii) the Letter of Credit Outstandings with respect to Letters of Credit issued
by such Issuing Lender would exceed such Issuing Lender’s Letter of Credit
Commitment.

(c) Schedule 3.03(c) contains a description of letters of credit that were
issued by a Lender for the account of any Canadian Borrower prior to the
Effective Date and which remain outstanding on the Effective Date (and setting
forth, with respect to each such letter of credit, (i) the name of the issuing
lender, (ii) the letter of credit number, (iii) the name of the account party,
(iv) the stated amount (which shall be in Canadian Dollars), (v) the name of the
beneficiary, (vi) the expiry date and (vii) whether such letter of credit
constitutes a standby letter of credit or a trade letter of credit). Each
Canadian Borrower and each Lender hereby acknowledges and agrees that each such
letter of credit,

 

-98-



--------------------------------------------------------------------------------

including any extension or renewal thereof in accordance with the terms thereof
and hereof (each, as amended from time to time in accordance with the terms
thereof and hereof, an “Existing Canadian Letter of Credit”) shall constitute a
“Canadian Letter of Credit” for all purposes of this Agreement and,
notwithstanding anything to the contrary stated in any such Existing Canadian
Letter of Credit (including, without limitation, the account party named
therein), shall be deemed issued on the Effective Date for the account of the
applicable Canadian Borrower.

3.04 Maximum US Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (a) no US Letter of Credit
shall be issued (or required to be issued) if the Stated Amount of such US
Letter of Credit, when added to the US Letter of Credit Outstandings (exclusive
of Unpaid US Drawings which are repaid on the date of, and prior to the issuance
of, the respective US Letter of Credit) at such time would exceed $50,000,000
(the “Maximum US Letter of Credit Amount”), (b) no US Letter of Credit shall be
issued (or required to be issued) at any time when the Aggregate US Exposure
exceeds (or would after giving effect to such issuance exceed) either (i) the US
Maximum Amount at such time or (ii) the US Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), or when the Aggregate Exposure
exceeds (or would after giving effect to such issuance exceed) either (x) the
Total Revolving Loan Commitment or (y) the Aggregate Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered), (c) each US Letter of
Credit shall be denominated in Dollars, (d) each standby US Letter of Credit
shall by its terms terminate on or before the earlier of (i) the date which
occurs 12 months after the date of the issuance thereof (although any such
standby US Letter of Credit shall be extendible for successive periods of up to
12 months, but, in each case, not beyond the 5th Business Day prior to the Final
Maturity Date) and (ii) 5 Business Days prior to the Final Maturity Date and
(e) each trade US Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 180 days after the date of issuance thereof
and (ii) 5 Business Days prior to the Final Maturity Date.

3.05 Maximum UK Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (a) no UK Letter of Credit
shall be issued (or required to be issued) if the Stated Amount of such UK
Letter of Credit, when added to the UK Letter of Credit Outstandings (exclusive
of Unpaid UK Drawings which are repaid on the date of, and prior to the issuance
of, the respective UK Letter of Credit) at such time would exceed $20,000,000 or
the Equivalent Amount thereof (the “Maximum UK Letter of Credit Amount”), (b) no
UK Letter of Credit shall be issued (or required to be issued) at any time when
the Aggregate UK Exposure exceeds (or would after giving effect to such issuance
exceed) either (i) the UK Maximum Amount at such time or (ii) the UK Borrowing
Base at such time (based on the Borrowing Base Certificate last delivered), or
when the Aggregate Exposure exceeds (or would after giving effect to such
issuance exceed) either (x) the Total Revolving Loan Commitment or (y) the
Aggregate Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered), (c) each UK Letter of Credit shall be denominated in Pounds
Sterling or Euros, (d) each standby UK Letter of Credit shall by its terms
terminate on or before the earlier of (i) the date which occurs 12 months after
the date of the issuance thereof (although any such standby UK Letter of Credit
shall be extendible for successive periods of up to 12 months, but, in each
case, not beyond the 5th Business Day prior to the Final Maturity Date) and (ii)
5 Business Days prior to the Final Maturity Date and (e) each trade UK Letter of
Credit shall by its terms terminate on or before the earlier of (i) the date
which occurs 180 days after the date of issuance thereof and (ii) 5 Business
Days prior to the Final Maturity Date.

3.06 Maximum Canadian Letter of Credit Outstandings; Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (a) no
Canadian Letter of Credit shall be issued (or required to be issued) if the
Stated Amount of such Canadian Letter of Credit, when added to the Canadian
Letter of Credit Outstandings (exclusive of Unpaid Canadian Drawings which are
repaid on the date of, and prior to the issuance of, the respective Canadian
Letter of Credit) at such time

 

-99-



--------------------------------------------------------------------------------

would exceed $20,000,000 or the Equivalent Amount thereof (the “Maximum Canadian
Letter of Credit Amount”), (b) no Canadian Letter of Credit shall be issued (or
required to be issued) at any time when the Aggregate Canadian Exposure exceeds
(or would after giving effect to such issuance exceed) either (i) the Canadian
Maximum Amount at such time or (ii) the Canadian Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered), or when the Aggregate
Exposure exceeds (or would after giving effect to such issuance exceed) either
(x) the Total Revolving Loan Commitment or (y) the Aggregate Borrowing Base at
such time (based on the Borrowing Base Certificate last delivered), (c) each
Canadian Letter of Credit shall be denominated in Canadian Dollars, (d) each
standby Canadian Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 12 months after the date of the issuance
thereof (although any such standby Canadian Letter of Credit shall be extendible
for successive periods of up to 12 months, but, in each case, not beyond the 5th
Business Day prior to the Final Maturity Date) and (ii) 5 Business Days prior to
the Final Maturity Date and (e) each trade Canadian Letter of Credit shall by
its terms terminate on or before the earlier of (i) the date which occurs 180
days after the date of issuance thereof and (ii) 5 Business Days prior to the
Final Maturity Date.

3.07 US Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any US
Borrower desires that a US Letter of Credit be issued for its account, such US
Borrower shall give the Administrative Agent and the respective US Issuing
Lender at least five Business Days’ (or such shorter period as is acceptable to
such US Issuing Lender) written notice thereof (including by way of facsimile).
Each notice shall be in the form of Exhibit F, appropriately completed (each, a
“US Letter of Credit Request”).

(b) The making of each US Letter of Credit Request shall be deemed to be a
representation and warranty by the respective US Borrower to the Lenders that
such US Letter of Credit may be issued in accordance with, and will not violate
the requirements of, Section 3.04. Unless the respective US Issuing Lender has
received notice from any US Borrower, any other US Credit Party or the Required
Lenders before it issues a US Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such US Letter of Credit would violate Section 3.04, then such US
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested US Letter of Credit for the account of the respective US
Borrower in accordance with such US Issuing Lender’s usual and customary
practices. Upon the issuance of or modification or amendment to any standby US
Letter of Credit, each US Issuing Lender shall promptly notify the respective US
Borrower and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such US Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
US Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each US Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of US Letters of Credit issued by such US Issuing
Lender for the immediately preceding week.

(c) The initial Stated Amount of each US Letter of Credit shall not be less than
$25,000 or such lesser amount as is acceptable to the respective US Issuing
Lender.

3.08 UK Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any UK
Borrower desires that a UK Letter of Credit be issued for its account, such UK
Borrower shall give the Administrative Agent and the respective UK Issuing
Lender at least five Business Days’ (or such shorter period as is acceptable to
such UK Issuing Lender) written notice thereof (including by way of facsimile).
Each notice shall be in the form of Exhibit G, appropriately completed (each, a
“UK Letter of Credit Request”).

 

-100-



--------------------------------------------------------------------------------

(b) The making of each UK Letter of Credit Request shall be deemed to be a
representation and warranty by the respective UK Borrower to the Lenders that
such UK Letter of Credit may be issued in accordance with, and will not violate
the requirements of, Section 3.05. Unless the respective UK Issuing Lender has
received notice from any UK Borrower, any other UK Credit Party or the Required
Lenders before it issues a UK Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such UK Letter of Credit would violate Section 3.05, then such UK
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested UK Letter of Credit for the account of the respective UK
Borrower in accordance with such UK Issuing Lender’s usual and customary
practices. Upon the issuance of or modification or amendment to any standby UK
Letter of Credit, each UK Issuing Lender shall promptly notify the respective UK
Borrower and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such UK Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
UK Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each UK Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of UK Letters of Credit issued by such UK Issuing
Lender for the immediately preceding week.

(c) The initial Stated Amount of each UK Letter of Credit shall not be less than
£25,000 or €25,000, as applicable, or such lesser amount as is acceptable to the
respective UK Issuing Lender.

3.09 Canadian Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any
Canadian Borrower desires that a Canadian Letter of Credit be issued for its
account, such Canadian Borrower shall give the Administrative Agent and the
respective Canadian Issuing Lender at least five Business Days’ (or such shorter
period as is acceptable to such Canadian Issuing Lender) written notice thereof
(including by way of facsimile). Each notice shall be in the form of Exhibit H,
appropriately completed (each, a “Canadian Letter of Credit Request”).

(b) The making of each Canadian Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Canadian Borrower to the Lenders
that such Canadian Letter of Credit may be issued in accordance with, and will
not violate the requirements of, Section 3.06. Unless the respective Canadian
Issuing Lender has received notice from any Canadian Borrower, any other
Canadian Credit Party or the Required Lenders before it issues a Canadian Letter
of Credit that one or more of the conditions specified in Section 6 or 7 are not
then satisfied, or that the issuance of such Canadian Letter of Credit would
violate Section 3.06, then such Canadian Issuing Lender shall, subject to the
terms and conditions of this Agreement, issue the requested Canadian Letter of
Credit for the account of the respective Canadian Borrower in accordance with
such Canadian Issuing Lender’s usual and customary practices. Upon the issuance
of or modification or amendment to any standby Canadian Letter of Credit, each
Canadian Issuing Lender shall promptly notify the respective Canadian Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Canadian Letter
of Credit or the respective modification or amendment thereto, as the case may
be. Promptly after receipt of such notice the Administrative Agent shall notify
the Canadian Participants, in writing, of such issuance, modification or
amendment. On the first Business Day of each week, each Canadian Issuing Lender
shall furnish the Administrative Agent with a written (including via facsimile)
report of the daily aggregate outstandings of Canadian Letters of Credit issued
by such Canadian Issuing Lender for the immediately preceding week.

(c) The initial Stated Amount of each Canadian Letter of Credit shall not be
less than CA$25,000 or such lesser amount as is acceptable to the respective
Canadian Issuing Lender.

 

-101-



--------------------------------------------------------------------------------

3.10 US Letter of Credit Participations. (a) Immediately upon the issuance by a
US Issuing Lender of any US Letter of Credit, such US Issuing Lender shall be
deemed to have sold and transferred to each Lender, and each such Lender (in its
capacity under this Section 3.10, a “US Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such US
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such US Participant’s RL Percentage, in such US
Letter of Credit, each drawing or payment made thereunder and the obligations of
the US Borrowers under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Revolving Loan
Commitments or RL Percentages of the Lenders pursuant to Section 2.13, 2.15 or
13.04(b), it is hereby agreed that, with respect to all outstanding US Letters
of Credit and Unpaid US Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.10 to reflect the
new RL Percentages of the assignor and assignee Lender, as the case may be.

(b) In determining whether to pay under any US Letter of Credit, no US Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such US Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such US Letter of Credit. Any
action taken or omitted to be taken by a US Issuing Lender under or in
connection with any US Letter of Credit issued by it shall not create for such
US Issuing Lender any resulting liability to any US Borrower, any other US
Credit Party, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
such US Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(c) In the event that a US Issuing Lender makes any payment under any US Letter
of Credit issued by it and the US Borrowers shall not have reimbursed such
amount in full to such US Issuing Lender pursuant to Section 3.13(a), such US
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each US Participant of such failure, and each US Participant
shall promptly and unconditionally pay to such US Issuing Lender the amount of
such US Participant’s RL Percentage of such unreimbursed payment in Dollars in
immediately available funds. If the Administrative Agent so notifies, prior to
12:00 Noon (New York City time) on any Business Day, any US Participant required
to fund a payment under a US Letter of Credit, such US Participant shall make
available to the respective US Issuing Lender in Dollars such US Participant’s
Percentage of the amount of such payment on such Business Day in immediately
available funds. If and to the extent such US Participant shall not have so made
its RL Percentage of the amount of such payment available to the respective US
Issuing Lender, such US Participant agrees to pay to such US Issuing Lender,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to such US Issuing Lender at
the overnight Federal Funds Rate for the first three days and at the interest
rate applicable to Loans that are maintained as Base Rate Loans for each day
thereafter. The failure of any US Participant to make available to a US Issuing
Lender its RL Percentage of any payment under any US Letter of Credit issued by
such US Issuing Lender shall not relieve any other US Participant of its
obligation hereunder to make available to such US Issuing Lender its RL
Percentage of any payment under any US Letter of Credit on the date required, as
specified above, but no US Participant shall be responsible for the failure of
any other US Participant to make available to such US Issuing Lender such other
US Participant’s RL Percentage of any such payment.

(d) Whenever a US Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the US Participants
pursuant to clause (c) above, such US Issuing Lender shall pay to each such US
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such US Participant’s share (based upon the
proportionate aggregate amount originally funded by such US Participant to the
aggregate amount funded by all US Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

 

-102-



--------------------------------------------------------------------------------

(e) Upon the request of any US Participant, each US Issuing Lender shall furnish
to such US Participant copies of any standby US Letter of Credit issued by it
and such other documentation as may reasonably be requested by such US
Participant.

(f) The obligations of the US Participants to make payments to each US Issuing
Lender with respect to US Letters of Credit shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which US Company
or any of its Subsidiaries may have at any time against a beneficiary named in a
US Letter of Credit, any transferee of any US Letter of Credit (or any Person
for whom any such transferee may be acting), the Administrative Agent, any US
Participant, or any other Person, whether in connection with this Agreement, any
US Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between US Company or any
Subsidiary of US Company and the beneficiary named in any such US Letter of
Credit);

(iii) any draft, certificate or any other document presented under any US Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.11 UK Letter of Credit Participations. (a) Immediately upon the issuance by a
UK Issuing Lender of any UK Letter of Credit, such UK Issuing Lender shall be
deemed to have sold and transferred to each Lender, and each such Lender (in its
capacity under this Section 3.11, a “UK Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such UK
Issuing Lender, without recourse or

warranty, an undivided interest and participation, to the extent of such UK
Participant’s RL Percentage, in such UK Letter of Credit, each drawing or
payment made thereunder and the obligations of the UK Borrowers under this
Agreement with respect thereto, and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Loan Commitments or RL Percentages of
the Lenders pursuant to Section 2.13, 2.15 or 13.04(b), it is hereby agreed
that, with respect to all outstanding UK Letters of Credit and Unpaid UK
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.11 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.

(b) In determining whether to pay under any UK Letter of Credit, no UK Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such UK Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such UK Letter of Credit. Any
action taken or omitted to be taken by a UK Issuing Lender under or in
connection with any UK Letter of Credit issued by it shall not create for such
UK Issuing Lender any resulting liability to any UK Borrower, any other UK
Credit Party, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
such UK Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

-103-



--------------------------------------------------------------------------------

(c) In the event that a UK Issuing Lender makes any payment under any UK Letter
of Credit issued by it and the UK Borrowers shall not have reimbursed such
amount in full to such UK Issuing Lender pursuant to Section 3.14(a), such UK
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each UK Participant of such failure, and each UK Participant
shall promptly and unconditionally pay to such UK Issuing Lender the amount of
such UK Participant’s RL Percentage of such unreimbursed payment in Pounds
Sterling or Euros, as applicable, in immediately available funds. The
Administrative Agent shall also promptly provide each Converting Euro Lender and
Converting Pounds Sterling Lender a calculation of the amount of US Dollars that
such Converting Pounds Sterling Lender or Converting Euro Lender, as applicable,
shall be required to provide to the Administrative Agent consistent with
Section 2.16. If the Administrative Agent so notifies, prior to 12:00 Noon
(London time) on any Business Day, any UK Participant required to fund a payment
under a UK Letter of Credit, such UK Participant shall make available to the
respective UK Issuing Lender in Pounds Sterling or Euros, as applicable, such UK
Participant’s Percentage of the amount of such payment on such Business Day in
immediately available funds. If and to the extent such UK Participant shall not
have so made its RL Percentage of the amount of such payment available to the
respective UK Issuing Lender, such UK Participant agrees to pay to such UK
Issuing Lender, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to such UK
Issuing Lender interest at the rate applicable to Loans that are maintained as
UK LIBOR Loans or EURIBOR Loans, as applicable with an Interest Period of
one-week for each day thereafter. The failure of any UK Participant to make
available to a UK Issuing Lender its RL Percentage of any payment under any UK
Letter of Credit issued by such UK Issuing Lender shall not relieve any other UK
Participant of its obligation hereunder to make available to such UK Issuing
Lender its RL Percentage of any payment under any UK Letter of Credit on the
date required, as specified above, but no UK Participant shall be responsible
for the failure of any other UK Participant to make available to such UK Issuing
Lender such other UK Participant’s RL Percentage of any such payment.

(d) Whenever a UK Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the UK Participants
pursuant to clause (c) above, such UK Issuing Lender shall pay to each such UK
Participant which has paid its RL Percentage thereof, in Pounds Sterling or
Euros, as applicable and in same day funds, an amount equal to such UK
Participant’s share (based upon the proportionate aggregate amount originally
funded by such UK Participant to the aggregate amount funded by all UK
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

(e) Upon the request of any UK Participant, each UK Issuing Lender shall furnish
to such UK Participant copies of any standby UK Letter of Credit issued by it
and such other documentation as may reasonably be requested by such UK
Participant.

(f) The obligations of the UK Participants to make payments to each UK Issuing
Lender with respect to UK Letters of Credit shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

-104-



--------------------------------------------------------------------------------

(ii) the existence of any claim, setoff, defense or other right which US Company
or any of its Subsidiaries may have at any time against a beneficiary named in a
UK Letter of Credit, any transferee of any UK Letter of Credit (or any Person
for whom any such transferee may be acting), the Administrative Agent, any UK
Participant, or any other Person, whether in connection with this Agreement, any
UK Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between US Company or any
Subsidiary of US Company and the beneficiary named in any such UK Letter of
Credit);

(iii) any draft, certificate or any other document presented under any UK Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.12 Canadian Letter of Credit Participations. (a) Immediately upon the issuance
by a Canadian Issuing Lender of any Canadian Letter of Credit, such Canadian
Issuing Lender shall be deemed to have sold and transferred to each Lender, and
each such Lender (in its capacity under this Section 3.12, a “Canadian
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such Canadian Issuing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Canadian
Participant’s RL Percentage, in such Canadian Letter of Credit, each drawing or
payment made thereunder and the obligations of the Canadian Borrowers under this
Agreement with respect thereto, and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Loan Commitments or RL Percentages of
the Lenders pursuant to Section 2.13, 2.15 or 13.04(b), it is hereby agreed
that, with respect to all outstanding Canadian Letters of Credit and Unpaid
Canadian Drawings relating thereto, there shall be an automatic adjustment to
the participations pursuant to this Section 3.12 to reflect the new RL
Percentages of the assignor and assignee Lender, as the case may be.

(b) In determining whether to pay under any Canadian Letter of Credit, no
Canadian Issuing Lender shall have any obligation relative to the other Lenders
other than to confirm that any documents required to be delivered under such
Canadian Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Canadian Letter
of Credit. Any action taken or omitted to be taken by a Canadian Issuing Lender
under or in connection with any Canadian Letter of Credit issued by it shall not
create for such Canadian Issuing Lender any resulting liability to any Canadian
Borrower, any other Canadian Credit Party, any Lender or any other Person unless
such action is taken or omitted to be taken with gross negligence or willful
misconduct on the part of such Canadian Issuing Lender (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(c) In the event that a Canadian Issuing Lender makes any payment under any
Canadian Letter of Credit issued by it and the Canadian Borrowers shall not have
reimbursed such amount in full to such Canadian Issuing Lender pursuant to
Section 3.15(a), such Canadian Issuing Lender shall promptly notify the
Administrative Agent, which shall promptly notify each Canadian Participant of
such failure, and each Canadian Participant shall promptly and unconditionally
pay to such Canadian Issuing Lender the amount of such Canadian Participant’s RL
Percentage of such unreimbursed payment in Canadian Dollars in immediately
available funds. The Administrative Agent shall also promptly provide each
Converting Canadian Dollar Lender a calculation of the amount of US Dollars that
such Converting Canadian Dollar Lender shall be required to provide to the
Administrative Agent

 

-105-



--------------------------------------------------------------------------------

consistent with Section 2.16. If the Administrative Agent so notifies, prior to
12:00 Noon (Toronto time) on any Business Day, any Canadian Participant required
to fund a payment under a Canadian Letter of Credit, such Canadian Participant
shall make available to the respective Canadian Issuing Lender in Canadian
Dollars such Canadian Participant’s Percentage of the amount of such payment on
such Business Day in immediately available funds. If and to the extent such
Canadian Participant shall not have so made its RL Percentage of the amount of
such payment available to the respective Canadian Issuing Lender, such Canadian
Participant agrees to pay to such Canadian Issuing Lender, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to such Canadian Issuing Lender interest at the
rate applicable to Canadian Prime Rate Loans. The failure of any Canadian
Participant to make available to a Canadian Issuing Lender its RL Percentage of
any payment under any Canadian Letter of Credit issued by such Canadian Issuing
Lender shall not relieve any other Canadian Participant of its obligation
hereunder to make available to such Canadian Issuing Lender its RL Percentage of
any payment under any Canadian Letter of Credit on the date required, as
specified above, but no Canadian Participant shall be responsible for the
failure of any other Canadian Participant to make available to such Canadian
Issuing Lender such other Canadian Participant’s RL Percentage of any such
payment.

(d) Whenever a Canadian Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Canadian
Participants pursuant to clause (c) above, such Canadian Issuing Lender shall
pay to each such Canadian Participant which has paid its RL Percentage thereof,
in Canadian Dollars and in same day funds, an amount equal to such Canadian
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Canadian Participant to the aggregate amount funded by all
Canadian Participants) of the principal amount of such reimbursement obligation
and interest thereon accruing after the purchase of the respective
participations.

(e) Upon the request of any Canadian Participant, each Canadian Issuing Lender
shall furnish to such Canadian Participant copies of any standby Canadian Letter
of Credit issued by it and such other documentation as may reasonably be
requested by such Canadian Participant.

(f) The obligations of the Canadian Participants to make payments to each
Canadian Issuing Lender with respect to Canadian Letters of Credit shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which US Company
or any of its Subsidiaries may have at any time against a beneficiary named in a
Canadian Letter of Credit, any transferee of any Canadian Letter of Credit (or
any Person for whom any such transferee may be acting), the Administrative
Agent, any Canadian Participant, or any other Person, whether in connection with
this Agreement, any Canadian Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between US Company or any Subsidiary of US Company and the beneficiary named in
any such Canadian Letter of Credit);

(iii) any draft, certificate or any other document presented under any Canadian
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

-106-



--------------------------------------------------------------------------------

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.13 Agreement to Repay US Letter of Credit Drawings. (a) Each US Borrower
hereby jointly and severally agrees to reimburse each US Issuing Lender, by
making payment to the Administrative Agent in Dollars in immediately available
funds at the Payment Office, for any payment or disbursement made by such US
Issuing Lender under any US Letter of Credit issued by it (each such amount, so
paid until reimbursed by the respective US Borrower, an “Unpaid US Drawing”),
not later than one Business Day following receipt by the respective US Borrower
of notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.08
shall have occurred and be continuing, in which case the Unpaid US Drawing shall
be due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the US Borrowers)), with interest on
the amount so paid or disbursed by such US Issuing Lender, to the extent not
reimbursed prior to 12:00 Noon (New York City time) on the date of such payment
or disbursement, from and including the date paid or disbursed to but excluding
the date such US Issuing Lender was reimbursed by the respective US Borrower
therefor at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin as in effect from time to time for Loans that
are maintained as Base Rate Loans; provided, however, to the extent such amounts
are not reimbursed prior to 12:00 Noon (New York City time) on the third
Business Day following the receipt by the respective US Borrower of notice of
such payment or disbursement or following the occurrence of a Default or an
Event of Default under Section 11.08, interest shall thereafter accrue on the
amounts so paid or disbursed by such US Issuing Lender (and until reimbursed by
the US Borrowers) at a rate per annum equal to the Base Rate as in effect from
time to time plus the Applicable Margin for Loans that are maintained as Base
Rate Loans as in effect from time to time plus 2%, with such interest to be
payable on demand. Each US Issuing Lender shall give the respective US Borrower
prompt written notice of each US Drawing under any US Letter of Credit issued by
it; provided that the failure to give any such notice shall in no way affect,
impair or diminish the US Borrowers’ obligations hereunder.

(b) The joint and several obligations of the US Borrowers under this
Section 3.13 to reimburse each US Issuing Lender with respect to drafts, demands
and other presentations for payment under US Letters of Credit issued by it
(each, a “US Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which US Company, any US Borrower
or any Subsidiary of any US Borrower may have or have had against any Lender
(including in its capacity as a US Issuing Lender or as a US Participant),
including, without limitation, any defense based upon the failure of any drawing
under a US Letter of Credit to conform to the terms of the US Letter of Credit
or any nonapplication or misapplication by the beneficiary of the proceeds of
such US Drawing; provided, however, that no US Borrower shall be obligated to
reimburse any US Issuing Lender for any wrongful payment made by such US Issuing
Lender under a US Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such US
Issuing Lender (as determined by a court of competent jurisdiction in a final
and non-appealable decision).

3.14 Agreement to Repay UK Letter of Credit Drawings. (a) Each UK Borrower
hereby jointly and severally agrees to reimburse each UK Issuing Lender, by
making payment to the Administrative Agent in Pounds Sterling or Euros, as
applicable in immediately available funds at the Payment Office, for any payment
or disbursement made by such UK Issuing Lender under any UK Letter of Credit
issued by it (each such amount, so paid until reimbursed by the respective UK

 

-107-



--------------------------------------------------------------------------------

Borrower, an “Unpaid UK Drawing”), not later than one Business Day following
receipt by the respective UK Borrower of notice of such payment or disbursement
(provided that no such notice shall be required to be given if a Default or an
Event of Default under Section 11.08 shall have occurred and be continuing, in
which case the Unpaid UK Drawing shall be due and payable immediately without
presentment, demand, protest or notice of any kind (all of which are hereby
waived by the UK Borrowers)), with interest on the amount so paid or disbursed
by such UK Issuing Lender, to the extent not reimbursed prior to 12:00 Noon
(London time) on the date of such payment or disbursement, from and including
the date paid or disbursed to but excluding the date such UK Issuing Lender was
reimbursed by the respective UK Borrower therefor at a rate per annum equal to
LIBOR or EURIBOR, as applicable, for Loans with a one-week Interest Period as in
effect from time to time plus the Applicable Margin as in effect from time to
time for UK Revolving Loans; provided, however, to the extent such amounts are
not reimbursed prior to 12:00 Noon (London time) on the third Business Day
following the receipt by the respective UK Borrower of notice of such payment or
disbursement or following the occurrence of a Default or an Event of Default
under Section 11.08, interest shall thereafter accrue on the amounts so paid or
disbursed by such UK Issuing Lender (and until reimbursed by the UK Borrowers)
at a rate per annum equal to LIBOR or EURIBOR, as applicable, for Loans with a
one-week Interest Period as in effect from time to time plus the Applicable
Margin for Loans that are maintained as UK Revolving Loans as in effect from
time to time plus 2%, with such interest to be payable on demand. Each UK
Issuing Lender shall give the respective UK Borrower prompt written notice of
each UK Drawing under any UK Letter of Credit issued by it; provided that the
failure to give any such notice shall in no way affect, impair or diminish the
UK Borrowers’ obligations hereunder.

(b) The joint and several obligations of the UK Borrowers under this
Section 3.14 to reimburse each UK Issuing Lender with respect to drafts, demands
and other presentations for payment under UK Letters of Credit issued by it
(each, a “UK Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which US Company, any UK Borrower
or any Subsidiary of US Company may have or have had against any Lender
(including in its capacity as a UK Issuing Lender or as a UK Participant),
including, without limitation, any defense based upon the failure of any drawing
under a UK Letter of Credit to conform to the terms of the UK Letter of Credit
or any nonapplication or misapplication by the beneficiary of the proceeds of
such UK Drawing; provided, however, that no UK Borrower shall be obligated to
reimburse any UK Issuing Lender for any wrongful payment made by such UK Issuing
Lender under a UK Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such UK
Issuing Lender (as determined by a court of competent jurisdiction in a final
and non-appealable decision).

3.15 Agreement to Repay Canadian Letter of Credit Drawings. (a) Each Canadian
Borrower hereby jointly and severally agrees to reimburse each Canadian Issuing
Lender, by making payment to the Administrative Agent in Canadian Dollars in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Canadian Issuing Lender under any Canadian Letter of
Credit issued by it (each such amount, so paid until reimbursed by the
respective Canadian Borrower, an “Unpaid Canadian Drawing”), not later than one
Business Day following receipt by the respective Canadian Borrower of notice of
such payment or disbursement (provided that no such notice shall be required to
be given if a Default or an Event of Default under Section 11.08 shall have
occurred and be continuing, in which case the Unpaid Canadian Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Canadian Borrowers)), with
interest on the amount so paid or disbursed by such Canadian Issuing Lender, to
the extent not reimbursed prior to 12:00 Noon (Toronto time) on the date of such
payment or disbursement, from and including the date paid or disbursed to but
excluding the date such Canadian Issuing Lender was reimbursed by the respective
Canadian Borrower therefor at a rate per annum equal to the Canadian Prime Rate
plus the Applicable Margin as in effect from time to time; provided, however, to
the extent such amounts are not reimbursed prior to 12:00 Noon (Toronto time) on
the third Business Day

 

-108-



--------------------------------------------------------------------------------

following the receipt by the respective Canadian Borrower of notice of such
payment or disbursement or following the occurrence of a Default or an Event of
Default under Section 11.08, interest shall thereafter accrue on the amounts so
paid or disbursed by such Canadian Issuing Lender (and until reimbursed by the
Canadian Borrowers) at a rate per annum equal to the Canadian Prime Rate plus
the Applicable Margin for Loans that are maintained as Canadian Prime Rate Loans
as in effect from time to time plus 2%, with such interest to be payable on
demand. Each Canadian Issuing Lender shall give the respective Canadian Borrower
prompt written notice of each Canadian Drawing under any Canadian Letter of
Credit issued by it; provided that the failure to give any such notice shall in
no way affect, impair or diminish the Canadian Borrowers’ obligations hereunder.

(b) The joint and several obligations of the Canadian Borrowers under this
Section 3.15 to reimburse each Canadian Issuing Lender with respect to drafts,
demands and other presentations for payment under Canadian Letters of Credit
issued by it (each, a “Canadian Drawing”) (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which US Company,
any Canadian Borrower or any Subsidiary of US Company may have or have had
against any Lender (including in its capacity as a Canadian Issuing Lender or as
a Canadian Participant), including, without limitation, any defense based upon
the failure of any drawing under a Canadian Letter of Credit to conform to the
terms of the Canadian Letter of Credit or any nonapplication or misapplication
by the beneficiary of the proceeds of such Canadian Drawing; provided, however,
that no Canadian Borrower shall be obligated to reimburse any Canadian Issuing
Lender for any wrongful payment made by such Canadian Issuing Lender under a
Canadian Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Canadian
Issuing Lender (as determined by a court of competent jurisdiction in a final
and non-appealable decision).

3.16 Increased Costs – US Letters of Credit. If at any time after the Effective
Date, the introduction of or any change in any Applicable Law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any US Issuing Lender or any US
Participant with any request or directive by the NAIC or by any such
Governmental Authority (whether or not having the force of law), shall either
(a) impose, modify or make applicable any reserve, deposit, liquidity, capital
adequacy or similar requirement against letters of credit issued by any US
Issuing Lender or participated in by any US Participant, or (b) impose on any US
Issuing Lender or any US Participant any other conditions relating, directly or
indirectly, to this Agreement or any US Letter of Credit; and the result of any
of the foregoing is to increase the cost to any US Issuing Lender or any US
Participant of issuing, maintaining or participating in any US Letter of Credit,
or reduce the amount of any sum received or receivable by any US Issuing Lender
or any US Participant hereunder or reduce the rate of return on its capital with
respect to US Letters of Credit (except for Indemnified Taxes and Excluded
Taxes), then, upon the delivery of the certificate referred to below to the US
Company by any US Issuing Lender or any US Participant (a copy of which
certificate shall be sent by such US Issuing Lender or such US Participant to
the Administrative Agent), the US Borrowers jointly and severally agree to pay
to such US Issuing Lender or such US Participant such additional amount or
amounts as will compensate such US Issuing Lender or such US Participant for
such increased cost or reduction in the amount receivable or reduction on the
rate of return on its capital. Any US Issuing Lender or any US Participant, upon
determining that any additional amounts will be payable to it pursuant to this
Section 3.16, will give prompt written notice thereof to the US Company, which
notice shall include a certificate submitted to the US Company by such US
Issuing Lender or such US Participant (a copy of which certificate shall be sent
by such US Issuing Lender or such US Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such US Issuing Lender or
such US Participant. The certificate required to be delivered pursuant to this
Section 3.16 shall, absent manifest error, be final and conclusive and binding
on the US Borrowers.

 

-109-



--------------------------------------------------------------------------------

3.17 Increased Costs – UK Letters of Credit. If at any time after the Effective
Date, the introduction of or any change in any Applicable Law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any UK Issuing Lender or any UK
Participant with any request or directive by the NAIC or by any such
Governmental Authority (whether or not having the force of law), shall either
(a) impose, modify or make applicable any reserve, deposit, capital adequacy,
liquidity or similar requirement against letters of credit issued by any UK
Issuing Lender or participated in by any UK Participant, or (b) impose on any UK
Issuing Lender or any UK Participant any other conditions relating, directly or
indirectly, to this Agreement or any UK Letter of Credit; and the result of any
of the foregoing is to increase the cost to any UK Issuing Lender or any UK
Participant of issuing, maintaining or participating in any UK Letter of Credit,
or reduce the amount of any sum received or receivable by any UK Issuing Lender
or any UK Participant hereunder or reduce the rate of return on its capital with
respect to UK Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such UK Issuing
Lender or such UK Participant pursuant to the laws of the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the US Company or UK Company by any UK Issuing
Lender or any UK Participant (a copy of which certificate shall be sent by such
UK Issuing Lender or such UK Participant to the Administrative Agent), the UK
Borrowers jointly and severally agree to pay to such UK Issuing Lender or such
UK Participant such additional amount or amounts as will compensate such UK
Issuing Lender or such UK Participant for such increased cost or reduction in
the amount receivable or reduction on the rate of return on its capital. Any UK
Issuing Lender or any UK Participant, upon determining that any additional
amounts will be payable to it pursuant to this Section 3.17, will give prompt
written notice thereof to the US Company, which notice shall include a
certificate submitted to the US Company by such UK Issuing Lender or such UK
Participant (a copy of which certificate shall be sent by such UK Issuing Lender
or such UK Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such UK Issuing Lender or such UK Participant. The
certificate required to be delivered pursuant to this Section 3.17 shall, absent
manifest error, be final and conclusive and binding on the UK Borrowers.

3.18 Increased Costs – Canadian Letters of Credit. If at any time after the
Effective Date, the introduction of or any change in any Applicable Law, rule,
regulation, order, guideline or request or in the interpretation or
administration thereof by the NAIC or any Governmental Authority charged with
the interpretation or administration thereof, or compliance by any Canadian
Issuing Lender or any Canadian Participant with any request or directive by the
NAIC or by any such Governmental Authority (whether or not having the force of
law), shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by any Canadian Issuing Lender or participated in by any Canadian
Participant, or (b) impose on any Canadian Issuing Lender or any Canadian
Participant any other conditions relating, directly or indirectly, to this
Agreement or any Canadian Letter of Credit; and the result of any of the
foregoing is to increase the cost to any Canadian Issuing Lender or any Canadian
Participant of issuing, maintaining or participating in any Canadian Letter of
Credit, or reduce the amount of any sum received or receivable by any Canadian
Issuing Lender or any Canadian Participant hereunder or reduce the rate of
return on its capital with respect to Canadian Letters of Credit (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits of such Canadian Issuing Lender or such Canadian Participant
pursuant to the laws of the jurisdiction in which it is organized or in which
its principal office or applicable lending office is located or any subdivision
thereof or therein), then, upon the delivery of the certificate referred to
below to the US Company or Canadian Company by any Canadian Issuing Lender or
any Canadian

 

-110-



--------------------------------------------------------------------------------

Participant (a copy of which certificate shall be sent by such Canadian Issuing
Lender or such Canadian Participant to the Administrative Agent), the Canadian
Borrowers jointly and severally agree to pay to such Canadian Issuing Lender or
such Canadian Participant such additional amount or amounts as will compensate
such Canadian Issuing Lender or such Canadian Participant for such increased
cost or reduction in the amount receivable or reduction on the rate of return on
its capital. Any Canadian Issuing Lender or any Canadian Participant, upon
determining that any additional amounts will be payable to it pursuant to this
Section 3.18, will give prompt written notice thereof to the US Company, which
notice shall include a certificate submitted to the US Company by such Canadian
Issuing Lender or such Canadian Participant (a copy of which certificate shall
be sent by such Canadian Issuing Lender or such Canadian Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
calculation of such additional amount or amounts necessary to compensate such
Canadian Issuing Lender or such Canadian Participant. The certificate required
to be delivered pursuant to this Section 3.18 shall, absent manifest error, be
final and conclusive and binding on the Canadian Borrowers.

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01 Fees. (a) The US Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from and including the
Effective Date to and including the Final Maturity Date (or such earlier date on
which the Total Revolving Loan Commitment has been terminated) computed at a
rate per annum equal to the Applicable Commitment Commission Percentage of the
Unutilized Revolving Loan Commitment of such Non-Defaulting Lender as in effect
from time to time. Accrued Commitment Commission shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the date upon which
the Total Revolving Loan Commitment is terminated.

(b) The US Borrowers jointly and severally agree to pay to the Administrative
Agent for distribution to each Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each US Letter of Credit (the “US Letter of
Credit Fee”) for the period from and including the date of issuance of such US
Letter of Credit to and including the date of termination or expiration of such
US Letter of Credit, computed at a rate per annum equal to the Applicable Margin
as in effect from time to time during such period with respect to US Revolving
Loans that are maintained as LIBOR Loans on the daily Stated Amount of each such
US Letter of Credit. The Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Lender (based on each such
Lender’s respective RL Percentage) a fee in respect of each UK Letter of Credit
(the “UK Letter of Credit Fee”) for the period from and including the date of
issuance of such UK Letter of Credit to and including the date of termination or
expiration of such UK Letter of Credit, computed at a rate per annum equal to
the Applicable Margin as in effect from time to time during such period with
respect to LIBOR Loans or EURIBOR Loans on the daily Stated Amount of each such
UK Letter of Credit. The UK Letter of Credit Fee shall be payable in Pounds
Sterling or Euros, as applicable, or at the request of the Administrative Agent,
Dollars, with the applicable exchange rate calculated in a manner acceptable to
the Administrative Agent. The Borrowers jointly and severally agree to pay to
the Administrative Agent for distribution to each Lender (based on each such
Lender’s respective RL Percentage) a fee in respect of each Canadian Letter of
Credit (the “Canadian Letter of Credit Fee”) for the period from and including
the date of issuance of such Canadian Letter of Credit to and including the date
of termination or expiration of such Canadian Letter of Credit, computed at a
rate per annum equal to the Applicable Margin as in effect from time to time
during such period with respect to Canadian LIBOR Loans on the daily Stated
Amount of each such Canadian Letter of Credit. The Canadian Letter of Credit Fee
shall be payable in Canadian Dollars or at the request of the Administrative
Agent, Dollars, with the applicable exchange rate calculated in a manner
acceptable to the Administrative Agent. Accrued Letter of Credit Fees shall be
due and payable quarterly in arrears on the first day of each fiscal quarter
hereafter and on the first day on or after the termination of the Total
Revolving Loan Commitment upon which no Letters of Credit remain outstanding.

 

-111-



--------------------------------------------------------------------------------

(c) The US Borrowers jointly and severally agree to pay to each US Issuing
Lender, for its own account, a facing fee in respect of each US Letter of Credit
issued by such Issuing Lender and the Borrowers jointly and severally agree to
pay to each UK Issuing Lender and each Canadian Issuing Lender, for its own
account, a facing fee in respect of each UK Letter of Credit and each Canadian
Letter of Credit, as applicable, issued by such Issuing Lender (in each case,
the “Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, equal to the greater of (i) $500.00 or the Equivalent Amount
thereof and (ii) 0.125% per annum on the daily Stated Amount of such Letter of
Credit. Accrued Facing Fees shall be due and payable monthly in arrears on the
first day of each month hereafter and upon the first day on or after the
termination of the Total Revolving Loan Commitment, upon which no Letters of
Credit remain outstanding.

(d) The US Borrowers jointly and severally agree to pay to each US Issuing
Lender, for its own account, upon each payment under, issuance of, or amendment
to, any US Letter of Credit issued by it, such amount as shall at the time of
such event be the administrative charge and the reasonable expenses which such
US Issuing Lender is generally imposing in connection with such occurrence with
respect to letters of credit. The Borrowers jointly and severally agree to pay
to each UK Issuing Lender and each Canadian Issuing Lender, for its own account,
upon each payment under, issuance of, or amendment to, any UK Letter of Credit
issued by it and any Canadian Letter of Credit issued by it, such amount as
shall at the time of such event be the administrative charge and the reasonable
expenses which such UK Issuing Lender or Canadian Issuing Lender, as applicable,
is generally imposing in connection with such occurrence with respect to letters
of credit.

(e) The US Borrowers jointly and severally agree to pay to the Administrative
Agent such fees as may have been, or are hereafter, agreed to in writing from
time to time by US Company or any of its Domestic Subsidiaries and the
Administrative Agent. The Borrowers jointly and severally agree to pay to the
Administrative Agent such fees as may have been, or are hereafter, agreed to in
writing from time to time by UK Company, Canadian Company or any of the Foreign
Subsidiaries and the Administrative Agent.

4.02 Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the US Company shall have the right, at any time or from time to
time, without premium or penalty to terminate the Total Unutilized Revolving
Loan Commitment in whole, or reduce it in part, pursuant to this
Section 4.02(a), in an integral multiple of $1,000,000 in the case of partial
reductions to the Total Unutilized Revolving Loan Commitment; provided that each
such reduction shall apply proportionately to permanently reduce the Revolving
Loan Commitment of each Lender.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the US Company shall have the right, subject to obtaining
the consents required by Section 13.12(b), upon three Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11) are repaid concurrently with the effectiveness of such termination
(at which time Schedule 1.01(a) shall be deemed

 

-112-



--------------------------------------------------------------------------------

modified to reflect such changed amounts) and such Lender’s RL Percentage of all
outstanding Letters of Credit is Cash Collateralized in accordance with
Section 2.20, and at such time such Lender shall no longer constitute a “Lender”
for purposes of this Agreement, except with respect to indemnifications under
this Agreement (including, without limitation, Sections 2.10, 2.11, 3.16, 3.17,
3.18, 5.04, 5.05, 12.06, 13.01 and 13.06), which shall survive as to such repaid
Lender.

(c) If the Borrowers at any time permanently reduce the Total Revolving Loan
Commitment hereunder, all availability levels denominated in Dollars, Canadian
Dollars, Euros or Pounds Sterling hereunder (including, without limitation, in
the definitions of “Applicable Margin”, “Minimum Availability Amount” and
“Payment Conditions” and in Section 10.04(a)) shall be decreased in proportion
to the ratio of the amount of such reduction in the Total Revolving Loan
Commitment to the Total Revolving Loan Commitment immediately prior to such
reduction and, for the avoidance of doubt, all such levels denominated in
percentages shall be calculated based on the Total Revolving Loan Commitment
after giving effect to such reduction.

4.03 Mandatory Reduction of Commitments. The Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety on the Final Maturity Date.

SECTION 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments. (a) Each Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) such Borrower shall give the
Administrative Agent prior to 11:00 A.M. (New York City time) at the Notice
Office (A) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Base Rate Loans or
Canadian Prime Rate Loans (or same day notice in the case of a prepayment of
Swingline Loans) and (B) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay LIBOR
Loans or EURIBOR Loans, which notice (in each case) shall specify whether
Revolving Loans or Swingline Loans shall be prepaid, the amount of such
prepayment and the Types of Loans to be prepaid and, in the case of LIBOR Loans
or EURIBOR Loans, the specific Borrowing or Borrowings pursuant to which such
LIBOR Loans or EURIBOR Loans were made, and which notice the Administrative
Agent shall, promptly transmit to each of the Lenders; (ii) (x) each partial
prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $500,000, £500,000, €500,000 or
CA$500,000, as applicable (or such lesser amount as is acceptable to the
Administrative Agent) and (y) each partial prepayment of Swingline Loans
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $100,000, £100,000 or €100,000, as applicable (or such lesser amount as is
acceptable to the Administrative Agent in any given case); provided that (A) if
any partial prepayment of US LIBOR Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of US LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of US LIBOR
Loans (and same shall automatically be converted into a Borrowing of Base Rate
Loans) and any election of an Interest Period with respect thereto given by such
Borrower shall have no force or effect, (B) if any partial prepayment of UK
Revolving Loans made pursuant to any Borrowing shall reduce the outstanding
principal amount of UK Revolving Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing shall automatically be converted into a Borrowing of UK Revolving
Loans with an Interest Period of one week, and (C) if any partial prepayment of
Canadian LIBOR Loans made pursuant to any Borrowing shall reduce the outstanding
principal amount of Canadian LIBOR Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing may not be continued as a Borrowing of Canadian LIBOR Loans (and same
shall

 

-113-



--------------------------------------------------------------------------------

automatically be converted into a Borrowing of Canadian Prime Rate Loans) and
any election of an Interest Period with respect thereto given by such Borrower
shall have no force or effect; (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans; and (iv) the respective Borrower shall pay
all compensation due with respect to such prepayment specified in Section 2.11
concurrently with such prepayment.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers may, upon three Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender, together with accrued and unpaid interest, Fees and all
other amounts then owing to such Lender (including all amounts, if any, owing
pursuant to Section 2.11) in accordance with, and subject to the requirements of
Section 13.12(b), so long as (i) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (A) the Revolving Loan Commitment of
such Lender is terminated concurrently with such repayment pursuant to
Section 4.02(b) (at which time Schedule 1.01(a) shall be deemed modified to
reflect the changed Revolving Loan Commitments) and (B) such Lender’s RL
Percentage of all outstanding Letters of Credit is Cash Collateralized in
accordance with Section 2.20 and (ii) the consents, if any, required by
Section 13.12(b) in connection with the repayment pursuant to this clause
(b) shall have been obtained.

5.02 Mandatory Repayments; Cash Collateralization. (a) (i) On any day on which
the Aggregate US Exposure exceeds (A) the US Borrowing Base at such time (based
on the Borrowing Base Certificate last delivered) (other than during an Agent
Advance Period) and/or (B) the US Maximum Amount at such time, then in each
case, the US Borrowers jointly and severally shall repay on such day the
principal of US Swingline Loans and, after all US Swingline Loans have been
repaid in full or if no US Swingline Loans are outstanding, US Revolving Loans
in an amount equal to such excess. If, after giving effect to the repayment of
all outstanding US Swingline Loans and US Revolving Loans, the aggregate amount
of the US Letter of Credit Outstandings exceeds (A) the US Borrowing Base at
such time (based on the Borrowing Base Certificate last delivered) and/or
(B) the US Maximum Amount at the time, then in each case, the US Borrowers
jointly and severally shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess, such cash and/or Cash Equivalents to be held as security for all
US Obligations of the US Borrowers to each applicable US Issuing Lender and the
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Collateral Agent. Any such prepayment
under this Section 5.02(a)(i) shall be applied to reduce the outstanding
principal balance of the US Revolving Loans, but shall not permanently reduce
the Revolving Loan Commitments;

(ii) On any day on which the aggregate amount of the US Letter of Credit
Outstandings exceeds the Maximum US Letter of Credit Amount, the US Borrowers
jointly and severally shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess, such cash and/or Cash Equivalents to be held as security for all
US Obligations of the US Borrowers to each applicable US Issuing Lender and the
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Collateral Agent;

(iii) On any day (including on any date on which Equivalent Amounts are
determined pursuant to Section 2.17) on which the Aggregate UK Exposure exceeds
(A) the UK Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered) and/or (B) the UK Maximum Amount at such time, then in each
case, the UK Borrowers, jointly and severally, shall repay on such day the
principal of UK Swingline Loans and, after all UK Swingline Loans have been
repaid in full or if no UK

 

-114-



--------------------------------------------------------------------------------

Swingline Loans are outstanding, UK Revolving Loans in an amount equal to such
excess. If, after giving effect to the repayment of all outstanding UK Swingline
Loans and UK Revolving Loans, the aggregate amount of the UK Letter of Credit
Outstandings exceeds (A) the UK Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) and/or (B) the UK Maximum Amount at
the time, then in each case, the UK Borrowers, jointly and severally, shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess, such cash and/or
Cash Equivalents to be held as security for all UK Obligations of the UK
Borrowers to each applicable UK Issuing Lender and the Lenders hereunder in a
cash collateral account to be established by, and under the sole dominion and
control of, the Collateral Agent. Any such prepayment under this
Section 5.02(a)(iii) shall be applied to reduce the outstanding principal
balance of the UK Revolving Loans, but shall not permanently reduce the
Revolving Loan Commitments;

(iv) On any day (including on any date on which Equivalent Amounts are
determined pursuant to Section 2.17) on which the aggregate amount of the UK
Letter of Credit Outstandings exceeds the Maximum UK Letter of Credit Amount,
the UK Borrowers jointly and severally shall pay to the Administrative Agent at
the Payment Office on such day an amount of cash and/or Cash Equivalents equal
to the amount of such excess, such cash and/or Cash Equivalents to be held as
security for all UK Obligations of the UK Borrowers to each applicable UK
Issuing Lender and the Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Collateral
Agent;

(v) On any day (including on any date on which Equivalent Amounts are determined
pursuant to Section 2.17) on which the Aggregate Canadian Exposure exceeds
(A) the Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and/or (B) the Canadian Maximum Amount at such time,
then in each case, the Canadian Borrowers, jointly and severally, shall repay on
such day the principal of outstanding Canadian Revolving Loans in an amount
equal to such excess. If, after giving effect to the repayment of all
outstanding Canadian Revolving Loans to the extent required by the immediately
preceding sentence, the aggregate amount of all outstanding Canadian Letter of
Credit Outstandings exceeds (A) the Canadian Borrowing Base at such time (based
on the Borrowing Base Certificate last delivered) and/or (B) the Canadian
Maximum Amount at the time, then in each case, the Canadian Borrowers, jointly
and severally, shall pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount of such
excess, such cash and/or Cash Equivalents to be held as security for all
Canadian Obligations of the Canadian Borrowers to each applicable Canadian
Issuing Lender and the Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Collateral
Agent. Any such prepayment under this Section 5.02(a)(iv) shall be applied to
reduce the outstanding principal balance of the Canadian Revolving Loans, but
shall not permanently reduce the Revolving Loan Commitments; and

(vi) On any day (including on any date on which Equivalent Amounts are
determined pursuant to Section 2.17) on which the aggregate amount of the
Canadian Letter of Credit Outstandings exceeds the Maximum Canadian Letter of
Credit Amount, the Canadian Borrowers jointly and severally shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess, such cash and/or Cash
Equivalents to be held as security for all Canadian Obligations of the Canadian
Borrowers to each applicable Canadian Issuing Lender and the Lenders hereunder
in a cash collateral account to be established by, and under the sole dominion
and control of, the Collateral Agent.

(b) [Reserved].

(c) [Reserved].

 

-115-



--------------------------------------------------------------------------------

(d) With respect to each repayment of Loans required by this Section 5.02, the
Borrowers may designate the Types of Loans which are to be repaid and, in the
case of LIBOR Loans or EURIBOR Loans, the specific Borrowing or Borrowings
pursuant to which such LIBOR Loans or EURIBOR Loans were made; provided that:
(i) repayments of LIBOR Loans or EURIBOR Loans pursuant to this Section 5.02
made on a day other than the last day of an Interest Period applicable thereto
shall be subject to Section 2.11; (ii) if any repayment of LIBOR Loans made
pursuant to a single US Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such US Borrowing or Canadian Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, such US Borrowing or Canadian
Borrowing shall be automatically converted into a Borrowing of Base Rate Loans
or Canadian Prime Rate Loans, as applicable; and (iii) each repayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among the Lenders
holding such Loans. In the absence of a designation by a Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion.

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Swingline Loans shall be repaid in full on the
Swingline Expiry Date and (ii) all then outstanding Revolving Loans shall be
repaid in full on the Final Maturity Date.

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
each Swingline Loan will be repaid (for the avoidance of doubt, such repayment
may be made with proceeds from Revolving Loans) no later than the seventh day
following the incurrence thereof; provided that, if the seventh day is not a
Business Day, such repayment shall be made on the next succeeding Business Day.

5.03 Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York City time) on the date when due and
shall be made, with respect to US Obligations, in US Dollars, with respect to UK
Obligations, in Pounds Sterling or Euros, as applicable, and with respect to
Canadian Obligations, in Canadian Dollars, in immediately available funds at the
Payment Office. Whenever any payment to be made hereunder or under any Note
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable at the applicable rate
during such extension.

(b) Each US Credit Party shall, along with the Collateral Agent and certain
financial institutions selected by US Company and approved by the Administrative
Agent (the “Collection Banks”), enter into on or prior to the Effective Date (as
such date may be extended from time to time by the Administrative Agent in its
sole discretion) and thereafter maintain separate Cash Management Control
Agreements. Each US Credit Party shall instruct all Account Debtors of such US
Credit Party, as the case may be, to remit all payments to the applicable “P.O.
Boxes”, “Lockbox Addresses” or a sub-account of the Collection Account of the
applicable Collection Bank with respect to all Accounts of such Account Debtor,
which remittances shall be collected by the applicable Collection Bank and
deposited in the applicable Collection Account. All amounts received by any US
Credit Party and any Collection Bank in respect of any Account, in addition to
all other cash received from any other source, shall upon receipt be deposited
into a Collection Account or directly into the Concentration Account.

(c) All amounts held in all of the Collection Accounts, Disbursement Accounts,
Designated Petty Cash Accounts and Designated Payroll Accounts with respect to
each US Credit Party shall be wired by the close of business on each Business
Day into one or more concentration accounts with the Collateral Agent and/or one
or more other institutions reasonably acceptable to the Administrative Agent
(each, a “Concentration Account”) unless such amounts are otherwise required or

 

-116-



--------------------------------------------------------------------------------

permitted to be applied pursuant to Section 5.02; provided, however, so long as
no Default and no Event of Default then exists, a balance of up to $10,000,000
in the aggregate may be maintained in all Disbursement Accounts, Designated
Petty Cash Accounts and Designated Payroll Accounts. Except as, and to the
extent, provided in the proviso to the immediately preceding sentence, all of
the Collection Accounts, Disbursement Accounts, Designated Petty Cash Accounts
and Designated Payroll Accounts shall be “zero” balance accounts. So long as no
Event of Default or Compliance Period then exists, the US Credit Parties shall
be permitted to transfer cash from the Concentration Accounts to the
Disbursement Accounts, the Designated Petty Cash Accounts and the Designated
Payroll Accounts to be used for working capital and general corporate purposes,
all subject to the requirements of this Section 5.03(c) and pursuant to
procedures and arrangements to be determined by the Administrative Agent. If an
Event of Default or Compliance Period exists, all collected amounts held in the
Concentration Accounts shall be applied as provided in Section 5.03(d).

(d) During the continuance of (i) a Compliance Period or an Event of Default,
all collected amounts held in the Concentration Accounts and (ii) an Event of
Default, all amounts or proceeds of Collateral otherwise directed to be applied
in accordance with this Section 5.03(d) by the terms of any Security Document,
shall, in each case, be distributed and applied on a daily basis in the
following order (in each case, to the extent the Administrative Agent has actual
knowledge of the amounts owing or outstanding as described below):

(i) first, to the payment (on a ratable basis) of any outstanding Expenses
actually due and payable to the Administrative Agent and/or the Collateral Agent
under any of the Credit Documents and to repay or prepay outstanding Loans
advanced by the Administrative Agent on behalf of the Lenders pursuant to
Sections 2.01(i) and 2.04(d);

(ii) second, to the extent all amounts referred to in preceding clause (i) have
been paid in full, to pay (on a ratable basis) all outstanding Expenses actually
due and payable to each Issuing Lender under any of the Credit Documents and to
repay all outstanding Unpaid US Drawings, Unpaid UK Drawings and Unpaid Canadian
Drawings and all interest thereon;

(iii) third, to the extent all amounts referred to in preceding clauses (i) and
(ii) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Loans and all accrued and unpaid Fees
actually due and payable to the Administrative Agent, the Issuing Lenders and
the Lenders under any of the Credit Documents;

(iv) fourth, to the extent all amounts referred to in preceding clauses
(i) through (iii), inclusive, have been paid in full, to repay the outstanding
principal of Revolving Loans (whether or not then due and payable) and the
Qualified Swap Termination Value under Qualified Derivative Obligations
(provided that the aggregate amount of Qualified Swap Termination Values paid
pursuant to this clause (iv) shall not exceed the amount of the Reserves
established for Qualified Swap Termination Values under clause (xi) of the
definition of “Reserves”), ratably among (A) the Lenders holding such Revolving
Loans and (B) the Qualified Derivative Counterparties holding any such Qualified
Derivative Obligations, in proportion to the respective amounts described in
this clause (iv) held by them; and

(v) fifth, to the extent all amounts referred to in preceding clauses
(i) through (iv), inclusive, have been paid in full, to pay (on a ratable basis)
all other outstanding Obligations then due and payable to the Administrative
Agent, the Collateral Agent, the Lenders and the other Secured Creditors, under
any of the Credit Documents or otherwise (including, without limitation, the
Swap Termination Value of any Qualified Derivative Obligations (to the extent
not paid pursuant to clause (iv) above) and any Banking Products Obligations);

 

-117-



--------------------------------------------------------------------------------

provided that, notwithstanding the foregoing, any such money, amounts and
proceeds received, recovered or applied by the Administrative Agent or the
Collateral Agent from any US Credit Party or otherwise pursuant to the US
Security Agreement, the US Pledge Agreement, the UK Share Charges or the
Canadian Share Charge or any other Security Document securing all of the
Obligations shall, within each of the foregoing sub-clauses (i) through (v),
first be applied to the US Obligations of the Administrative Agent, the
Collateral Agent, the Issuing Lenders and the Lenders entitled to such payment
within such sub-clause, and, thereafter, ratably, to the UK Obligations and
Canadian Obligations of such Secured Creditors; and provided further that all
such moneys, amounts and proceeds received, recovered or applied by the
Collateral Agent or the Administrative Agent from any UK Credit Party or
Canadian Credit Party or otherwise pursuant to the UK Debentures, the Canadian
Security Agreement or any other Security Document securing only the UK
Obligations and the Canadian Obligations shall be applied in accordance with the
above sub-clauses (i) through (v), but solely to the extent such foregoing
Obligations constitute UK Obligations or Canadian Obligations.

(e) Each UK Subsidiary and each Canadian Subsidiary shall have entered into a
cash management system in form and substance satisfactory to the Administrative
Agent, including as required under clause 4 or 4.1, as applicable, and clause 12
of each of the UK Debentures and Section 3.11 of the Canadian Security
Agreement.

(f) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Obligations
relating thereto. Each Borrower will be credited, in accordance with this
Section 5.03, with all amounts received by the Lenders from such Borrower or
from others for its account, including, as set forth above, all amounts received
by the Administrative Agent and applied to the Obligations. In no event shall
prior recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of the Borrowers’ or Guarantors’ contracts or
obligations relating to the Accounts.

5.04 Net Payments – US Borrowers. (a) To the extent permitted under Applicable
Law, all payments made by or on behalf of the US Borrowers and US Guarantors
hereunder and under any Credit Document will be made without setoff,
counterclaim or other defense. Except as required by Applicable Law, all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments, including any interest, additions to tax or penalties
applicable thereto (“Taxes”). If any Applicable Law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law. If any
Indemnified Taxes are so levied or imposed, the US Borrowers and US Guarantors
jointly and severally agree to pay the full amount of such Indemnified Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or under any Credit Document, after withholding
or deduction for or on account of any Indemnified Taxes (including such
withholdings or deductions applicable to additional sums payable under this
Section), will not be less than the amount provided for herein or in such Credit
Document. As soon as practicable after any payment of Taxes to a Governmental
Authority pursuant to this Section, the

 

-118-



--------------------------------------------------------------------------------

US Borrowers or US Guarantors, as applicable, will furnish to the Administrative
Agent certified copies of Tax receipts evidencing such payment by such US
Borrowers or US Guarantors, as applicable. The US Borrowers and US Guarantors
jointly and severally agree to indemnify and hold harmless the Administrative
Agent and each Lender that holds US Obligations, and reimburse the
Administrative Agent or such Lender, as applicable, within 10 days upon its
written request, for the amount of any Indemnified Taxes so levied or imposed
and paid by the Administrative Agent or such Lender, as applicable, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The US Borrowers or US Guarantors, as
applicable, shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

For purposes of this Section 5.04, the term “Lender” includes any Issuing
Lender, and the term “Applicable Law” includes FATCA.

(b) Status of Lenders.

(i) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for US federal income Tax purposes, which holds
US Obligations, agrees to deliver to US Company and the Administrative Agent on
or prior to the Effective Date, to the extent reasonably requested by either US
Company or the Administrative Agent, two accurate and complete signed copies of
Internal Revenue Service Form W-9 (or successor forms), or other documentation
reasonably satisfactory to US Company and the Administrative Agent, certifying
to such Lender’s exemption from US federal back-up withholding.

(ii) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for US Federal income tax purposes (each, a
“Non-U.S. Lender”), which holds US Obligations, agrees to deliver to US Company
and the Administrative Agent on or prior to the Effective Date or, in the case
of a Non-U.S. Lender, which holds US Obligations, and that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, in each case, only if such Lender is
legally entitled to do so, whichever of the following is applicable:

 

  (A)

two accurate and complete signed copies of Internal Revenue Service Form W-8ECI
or Form W-8BEN or W-8BEN-E (with respect to an exemption under an income tax
treaty) (or successor forms) certifying to such Lender’s entitlement as of such
date to an exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Credit Document;

 

  (B)

if such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit I (any such certificate, a “Section 5.04(b)(ii) Certificate”) and
(y) two accurate and complete signed copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (with respect to the portfolio interest exemption) (or
successor form) certifying to such Lender’s entitlement as of such date to an
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement and under any Credit Document; or

 

-119-



--------------------------------------------------------------------------------

  (C)

Internal Revenue Service Form W-8IMY (together with any applicable forms listed
in (A) and (B) of this Section) certifying to such Lender’s entitlement as of
such date to an exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Credit Document.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to US Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by US Company
or the Administrative Agent Internal Revenue Service Form W-8BEN-E or such other
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by US Company or the Administrative Agent as may be
necessary for US Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iv) Any Lender that holds US Obligations, which is entitled to an exemption
from or reduction of withholding Tax or back-up withholding with respect to
payments made under any Credit Document, shall deliver to US Company and the
Administrative Agent, at the time or times reasonably requested by US Company or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by US Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding, as the case may be. Furthermore, any Lender, if reasonably
requested by US Company or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by US Company
or the Administrative Agent as will enable US Company or the Administrative
Agent to determine whether or not such Lender is subject to any information
reporting requirements. In addition, each Lender that holds US Obligations
agrees that from time to time after the Effective Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, such Lender will deliver (only if such
Lender is legally entitled to do so) to US Company and the Administrative Agent
two new accurate and complete signed copies of the applicable Forms or other
Certificates described above as may be required in order to confirm or establish
the entitlement of such Lender to a continued exemption from or reduction in
United States withholding Tax or back-up withholding with respect to payments
under this Agreement and any Credit Document, or such Lender shall immediately
notify US Company and the Administrative Agent of its legal inability to deliver
any such Form or Certificate, in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 5.04(b).
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (b)(i) through (iii) of this Section)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

-120-



--------------------------------------------------------------------------------

(c) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (c) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (c), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (c) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(d) Each party’s obligations under this Section 5.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by or replacement of a Lender, the termination of any Commitments or
Letters of Credit, and the repayment, satisfaction, discharge or full payment of
any Obligations.

5.05 Tax Gross Up and Indemnities – UK Subsidiaries.

(a) Definitions.

In this Section:

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

(i) where it relates to a Treaty Lender that is a Lender set forth on Part II of
Schedule 1.01(a) hereof as of the Effective Date (each an “Original Treaty
Lender”), contains the scheme reference number and jurisdiction of tax residence
stated opposite that Original Treaty Lender’s name in Part II of Schedule
1.01(a), and

(A) where the Borrower is a Borrower as of the Effective Date (each an “Original
Borrower”), is filed with HM Revenue & Customs within 30 days of the date of
this Agreement; or

(B) where the Borrower is a Borrower that becomes a Borrower under this
Agreement after the date hereof (each an “Additional Borrower”), is filed with
HM Revenue & Customs within 30 days of the date on which that Borrower becomes
an Additional Borrower; or

(ii) where it relates to a Treaty Lender that becomes a Lender after the date of
this Agreement (each an “Additional Treaty Lender”), contains the scheme
reference number and jurisdiction of tax residence stated in respect of that
Lender in the relevant Assignment and Assumption Agreement, and

(A) where the Borrower is a Borrower as at the effective date of the relevant
Assignment and Assumption Agreement (the “Assignment Date”), is filed with HM
Revenue & Customs within 30 days of that Assignment Date; or

 

-121-



--------------------------------------------------------------------------------

(B) where the Borrower is not a Borrower as at the relevant Assignment Date, is
filed with HM Revenue & Customs within 30 days of the date on which that
Borrower becomes an Additional Borrower.

“CTA” means the Corporation Tax Act 2009.

“ITA” means the United Kingdom Income Tax Act 2007.

“Party” means a party to this Agreement.

“Protected Party” means a Lender, Issuing Lender or Agent which is or will be
subject to any liability, or required to make any payment, for or on account of
Tax in relation to a sum received or receivable (or any sum deemed for the
purposes of Tax to be received or receivable) under a Credit Document.

“Qualifying Lender” means:

(i) a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document and is:

 

  (A)

a Lender:

 

  (1)

which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Credit Document; or

 

  (2)

in respect of an advance made under a Credit Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or (in the case of
(i) above) which is a bank (as so designated) that would be within the charge to
United Kingdom corporation tax as regards any payment of interest made in
respect of that advance apart from section 18A of the CTA; or

 

  (B)

a Lender which is:

 

  (1)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (2)

a partnership each member of which is:

 

  (a)

a company so resident in the United Kingdom; or

 

  (b)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of part 17 of the CTA;

 

-122-



--------------------------------------------------------------------------------

  (3)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

 

  (C)

a Treaty Lender; or

(ii) a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Credit Document.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance to a UK
Borrower under a Credit Document is either:

(i) a company resident in the United Kingdom for United Kingdom tax purposes;

(ii) a partnership each member of which is:

 

  (A)

a company so resident in the United Kingdom; or

 

  (B)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of part 17 of the CTA; or

 

  (C)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Credit Document.

“Tax Payment” means either the increase in a payment made by a UK Subsidiary to
a Lender under Section 5.05(b) (Tax gross-up) or a payment under Section 5.05(c)
(Tax indemnity).

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty;
and

 

-123-



--------------------------------------------------------------------------------

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“UK Non-Bank Lender” means:

(i) where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender listed as a UK Non-Bank Lender on Schedule 1.01(a); and

(ii) where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption Agreement which it executes on becoming a Party.

“VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other tax of a similar nature, wherever imposed.

(b) Tax Gross-Up.

(i) Each UK Subsidiary shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(ii) The UK Company shall promptly upon becoming aware that a UK Subsidiary must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender; provided that any failure to deliver any such
notification shall not constitute a failure to comply with such Lender’s express
obligations under, where applicable, subparagraph (vii) or (x) below. If the
Administrative Agent receives such notification from a Lender it shall notify
the UK Company and that UK Subsidiary.

(iii) If a Tax Deduction is required by law to be made by a UK Subsidiary or a
Non-US Obligation Guarantor with respect to any payment made by or on account of
any obligation of the UK Borrowers, the amount of the payment due from that UK
Subsidiary or a Non-US Obligation Guarantor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(iv) A UK Subsidiary is not required to make an increased payment to a Lender
under paragraph (b)(iii) above for a Tax Deduction in respect of Tax imposed by
the United Kingdom from a payment of interest on a Loan, if on the date on which
the payment falls due:

 

  (A)

the payment could have been made to the relevant Lender without a Tax Deduction
if it was a Qualifying Lender, but on that date that Lender is not or has ceased
to be a Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; or

 

-124-



--------------------------------------------------------------------------------

  (B)

(1) the relevant Lender is a Qualifying Lender solely under sub-paragraph (i)(B)
of the definition of Qualifying Lender;

 

  (2)

an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to that payment and that
Lender has received from that UK Subsidiary or the UK Company a certified copy
of that Direction; and

 

  (3)

the payment could have been made to the Lender without any Tax Deduction in the
absence of that Direction; or

 

  (C)

the relevant Lender is a Qualifying Lender solely under sub-paragraph (i)(B) of
the definition of Qualifying Lender and it has not given a Tax Confirmation to
the UK Company and the payment could have been made to that Lender without a Tax
Deduction if that Lender had given a Tax Confirmation to the UK Company, on the
basis that the Tax Confirmation would have enabled the UK Company to have formed
a reasonable belief that the payment was an “excepted payment” for the purpose
of section 930 of the ITA; or

 

  (D)

the relevant Lender is a Treaty Lender and the UK Subsidiary making the payment
is able to demonstrate to the satisfaction of the Administrative Agent (in its
sole discretion) that the payment could have been made to the Lender without the
Tax Deduction had that Lender not failed to satisfy its express obligations
under, where applicable, subparagraph (vii) or (x) below, after the express
written request from a Borrower to do so.

(v) If a UK Subsidiary is required to make a Tax Deduction, that UK Subsidiary
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the UK Subsidiary making that Tax
Deduction shall deliver to the Administrative Agent for the Lender entitled to
the payment a statement under Section 975 of the ITA or other evidence
reasonably satisfactory to that Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.

(vii) Subject to subparagraph (ix) below, each Treaty Lender shall, upon the
express written request of the applicable UK Subsidiary which makes, or may
make, a payment to which such Treaty Lender is entitled, use reasonable efforts
to co-operate with such UK Subsidiary or such other Person in completing any
procedural formalities reasonably requested by such UK Subsidiary and necessary
for that UK Subsidiary to obtain authorisation to make that payment without a
Tax Deduction.

(viii) Other than such Original Treaty Lender as identified to the contrary in
Schedule 1.01(a), each Original Treaty Lender set forth on Part II of Schedule
1.01(a) hereof hereby (A) confirms that it holds a passport under the HMRC DT
Treaty Passport scheme, (B) elects that scheme to apply to such Lender’s
Commitment and its participation in any Loan hereunder and (C) confirms its
scheme reference number and its jurisdiction of tax residence, in each case set
forth opposite its name in Part II of Schedule 1.01(a); and having done so, that
Lender shall be under no further obligation pursuant to subparagraph
(vii) above.

 

-125-



--------------------------------------------------------------------------------

(ix) Each Additional Treaty Lender that becomes a Lender after the date of this
Agreement that elects to (A) confirm that it holds a passport under the HMRC DT
Treaty Passport scheme, (B) have that scheme apply to such Lender’s
participation in this Agreement and (C) confirms its scheme reference number and
its jurisdiction of tax residence, shall, in each case, do so in the Assignment
and Assumption Agreement to which it is a party; and having done so, that Lender
shall be under no further obligation pursuant to subparagraph (vii) above.

(x) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (viii) or (ix) above and:

 

  (A)

a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

 

  (B)

a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but (1) that Borrower DTTP Filing has been rejected by HM
Revenue & Customs; or (2) HM Revenue & Customs has not given the Borrower
authority to make payments to that Lender without a Tax Deduction within 60 days
of the date of the Borrower DTTP Filing

and in each case, the Borrower has notified that Lender in writing requesting
such cooperation, the applicable Lender shall use its reasonable efforts to
co-operate with the applicable Borrower in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

(xi) If a Treaty Lender has not made the HMRC DT Treaty Passport scheme
elections and confirmations in accordance with paragraph (viii) or (ix) above,
as applicable, no Borrower shall make a Borrower DTTP Filing or file any other
form relating to the HMRC DT Treaty Passport scheme in respect of a Commitment
by such Lender or its participation in any Loan unless the Lender otherwise
agrees.

(xii) Each Borrower shall, promptly on making any Borrower DTTP Filing, deliver
a copy of that Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(xiii) A UK Non-Bank Lender which becomes a Party on the day on which this
Agreement is entered into gives a Tax Confirmation to the UK Company by entering
into this Agreement.

(xiv) A UK Non-Bank Lender shall promptly notify the UK Company and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(c) Tax Indemnity.

(i) The UK Company shall (within three Business Days of demand by the
Administrative Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Credit Document.

 

-126-



--------------------------------------------------------------------------------

(ii) Paragraph (a) above shall not apply:

 

  (A)

with respect to any Tax assessed on a Lender:

 

  (1)

under the law of the jurisdiction in which that Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Lender is treated
as resident for tax purposes; or

 

  (2)

under the law of the jurisdiction in which that Lender’s lending office is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Lender;

 

  (B)

to the extent a loss, liability or cost:

 

  (1)

is compensated for by an increased payment under Section 5.05(b) (Tax gross-up);
or

 

  (2)

would have been compensated for by an increased payment under Section 5.05(b)
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Section 5.05(b) (Tax gross-up) applied.

(iii) A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the UK Company.

(iv) A Protected Party shall, on receiving a payment from a UK Subsidiary under
this Section 5.05(c), notify the Administrative Agent.

(d) Tax Credit.

If a UK Subsidiary makes a Tax Payment and the relevant Lender determines in its
sole discretion that:

 

  (a)

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment or to a Tax Deduction in consequence
of which that Tax Payment was repaired; and

 

  (b)

that Lender has obtained, utilised and retained that Tax Credit,

the Lender shall pay an amount to the UK Subsidiary which that Lender determines
in its sole discretion will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the UK Subsidiary.

(e) Stamp Taxes.

 

-127-



--------------------------------------------------------------------------------

The UK Company shall pay and, within three Business Days of demand, indemnify
each Lender, Issuing Lender or Agent against any cost, loss or liability that
Lender, Issuing Lender or Agent incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of any Credit Document.

(f) Value Added Tax.

(i) All amounts set out, or expressed to be payable under a Credit Document by
any Party to a Lender, Issuing Lender or Agent which (in whole or in part)
constitute the consideration for any supply for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply, and accordingly,
subject to paragraph (ii) below, if VAT is or becomes chargeable on any supply
made by any Lender, Issuing Lender or Agent to any Party under a Credit
Document, that Party shall pay to the Lender, Issuing Lender or Agent (in
addition to and at the same time as paying the consideration for such supply) an
amount equal to the amount of the VAT (and such Lender, Issuing Lender or Agent
shall promptly provide an appropriate VAT invoice to such Party).

(ii) If VAT is chargeable on any supply made by any Lender, Issuing Lender or
Agent (the “Supplier”) to any other Lender, Issuing Lender or Agent (the
“Receiver”) under a Credit Document, and any Party other than the Recipient (the
“Relevant Party”) is required by the terms of any Credit Document to pay an
amount equal to the consideration for such supply to the Supplier (rather than
being required to reimburse or indemnify the Receiver in respect of that
consideration):

 

  (A)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The Recipient must (where this paragraph (A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply; and

 

  (B)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(iii) Where a Credit Document requires any Party to reimburse a Lender, Issuing
Lender or Agent for any costs or expenses, that Party shall also at the same
time reimburse or indemnify (as the case may be) the Lender, Issuing Lender or
Agent for the full amount of such cost or expense, including such part thereof
as represents VAT save to the extent that the Lender, Issuing Lender or Agent
reasonably determines that it is entitled to credit or repayment from the
relevant tax authority in respect of such VAT.

(iv) Any reference in this Section 5.05(f) to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).

 

-128-



--------------------------------------------------------------------------------

(v) In relation to any supply made by a Lender, Issuing Lender or Agent to any
Party under a Credit Document, if reasonably requested by such Lender, Issuing
Lender or Agent, that Party must promptly provide such Lender, Issuing Lender or
Agent with details of that Party’s VAT registration and such other information
as is reasonably requested in connection with such Lender, Issuing Lender or
Agent’s VAT reporting requirements in relation to such supply.

5.06 Net Payments – Canadian Borrowers. (a) All payments made by or on behalf of
the Canadian Borrowers and the Non-US Obligation Guarantors hereunder and under
any Note will be made without setoff, counterclaim or other defense. All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding any tax imposed on or measured by the net income
or profits (including branch profits taxes) and franchise or similar taxes
imposed in lieu of income taxes of a Lender that holds Canadian Obligations
pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein, or Other Connection
Taxes), and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
or withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same) (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges or withholding of a similar nature (including any penalty or interest
payable in connection with any failure to pay or any delay in paying any of the
same) being referred to collectively as “Canadian Taxes”).

(b) If any Canadian Taxes are so levied or imposed, the Canadian Borrowers and
the Non-US Obligation Guarantors shall be entitled to withhold such amounts that
they are required to withhold in respect thereof and the Canadian Borrowers and
the Non-US Obligation Guarantors jointly and severally agree to remit the full
amount of such Canadian Taxes to the relevant Government Authority, and shall
pay such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Canadian Taxes, will not be less than the
amount that would have been paid and is provided for herein or in such Note had
such Canadian Taxes not been levied or imposed. The Canadian Borrowers and the
Non-US Obligation Guarantors jointly and severally agree to indemnify and hold
harmless each Lender that holds Canadian Obligations, and reimburse such Lender
upon its written request, for the amount of any Canadian Taxes so levied or
imposed and paid by such Lender (including, for greater certainty, any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Canadian Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority).

(c) If any amounts are payable in respect of Canadian Taxes pursuant to
Section 5.06(b) hereof, the Canadian Borrowers and the Non-US Obligation
Guarantors jointly and severally agree to reimburse each Lender that holds
Canadian Obligations, upon the written request of such Lender, for taxes imposed
on or measured by the net income or profits (including branch profits taxes) and
franchise or similar taxes imposed in lieu of income taxes of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which the principal office or applicable lending office of such Lender is
located or under the laws of any political subdivision or taxing authority of
any such jurisdiction in which such Lender is organized or in which the
principal office or applicable lending office of such Lender is located and for
any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to Section 5.06(b) and in respect of any amounts paid to
or on behalf of such Lender pursuant to this Section 5.06(c).

 

-129-



--------------------------------------------------------------------------------

(d) The Canadian Borrowers and the Non-US Obligation Guarantors will furnish to
the Administrative Agent within 45 days after the date the payment of any
Canadian Taxes is due pursuant to Applicable Law the original or a certified
copy of a receipt issued by the relevant Governmental Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(e) The obligations of the Canadian Borrowers and the Non-US Obligation
Guarantors under this Section 5.06 shall survive indefinitely following the
termination, cancellation, settlement or extinguishment of this Agreement or any
Note.

SECTION 6. Conditions Precedent to Credit Events on the Effective Date. The
effectiveness of this Agreement and the obligation of each Lender to make Loans,
and the obligation of each Issuing Lender to issue Letters of Credit, on the
Effective Date, are subject at the time of the making of such Loans or the
issuance of such Letters of Credit to the satisfaction of the following
conditions:

6.01 Effective Date; Notes. On or prior to the Effective Date, (a) the Effective
Date shall have occurred as provided in Section 13.10 and (b) there shall have
been delivered to the Administrative Agent for the account of each of the
Lenders that has requested same the appropriate Revolving Notes executed by the
appropriate Borrowers and if requested by the Swingline Lender, the appropriate
Swingline Notes executed by the appropriate Borrowers, in each case, in the
amount, maturity and as otherwise provided herein.

6.02 Officer’s Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate, dated the Effective Date and signed on behalf
of US Company by the chairman of the board, the chief executive officer, the
chief financial officer, the president or any vice president of US Company,
certifying on behalf of US Company that all of the conditions have been
satisfied on such date.

6.03 Opinions of Counsel. (a) On the Effective Date, the Administrative Agent
shall have received from DLA Piper LLP (US), counsel to the Credit Parties,
opinions addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Effective Date covering the matters set forth in
Exhibit J-1 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.

(b) On the Effective Date, the Administrative Agent shall have received from DLA
Piper UK LLP, counsel to the Credit Parties, an opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibit J-2 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request.

(c) On the Effective Date, the Administrative Agent shall have received from DLA
Piper (Canada) LLP, Alberta, Ontario and British Columbia counsel to the Credit
Parties, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering certain matters of
Alberta, Ontario and British Columbia law set forth in Exhibit J-3 and such
other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request.

 

-130-



--------------------------------------------------------------------------------

(d) On the Effective Date, the Administrative Agent shall have received from
Morris James LLP, special Delaware counsel, opinions addressed to the
Administrative Agent, the Collateral Agent, each of the Lenders and the other
parties named therein, and dated the Effective Date covering the matters set
forth in Exhibit J-4 and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

(e) On the Effective Date, the Administrative Agent shall have received from DLA
Piper LLP (US), local counsel to the Credit Parties in Arizona, California and
Texas, opinions addressed to the Administrative Agent, the Collateral Agent and
each of the Lenders and dated the Effective Date covering the matters set forth
in Exhibit J-5 and such other matters incident to the transaction contemplated
herein as the Administrative Agent may reasonably request.

6.04 Company Documents; Proceedings; etc. (a) On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by any two (or, in the case of any UK
Subsidiary, at least one) of the secretary, any assistant secretary, the
chairman of the board, the chief executive officer, the chief financial officer,
the president, a director, or any vice president of such Credit Party (or its
applicable general partner or member), in the form of Exhibit K with appropriate
insertions, together with copies of the certificate of incorporation,
certification of formation, articles of incorporation or articles of
organization and by-laws or limited liability company agreement and any
unanimous shareholder agreement or declaration relating to such Credit Party
(or, in each case, other equivalent organizational documents or, with respect to
any UK Subsidiary, a certification that there have been no changes to such
documents since the First A&R Effective Date), as applicable, of such Credit
Party and the resolutions of such Credit Party referred to in such certificate,
and each of the foregoing shall be in form and substance reasonably acceptable
to the Administrative Agent.

(b) On the Effective Date, all corporate, limited liability company and
partnership proceedings (or equivalent proceedings) and legal proceedings and
all instruments and agreements in connection with the transactions contemplated
by this Agreement and the other Credit Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
documents and papers, including records of corporate, limited liability company
and partnership proceedings (or equivalent proceedings), governmental approvals,
good standing certificates (if applicable) and bring-down telegrams or
facsimiles, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers where appropriate to be
certified by the proper Governmental Authorities or other Persons.

6.05 Consummation of the Transactions; etc. On or prior to the Effective Date,
the Refinancing shall have occurred. After giving effect to the Transactions, US
Company and its Subsidiaries shall have no outstanding Indebtedness,
Indebtedness convertible into Equity Interests, or other preferred Equity
Interests except as set forth on Schedule 8.30.

6.06 No Material Adverse Effect on US Company . There shall not have occurred
any event, development or circumstance since December 31, 2018 that has caused
or could reasonably be expected to cause a material adverse effect on the
business, operations, results of operations, assets, liabilities or financial
condition of US Company and its Subsidiaries, taken as a whole.

6.07 US Pledge Agreement . On the Effective Date, subject to Section 9.13(e),
each US Credit Party shall have delivered to the Collateral Agent, as pledgee
under the US Pledge Agreement, all of the US Pledge Agreement Collateral, if
any, referred to therein and then owned by such US Credit Party, together with
executed and undated endorsements for transfer in the case of promissory notes
and Equity Interests constituting certificated US Pledge Agreement Collateral,
along with evidence that all other actions necessary or, in the reasonable
opinion of the Administrative Agent, desirable, to perfect and protect the Liens
purported

to be created by the US Pledge Agreement have been taken and the US Pledge
Agreement shall be in full force and effect.

 

-131-



--------------------------------------------------------------------------------

6.08 UK Third Supplemental Share Charge. On the Effective Date, each US
Subsidiary directly owning Equity Interests in a UK Subsidiary shall have duly
authorized, executed and delivered the UK Third Supplemental Share Charge in the
form of Exhibit L (as amended, restated, modified and/or supplemented from time
to time, the “UK Third Supplemental Share Charge”) and shall have delivered to
the Collateral Agent, as pledgee thereunder, all share certificates and blank
stock transfer forms required to be delivered thereunder, along with evidence
that all other actions necessary or, in the reasonable opinion of the
Administrative Agent, desirable, to perfect and protect the Liens purported to
be created by the UK Third Supplemental Share Charge have been taken and the UK
Third Supplemental Share Charge shall be in full force and effect.

6.09 US Security Agreement. On the Effective Date, the US Security Agreement
shall be in full force and effect and each US Credit Party shall have duly
authorized, executed and delivered:

(a) proper financing statements (Form UCC-1 or the equivalent) fully authorized
and/or executed and completed for filing under the UCC, the PPSA or other
appropriate filing offices of each jurisdiction as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable, to perfect the Liens
purported to be created by the US Security Agreement;

(b) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name US Company or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (a) above and in such other
jurisdictions in which Collateral is located on the Effective Date, together
with copies of such other financing statements that name US Company or any of
its Subsidiaries as debtor (none of which shall cover any of the Collateral
except (i) to the extent evidencing Permitted Liens or (ii) those in respect of
which the Collateral Agent shall have received termination statements (Form
UCC-3) or such other termination statements as shall be required by local law
fully executed for filing); and

(c) evidence of the completion of all other recordings and filings of, or with
respect to, the US Security Agreement as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable, to perfect and protect the Liens
intended to be created by the US Security Agreement, including control
agreements, access agreements and similar third party agreements as the
Administrative Agent shall reasonably request (or an appropriate and customary
reserve has been established therefore), and the US Security Agreement shall be
in full force and effect.

6.10 UK Third Supplemental Debenture and UK Third Supplemental Partnership
Debenture. On the Effective Date, UK Company, the UK Subsidiaries, Mobile
Storage Group, Inc. and Mobile Mini Finance, LLC, as applicable, shall have duly
authorized, executed and delivered the UK Third Supplemental Debenture and the
UK Third Supplemental Partnership Debenture in the form of Exhibit M, together
with all share certificates, blank stock transfer forms, deeds and documents of
title to property and notices of security to third parties required to be
delivered thereunder along with that all other actions necessary or, in the
reasonable opinion of the Administrative Agent, desirable, to perfect and
protect the Liens intended to be created by the UK Third Supplemental Debenture
and the UK Third Supplemental Partnership Debenture have been taken and the UK
Third Supplemental Debenture and the UK Third Supplemental Partnership Debenture
shall be in full force and effect.

 

-132-



--------------------------------------------------------------------------------

6.11 Canadian Security Agreement and Canadian Share Pledge Agreement. On the
Effective Date, the Canadian Security Agreement and the Canadian Share Pledge
Agreement shall be in full force and effect and the Canadian Company shall have
duly authorized, executed and delivered:

(a) executed and undated endorsements for transfer in the case of promissory
notes and Equity Interests constituting certificated Canadian Security Agreement
Collateral;

(b) proper financing statements for filing under the PPSA or other appropriate
filing offices of each jurisdiction as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable, to perfect the Liens purported
to be created by the Canadian Security Agreement and Canadian Share Pledge
Agreement;

(c) copies of all customary lien searches or equivalent reports as of a recent
date, listing all effective financing statements or liens that name Canadian
Company or its Subsidiaries, if any, as debtor and that are filed in the
jurisdictions referred to in clause (b) above and in such other jurisdictions in
which Collateral is located on the Effective Date, together with evidence of
such other financing statements or liens that name Canadian Company or its
Subsidiaries, if any, as debtor (none of which shall cover any of the Collateral
except (i) to the extent evidencing Permitted Liens or (ii) those in respect of
which the Collateral Agent shall have received discharge statements (Form 3C) or
such other discharge statements as shall be required by local law); and

(d) evidence of the completion of all other actions, recordings and filings of,
or with respect to, the Canadian Security Agreement as may be necessary or, in
the reasonable opinion of the Administrative Agent, desirable, to perfect and
protect the Liens intended to be created by the Canadian Security Agreement,
including control agreements, access agreements and similar third party
agreements as the Administrative Agent shall reasonably request (or an
appropriate and customary reserve has been established therefore).

6.12 Master Reaffirmation Agreements. On the Effective Date, each Credit Party
party thereto shall have duly authorized, executed and delivered the Second US
Master Reaffirmation Agreement in the form of Exhibit Q and the Second Canadian
Master Reaffirmation Agreement in the form of Exhibit R and each Master
Reaffirmation Agreement shall be in full force and effect.

6.13 Mortgages. On the Effective Date, each Credit Party that owns a Real
Property listed on Schedule 6.13 shall have duly authorized, executed, had
notarized, and delivered a Mortgage over such Real Property (or, if a Mortgage
in favor of the Administrative Agent was previously recorded against such Real
Property, a modification to such Mortgage in form and substance reasonably
acceptable to the Administrative Agent (a “Mortgage Modification”)), which shall
be in full force and effect, and shall have delivered evidence satisfactory to
the Administrative Agent that each such Mortgage, as modified by the related
Mortgage Modification, is a valid and enforceable perfected security interest in
and mortgage lien on the respective Mortgaged Property in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except that the security interest and mortgage lien
created on such Mortgaged Property may be subject to the Permitted Encumbrances
related thereto) and subject to no other Liens. In connection with the delivery
of each such Mortgage or, other than with respect to clauses (ii), (iii) and
(iv) below, each such Mortgage Modification, US Company will, and will cause
each other Credit Party to, in each case unless waived by the Administrative
Agent, deliver (i) a Mortgage Policy (or, with respect to a Mortgage
Modification, mortgage modification and date down endorsements to the related
Mortgage Policy) issued by a title insurer reasonably satisfactory to the
Administrative Agent, in form and substance and in an amount reasonably
satisfactory to the

 

-133-



--------------------------------------------------------------------------------

Administrative Agent, insuring that the Mortgage, as modified by the Mortgage
Modification, is a valid and enforceable First Priority Lien on the respective
property other than Permitted Encumbrances; and in conjunction therewith, such
Credit Party shall have previously provided to the Administrative Agent and/or
the title insurer issuing the Mortgage Policy or endorsements thereto a current
title commitment from the title insurance company for such Real Property
(together with copies of all underlying documents), an owner’s affidavit with
respect to such Real Property, a gap indemnity with respect to the Mortgage
Policy or endorsements to be issued by the title insurer, and any other
documentation reasonably requested or required by the title insurer to issue the
Mortgage Policy or the endorsements, as applicable, (ii) a then current A.L.T.A.
survey, certified to the Administrative Agent by a licensed surveyor sufficient
to allow the issuer of the Mortgage Policy to issue such Mortgage Policy without
a standard survey exception (but permitting any matters that might be revealed
by such A.L.T.A. survey to the extent such matters are reasonably satisfactory
to the Administrative Agent), (iii) environmental due diligence in form and
substance reasonably satisfactory to the Administrative Agent, (iv) a zoning
report with respect to such Mortgaged Property from a consultant reasonably
satisfactory to the Administrative Agent, confirming that such Mortgaged
Property and the use and occupancy thereof is compliant (i.e., conforming or
legal nonconforming with full right to rebuild after a casualty without needing
to achieve current conformity) with the zoning ordinances and entitlements
applicable thereto and is not in violation of the building ordinances applicable
thereto, and (v) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the applicable Borrower), and if such
Mortgaged Property, or any portion thereof, is in a flood zone, deliver evidence
satisfactory to the Administrative Agent that the flood insurance required to be
maintained pursuant to Section 9.03 has been obtained and is in effect.

6.14 Financial Statements; Pro Forma Balance Sheet; Projections; etc. (a) On or
prior to the Effective Date, the Arrangers shall have received (i) audited
financial statements of each of US Company and its Subsidiaries for the fiscal
year ended December 31, 2018 and (ii) unaudited quarterly financial statements
of US Company and its Subsidiaries for each fiscal quarter ended thereafter and
at least 45 days prior to the Effective Date that is not the last fiscal quarter
of a fiscal year.

(b) On the Effective Date, the Administrative Agent shall have received and be
satisfied with projected consolidated financial statements of US Company and its
Subsidiaries for the five fiscal years ending after the Effective Date, which
projections shall (x) reflect the forecasted consolidated financial condition of
US Company and its Subsidiaries after giving effect to the Transactions and
(y) be prepared and approved by US Company.

6.15 Solvency Certificate; Insurance Certificates. On the Effective Date, the
Administrative Agent shall have received:

(a) a solvency certificate from the chief financial officer of US Company in the
form of Exhibit N; and

(b) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of US Company and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee, as applicable,
and stating that such insurance shall not be canceled or materially revised
without at least 30 days’ (or a shorter period of time if acceptable to the
Administrative Agent in its sole discretion) prior written notice by the insurer
to the Collateral Agent.

 

-134-



--------------------------------------------------------------------------------

6.16 Fees, etc. On the Effective Date, the Borrowers shall have paid to the
Administrative Agent (and its relevant affiliates), the Collateral Agent and
each Lender all costs, fees and expenses (including, without limitation,
reasonable legal fees and expenses) and other compensation contemplated hereby
and as separately agreed with the Administrative Agent (and/or its relevant
affiliates), the Collateral Agent or such Lender to the extent then invoiced.

6.17 Initial Borrowing Base Certificate; etc. On the Effective Date, the
Administrative Agent shall have received the initial Borrowing Base Certificate
meeting the requirements of Section 9.01(i), which shall be calculated after
giving effect to the Transactions (and the Credit Events hereunder).

6.18 No Defaults under Senior Note Indentures. There shall not exist (on a pro
forma basis before and immediately after giving effect to the Transactions) any
default or event of default under the Mobile Mini 2024 Indenture relating to
non-payment, bankruptcy, material judgments or negative covenants.

6.19 Patriot Act; Beneficial Ownership Regulation.

(a) On or prior to the Effective Date, the Administrative Agent and the Lenders
shall have received from the Credit Parties, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

(b) At least five days prior to the Effective Date, any Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver a Beneficial Ownership Certification in relation to such Borrower to the
Administrative Agent and each Lender that has requested a Beneficial Ownership
Certification at least five days prior to the Effective Date.

6.20 Absence of Litigation. On the Effective Date, no litigation by any entity
(private or governmental) shall be pending or, to the knowledge of any Credit
Party, threatened with respect to any of the Credit Documents, or the
Transactions or which has had, or could reasonably be expected to have, a
Material Adverse Effect.

6.21 Margin Regulations. On the Effective Date, all Loans made on the Effective
Date and all other financings to the Borrowers (and all guaranties thereof and
security therefor), as well as the Transactions and the consummation thereof,
shall be in compliance with all applicable requirements of law, including
Regulations T, U and X of the Federal Reserve Board.

6.22 Delaware Trust Documents. On the Effective Date, each Credit Party party
thereto shall have duly authorized, executed and delivered the Delaware Trust
Security Agreement and the Delaware Trust Agreement, the Trustee (as defined
therein) shall have executed and delivered the Delaware Trust Agreement, and
each of the Delaware Trust Security Agreement and the Delaware Trust Agreement
shall be in form and substance reasonably satisfactory to the Administrative
Agent and in full force and effect.

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Effective Date
that the respective item or matter does not meet its satisfaction.

 

-135-



--------------------------------------------------------------------------------

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Effective Date), and the
obligation of each Issuing Lender to issue Letters of Credit (including Letters
of Credit issued on the Effective Date), are subject, at the time of each such
Credit Event (except as hereinafter indicated), to the satisfaction of the
following conditions:

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (a) there shall exist no Default or
Event of Default, (b) all representations and warranties contained herein and in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the date of such Credit Event (it being understood and agreed that (x) any
representations and warranties stated to relate to a specific earlier date shall
have been true and correct in all material respects as of such earlier date and
(y) any representations and warranties qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects at such
time), (c) the Aggregate Exposure shall not exceed the Total Revolving Loan
Commitment, as then in effect, (d) the Aggregate US Exposure shall not exceed
the US Maximum Amount, as then in effect, (e) the Aggregate UK Exposure shall
not exceed the UK Maximum Amount, as then in effect, (f) the Aggregate Canadian
Exposure shall not exceed the Canadian Maximum Amount, as then in effect,
(g) the Aggregate Exposure shall not exceed the Aggregate Borrowing Base at such
time (based on the most recently delivered Borrowing Base Certificate) (except
in the case of Agent Advances), (h) the Aggregate US Exposure shall not exceed
the US Borrowing Base at such time (based on the most recently delivered
Borrowing Base Certificate) (except in the case of Agent Advances), (i) the
Aggregate UK Exposure shall not exceed the UK Borrowing Base at such time (based
on the most recently delivered Borrowing Base Certificate) and (j) the Aggregate
Canadian Exposure shall not exceed the Canadian Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate).

7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i) or (ii) as applicable.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a US Letter of Credit Request
meeting the requirements of Section 3.07, a UK Letter of Credit Request meeting
the requirements of Section 3.08 or a Canadian Letter of Credit Request meeting
the requirements of Section 3.09.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each of US Company and the Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Effective Date) and in this
Section 7 (with respect to Credit Events on or after the Effective Date) and
applicable to such Credit Event are satisfied as of that time. All of the Notes,
certificates, legal opinions and other documents and papers referred to in
Section 6 and in this Section 7, unless otherwise specified, shall be delivered
to the Administrative Agent at the Notice Office for the account of each of the
Lenders and, except for the Notes, in sufficient counterparts or copies for each
of the Lenders requesting same and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

SECTION 8. Representations, Warranties and Agreements. In order to induce the
Agent and the Lenders to enter into this Agreement and to make the Loans, and
issue (or participate in) the Letters of Credit as provided herein, each of US
Company (in respect of itself and each other Credit Party) and each other Credit
Party (in respect of itself) makes the following representations, warranties

 

-136-



--------------------------------------------------------------------------------

and agreements, in each case after giving effect to the Transactions, all of
which shall survive the execution and delivery of this Agreement and the Notes
and the making of the Loans and the issuance of the Letters of Credit, with the
occurrence of each Credit Event on or after the Effective Date being deemed to
constitute a representation and warranty that the matters specified in this
Section 8 are true and correct in all material respects on and as of the
Effective Date and on the date of each such other Credit Event (it being
understood and agreed that (x) any representations and warranties stated to
relate to a specific earlier date shall have been true and correct in all
material respects as of such earlier date and (y) any representations and
warranties qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct in all respects at such time).

8.01 Organization and Qualification. US Company and each other Credit Party is a
corporation, limited partnership or limited liability company duly organized,
validly existing and in good standing (or the foreign equivalent of “good
standing”, if any, in the relevant foreign jurisdiction) under the laws of the
jurisdiction of its incorporation or organization. US Company and each other
Credit Party is duly qualified and is authorized to do business and is in good
standing (or the foreign equivalent of “good standing”, if any, in the relevant
foreign jurisdiction) as a limited liability company, limited partnership or
corporation, as applicable, in each state or jurisdiction listed on Schedule
8.01 hereto and in all other states and jurisdictions in which the failure of
such Credit Party to be so qualified would reasonably be expected to have a
Material Adverse Effect.

8.02 Power and Authority; No Violation. US Company and each other Credit Party
(a) is duly authorized, has the capacity and is empowered to enter into,
execute, deliver and perform this Agreement and each of the other Credit
Documents to which it is a party and (b) has the power and authority to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage. The execution, delivery and performance of this
Agreement and each of the other Credit Documents have been duly authorized by
all necessary corporate or other relevant action and do not and will not
(i) require any consent or approval of the shareholders of US Company or any of
the shareholders, partners or members, as the case may be, of any other Credit
Party other than such consents and approvals which have been obtained prior to
the Effective Date; (ii) contravene US Company’s or any other Credit Party’s
charter, articles or certificate of incorporation, partnership agreement,
certificate of formation, by-laws, limited liability company agreement,
operating agreement or other organizational documents (as the case may be);
(iii) violate, or cause US Company or any other Credit Party to be in default
under, any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to US
Company or any other Credit Party; (iv) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which US Company or any other Credit Party is a party or
by which it or its properties may be bound or affected; or (v) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the properties now owned or hereafter acquired by
US Company or any other Credit Party.

8.03 Legally Enforceable Agreement. This Agreement is, and each of the other
Credit Documents when delivered under this Agreement will be, a legal, valid and
binding obligation of each of US Company and each other Credit Party, in each
case to the extent it is a party thereto, enforceable against it in accordance
with its respective terms, except as limited by applicable bankruptcy or
insolvency laws, and by general principles of equity.

8.04 Capital Structure. Schedule 8.04 hereto states, as of the Effective Date,
(i) the correct name of each of the Subsidiaries of US Company, its jurisdiction
of incorporation or organization and the percentage of its Voting Stock owned by
US Company or a Subsidiary of US Company, (ii) the name of each of US Company’s
and each Subsidiary’s corporate or joint venture relationships and the nature of
the relationship, (iii) the number and nature of all outstanding Equity
Interests of US Company

 

-137-



--------------------------------------------------------------------------------

and the number, nature and holder of Equity Interests of each Subsidiary of US
Company and (iv) the number of issued and treasury Equity Interests of US
Company. US Company and each other Credit Party has good title to all of the
Equity Interests it purports to own of each of such Subsidiaries, free and clear
in each case of any Lien other than Permitted Liens. All such Equity Interests
have been duly issued and are fully paid and non-assessable. As of the Effective
Date, there are no outstanding options to purchase, or any rights or warrants to
subscribe for, or any commitments or agreements to issue or sell any Equity
Interests or obligations convertible into, or any powers of attorney relating to
any Equity Interests of any of US Company’s direct or indirect Subsidiaries.
Except as set forth on Schedule 8.04, as of the Effective Date, there are no
outstanding agreements or instruments binding upon any of Company’s or any other
Credit Party’s partners, members or shareholders, as the case may be, relating
to the ownership of its Equity Interests. As of the Effective Date, 100% of the
Equity Interests of each Credit Party (other than US Company) are owned directly
or indirectly by US Company.

8.05 Names. Neither US Company nor any other Credit Party has been known as or
has used any legal, fictitious or trade names except those listed on Schedule
8.05 hereto as such Schedule may be amended in connection with a Permitted
Acquisition. Except as set forth on Schedule 8.05, neither US Company nor any
other Credit Party has been the surviving entity of a merger or consolidation or
has acquired all or substantially all of the assets of any Person in the past 3
years. US Company’s and each other Credit Party’s respective states of
incorporation or organization, type of organization and organizational
identification number are set forth on Schedule 8.04 or Schedule 8.05, as such
Schedule may be amended in connection with a Permitted Acquisition. The
respective exact legal names of US Company and each other Credit Party are set
forth on Schedule 8.04, as such Schedule may be amended in connection with a
Permitted Acquisition.

8.06 Business Locations; Agent for Process. Each of US Company’s and each other
Credit Party’s chief executive office and other places of business are as listed
on Schedule 8.06 hereto, as updated from time to time by US Company. During the
preceding one-year period, neither US Company nor any other Credit Party has had
an office or place of business other than as listed on Schedule 8.06. All
tangible Collateral is and will at all times be kept by US Company and each
other Credit Party in accordance with the applicable Security Agreement. Except
as shown on Schedule 8.06, as of the date hereof, no Inventory is stored with a
bailee, distributor, warehouseman or similar party, nor is any Inventory
consigned to any Person.

8.07 Title to Properties; Priority of Liens. US Company and each other Credit
Party has good record, indefeasible and marketable title to and fee simple
ownership of real property owned by it, or valid leasehold interests in, all of
its leased real property, and good title to all of the Collateral and all of its
other Property, in each case, free and clear of all Liens except Permitted
Liens. US Company and each other Credit Party has paid or discharged all lawful
claims which, if unpaid, might become a Lien against any of US Company’s or such
Credit Party’s Properties that is not a Permitted Lien. The Liens granted to the
Collateral Agent under the Security Documents are First Priority Liens, subject
only to Permitted Liens.

8.08 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by US Company with respect
to any Account or Accounts of US Company or any other Credit Party. With respect
to each of such Accounts, whether or not such Account is an Eligible Account,
unless otherwise disclosed to Agent in writing:

(a) It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;

 

-138-



--------------------------------------------------------------------------------

(b) It arises out of a completed, bona fide sale and delivery of goods or
rendition of services by US Company or the applicable Credit Party, in the
ordinary course of its business and in accordance with the terms and conditions
of all purchase orders, contracts or other documents relating thereto and
forming a part of the contract between US Company or the applicable Credit Party
and the Account Debtor and the Account Debtor is not an Affiliate of US Company
or any other Credit Party;

(c) It is for a liquidated amount maturing as stated in the invoice covering
such sale or rendition of services;

(d) There are no facts, events or occurrences which in any way impair the
validity or enforceability of any Accounts or tend to reduce the amount payable
thereunder from the face amount of the invoice and statements delivered or made
available to Agent with respect thereto;

(e) To US Company’s knowledge, the Account Debtor thereunder (1) had the
capacity to contract at the time any contract or other document giving rise to
the Account was executed and (2) such Account Debtor is Solvent; and

(f) To US Company’s knowledge, there are no proceedings or actions which are
threatened or pending against the Account Debtor thereunder which might result
in any material adverse change in such Account Debtor’s financial condition or
the collectability of such Account (other than non-material disputes involving
de minimis amounts arising in the ordinary course of business).

8.09 Equipment. The Equipment of US Borrower and each other Credit Party is in
good operating condition and repair, ordinary wear and tear excepted.

8.10 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The audited Consolidated balance sheet of US Company as at the
last day of its fiscal year ended December 31, 2018 and the related Consolidated
statements of income, retained earnings, stockholders’ equity and cash flows of
US Company for its fiscal year ended on such date, copies of which have been
furnished to the Lenders prior to the Effective Date, present fairly in all
material respects the consolidated financial position of US Company at the date
of said financial statements and the Consolidated results of its operations for
the respective period covered thereby. All of the foregoing historical financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements.

(b) On and as of the Effective Date, and after giving effect to the Transactions
and to all Indebtedness (including the Loans) being incurred or assumed and
Liens created by the Credit Parties in connection therewith, US Company and each
of its Subsidiaries is or are Solvent.

(c) Except as disclosed in the financial statements delivered pursuant to
Section 8.10(a), and except purchase accounting reserves required pursuant to
GAAP and except for the Indebtedness incurred under this Agreement, there were
as of the Effective Date no liabilities or obligations with respect to US
Company or any of its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) known to US Company or
any of its Subsidiaries which, either individually or in the aggregate, could
reasonably be expected to be material to US Company and its Subsidiaries taken
as a whole. As of the Effective Date, US Company does not know of any basis for
the assertion against it or any of its Subsidiaries of any liability or
obligation of any nature whatsoever that is not fully disclosed in the financial
statements delivered pursuant to Section 8.10(a) or referred to in the
immediately preceding sentence which, either individually or in the aggregate,
could reasonably be expected to be material to US Company and its Subsidiaries
taken as a whole.

 

-139-



--------------------------------------------------------------------------------

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Effective Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to US Company or
its Subsidiaries to be misleading in any material respect or which fail to take
into account material information known to US Company or its Subsidiaries
regarding the matters reported therein. On the Effective Date, US Company and
its Subsidiaries believe that the Projections are reasonable and attainable, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that the actual results during the period or
periods covered by the Projections may differ from the projected results and
such differences may be material.

(e) After giving effect to the Transactions, since December 31, 2018, nothing
has occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect with respect to the
US Company and its Subsidiaries, taken as a whole.

(f) As of the Effective Date, the fiscal year of US Company and each of its
Subsidiaries ends on December 31 of each year.

8.11 Full Disclosure. The financial statements referred to in Section 8.10
hereof do not, nor does this Agreement or any other written statement of US
Company to Administrative Agent or any Lender, contain any untrue statement of a
material fact or omit a material fact necessary to make the statements contained
therein or herein not misleading. There is no fact which US Company has failed
to disclose to Administrative Agent or any Lender in writing which would
reasonably be expected to have a Material Adverse Effect. The information
included in the Beneficial Ownership Certification most recently delivered to
Lenders is true and correct in all respects.

8.12 Surety Obligations. Except as set forth on Schedule 8.12, as of the
Effective Date, neither US Company nor any other Credit Party is obligated as
surety or indemnitor under any surety or similar bond or other contract issued
or entered into to assure payment, performance or completion of performance of
any undertaking or obligation of any Person.

8.13 Tax Returns and Payments. Each of US Company and each of its Subsidiaries
has timely filed or caused to be timely filed with the appropriate Governmental
Authority all income and other material returns, statements, forms and reports
for Taxes (the “Returns”) required to be filed by, or with respect to the
income, properties or operations of, US Company and/or any of its Subsidiaries.
The Returns accurately reflect all liability for Taxes of US Company and its
Subsidiaries, as applicable, for the periods covered thereby. Each of US Company
and each of its Subsidiaries has paid all Taxes and assessments payable by it
which have become due, other than those that are being contested in good faith
and adequately disclosed and for which adequate reserves have been established
in accordance with GAAP. There is no action, suit, proceeding, investigation,
audit or claim now pending or, to the knowledge of US Company or any other
Credit Party, threatened by any Governmental Authority regarding any Taxes
relating to US Company or any of its Subsidiaries. Neither US Company nor any of
its Subsidiaries is party to any Tax sharing agreement.

8.14 [Reserved].

8.15 Intellectual Property, etc. Each of US Company and each of its Subsidiaries
owns or has the right to use all the patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how

 

-140-



--------------------------------------------------------------------------------

of any type, whether or not written (including, but not limited to, rights in
computer programs and databases) and formulas, or rights with respect to the
foregoing, and has obtained assignments of all leases, licenses and other rights
of whatever nature, necessary for the present conduct of its business, without
any known conflict with the rights of others which, or the failure to own or
have which, as the case may be, could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

8.16 Government Consents. US Company and each of its Subsidiaries has, and is in
good standing (or the foreign equivalent of “good standing”, if any, in the
relevant foreign jurisdiction) with respect to, all governmental consents,
approvals, licenses, authorizations, permits, certificates, inspections and
franchises necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it.

8.17 Compliance with Laws. US Company and each of its Subsidiaries has duly
complied in all material respects with, and its Properties, business operations
and leaseholds are in compliance in all material respects with, the provisions
of all federal, state, provincial, local, foreign and other laws, rules and
regulations applicable to US Company or such Subsidiary, as applicable, its
Properties or the conduct of its business, and there have been no citations,
notices or orders of noncompliance issued to US Company or any of its
Subsidiaries under any such law, rule or regulation. US Company and each of its
Subsidiaries has established and maintains an adequate monitoring system to
insure that it remains in compliance in all material respects with all federal,
state, provincial, local, foreign and other rules, laws and regulations
applicable to it. No Inventory has been produced by US Company or any of its
Subsidiaries in violation of the Fair Labor Standards Act (29 USC. §201 et
seq.), as amended.

8.18 Restrictions. Neither US Company nor any other Credit Party is a party or
subject to any contract or agreement which restricts its right or ability to
incur Indebtedness, other than as set forth on Schedule 8.18 hereto, none of
which prohibit the execution of or compliance with this Agreement or the other
Credit Documents by US Company or any other Credit Party, as applicable. Except
as permitted in this Agreement, none of the Collateral is subject to contractual
obligations that may restrict or inhibit Collateral Agent’s or Administrative
Agent’s rights or abilities to sell or dispose of the Collateral or any part
thereof after the occurrence and during the continuance of an Event of Default.

8.19 Litigation. Except as set forth on Schedule 8.19 hereto, there are no
actions, suits, proceedings or investigations pending, or to the knowledge of US
Company or any other Credit Party, threatened, against or involving US Company
or any of its Subsidiaries, or the business, operations, Properties, prospects,
profits or condition of US Company or any of its Subsidiaries which, singly or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. Neither US Company nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, judgment, decree or rule of any court,
governmental authority or arbitration board or tribunal, which, singly or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

8.20 No Defaults. No event has occurred and no condition exists which would,
upon or after the execution and delivery of this Agreement or each Credit
Party’s performance hereunder, constitute a Default or an Event of Default.
Neither US Company nor any other Credit Party is in default in (and no event has
occurred and no condition exists which constitutes, or which the passage of time
or the giving of notice or both would constitute, a default in) the payment of
any Indebtedness to any Person in excess of the lesser of $35,000,000 or the
Equivalent Amount thereof or that amount which would have a Material Adverse
Effect. All Obligations are permitted under the Senior Note Indentures and the
other Senior Note Documents and the Permitted Additional Financing Documents, in
each case that are in effect on any date on which this representation is made.

 

-141-



--------------------------------------------------------------------------------

8.21 Leases. Schedule 8.21 hereto is a complete listing of all capitalized and
operating personal property leases of US Company and the other Credit Parties
and all real property leases of US Company and the other Credit Parties. US
Company and each other Credit Party is in full compliance with all of the terms
of each of its respective capitalized and operating leases, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

8.22 Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans will be
used on the Effective Date to refinance the Refinanced Indebtedness and
thereafter for the working capital, Capital Expenditures, Permitted Acquisitions
and general corporate purposes of US Company and its Subsidiaries, provided that
the proceeds of the Loans shall not be used for purposes which would constitute
unlawful financial assistance for the purposes of Sections 678 to 679 of the
United Kingdom Companies Act of 2006 (as amended or otherwise re-enacted from
time to time).

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X.

8.23 Compliance with ERISA. (a) Schedule 8.23 sets forth a listing of each Plan
as of the Effective Date. Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) each
Plan (and each related trust, insurance contract or fund) is in compliance with
its terms and with all Applicable Laws, including without limitation ERISA and
the Code; (ii) each Plan which is intended to be qualified under Section 401(a)
of the Code has either received a determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Section 401(a) of the
Code or is comprised of a master or prototype plan that is the subject of a
favorable opinion letter from the Internal Revenue Service, and each trust
forming a part of any such Plan that is intended to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code is so exempt;
(iii) no Reportable Event has occurred; (iv) no Multiemployer Plan is
“insolvent” (as defined under Section 4245 of ERISA), is in “reorganization” (as
defined under Section 4241 of ERISA), is in “endangered or critical status” (as
defined in Section 305 of ERISA) or has been terminated (within the meaning of
Title IV of ERISA); (v) no Plan has an Unfunded Current Liability; (vi) neither
any US Borrower nor any of its Subsidiaries nor any of their respective ERISA
Affiliates has failed to meet the minimum funding requirements of Sections 412
and 430 of the Code or Sections 302 and 303 of ERISA with respect to any Plan,
whether or not waived or failed to make by its due date a required installment
under Section 430(j) of the Code or Section 303(j) of ERISA with respect to any
Plan; (vii) all contributions required to be made with respect to a Plan or
Multiemployer Plan have been timely made; (viii) neither any US Borrower nor any
of its Subsidiaries nor any of their respective ERISA Affiliates has incurred
any liability (including any indirect, contingent or secondary liability) to or
on account of a Plan pursuant to Section 406, 409, 502(i), 502(l), 4062, 4063,
4064 or 4069 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code, or to or
on account of a Multiemployer Plan pursuant to Section 515, 4201, 4204 or 4212
of ERISA or expects to incur any such liability under any of the foregoing
sections with respect to any Plan or Multiemployer Plan; (ix) no event has
occurred or condition exists which presents a risk to any US Borrower or any of
its Subsidiaries or any ERISA Affiliate of incurring a liability to or on
account of a Plan or Multiemployer Plan pursuant to the foregoing provisions of
ERISA and the Code; (x) there has been no filing of a notice by the plan
administrator of an intent to terminate, no plan amendment has been treated as a
termination under Section 4041 or 4041A of ERISA of, and no proceedings have
been instituted by the PBGC to terminate or appoint a trustee to administer
under Section 4042 of ERISA, any Plan or Multiemployer Plan; (xi) there has been
no filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (xii) no Plan is, or is expected to be, in “at-risk” status pursuant to
Section 430(i) of the Code or Section 303(i) of ERISA;

 

-142-



--------------------------------------------------------------------------------

(xiii) no action, suit, proceeding, hearing, audit or investigation with respect
to the administration, operation or the investment of assets of any Plan (other
than routine claims for benefits) is pending, expected or threatened;
(xiv) there has been no violation of the applicable requirements of Section 404
or 405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code
by any fiduciary or disqualified person with respect to any Plan for which any
US Borrower or any of its Subsidiaries may be directly or indirectly liable;
(xv) neither any US Borrower nor any of its Subsidiaries has filed, or is
considering filing, an application under the Internal Revenue Service Employee
Plans Compliance Resolution System (the “EPCRS”) or the Department of Labor’s
Voluntary Fiduciary Correction Program (the “VFCP”) with respect to any Plan;
(xvi) to the knowledge of the Credit Parties, no plan administrator or a “plan
official” (as defined under VFCP) of any Multiemployer Plan has filed, or is
considering filing, an application under the EPCRS or the VFCP with respect to
any Multiemployer Plan; (xvii) using actuarial assumptions and computation
methods consistent with Part 1 of subtitle E of Title IV of ERISA, neither any
US Borrower nor any of its Subsidiaries nor any of their respective ERISA
Affiliates would incur any liabilities with respect to any Multiemployer Plans
in the event of a complete or partial withdrawal (within the meanings of
Sections 4203 and 4205 of ERISA) therefrom, or with respect to the withdrawal
from any Plan subject to Section 4063 of ERISA during a plan year in which any
such US Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (xviii) each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of any US Borrower or any of its
Subsidiaries or any ERISA Affiliate has at all times been operated in compliance
with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code; (xix) each group health plan (as defined in 45 Code
of Federal Regulations Section 160.103) which covers or has covered employees or
former employees of any US Borrower or any of its Subsidiaries has at all times
been operated in compliance with the provisions of the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereunder; (xx) no lien imposed under the Code or ERISA on the assets of any US
Borrower or any of its Subsidiaries or any of their respective ERISA Affiliates
exists on account of any Plan or Multiemployer Plan and no event or condition
has occurred or exists that could reasonably be expected to result in the
imposition of any such lien; (xxi) any US Borrower or any of its Subsidiaries or
any of their respective ERISA Affiliates may cease contributions to or terminate
any Plan maintained by any of them without incurring any liability; and
(xxii) neither any US Borrower nor any of its Subsidiaries maintain or
contribute to any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) which provides benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA).

(b) Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) each Foreign Pension Plan has
been maintained in compliance with its terms and with the requirements of any
and all Applicable Laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; (ii) neither US Company nor any of its Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan; and (iii) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of US Company’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities. All contributions required to be made with respect to a Foreign
Pension Plan have been timely made. No Foreign Pension Plan contains a “defined
benefit provision” as such term is defined in the Income Tax Act (Canada)
(“CITA”) or is a “multi-employer pension plan” subject to the Supplemental
Pension Plans Act (Quebec).

 

-143-



--------------------------------------------------------------------------------

8.24 Trade Relations. Except as set forth on Schedule 8.24, there exists no
actual or, to any Credit Party’s knowledge, threatened termination, cancellation
or limitation of, or any modification or change in, the business relationship
between US Company or any other Credit Party and any customer or any group of
customers whose purchases individually or in the aggregate are material to the
business of US Company and the other Credit Parties (taken as a whole), or with
any material supplier, except in each case, where the same would not reasonably
be expected to have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances which would prevent US Company or
any other Credit Party from conducting such business after the consummation of
the transaction contemplated by this Agreement in substantially the same manner
in which it has heretofore been conducted.

8.25 Security Documents. (a) The provisions of the Security Agreements (as
reaffirmed or supplemented, as applicable, by the Master Reaffirmation
Agreements, the UK Third Supplemental Debenture, the UK Third Supplemental
Partnership Debenture and the UK Third Supplemental Share Charge) are effective
to create in favor of the Collateral Agent for the benefit of the Secured
Creditors a legal, valid and enforceable security interest in all right, title
and interest of the Credit Parties in all of the Security Agreement Collateral,
and the Collateral Agent, for the benefit of the Secured Creditors, has a fully
perfected security interest in all right, title and interest in all of the
Security Agreement Collateral described therein, subject to no other Liens other
than Permitted Liens.

(b) The recordation of (i) the Grant of Security Interest in US Patents and
(ii) the Grant of Security Interest in US Trademarks in the respective form
attached to the Second US Master Reaffirmation Agreement (or, if filed prior to
the Effective Date pursuant to the Existing Credit Agreement, in the respective
form attached to the US Security Agreement or the US Master Reaffirmation
Agreement, as applicable), in each case in the United States Patent and
Trademark Office, together with filings on Form UCC-1 made pursuant to the
Security Agreement, will create, to the extent as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademarks and patents covered by the Security Agreement, and the recordation of
the Grant of Security Interest in US Copyrights in the form attached to the
Second US Master Reaffirmation Agreement (or, if filed prior to the Effective
Date pursuant to the Existing Credit Agreement, in the respective form attached
to the US Security Agreement or the US Master Reaffirmation Agreement, as
applicable) with the United States Copyright Office, together with filings on
Form UCC-1 made pursuant to the US Security Agreement, will create, to the
extent as may be perfected by such filings and recordation, a perfected security
interest in the United States copyrights covered by the US Security Agreement.

(c) The filing of the Confirmation of Security Interest in Intellectual Property
in the form attached to the Second Canadian Master Reaffirmation Agreement (or,
if filed prior to the Effective Date pursuant to the Existing Credit Agreement,
in the respective form attached to the Canadian Security Agreement or the
Canadian Master Reaffirmation Agreement, as applicable) in the Canadian
Intellectual Property Office, together with the filing of PPSA financing
statements made pursuant to the Canadian Security Agreement, will create, to the
extent as may be perfected by such filings, a perfected security interest in the
Canadian Intellectual Property (as defined in the Canadian Security Agreement)
covered by the Canadian Security Agreement.

(d) The Liens created under the US Pledge Agreement (as reaffirmed by the US
Master Reaffirmation Agreement and the Second US Master Reaffirmation Agreement)
in favor of the Collateral Agent, as pledgee thereunder, for the benefit of the
Secured Creditors, constitute perfected Liens in all US Pledge Agreement
Collateral, subject to no Liens of any other Person other than Permitted Liens.
No filings or recordings are required in order to perfect (or maintain the
perfection or priority of) the Liens created in the US Pledge Agreement
Collateral under the US Pledge Agreement (as reaffirmed by the US Master
Reaffirmation Agreement and the Second US Master Reaffirmation Agreement) other
than with respect to that portion of the US Pledge Agreement Collateral
constituting General Intangibles under the UCC.

 

-144-



--------------------------------------------------------------------------------

(e) The Liens created under the Canadian Security Agreement (as reaffirmed by
the Canadian Master Reaffirmation Agreement and the Second Canadian Master
Reaffirmation Agreement) in favor of the Collateral Agent for the benefit of the
Secured Creditors, constitute perfected Liens in all Securities (as defined in
the Canadian Security Agreement) and Instruments (as defined in the Canadian
Security Agreement), subject to no Liens of any other Person other than
Permitted Liens.

(f) Each Mortgage (as modified by the applicable Mortgage Modification) creates,
as security for the obligations purported to be secured thereby, a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Administrative Agent or Collateral Agent, as
applicable (or such other trustee as may be required or desired under local law)
for the benefit of the Secured Creditors, superior and prior to the rights of
all third Persons (except that the security interest and mortgage lien created
on such Mortgaged Property may be subject to the Permitted Encumbrances related
thereto) and subject to no other Liens other than Permitted Liens.

8.26 Investment Company Act. Neither US Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.27 Representations and Warranties in Other Credit Documents. All
representations and warranties set forth in the other Credit Documents were true
and correct in all material respects at the time as of which such
representations and warranties were made (or deemed made) and shall be true and
correct in all material respects as of the Effective Date as if such
representations or warranties were made on and as of such date (it being
understood and agreed that (x) any representations and warranties stated to
relate to a specific earlier date shall have been true and

correct in all material respects as of such earlier date and (y) any
representations and warranties qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects at such time).

8.28 Environmental Matters. (a) Each of US Company and each of its Subsidiaries
is in compliance in material respects with all applicable Environmental Laws and
the requirements of any permits issued under such Environmental Laws. There are
no pending or, to the knowledge of US Company or any other Credit Party,
threatened Environmental Claims against US Company or any of its Subsidiaries or
any Real Property owned, leased or operated by US Company or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by US Company or any of its Subsidiaries of any Real Property formerly
owned, leased or operated by US Company or any of its Subsidiaries but no longer
owned, leased or operated by US Company or any of its Subsidiaries). There are
no facts, circumstances, conditions or occurrences with respect to the business
or operations of US Company or any of its Subsidiaries, or any Real Property
owned, leased or operated by US Company or any of its Subsidiaries (including,
to the knowledge of US Company or any other Credit Party, any Real Property
formerly owned, leased or operated by US Company or any of its Subsidiaries but
no longer owned, leased or operated by US Company or any of its Subsidiaries)
or, to the knowledge of US Company or any other Credit Party, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against US Company or
any of its Subsidiaries or any Real Property owned, leased or operated by US
Company or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by US Company or any of its Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by US Company or any of its Subsidiaries under any applicable
Environmental Law.

(b) To the knowledge of US Company or any of its Subsidiaries, Hazardous
Materials have not at any time been generated, used, treated or stored on, or
transported to or from, or Released on or from, any Real Property owned, leased
or operated by US Company or any of its Subsidiaries or, to the knowledge of US
Company or any other Credit Party, any property adjoining or adjacent to any
Real Property, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.

 

-145-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 8.28, the
representations and warranties made in this Section 8.28 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and non-compliances of the types described above could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

8.29 Employment and Labor Relations. Neither US Company nor any of its
Subsidiaries is engaged in any unfair labor practice that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
US Company or any of its Subsidiaries or, to the knowledge of US Company or any
other Credit Party, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against US Company or
any of its Subsidiaries or, to the knowledge of US Company or any other Credit
Party, threatened against any of them, (b) no strike, labor dispute, slowdown or
stoppage pending against US Company or any of its Subsidiaries or, to the
knowledge of US Company or any other Credit Party, threatened against US Company
or any of its Subsidiaries, (c) no union representation question exists with
respect to the employees of US Company or any of its Subsidiaries, (d) no equal
employment opportunity charges or other claims of employment discrimination are
pending or, to the knowledge of US Company or any other Credit Party, threatened
against US Company or any of its Subsidiaries, and (e) no wage and hour
department investigation has been made of US Company or any of its Subsidiaries,
except (with respect to any matter specified in clauses (a) – (e) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

8.30 Indebtedness. Schedule 8.30 sets forth a list of all Indebtedness
(including Contingent Obligations) of US Company and its Subsidiaries as of the
Effective Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Obligations), in each case showing the aggregate
principal amount thereof and the name of the respective borrower and any Credit
Party or any of its Subsidiaries which directly or indirectly guarantees such
debt (all such non-excluded Indebtedness, the “Existing Indebtedness”).

8.31 Insurance. Schedule 8.31 sets forth a listing of all insurance maintained
by US Company and its Subsidiaries as of the Effective Date, with the amounts
insured (and any deductibles) set forth therein.

8.32 Plans; Non-Compete Agreements; Collective Bargaining Agreements; Existing
Indebtedness Agreements. Schedule 8.32 sets forth a list of all Plans,
Non-Compete Agreements, Collective Bargaining Agreements and Existing
Indebtedness Agreements maintained by US Company and its Subsidiaries as of the
Effective Date and which are to remain in effect after giving effect to the
Transactions.

8.33 Anti-Terrorism Laws. (a) Neither US Company nor any of its Subsidiaries is
in violation (other than immaterial, unknowing or unintentional violations) of
any legal requirement relating to any laws with respect to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”) and the
Patriot Act. Neither US Company nor any of its Subsidiaries and, to the
knowledge of US Company and each of its Subsidiaries, no director, officer,
employee, agent, Affiliate or representative thereof, is any of the following:

 

-146-



--------------------------------------------------------------------------------

(i) a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

(v) a Person that is (A) named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list;
(B) included on HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List; or (C) included on any similar list enforced by any other
relevant sanctions authority;

(vi) a Person that is currently the subject or target of Sanctions; or

(vii) located, organized or resident in a Designated Jurisdiction.

(b) Neither US Company nor any of its Subsidiaries and, to the knowledge of US
Company and each of its Subsidiaries, no director, officer, employee, agent,
Affiliate or representative thereof, (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of a Person described in Section 8.33(a), (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

8.34 UK Pensions. To the knowledge of US Company or any of its Subsidiaries, no
UK Subsidiary has ever participated in a UK defined benefit pension plan or been
associated or connected with the employer in relation to a UK defined benefit
pension plan.

8.35 Anti-Corruption Laws. US Company and its Subsidiaries, and, to the
knowledge of US Company and each of its Subsidiaries, their respective
directors, officers, employees, agents, Affiliates and representatives, have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions applicable to US Company and
its Subsidiaries and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

8.36 EEA Financial Institution Status. No Credit Party is an EEA Financial
Institution.

SECTION 9. Affirmative Covenants. Each of US Company and each other Credit Party
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated and
the Loans, Notes and Unpaid US Drawings, Unpaid UK Drawings and Unpaid Canadian
Drawings (in each case together with interest thereon), Fees and all other
Obligations (other than indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full in
cash:

 

-147-



--------------------------------------------------------------------------------

9.01 Information Covenants. US Company will furnish to Administrative Agent and
each Lender:

(a) [Reserved].

(b) Quarterly Financial Statements. As soon as available, but not later than 45
days after the end of each fiscal quarter of US Company, excluding the last
quarter of US Company’s fiscal year, unaudited quarterly financial statements
(including, but not limited to, balance sheet, income statement and statement of
cash flows) of US Company and its Subsidiaries as of the end of such fiscal
quarter, on a Consolidated basis, certified by the principal financial officer
or principal accounting officer of US Company as prepared in accordance with
GAAP and fairly presenting in all material respects the financial position and
results of operations of US Company and its Subsidiaries for such fiscal quarter
and period (subject only to changes from audit and year-end adjustments and
except that such statements need not contain notes) and, at the request of the
Administrative Agent, unaudited interim financial statements on a consolidating
basis (A) with respect to US Company and its Domestic Subsidiaries, on the one
hand and (B) the US Company’s Foreign Subsidiaries, on the other hand, in each
case in a form consistent with US Company’s historical practices of preparation
of consolidating financial statements. In addition, at the time of the delivery
of the foregoing financial statements, US Company will deliver to the Collateral
Agent such information and/or documents relating to intellectual property of the
Credit Parties as may be required pursuant to the terms of the Security
Agreements.

(c) Annual Financial Statements. As soon as available, but not later than 90
days after the close of each fiscal year of US Company, unqualified (except for
a qualification for a change in accounting principles with which the accountant
concurs) audited financial statements (including, but not limited to, balance
sheet, income statement and statement of cash flows) of US Company and its
Subsidiaries as of the end of such year, on a Consolidated basis, certified by a
firm of independent certified public accountants of recognized standing selected
by US Company but reasonably acceptable to Administrative Agent, together with,
at the request of the Administrative Agent, unaudited consolidating balance
sheets, income statements and statements of cash flows (A) with respect to US
Company and its Domestic Subsidiaries, on the one hand and (B) the US Company’s
Foreign Subsidiaries, on the other hand, and, within a reasonable time
thereafter a copy of any management letter issued in connection therewith.

(d) Compliance Certificates. Concurrently with the delivery of the financial
statements described in clause (c) of this Section 9.01, US Company shall
forward to Administrative Agent a copy of the accountants’ letter to US
Company’s management (if any) that is prepared in connection with such financial
statements. Concurrently with the delivery of the financial statements described
in paragraph (b) and (c) of this Section 9.01, or more frequently if reasonably
requested by Agent, US Company shall cause to be prepared and furnished to Agent
a Compliance Certificate in the form of Exhibit O hereto executed by the Chief
Financial Officer or principal accounting officer of US Company. To the extent
any deliverable described in Section 9.01(b) or (c) is contained in a 10-Q or
10-K which is delivered to the Agent and each Lender pursuant to
Section 9.01(g), US Company’s obligation to deliver such item shall be deemed
satisfied.

(e) Notice of Default, Litigation and Material Adverse Effect. (i) Promptly, and
in any event within three Business Days after any officer of US Company or any
of its Subsidiaries obtains knowledge thereof, notice of the occurrence of any
event which constitutes a Default or an Event of Default, and (ii) promptly, and
in any event within five Business Days after any officer of US Company or any of
its Subsidiaries obtains knowledge thereof, notice of (A) any

 

-148-



--------------------------------------------------------------------------------

litigation or governmental investigation or proceeding pending against US
Company or any of its Subsidiaries which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect, or (B) any other event, change or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect.

(f) Notice of Material Changes. Promptly notify Administrative Agent in writing
of the occurrence of any event or the existence of any fact that, in either
case, is known to US Company or any other Credit Party, which renders any
representation or warranty in this Agreement or any of the other Credit
Documents inaccurate, incomplete or misleading in any material respect as of the
date made. In addition, US Company agrees to provide Administrative Agent with
(i) 10 Business Days’ prior written notice of (1) any change in the legal name
of US Company or any other Credit Party, (2) the adoption by US Company or any
other Credit Party of any new fictitious name or trade name and (3) any change
in the chief executive office of US Company or any other Credit Party, and
(ii) prompt written notice of any change in the information disclosed in any
Schedule hereto (which notice shall be deemed given in respect of information
set forth within any periodic report filed by US Company with the SEC pursuant
to Section 13 or 15 of the Securities Exchange Act of 1934, as amended, upon
delivery of notice to the Administrative Agent of such filing), in each case
after giving effect to the materiality limits and Material Adverse Effect
qualifications contained therein.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials, reports, and, with respect
to (ii) below, notices, if any, which US Company or any of its Subsidiaries
shall (i) publicly file with the SEC, or any national securities exchange, or
(ii) deliver to holders (or any trustee, agent or other representative therefor)
of any of its material Indebtedness pursuant to the terms of the documentation
governing the same, in each case, if the same is not available in the SEC’s
EDGAR database or, if so available, US Company has not delivered notice of such
filing with the SEC to the Administrative Agent.

(h) Environmental Matters. Promptly after any officer of US Company or any of
its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against US Company or any of
its Subsidiaries or any Real Property owned, leased or operated by US Company or
any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by US Company or any of its Subsidiaries that (A) results in
noncompliance by US Company or any of its Subsidiaries with any applicable
Environmental Law or (B) could reasonably be expected to form the basis of an
Environmental Claim against US Company or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by US Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by US Company or any of its
Subsidiaries of such Real Property under any Environmental Law; and

 

-149-



--------------------------------------------------------------------------------

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence or Release of any Hazardous Material on any Real Property
owned, leased or operated by US Company or any of its Subsidiaries as required
by any Environmental Law or any governmental or other administrative agency;
provided that in any event US Company shall deliver to each Lender all notices
received by US Company or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA which identify US Company or
any of its Subsidiaries as potentially responsible parties for remediation costs
or which otherwise notify US Company or any of its Subsidiaries of potential
liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and US
Company’s or such Subsidiary’s response thereto. In addition to the foregoing,
prior to inclusion of any Eligible Real Property in the US Borrowing Base, the
US Borrowers shall provide the Administrative Agent with environmental reports,
in form and substance reasonably satisfactory to the Administrative Agent and
from a firm reasonably satisfactory to Administrative Agent, relating to the
properties owned by US Company or any of its Subsidiaries.

(i) Borrowing Base Certificate. (i) On the Effective Date, (ii) not later than
5:00 P.M. (New York time) on or before the 15th day of each month thereafter (or
at such other times as the Administrative Agent may reasonably request), (iii)
at the time of the consummation of a Permitted Acquisition, (iv) not later than
5:00 P.M. (New York time) on or before each Wednesday on a weekly basis during a
Compliance Period or after the occurrence and during the continuance of an Event
of Default, (v) at the time of consummation of any Asset Sale (or series of
contemporaneous or related Asset Sales) of assets with a book value which is
equal to or greater than $25,000,000 or the Equivalent Amount thereof and
(vi) at such other times as US Company may elect (provided that if US Company
elects to deliver a borrowing base certificate at any other time pursuant to
this clause (vi), US Company shall deliver a borrowing base certificate on a
weekly basis for the 60 day period following such delivery), a borrowing base
certificate setting forth the Borrowing Base (in each case with supporting
calculations in reasonably detail) substantially in the form of Exhibit P (each,
a “Borrowing Base Certificate”), which shall be prepared (A) as of February 28,
2019 in the case of the initial Borrowing Base Certificate and (B) as of the
last Business Day of the preceding month in the case of each subsequent
Borrowing Base Certificate (but adjusted, in the case of a Borrowing Base
Certificate delivered in connection with a Permitted Acquisition, to reflect any
Eligible Accounts, Eligible Inventory, Eligible Machinery and Equipment and
Eligible Real Property acquired by a Borrowing Base Party pursuant to such
Permitted Acquisition) (or, if any such Borrowing Base Certificate is delivered
more frequently than monthly, as of the last Business Day of the week preceding
such delivery). Each such Borrowing Base Certificate shall include the then
applicable, marked-to-market Swap Termination Value which the Borrower intends
be treated as a Qualified Swap Termination Value for purposes of
Section 5.03(d), and all such supporting information as may be reasonably
requested from time to time by the Administrative Agent.

(j) Notice of Compliance Period. Promptly, and in any event within two Business
Days after any officer of US Company or any of its Subsidiaries obtains
knowledge thereof, notice of the commencement of a Compliance Period.

(k) Material Real Property. Promptly upon, and in any event within ten Business
Days after, US Company or any other Credit Party acquires any Real Property the
Fair Market Value of which is equal to or greater than $15,000,000 or the
Equivalent Amount thereof, notice of such acquisition, together with US
Company’s good faith determination of the Fair Market Value thereof.

 

-150-



--------------------------------------------------------------------------------

(l) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to US Company or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request (including information and documentation for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act and the
Beneficial Ownership Regulation).

9.02 Books, Records and Inspections; Field Examinations; Appraisals; Records and
Reports of Inventory, Machinery and Equipment. (a) US Company will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts
including full, true and correct entries in conformity with GAAP of all
financial transactions in relation to its business and activities. US Company
will, and will cause each of its Subsidiaries to, permit representatives of
Administrative Agent and Collateral Agent, and during the continuation of any
Compliance Period, Default or Event of Default, any Lender, from time to time,
as often as may be reasonably requested, but only during normal business hours,
(i) to visit and inspect the Properties of US Company and each of its
Subsidiaries (including the Collateral), inspect, audit and make extracts from
their books and records, and discuss with their officers, their employees and
their independent accountants, US Company’s and each of its Subsidiaries’
business, assets, liabilities, financial condition, business prospects and
results of operations and (ii) to verify Eligible Accounts, Eligible Machinery
and Equipment, Eligible Inventory and Eligible Real Property. Neither
Administrative Agent, Collateral Agent nor any Lender shall have any duty to
make any such inspection and shall not incur any liability by reason of its
failure to conduct or delay in conducting any such inspection. Administrative
Agent or Collateral Agent, as applicable, if no Default or Event of Default then
exists, shall give US Company reasonable prior notice of any such inspection or
audit. Without limiting the foregoing, US Company will participate and will
cause its key management personnel to participate in a meeting with
Administrative Agent and Lenders at least once during each year or more
frequently, as Administrative Agent may reasonably request (except that during
the continuation of an Event of Default such meetings may be held more
frequently as requested by Administrative Agent or Required Lenders), which
meeting(s) shall be held at such times and such places as may be reasonably
requested by Administrative Agent.

(b) In addition to Section 9.02(a), (i) in the case of succeeding sub-clauses
(1) and (2), (x) no more than once during each fiscal year of US Company or
(y) if the Borrowers fail to maintain Specified Excess Availability of at least
the greater of (A) $130,000,000 and (B) 15% of the lesser of (a) the Total
Revolving Loan Commitments at such time and (b) the Aggregate Borrowing Base at
such time (each of the amounts set forth in clauses (b)(i)(y)(A) and
(b)(i)(y)(B), the “Appraisal Thresholds”), no more than twice during each fiscal
year of US Company, (ii) in the case of succeeding sub-clause (3), at the
Administrative Agent’s discretion during the term of this Agreement, but not
more than once during each fiscal year of US Company, and (iii) in the case of
either succeeding sub-clause (1), (2) or (3), at any time that any Event of
Default exists, as often as the Administrative Agent may reasonably request, US
Company will, and will cause each of its Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or any third-party
appraiser or consultant reasonably satisfactory to the Administrative Agent to
visit and inspect (at the Borrowers’ joint and several expense), under guidance
of officers of US Company or such Subsidiary, any of the properties of US
Company or such Subsidiary and to verify Eligible Accounts, Eligible Machinery
and Equipment, Eligible Inventory and/or Eligible Real Property in order to
complete (1) an appraisal of the Eligible Rental Fleet Inventory of the
Borrowing Base Parties, (2) a collateral examination of the Borrowing Base
Parties, and in connection therewith US Company shall provide Administrative
Agent and any field examiner or appraiser reasonable access to the books and
records and the Collateral and shall cooperate with such field examiner or
appraiser with respect to the foregoing and (3) an appraisal of the Eligible
Machinery and Equipment and/or (if included in the Canadian Borrowing Base, the
UK Borrowing Base or the US Borrowing Base) Eligible Real Property of the
Borrowing Base Parties.

 

-151-



--------------------------------------------------------------------------------

(c) When reasonably requested by Administrative Agent, US Company shall, and
shall cause each of its Subsidiaries to, provide the following to Administrative
Agent, with a copy to any Lender which requests delivery (which, at US Company’s
election, may be made by email or other electronic means of communication, or by
web posting) of such reports: a report of Eligible Container Fleet Inventory and
Eligible Trailer Fleet Inventory by category and by item (in detail), a report
of Inventory, based upon a physical count, which shall describe Inventory of the
Borrowing Base Parties by category and by item (in detail) and report the then
appraised value of such Inventory, and a report of Equipment which shall
describe Borrower’s and Guarantors’ Equipment (in detail) and report the then
appraised value of such Equipment.

(d) US Company shall, and shall cause its Subsidiaries to, keep records of its
Inventory and Equipment, which records shall be complete and accurate in all
material respects. Borrower shall furnish to Administrative Agent and Lenders
updates of Schedule 1.01(b) and Inventory and Equipment reports concurrently
with the delivery of each Borrowing Base Certificate or more frequently as
requested by Administrative Agent, which reports will be in such other format
and detail as Administrative Agent, as applicable, shall request and shall
include (a) a current list of all locations of Inventory and Equipment of US
Company and its Subsidiaries and (b) a list of all Inventory and Equipment of US
Company and its Subsidiaries which are Motor Vehicles, which list shall specify
the certificate of title holder (or the equivalent), the vehicle identification
number (or equivalent) and the state or province (or equivalent) in which such
Inventory or Equipment is located. US Company shall conduct a physical inventory
of all container Inventory on premises owned or leased by US Company or any of
its Subsidiaries no less frequently than monthly and shall provide to
Administrative Agent on request a report based on each such physical inventory
promptly thereafter, together with such supporting information as Administrative
Agent shall reasonably request.

9.03 Maintenance of Property; Insurance. (a) US Company will, and will cause
each of its Subsidiaries to, (i) keep all property necessary to the business of
US Company and its Subsidiaries in good working order and condition, ordinary
wear and tear excepted and subject to the occurrence of casualty events,
(ii) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as US Company and its
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. Such insurance shall
include physical damage insurance on all real and personal property (whether now
owned or hereafter acquired) on an all risk basis and business interruption
insurance. The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance. In addition to the foregoing, US Company and the
Borrowers acknowledge and agree that (x) the Administrative Agent has the right,
on an annual basis, to review the insurance then being maintained by US Company
and its Subsidiaries and to require US Company and its Subsidiaries to increase
their levels of coverage from that which then exists to the extent that the
Administrative Agent has a reasonable basis to require same and (y) it will,
within 30 days following such a request by the Administrative Agent, obtain such
increased insurance coverage. Without limiting the foregoing, if any portion of
any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or any
successor act thereto), then US Company will, and shall cause the Credit Party
owning such Mortgaged Property, to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

-152-



--------------------------------------------------------------------------------

(b) US Company will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by US Company and/or such Subsidiaries) (i) shall
be endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as loss payee and/or additional insured and including customary mortgagee
clauses with respect to the Mortgaged Properties), (ii) shall state that such
insurance policies shall not be canceled without at least 30 days’ (or a shorter
period of time if acceptable to the Administrative Agent in its sole discretion)
prior written notice thereof by the respective insurer to the Collateral Agent,
(iii) shall provide that the respective insurers irrevocably waive any and all
rights of subrogation with respect to the Collateral Agent and the other Secured
Creditors, and (iv) shall be deposited with the Collateral Agent.

(c) If US Company or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 9.03, or if US Company or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Borrowers jointly and severally
agree to reimburse the Administrative Agent for all costs and expenses of
procuring such insurance.

9.04 Administration of Equipment; Maintenance of Equipment. (a) US Company
shall, and shall cause its Subsidiaries to, keep records of its Equipment which
shall be complete and accurate in all material respects itemizing and describing
the kind, type, quality, quantity and book value of its Equipment and all
dispositions made in accordance with this Agreement, and US Company shall, and
shall cause its Subsidiaries to, furnish Administrative Agent with a current
schedule containing the foregoing information on at least an annual basis and
more often if reasonably requested by Administrative Agent. Promptly after the
reasonable request therefore by Administrative Agent, US Company shall deliver
to Administrative Agent any and all evidence of ownership, if any, of any
Equipment.

(b) US Company shall, and shall cause its Subsidiaries to, make or cause to be
made all necessary replacements of and repairs to Equipment so that the
operating efficiency thereof shall be maintained and preserved, reasonable wear
and tear excepted, except where the failure to so maintain the same would not
reasonably be expected to have a Material Adverse Effect. US Company will not,
and will not allow any other Credit Party to, permit any Equipment to become
affixed to any Real Property leased to US Company or any other Credit Party so
that an interest arises therein under the real estate laws of the applicable
jurisdiction unless the landlord of such Real Property has executed a landlord
waiver or leasehold mortgage in favor of and in form reasonably acceptable to
Administrative Agent, and US Company will not permit, nor will it allow any
other Credit Party to permit, any of the Equipment of US Company or any other
Credit Party to become an accession to any personal Property other than
Equipment that is subject to First Priority (except for Permitted Liens) Liens
in favor of Administrative Agent.

9.05 Existence; Franchises. US Company will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 9.05 shall prevent (a) sales of assets and other
transactions by US Company or any of its Subsidiaries in accordance with
Section 10.03 or (b) the withdrawal by US Company or any of its Subsidiaries of
its qualification as a foreign limited liability company (or other applicable
entity) in any jurisdiction if such withdrawal could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-153-



--------------------------------------------------------------------------------

9.06 Compliance with Statutes, etc. US Company will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property in any
jurisdiction (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.07 Compliance with Environmental Laws. (a) US Company will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by US Company or any of its
Subsidiaries, except such non-compliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither US Company nor any of its Subsidiaries will generate, use, treat,
store, Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of Hazardous Materials on any Real Property now or hereafter
owned, leased or operated by US Company or any of its Subsidiaries, or transport
or permit the transportation of Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of US Company or any of its Subsidiaries.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that US
Company or any of its Subsidiaries are not in compliance with Section 9.07(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 11, the Borrowers
will provide, at the sole joint and several expense of the Borrowers and at the
request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by US Company or any of
its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with such Hazardous Materials on such Real Property. If the Borrowers
fail to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrowers on a joint and several basis, and the Borrowers shall grant and hereby
grant to the Administrative Agent and the Lenders and their respective agents
reasonable access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time following reasonable notice to US Company, all at the sole joint
and several expense of the Borrowers.

9.08 ERISA. (a) As soon as possible and, in any event, within ten (10) days
after any US Borrower or any of its Subsidiaries or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following ERISA matters that
could reasonably be expected to have a Material Adverse Effect, US Company will
deliver to the Administrative Agent a certificate of any Authorized Officer of
US Company setting forth the full details as to such occurrence and the action,
if any, that any such US Borrower, such Subsidiary or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given or filed by such US Borrower, such Subsidiary, such ERISA Affiliate or
the applicable plan administrator to or with the PBGC or any other Governmental
Authority, or a Plan or Multiemployer Plan participant and any notices received
by any such US Borrower, such Subsidiary or such ERISA Affiliate from the PBGC
or any other Governmental Authority, or a Plan or Multiemployer Plan participant
with respect thereto: (i) that a Reportable Event has occurred or is

 

-154-



--------------------------------------------------------------------------------

reasonably expected to occur; (ii) that any US Borrower or any of its
Subsidiaries or an ERISA Affiliate has failed to meet the minimum funding
requirements of Sections 412 and 430 of the Code or Sections 302 and 303 of
ERISA with respect to any Plan, whether or not waived or failed to make by its
due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA with respect to any Plan; (iii) that a filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard has been made with respect to any Plan;
(iv) that any contribution required to be made with respect to a Plan,
Multiemployer Plan or Foreign Pension Plan has not been timely made; (v) that a
Plan or Multiemployer Plan has been terminated (within the meaning of Title IV
of ERISA), that a Multiemployer Plan has been reorganized (within the meaning of
Section 4241 of ERISA) or declared “insolvent” (within the meaning of
Section 4245 of ERISA) or in “endangered or critical status” (within the meaning
of Section 305 of ERISA), or that a Plan has been, is, or is expected to be, in
“at-risk” status pursuant to Section 430(i) of the Code or Section 303(i) of
ERISA; (vi) that a Plan has an Unfunded Current Liability; (vii) that
proceedings have been instituted by the PBGC to terminate or appoint a trustee
to administer under Section 4042 of ERISA any Plan or Multiemployer Plan;
(viii) that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; (ix) that any US
Borrower or any of its Subsidiaries or any ERISA Affiliate will or may incur any
liability (including any indirect, contingent, or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064 or 4069 of ERISA, or to or on account of a Multiemployer Plan under
Section 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or
502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996; or (x) that any US
Borrower or any of its Subsidiaries may incur any liability pursuant to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA). US Company will deliver to the Administrative
Agent (i) a copy of each application for a waiver of the minimum funding
standard filed with the Internal Revenue Service or any other Governmental
Authority with respect to any Plan and all communications received by any US
Borrower or any of its Subsidiaries or any ERISA Affiliate from the Internal
Revenue Service or any other Governmental Authority with respect to such Plan of
any US Borrower or any of its Subsidiaries or any ERISA Affiliate, (ii) copies
of any records, documents or other information that must be furnished to the
PBGC with respect to any Plan pursuant to Section 4010 of ERISA and (iii) upon
the request of the Administrative Agent, a complete copy of the annual report
(on Internal Revenue Service Form 5500-series) of each Plan (including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) required
to be filed with the US Department of Labor. In addition to any certificates or
notices delivered to the Administrative Agent pursuant to the first sentence
hereof, copies of annual reports and any records, documents or other information
required to be furnished to the PBGC, and any material notices received by any
US Borrower or any of its Subsidiaries or any ERISA Affiliate with respect to
any Plan or Foreign Pension Plan or received from any government agency or plan
administrator or sponsor or trustee with respect to any Multiemployer Plan,
shall be delivered to the Administrative Agent no later than ten (10) days after
the date such annual report has been filed or such records, documents and/or
information has been furnished to the PBGC or such notice has been received by
any such US Borrower or such Subsidiaries or such ERISA Affiliate, as
applicable.

(b) US Company and each of its applicable Subsidiaries shall ensure that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered status under and as required by Applicable
Law and is administered in a timely manner in all respects in compliance with
all Applicable Laws, except where the failure to do any of the foregoing, either
individually or in the aggregate, could not be reasonably likely to result in a
Material Adverse Effect.

 

-155-



--------------------------------------------------------------------------------

9.09 End of Fiscal Years; Fiscal Quarters. US Company will cause (i) its and
each of its Subsidiaries’ fiscal years to end on December 31 of each calendar
year and (ii) its and each of its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each calendar year.

9.10 Performance of Obligations. US Company will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.11 Payment of Taxes. US Company will timely pay and discharge, and will cause
each of its Subsidiaries to timely pay and discharge all its obligations and
liabilities, including (a) all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims which, if unpaid, might
become a Lien or charge upon any properties of US Company or any of its
Subsidiaries not otherwise permitted under Section 10.02; provided that neither
US Company nor any of its Subsidiaries shall be required to pay any such Tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.

9.12 Use of Proceeds. The Borrowers will use the proceeds of the Loans only as
provided in Section 8.22.

9.13 Additional Security; Further Assurances; etc. (a) US Company will, and will
cause each other Credit Party to, grant to the Collateral Agent for the benefit
of the Secured Creditors Liens, hypothecs and Mortgages in such assets and owned
Real Property of US Company and such other Credit Party as are not covered by
the original Security Documents and as may be reasonably requested from time to
time by the Administrative Agent or the Required Lenders (collectively, the
“Additional Security Documents”). All such Liens, hypothecs and Mortgages shall
be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and shall constitute valid and enforceable
perfected Liens, hypothecations and Mortgages superior to and prior to the
rights of all third Persons and enforceable against third parties and subject to
no other Liens except for Permitted Liens and, in the case of Real Property, the
Permitted Encumbrances related thereto. The Additional Security Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents and all Taxes, fees and other
charges payable in connection therewith shall have been paid in full. In
connection with the delivery of any Mortgage, US Company will, and will cause
each other Credit Party to, to the extent reasonably requested from time to time
by the Administrative Agent or the Required Lenders, deliver (i) a Mortgage
Policy issued by a title insurer reasonably satisfactory to the Administrative
Agent, in form and substance and in an amount reasonably satisfactory to the
Administrative Agent insuring that the Mortgage is a valid and enforceable First
Priority Lien on the respective property other than Permitted Encumbrances,
(ii) a then current A.L.T.A. survey, certified to the Administrative Agent and
the Collateral Agent by a licensed surveyor sufficient to allow the issuer of
the Mortgage Policy to issue such Mortgage Policy without a standard survey
exception (but permitting any matters that might be revealed by such A.L.T.A.
survey to the extent such matters are reasonably satisfactory to the
Administrative Agent), (iii) an environmental site assessment prepared by a
qualified firm reasonably acceptable to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, (iv) a zoning
report with respect to such Mortgaged Property from a consultant reasonably
satisfactory to the Administrative Agent, confirming that such Mortgaged
Property and the use and occupancy thereof is compliant (i.e., conforming or
legal nonconforming with full right to rebuild

 

-156-



--------------------------------------------------------------------------------

after a casualty without needing to achieve current conformity) with the zoning
ordinances and entitlements applicable thereto and is not in violation of the
building ordinances applicable thereto, and (v) a certificate in a form
reasonably acceptable to the Administrative Agent (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the applicable Borrower) indicating that the property is not in a flood zone, or
if the property is in a flood zone, evidence that appropriate insurance
reasonably acceptable to the Administrative Agent has been obtained.
Notwithstanding anything herein to the contrary, (i) this Section 9.13(a) shall
not apply to (and US Company and the other Credit Parties shall not be required
to grant a Mortgage in) any Real Property the Fair Market Value of which is less
than $15,000,000 or the Equivalent Amount thereof and (ii) no Real Property
shall be taken as Collateral unless the Administrative Agent and the Lenders
receive forty-five (45) days advance written notice and the Credit Parties are
in compliance with Section 9.03 (including, for the avoidance of doubt, the
final sentence of Section 9.03(a) with respect to such Real Property).

(b) US Company will, and will cause each of the other Credit Parties to, at the
expense of US Company, make, execute, endorse, acknowledge, file and/or deliver
to the Collateral Agent from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Administrative Agent may reasonably
require. Furthermore, US Company will, and will cause the other Credit Parties
to, deliver to the Administrative Agent and the Collateral Agent such opinions
of counsel, title insurance and other related documents as may be reasonably
requested by the Administrative Agent and the Collateral Agent to assure itself
that this Section 9.13 has been complied with.

(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of US Company and the other Credit Parties
constituting Collateral, US Company will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(d) US Company agrees that each action required by clauses (a) through (c) of
this Section 9.13 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent or the Required Lenders (or such later date as may be agreed by the
Administrative Agent in its sole discretion); provided that, in no event will US
Company or any of its Subsidiaries be required to take any action, other than
using its commercially reasonable efforts, to obtain consents from third parties
with respect to its compliance with this Section.

(e) Notwithstanding anything contained in this Section 9.13 or this Agreement or
any other Credit Document to the contrary, in no event shall (i) the assets of
any of the UK Company, the Canadian Company or any other Foreign Subsidiary be
pledged to secure the US Obligations or (ii) more than 65% of the voting
securities of any Foreign Subsidiary Holding Company or first-tier Foreign
Subsidiary held by the US Company or any Domestic Subsidiary be pledged to
secure the US Obligations.

(f) Subject to Section 9.13(e), if at any time a Subsidiary ceases to be an
Immaterial Subsidiary, within thirty (30) days thereof (or such later date as is
agreed to by the Administrative Agent in its sole discretion) such Subsidiary
shall have executed and delivered to Administrative Agent such Security
Documents (or joinders thereto, in form and substance satisfactory to
Administrative Agent) and other documents as are necessary (or advisable in
Administrative Agent’s and Collateral Agent’s

 

-157-



--------------------------------------------------------------------------------

judgment) under Applicable Law in order to grant Collateral Agent for the
benefit of the Secured Creditors a perfected First Priority security interest
and Lien in the assets of, and ownership interests in, such Subsidiary and US
Company or the applicable Credit Party shall execute and deliver an amendment to
the applicable pledge agreement in form and substance satisfactory to
Administrative Agent, together with stock certificates and promissory notes and
other instruments endorsed in blank, to pledge its equity interests in such
Subsidiary and all intercompany Loans to such Subsidiary.

(g) Subject to Section 9.13(e), if at any time a Domestic Subsidiary ceases to
be an Immaterial Subsidiary, within thirty (30) days thereof (or such later date
as is agreed to by the Administrative Agent in its sole discretion) such
Domestic Subsidiary shall become a party to this Agreement, either as a US
Borrower, US Guarantor and Non-US Obligation Guarantor or as a US Guarantor and
a Non-US Obligation Guarantor, as determined by the Administrative Agent or the
Required Lenders, in each case by executing and delivering to the Administrative
Agent a counterpart of a Joinder Agreement, and in the event that such
Subsidiary is to become a US Borrower hereunder, by executing and delivering to
the Administrative Agent a counterpart to the US Revolving Notes and the US
Swingline Note.

(h) (i) If at any time a UK Subsidiary ceases to be an Immaterial Subsidiary,
within thirty (30) days thereof (or such later date as is agreed to by the
Administrative Agent in its sole discretion) such UK Subsidiary shall become a
party to this Agreement, either as a UK Borrower and a Non-US Obligation
Guarantor or as a Non-US Obligation Guarantor, as determined by the
Administrative Agent or the Required Lenders, in each case by executing and
delivering to the Administrative Agent a counterpart of a Joinder Agreement, and
in the event that such Subsidiary is to become a UK Borrower hereunder, by
executing and delivering to the Administrative Agent a counterpart to the UK
Revolving Notes and the UK Swingline Note, (ii) if at any time a Canadian
Subsidiary ceases to be an Immaterial Subsidiary, within thirty (30) days
thereof (or such later date as is agreed to by the Administrative Agent in its
sole discretion) such Canadian Subsidiary shall become a party to this
Agreement, either as a Canadian Borrower and a Non-US Obligation Guarantor or as
a Non-US Obligation Guarantor, as determined by the Administrative Agent or the
Required Lenders, in each case by executing and delivering to the Administrative
Agent a counterpart of a Joinder Agreement, and in the event that such
Subsidiary is to become a Canadian Borrower hereunder, by executing and
delivering to the Administrative Agent a counterpart to the Canadian Revolving
Note, and (iii) if at any time a Foreign Subsidiary that is not a UK Subsidiary
or a Canadian Subsidiary ceases to be an Immaterial Subsidiary, within thirty
(30) days thereof (or such later date as is agreed to by the Administrative
Agent in its sole discretion) such Foreign Subsidiary shall become a party to
this Agreement as a Non-US Obligation Guarantor by executing and delivering to
the Administrative Agent a counterpart of a Joinder Agreement.

(i) On or prior to the date on which any Subsidiary becomes a Borrower or a
Guarantor under this Section 9.13, the Administrative Agent and the Lenders
shall have received from the Credit Parties, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation.

9.14 [Reserved].

9.15 Projections. US Company shall, no later than 60 days after the end of each
fiscal year of US Company, deliver to Administrative Agent Projections of US
Company and each of its Subsidiaries for the forthcoming fiscal year, month by
month (including, but not limited to, projected balance sheets, income
statements, statements of cash flows and Total Borrowing Availability, US
Borrowing Availability, UK Borrowing Availability, Canadian Borrowing
Availability and calculations of projected covenant compliance.

 

-158-



--------------------------------------------------------------------------------

9.16 Landlord, Processor and Storage Agreements. US Company shall provide
Administrative Agent on request with copies of all agreements between US Company
or any other Credit Party and any landlord, processor, distributor, warehouseman
or consignee which owns any premises at which any Collateral may, from time to
time, be kept.

9.17 Deposit and Brokerage Accounts. For each deposit account or brokerage
account that US Company or any other Credit Party that is a Domestic Subsidiary
of US Company at any time opens or maintains (excluding any account for which
such a Cash Management Control Agreement is expressly not required pursuant to
Section 3.9 of the US Security Agreement), US Company shall, at Administrative
Agent’s request and option, pursuant to a Cash Management Control Agreement in
form and substance satisfactory to Administrative Agent, cause the depository
bank or securities intermediary, as applicable, to agree to comply at any time
with instructions from Collateral Agent to such depository bank or securities
intermediary, as applicable, directing the disposition of funds from time to
time credited to such deposit or brokerage account, without further consent of
US Company or such other Credit Party, during the continuance of a Compliance
Period, a Default or an Event of Default.

9.18 Credit Party Financial Statements. US Company shall deliver or cause to be
delivered to Administrative Agent financial statements, if any, for each other
Credit Party (to the extent not consolidated or combined with the financial
statements delivered to Administrative Agent under Section 9.01) in form and
substance reasonably satisfactory to Administrative Agent at such intervals and
covering such time periods as Administrative Agent may request.

9.19 Qualified Derivative Obligations. Prior to or concurrently with US Company
or any other Credit Party entering into any Derivative Obligation or any
modification of such Derivative Obligation with any Lender or any Affiliate of a
Lender (other than Administrative Agent or any Affiliate of Administrative
Agent), US Company shall provide, or shall cause such Lender or such Affiliate
to provide, written notice to Administrative Agent specifying, in a manner
reasonably acceptable to Administrative Agent, the terms and conditions of such
Derivative Obligations. In addition, any Lender or any Affiliate of a Lender
that enters into any Derivative Obligation or any modification of a Derivative
Obligation with a Credit Party may provide notice thereof to the Administrative
Agent.

9.20 Centre of Main Interest. Each UK Subsidiary shall have and maintain its
centre of main interest (as that term is used in Article 3(1) of Regulation (EU)
2015/848 of 20 May 2015 on insolvency proceedings (recast) (the “Regulation”))
for purposes of the Regulation within the United Kingdom.

9.21 Administration of Accounts. (a) US Company shall, and shall cause each of
its Subsidiaries to, keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit to Administrative Agent on
such periodic basis as Administrative Agent shall request a sales and
collections report for the preceding period, in form consistent with the reports
currently prepared by US Company with respect to such information. When
requested by Administrative Agent, from and after the date hereof, US Company
shall deliver to Administrative Agent a detailed aging of all Accounts of US
Company and its Subsidiaries, and upon Administrative Agent’s request therefore,
copies of proof of delivery and the original copy of all documents, including,
without limitation, repayment histories and present status reports relating to
the Accounts so scheduled and such other matters and information relating to the
status of then existing Accounts as Administrative Agent shall reasonably
request.

(b) If an Account includes a charge for any Tax payable to any governmental
taxing authority, Administrative Agent is authorized, in its sole discretion, to
pay the amount thereof to the proper taxing authority for the account of US
Company or its Subsidiaries and to charge US Company

 

-159-



--------------------------------------------------------------------------------

therefore, except for Taxes that (i) are being actively contested in good faith
and by appropriate proceedings and with respect to which US Company or such
Subsidiary maintains reasonable reserves on its books therefore and (ii) would
not reasonably be expected to result in any Lien other than a Permitted Lien. In
no event shall Administrative Agent or any Lender be liable for any Taxes to any
governmental taxing authority that may be due by US Company or any of its
Subsidiaries or Affiliates.

9.22 Post-Closing Matters. Each Credit Party shall deliver and/or complete, or
shall cause the delivery and/or completion of, each of the actions required to
be taken by it or any other Credit Party as set forth in Schedule 9.22 no later
than the dates for such actions set forth therein (or such later date as may be
agreed by the Administrative Agent in its sole discretion).

SECTION 10. Negative Covenants. Each of US Company and each other Credit Party
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated and
the Loans, Notes and Unpaid US Drawings, Unpaid UK Drawings and Unpaid Canadian
Drawings (in each case, together with interest thereon), Fees and all other
Obligations (other than any indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full in
cash:

10.01 [Reserved].

10.02 Liens. US Company will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of US Company
or any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to US Company or any of its Subsidiaries), or assign
any right to receive income or permit the filing of any financing statement
under the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 10.02 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

(a) Liens granted to Collateral Agent for the benefit of the Secured Creditors
under the Security Documents to secure the Obligations;

(b) Liens listed on Schedule 10.02;

(c) Liens for Taxes not yet due or being contested in good faith and by
appropriate proceedings, and for which adequate reserves are maintained by US
Company or the relevant Credit Party for their payment in accordance with GAAP;

(d) Purchase Money Liens and Leases;

(e) Liens of warehousemen, mechanics, materialmen, workers, repairmen, common
carriers, or landlords, liens for Taxes, assessments or other governmental
charges, and other similar Liens (other than Liens arising under ERISA) arising
by operation of law for amounts that are not yet due and payable or which are
being diligently contested in good faith by a Credit Party, and for which
adequate reserves are maintained by US Company for their payment in accordance
with GAAP;

(f) Attachment or judgment Liens not to exceed an aggregate of $15,000,000 or
the Equivalent Amount thereof excluding in each case amounts (i) bonded to the
reasonable satisfaction of Administrative Agent or (ii) covered by insurance to
the reasonable satisfaction of Administrative Agent;

 

-160-



--------------------------------------------------------------------------------

(g) Deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance, not to exceed
an aggregate of $15,000,000 or the Equivalent Amount thereof;

(h) Deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the ordinary course of
business not to exceed an aggregate of $10,000,000 or the Equivalent Amount
thereof;

(i) Easements, rights of way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of US Company or any of its Subsidiaries;

(j) Liens securing Indebtedness described in Section 10.05(d) which has been
refinanced so long as such refinanced Indebtedness is not secured by any
collateral which did not secure the Indebtedness prior to such refinancing;

(k) Liens securing Indebtedness described in Section 10.05(j) and (k);

(l) Extensions and renewals of any of the foregoing or the following so long as
the aggregate amount of extended or renewed Liens are not increased and are on
terms and conditions no more restrictive than the terms and conditions of the
Liens extended or renewed;

(m) Liens securing Indebtedness of a Foreign Subsidiary permitted under
Section 10.05(e)(iii);

(n) Liens securing Capitalized Lease Obligations permitted pursuant to
Section 10.05(m);

(o) Liens securing Indebtedness permitted pursuant to Section 10.05(n); provided
that such Liens do not extend to any real or personal property other than the
property acquired in such Permitted Acquisition; and

(p) (i) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerages and (ii) Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction and covering only the items being collected upon.

10.03 Sale of Assets. US Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, sell, lease, assign, transfer,
liquidate or otherwise dispose of any assets (an “Asset Sale”) other than:

(a) Inventory (including containers held for lease) in the ordinary course of
business;

(b) individual items of Collateral with a book value of less than $25,000,000 or
the Equivalent Amount thereof in the aggregate during any fiscal year;

 

-161-



--------------------------------------------------------------------------------

(c) obsolete or worn out property disposed of in the ordinary course of
business;

(d) Asset Sales (including, without limitation, transfers of Inventory,
Equipment or Real Property from US Company to a Credit Party) from US Company to
a Credit Party, or from one Credit Party to another Credit Party or to US
Company, provided, in each case, that any transfer of Inventory, Equipment or
Real Property from a Borrower shall be made to another Credit Party that is or,
concurrently with such transfer, becomes, a Borrower;

(e) sales of Trailers acquired in Permitted Acquisitions or owned by US Company
or a Credit Party on the date hereof;

(f) so long as no Default or Event of Default has occurred and is continuing, to
the extent permitted by the Senior Note Indentures then in effect and the
Permitted Additional Financing Documents then in effect, sales of container
Inventory held for lease pursuant to sale and leaseback transactions (with the
“leaseback” portion of such transaction under a capital lease permitted by
Section 10.05(m)), provided that the Orderly Liquidation Value of such container
Inventory sold from and after the Effective Date shall not exceed $50,000,000 or
the Equivalent Amount thereof;

(g) sales of Equipment which US Company or a Credit Party will lease back under
a capital lease permitted under Section 10.05(d) or an operating lease permitted
under Section 10.12;

(h) sales of Real Property not in excess of $25,000,000 or the Equivalent Amount
thereof in the aggregate for the term of this Agreement that US Company or a
Credit Party promptly leases back pursuant to an operating lease permitted under
Section 10.12; and

(i) additional Asset Sales not otherwise permitted under this Section 10.03 so
long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom and (ii) not less than 75% of the aggregate consideration
is paid in cash or Cash Equivalents at the time of such Asset Sales;

provided, that, with respect to subsections (b), (c), (d), (e), (f), (g), (h)
and (i), such dispositions are for Fair Market Value and with respect to
subsections (b), (c), (d), (e), (f), (g) and (h) the aggregate consideration is
paid in full in cash at the time of disposition.

10.04 Restricted Payments. US Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

(a) declare or pay any dividend (other than dividends payable solely in common
stock of US Company) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Equity Interests
of US Company or any warrants, options or rights to purchase any such Equity
Interests, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of US Company or any of its Subsidiaries (each of the
foregoing, a “Restricted Payment”); provided, (i) any Subsidiary may declare and
pay dividends or distributions to US Company or any other Domestic Subsidiary of
US Company which is a US Credit Party; (ii) any Foreign Subsidiary may declare
and pay dividends or distributions to UK Company, Canadian Company or any other
Foreign Subsidiary; (iii) US Company may purchase on the open market or in
privately-negotiated transactions Equity Interests consisting of its common
stock for an

 

-162-



--------------------------------------------------------------------------------

amount not to exceed $20,000,000 in the aggregate during any fiscal year of the
US Company if, (A) both before and after giving effect to such purchase, no
Default or Event of Default exists or would result therefrom and (B) all shares
of such Equity Interests so purchased are thereafter immediately cancelled or
shall have the status of treasury stock of US Company; (iv) US Company may make
any Restricted Payment permitted pursuant to the Senior Note Documents then in
effect and the Permitted Additional Financing Documents then in effect so long
as at the time of such Restricted Payment, the Payment Conditions shall have
been satisfied; and (v) so long as no Event of Default has occurred and is
continuing or would result therefrom, Restricted Payments may be made by US
Company to pay dividends and make distributions to its equity holders in an
aggregate amount per annum not to exceed an amount equal to the greater of (x)
$75,000,000 and (y) 6.0% of the Market Capitalization; or

(b) make any payment or prepayment of principal of, or any prepayment of
interest on, or any redemption (including, without limitation, by making
payments to a sinking or analogous fund), repurchase or defeasance of, any
Indebtedness (other than the Obligations) or of any Mandatory Redeemable
Obligation; provided that (i) any Subsidiary may make payments on account of
Indebtedness owing to US Company or any other Credit Party, (ii) the US Company
may repurchase or redeem up to 35% of the aggregate principal amount of the
Senior Notes and pay accrued interest and premium thereon with the proceeds of
the issuance of US Company’s Equity Interests in an “Equity Offering” under and
as defined in the Senior Note Indentures if, both before and after giving effect
to such repurchase or redemption, no Default or Event of Default exists,
(iii) US Company and its Subsidiaries may make scheduled principal and interest
payments on Indebtedness permitted under Sections 10.05(a), (b), (c), (d), (g),
(h), (i), (j), (k) and (l) and scheduled interest payments on the Senior Notes
and the Permitted Additional Financing Indebtedness then outstanding, (iv) US
Company may prepay, repurchase or redeem any Indebtedness permitted to be
prepaid, repurchased or redeemed pursuant to the Senior Note Documents then in
effect and the Permitted Additional Financing Documents then in effect
(including, without limitation, any Indebtedness outstanding under any such
Senior Note Documents and/or Permitted Additional Financing Documents to the
extent so permitted) so long as at the time of such prepayments, repurchases or
redemptions, the Payment Conditions shall have been satisfied, (v) US Company
may prepay, repurchase or redeem any Indebtedness outstanding under the Senior
Note Documents with the proceeds of any Permitted Senior Notes Refinancing
incurred in accordance with Section 10.05(f)(ii) and (vi) US Company may prepay,
repurchase or redeem any Permitted Additional Financing Indebtedness with the
proceeds of any Permitted Additional Financing incurred in accordance with
Section 10.05(h) or (j).

10.05 Indebtedness. US Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Credit Documents and Derivative Obligations under
which a Lender or the Administrative Agent (or one of their respective
Affiliates) is the counterparty incurred in the ordinary course of business;

(b) Unsecured Derivative Obligations incurred in the ordinary course of
business;

(c) Indebtedness described on Schedule 10.05, and any refinancing of such
Indebtedness, so long as the aggregate principal amount of the Indebtedness so
refinanced shall not be increased and the refinancing shall be on terms and
conditions no more restrictive than the terms and conditions of the Indebtedness
to be refinanced;

 

-163-



--------------------------------------------------------------------------------

(d) Indebtedness, including Capitalized Lease Obligations, secured by purchase
money liens on Equipment, not to exceed $100,000,000 or the Equivalent Amount
thereof in the aggregate for all Indebtedness under this Section 10.05(d)
(irrespective of when due) outstanding at any one time (“Purchase Money Liens
and Leases”) so long as each Purchase Money Lien or Lease shall attach or relate
only to the property (and accessions thereto and proceeds thereof) to be
acquired or the acquisition cost of which is financed through leasing and the
principal amount of the debt incurred (including the principal component of
lease payments) shall not exceed one hundred percent (100%) of the purchase
price of the item or items of equipment;

(e) (i) Indebtedness consisting of loans and advances by US Company or any
Subsidiary of US Company to US Company or any Domestic Subsidiary that is a
Credit Party; (ii) Indebtedness consisting of loans and advances by the UK
Company, the Canadian Company or any Foreign Subsidiary to UK Company, Canadian
Company or any Foreign Subsidiary that is a Credit Party; (iii) Indebtedness
consisting of loans and advances by the US Company or any Domestic Subsidiary to
UK Company, Canadian Company or any Foreign Subsidiary that is a Credit Party,
in an amount, together with Investments under Section 10.07(b)(iii), not to
exceed $100,000,000 or the Equivalent Amount thereof at any time outstanding;
(iv) Indebtedness of any Foreign Subsidiary (other than a Credit Party) for
which none of a US Borrower, a UK Borrower, a Canadian Borrower or any Credit
Party has provided credit support (by guarantee, granting of Liens on its assets
or otherwise) in an amount not to exceed $75,000,000 or the Equivalent Amount
thereof at any time outstanding, and (v) other Indebtedness consisting of loans
and advances made by Credit Parties to Foreign Subsidiaries, which together with
Investments made by any Credit Party in Foreign Subsidiaries under
Section 10.07(b)(iv) (such loans and advances to Foreign Subsidiaries, together
with Investments made under Section 10.07(b)(iv), “Restricted Foreign Funding”),
does not exceed $10,000,000 or the Equivalent Amount thereof in the aggregate at
any time outstanding; provided that (X) all loans and advances described under
(i), (ii), (iii) and (v) are evidenced by an intercompany note, which is pledged
to the Collateral Agent and are subordinated to the Obligations on terms and
conditions reasonably acceptable to the Administrative Agent and (Y) US Company
and its Subsidiaries may make any Restricted Foreign Funding in excess of the
limitations in the foregoing clause (v) which are otherwise permitted pursuant
to the Senior Note Documents then in effect and the Permitted Additional
Financing Documents then in effect so long as at the time of such Restricted
Foreign Funding, the Payment Conditions shall have been satisfied.

(f) Indebtedness under (i) the Senior Note Documents described in clause (a) of
the definition thereof and (ii) in the event of any Permitted Senior Notes
Refinancing of Indebtedness permitted under this Section 10.05(f), the Senior
Note Documents described in clause (b) of the definition thereof entered into
pursuant to such Permitted Senior Notes Refinancing; provided that in connection
with the incurrence of any Permitted Senior Notes Refinancing, immediately
following the incurrence of any such Permitted Senior Notes Refinancing, the
aggregate amount of all Indebtedness then outstanding pursuant to this
Section 10.05(f) does not exceed the aggregate principal amount of all
Indebtedness under the Senior Note Documents described in clause (a) of the
definition thereof on the Effective Date (plus accrued and unpaid interest with
respect to such Indebtedness and reasonable fees, premium and expenses relating
to the applicable extension, renewal or refinancing (and in each case any prior
extension, renewal or refinancing permitted under this Section 10.05(f)));
provided further that notwithstanding the foregoing, the aggregate amount of all
Indebtedness incurred pursuant to this Section 10.05(f) may exceed the amount
set forth in the first proviso of this Section 10.05(f) so long as both before
and after giving effect to the incurrence of any such Permitted Senior Notes
Refinancing, US Company and its Subsidiaries shall have, on a pro forma basis
(after giving effect to such Permitted Senior Notes Refinancing and such other
customary adjustments requested by US Company and reasonably acceptable to the
Administrative Agent) a Debt Ratio of no greater than 6.00:1.00, as of the last
day of the most recently ended fiscal quarter;

 

-164-



--------------------------------------------------------------------------------

(g) Indebtedness (other than Indebtedness under this Agreement) incurred to
finance insurance premiums, not to exceed $10,000,000 or the Equivalent Amount
thereof in any fiscal year;

(h) (i) unsecured Permitted Ratio Debt and (ii) unsecured Permitted Capped Debt,
in each case, so long as (A) before and immediately after giving effect to the
incurrence of such Indebtedness and any contemporaneous use of the proceeds
thereof, no Default or Event of Default has occurred and is continuing or would
be created thereby, and (B) such Indebtedness is not prohibited by the Senior
Note Documents then in effect or the Permitted Additional Financing Documents
then in effect;

(i) unsecured Indebtedness in an aggregate principal amount not to exceed
$100,000,000 or the Equivalent Amount thereof so long as (i) before and
immediately after giving effect to the incurrence of such Indebtedness and any
contemporaneous use of the proceeds thereof, no Default or Event of Default has
occurred and is continuing or would be created thereby, and (ii) such
Indebtedness is not prohibited by the Senior Note Documents then in effect or
the Permitted Additional Financing Documents then in effect.

(j) (i) Permitted Ratio Debt which is secured by a Lien junior to the Lien
granted to Administrative Agent for the benefit of the Secured Creditors under
the Security Documents and (ii) Permitted Capped Debt which is secured by a Lien
junior to the Lien granted to Administrative Agent for the benefit of the
Secured Creditors under the Security Documents, in each case, so long as (A) the
creditors with respect to such Indebtedness enter into an intercreditor
agreement or other customary arrangements in form and substance reasonably
satisfactory to Administrative Agent, (B) before and immediately after giving
effect to the incurrence of such Indebtedness and any contemporaneous use of the
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would be created thereby and (C) such Indebtedness is not prohibited by the
Senior Notes Documents then in effect or the Permitted Additional Financing
Documents then in effect;

(k) Indebtedness which is secured by a first or second priority Lien on the
assets of the US Company or other Credit Party, in an aggregate principal amount
for all Credit Parties not to exceed $50,000,000 or the Equivalent Amount
thereof so long as (i) the creditors with respect to such Indebtedness enter
into an intercreditor agreement in form and substance satisfactory to
Administrative Agent, (ii) before and immediately after giving effect to the
incurrence of such Indebtedness and any contemporaneous use of the proceeds
thereof, no Default or Event of Default has occurred and is continuing or would
be created thereby, and (iii) such Indebtedness is not prohibited by the Senior
Notes Documents then in effect or the Permitted Additional Financing Documents
then in effect;

(l) [Reserved];

(m) Capitalized Lease Obligations in respect of leasehold interests in container
Inventory which is sold in a sale and leaseback transaction (with the sale
portion of such transaction being permitted pursuant to Section 10.03(f)) so
long as each lease shall attach or relate only to the property subject to such
sale leaseback transaction and the principal amount of the debt incurred
(including the principal component of lease payments) shall not exceed one
hundred percent (100%) of the purchase price of the item or items of container
Inventory;

 

-165-



--------------------------------------------------------------------------------

(n) assumed Indebtedness incurred in connection with a Permitted Acquisition in
an aggregate amount not to exceed $50,000,000 or the Equivalent Amount thereof
in the aggregate at any time outstanding, so long as such Indebtedness
(A) constitutes either purchase money Indebtedness incurred in connection with
the purchase of fixtures and Equipment or Capitalized Lease Obligations and
(B) was not incurred in anticipation of such Permitted Acquisition; and

(o) Indebtedness under Banking Products Agreements incurred in the ordinary
course of business and consistent with past practices of the Credit Parties.

10.06 Contingent Obligations. Neither US Company nor any of its Subsidiaries
shall directly or indirectly incur, assume, or suffer to exist any Contingent
Obligation, excluding indemnities given in connection with the sale of Inventory
or other asset dispositions permitted hereunder and Contingent Obligations for
Indebtedness permitted to be incurred under Section 10.05 hereof.

10.07 Advances, Investments and Loans. US Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make any Investment
in any Person, whether in cash, securities, or other property of any kind
including, without limitation, any Subsidiary or Affiliate of US Company, other
than:

(a) Advances or loans (but not sales on open account on ordinary course of
business terms) made in the ordinary course of business, including those made to
finance the sale of Inventory, not to exceed $1,000,000 or the Equivalent Amount
thereof outstanding at any one time to any one Person and $5,000,000 or the
Equivalent Amount thereof in the aggregate outstanding at any one time;

(b) Investments (including in the form of loans or advances permitted by
Section 10.5(e)): (i) by US Company or any Subsidiary of US Company in US
Company or any Domestic Subsidiary that is a Credit Party, (ii) by the UK
Company, the Canadian Company or any Foreign Subsidiary in UK Company, the
Canadian Company or any Foreign Subsidiary that is a Credit Party, (iii) by US
Company or a Domestic Subsidiary in UK Company, Canadian Company or a Foreign
Subsidiary that is a Credit Party; provided that all Investments in such Foreign
Subsidiaries, together with Indebtedness of Foreign Subsidiaries permitted under
Section 10.05(e)(iii), shall not exceed $100,000,000 or the Equivalent Amount
thereof at any time outstanding and (iv) in Foreign Subsidiaries, which together
with Indebtedness incurred in reliance on Section 10.05(e)(v), does not exceed
$10,000,000 or the Equivalent Amount thereof in the aggregate at any time
outstanding; provided that (X) all Investments in the form of loans and advances
described under (i), (ii), (iii) and (iv) are evidenced by an intercompany note
in accordance with Section 10.05(e)(v) and (Y) US Company and its Subsidiaries
may make any Restricted Foreign Funding in excess of the limitations set forth
in the foregoing clause (iv) which are otherwise permitted pursuant to the
Senior Note Documents then in effect and the Permitted Additional Financing
Documents then in effect so long as at the time of such Restricted Foreign
Funding, the Payment Conditions shall have been satisfied;

(c) Cash Equivalents;

(d) Permitted Acquisitions;

(e) Deposits with financial institutions, disclosed on Schedule 10.07, and which
are insured by the Federal Deposit Insurance Corporation (“FDIC”) or a similar
federal insurance program; provided, however, that US Company may, in the
ordinary course of its business, maintain in its disbursement accounts from time
to time amounts in excess of then applicable FDIC or other program insurance
limits; and

 

-166-



--------------------------------------------------------------------------------

(f) Such other Investments as Required Lenders may approve in writing in their
sole discretion.

10.08 Transactions with Affiliates. US Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, enter into any transaction
with, including, without limitation, the purchase, sale or exchange of property
or the rendering of any service to, any Subsidiary or Affiliate of US Company,
except (a) the transactions in existence on the Effective Date as described on
Schedule 10.08, (b) transactions between or among US Company and its
wholly-owned Subsidiaries which are Credit Parties and (c) transactions in the
ordinary course of and pursuant to the reasonable requirements of US Company’s
or such Subsidiary’s or Affiliate’s business, as the case may be, and upon fair
and reasonable terms no less favorable to US Company or such Subsidiary than
could be obtained in a comparable arm’s-length transaction with an unaffiliated
Person.

10.09 Registered Pension Plans. None of the Borrowers nor any of their
respective Subsidiaries shall establish or commence contributing to or become
otherwise obligated in respect of a Foreign Pension Plan which contains a
“defined benefit provision” as such term is defined in the CITA or which is a
“multi-employer pension” plan subject to the Supplemental Pension Plans Act
(Quebec).

10.10 Additional Negative Pledges. US Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective, (i) any prohibition or restriction
(including any agreement to provide equal and ratable security to any other
Person in the event a Lien is granted to or for the benefit of Collateral Agent
and the Secured Creditors) on the creation or existence of any Lien upon the
assets of US Company or its Subsidiaries to secure the Obligations (other than
under the documents governing any Purchase Money Liens and Leases so long as
such restrictions are limited to the property subject thereto) or (ii) any
contractual obligation which may restrict or inhibit Administrative Agent’s or
Collateral Agent’s rights or ability to sell or otherwise dispose of the
Collateral or any part thereof after the occurrence of an Event of Default,
other than (A) by reason of Applicable Law, (B) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of US
Company or any of its Subsidiaries, (C) customary provisions restricting
assignment of any licensing agreement (in which US Company or any of its
Subsidiaries is the licensee) or other contract entered into by US Company or
any of its Subsidiaries in the ordinary course of business, (D) restrictions on
the transfer of any asset pending the close of the sale of such asset and
(E) pursuant to the Senior Note Documents as in effect on the Effective Date
(and in the case of any Permitted Senior Notes Refinancing, as in effect on the
date of such Permitted Senior Notes Refinancing, provided that such terms are no
more restrictive than those in the Senior Notes Documents as in effect on the
Effective Date) and pursuant to the Permitted Additional Financing Documents (so
long as such terms are no more restrictive than those in the Senior Notes
Documents as in effect on the Effective Date) and pursuant to the documents
governing any Purchase Money Liens and Leases (so long as such restrictions are
limited to the property subject thereto).

10.11 No Subsidiaries. US Company shall not, directly or indirectly, form or
acquire any new Subsidiaries, except (a) in connection with Permitted
Acquisitions in compliance with Section 10.13 and (b) if each of the following
conditions is met:

(i) each new Subsidiary is a Wholly-Owned Subsidiary of US Company;

 

-167-



--------------------------------------------------------------------------------

(ii) both before and after giving effect to the creation of such Subsidiary and
the transfer of any assets from US Company or its Subsidiaries to such
Subsidiary, all representations and warranties of US Company and its
Subsidiaries contained in any Credit Document are true and correct in all
material respects, on and as of such date as if made as of such date (except
(x) such revisions as are necessary to reflect the formation of such new
Subsidiary and (y) it being understood and agreed that (A) any representations
and warranties stated to relate to a specific earlier date shall have been true
and correct in all material respects as of such earlier date and (B) any
representations and warranties qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects at such time), no
Default or Event of Default shall have occurred and be continuing, and US
Company and its Subsidiaries shall be Solvent;

(iii) US Company shall have delivered to Administrative Agent written notice at
least fifteen (15) Business Days (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion) prior to consummation of any
transfer of assets to, or acquisition of assets by, such new Subsidiary,
describing in reasonable detail the proposed new Subsidiary and its assets;

(iv) subject to Section 9.13(e), if such Subsidiary is not an Immaterial
Subsidiary, any such new Subsidiary shall have executed and delivered to
Administrative Agent such Security Documents (or joinders thereto, in form and
substance satisfactory to Administrative Agent) and other documents as are
necessary (or advisable in Administrative Agent’s and Collateral Agent’s
judgment) under Applicable Law in order to grant Collateral Agent for the
benefit of the Secured Creditors a perfected First Priority security interest
and Lien in the assets of, and ownership interests in, such Subsidiary and US
Company or the applicable Credit Party shall execute and deliver an amendment to
the applicable pledge agreement in form and substance satisfactory to
Administrative Agent, together with stock certificates and promissory notes and
other instruments endorsed in blank, to pledge its equity interests in such new
Subsidiary and all intercompany Loans to such Subsidiary;

(v) subject to Section 9.13(e), each such new Subsidiary that is a Domestic
Subsidiary, if such Subsidiary is not an Immaterial Subsidiary, shall become a
party to this Agreement, either as a US Borrower, US Guarantor and Non-US
Obligation Guarantor or as a US Guarantor and a Non-US Obligation Guarantor, as
determined by the Administrative Agent or the Required Lenders, in each case by
executing and delivering to the Administrative Agent a counterpart of a Joinder
Agreement, and in the event that the Subsidiary is to become a US Borrower
hereunder, by executing and delivering to the Administrative Agent a counterpart
to the US Revolving Notes and the US Swingline Note;

(vi) (i) each such new Subsidiary that is a UK Subsidiary shall become a party
to this Agreement, either as a UK Borrower and a Non-US Obligation Guarantor or
as a Non-US Obligation Guarantor, as determined by the Administrative Agent or
the Required Lenders, in each case by executing and delivering to the
Administrative Agent a counterpart of a Joinder Agreement, and in the event that
the Subsidiary is to become a UK Borrower hereunder, by executing and delivering
to the Administrative Agent a counterpart to the UK Revolving Notes and the UK
Swingline Note, (ii) each such new Subsidiary that is a Canadian Subsidiary
shall become a party to this Agreement, either as a Canadian Borrower and a
Non-US Obligation Guarantor or as a Non-US Obligation Guarantor, as determined
by the Administrative Agent or the Required Lenders, in each case by executing
and delivering to the Administrative Agent a counterpart of a Joinder Agreement,
and in the event that the Subsidiary is to become a Canadian Borrower hereunder,
by executing and delivering to the Administrative Agent a counterpart to the
Canadian Revolving Note, and (iii) each such new Subsidiary that is a Foreign
Subsidiary other than a UK Subsidiary or a Canadian Subsidiary shall become a
party to this Agreement as a Non-US Obligation Guarantor by executing and
delivering to the Administrative Agent a counterpart of a Joinder Agreement;

 

-168-



--------------------------------------------------------------------------------

(vii) if required by Administrative Agent, Administrative Agent shall have
received opinions of counsel, in form and substance satisfactory to it, as to
the due execution, delivery and enforceability of the Credit Documents executed
by such new Subsidiary, together with such evidences of solvency, certificates,
Certificates of Title, and other documents and instruments reasonably requested
by Administrative Agent; and

(viii) on or prior to the date on which any Subsidiary becomes a Borrower or a
Guarantor under this Section 10.11, Administrative Agent and the Lenders shall
have received from the Credit Parties, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation.

10.12 Operating Leases; Off-Balance Sheet Financing. Neither US Company nor any
of its Subsidiaries shall directly or indirectly incur, create, assume or suffer
to exist any liabilities for operating leases or other indebtedness or
liabilities not reflected as such on their financial statements other than
liabilities described on Schedule 10.12, and any refinancing of such
liabilities, so long as the aggregate amount thereof so refinanced shall not be
increased and the refinancing shall be on terms and conditions no more
restrictive than the terms and conditions of the liabilities to be refinanced;
provided, however, that US Company and its Subsidiaries may incur liabilities in
connection with operating leases of real property (including office and yard
space) and office and other Equipment in the ordinary course of business.

10.13 Permitted Acquisitions. US Company shall not, and shall not permit any of
its Subsidiaries to, make an Acquisition unless each of the following conditions
is satisfied:

(a) such Acquisition is made by US Company or another Credit Party;

(b) such Acquisition shall be consensual and, if required under state law, shall
have been approved by the board of directors or other governing body of the
Person to be acquired (if there is such a governing body) and shall be permitted
by the Senior Note Documents then in effect and the Permitted Additional
Financing Documents then in effect;

(c) both before and after giving effect to such Acquisition, all representations
and warranties of US Company and its Subsidiaries contained in any Credit
Document are true and correct in all material respects on such date as if made
as of such date (it being understood and agreed that (i) any representations and
warranties stated to relate to a specific earlier date shall have been true and
correct in all material respects as of such earlier date and (ii) any
representations and warranties qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects at such time) and no
Default or Event of Default shall have occurred and be continuing, and
Administrative Agent shall receive a certificate of US Company to such effect on
the date on which such Acquisition is consummated;

(d) both before and after giving effect to such Acquisition and the incurrence
of Indebtedness in connection therewith, US Company and its Subsidiaries
(including any Subsidiary acquired in such Acquisition) shall be Solvent;

(e) no Default or Event of Default shall have occurred and be continuing or
shall be created thereby and the Payment Conditions shall have been satisfied,
each calculated on a pro forma basis (whether or not Section 10.21 hereof would
then require compliance with such covenant) immediately after giving effect to
such payments and any Indebtedness incurred in connection therewith, and
Administrative Agent shall receive a certificate of US Company to such effect on
the date on which such Acquisition is consummated;

 

-169-



--------------------------------------------------------------------------------

(f) if a Revolving Loan is to be made in connection with such Acquisition,
Administrative Agent shall have received a Notice of Borrowing and, if US
Company desires to include the assets to be acquired in the US Borrowing Base,
the UK Borrowing Base or the Canadian Borrowing Base for such Revolving Loan, a
Borrowing Base Certificate;

(g) as soon as reasonably practicable following consummation of the Acquisition,
Administrative Agent and Collateral Agent shall have received such financing
statements, filings, Certificates of Title and other Security Documents as
required (or advisable in Administrative Agent’s judgment) to create and perfect
Liens on any assets to be acquired, including assets of any new Subsidiary,
together with evidence (including Lien search results) satisfactory to
Administrative Agent that such Liens are first and prior Liens subject only to
Permitted Liens;

(h) all new Subsidiaries formed or acquired in such Permitted Acquisition shall
be Wholly-Owned Subsidiaries, directly or indirectly, of US Company;

(i) the business and assets to be acquired in such Acquisition shall be acquired
free and clear of all Liens (other than Permitted Liens);

(j) subject to Section 9.13(e), if such Subsidiary is not an Immaterial
Subsidiary, any new Subsidiary shall become a Borrower and/or Guarantor and all
new Subsidiaries shall execute and deliver to Administrative Agent and
Collateral Agent such Security Documents as are required to be executed by a
Borrower and/or Guarantor (or joinder agreements in form and substance
satisfactory to Administrative Agent) and such other documents as are necessary
(or advisable in Administrative Agent’s judgment) under Applicable Law in order
to grant Collateral Agent for the benefit of the Secured Creditors a perfected
First Priority security interest and Lien in the assets of, and ownership
interests in, such Subsidiary (subject only to Permitted Liens); and US Company
or its Subsidiary, as applicable, shall execute and deliver an amendment to the
applicable Pledge Agreement in form and substance satisfactory to Administrative
Agent, together with stock certificates and promissory notes and other
instruments endorsed in blank in accordance therewith;

(k) prior to inclusion in the US Borrowing Base, the UK Borrowing Base or the
Canadian Borrowing Base of any assets acquired in connection with one or more
Acquisitions which, (i) individually causes any of the US Borrowing Base, the UK
Borrowing Base or the Canadian Borrowing Base to increase by more than
$30,000,000 or the Equivalent Amount thereof or (ii) in the aggregate with all
prior Acquisitions not included in clause (i) above causes the US Borrowing
Base, the UK Borrowing Base and the Canadian Borrowing Base, in the aggregate,
to increase by more than $50,000,000 or the Equivalent Amount thereof, in each
case of the foregoing sub-clauses (i) and (ii) above the amount of the US
Borrowing Base, the UK Borrowing Base and/or the Canadian Borrowing Base, as
applicable, reflecting the most recent appraisals delivered or required to be
delivered under Section 9.02, Administrative Agent shall have received
appraisals, in form and substance reasonably satisfactory to Administrative
Agent, of all Inventory, Equipment and Real Property to be included in the US
Borrowing Base, the UK Borrowing Base or the Canadian Borrowing Base, as
applicable, and shall have completed such review of Accounts, Inventory,
Equipment and Real Property as it deems necessary or desirable for inclusion in
the US Borrowing Base, the UK Borrowing Base or the Canadian Borrowing Base, as
applicable;

(l) the Person or business to be acquired is engaged in the business conducted
by US Company and its Subsidiaries immediately prior to the Effective Date or
similar activities related or incidental thereto; and

 

-170-



--------------------------------------------------------------------------------

(m) in the case of any Acquisition with a purchase price of $30,000,000 or the
Equivalent Amount thereof or more, on or prior to the date of such Acquisition,
Administrative Agent shall have received, in form and substance satisfactory to
Administrative Agent, all acquisition documents related thereto and
certificates, and other documents and instruments reasonably requested by
Administrative Agent, which collectively shall confirm, to Administrative
Agent’s reasonable satisfaction, that the conditions set forth herein have been
satisfied.

10.14 Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc. US Company will not, and will not permit any of its
Subsidiaries to:

(a) amend, modify, change or waive any term or provision of any Senior Note
Document or any Permitted Additional Financing Document, unless such amendment,
modification, change or waiver could not reasonably be expected to be adverse to
the interests of the Lenders; or

(b) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any shareholders’ agreement or any
Qualified Preferred Stock), or enter into any new agreement with respect to its
capital stock or other Equity Interests, unless such amendment, modification,
change or other action contemplated by this clause (b) could not reasonably be
expected to be adverse to the interests of the Lenders in any material respect
and the terms of any such amendment, modification, change or other action will
not violate any of the other provisions of this Agreement or any other Credit
Document.

10.15 Limitation on Certain Restrictions on Subsidiaries. US Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest or
participation in its profits owned by US Company or any of its Subsidiaries, or
pay any Indebtedness owed to US Company or any of its Subsidiaries, (b) make
loans or advances to US Company or any of its Subsidiaries or (c) transfer any
of its properties or assets to US Company or any of its Subsidiaries, except for
such encumbrances or restrictions existing under or by reason of (i) Applicable
Law, (ii) this Agreement and the other Credit Documents, (iii) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of US Company or any of its Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement (in which US
Company or any of its Subsidiaries is the licensee) or other contract entered
into by US Company or any of its Subsidiaries in the ordinary course of
business, (v) restrictions on the transfer of any asset pending the close of the
sale of such asset and (vi) restrictions on loans, advances, pledges or
guarantees from a Foreign Subsidiary or Foreign Subsidiary Holding Company
reasonably intended to prevent negative US federal income Tax consequences under
Code Section 956.

10.16 Limitation on Issuance of Equity Interests. (a) US Company will not, and
will not permit any of its Subsidiaries to, issue (i) any Preferred Equity other
than issuance by US Company of the Qualified Preferred Stock or (ii) any
redeemable common stock or other redeemable common Equity Interests other than
common stock or other redeemable common Equity Interests that is or are
redeemable at the sole option of US Company or such Subsidiary, as the case may
be.

 

-171-



--------------------------------------------------------------------------------

(b) US Company will not permit any of its Subsidiaries to issue any capital
stock or other Equity Interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other Equity Interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other Equity Interests, (ii) for
stock splits, stock dividends and other issuances which do not decrease the
aggregate percentage ownership of US Company or any of its Subsidiaries in any
class of the capital stock or other Equity Interests of such Subsidiary,
(iii) in the case of Foreign Subsidiaries of US Company, to qualifying directors
to the extent required by Applicable Law and for other nominal share issuances
to Persons other than US Company and its Subsidiaries to the extent required
under Applicable Law and (iv) for issuances by Subsidiaries of US Company which
are newly created or acquired in accordance with the terms of this Agreement.

10.17 Business; etc. US Company will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by US Company and its Subsidiaries as of the Effective
Date and reasonable extensions thereof and businesses ancillary or complimentary
thereto.

10.18 No Additional Deposit Accounts; etc. US Company will not, and will not
permit any other Credit Party to, directly or indirectly, open, maintain or
otherwise have any checking, savings, deposit, securities or other accounts at
any bank or other financial institution where cash or Cash Equivalents are or
may be deposited or maintained with any Person, other than (a) the Concentration
Accounts set forth on Part A of Schedule 10.18, (b) the Collection Accounts set
forth on Part B of Schedule 10.18, (c) the Disbursement Accounts set forth on
Part C of Schedule 10.18, (d) the Designated Petty Cash Accounts set forth on
Part D of Schedule 10.18, (e) the Designated Payroll Accounts set forth on Part
E of Schedule 10.18 and (f) the Foreign Accounts set forth on Part F of Schedule
10.18; provided that any US Credit Party, any UK Subsidiary and any Canadian
Subsidiary may open a new Concentration Account, Collection Account,
Disbursement Account, Designated Petty Cash Account or Designated Payroll
Account not set forth in such Schedule 10.18, so long as prior to opening any
such account (i) the Administrative Agent has consented in writing to such
opening (which consent shall not be unreasonably withheld or delayed), (ii) US
Company has delivered an updated Schedule 10.18 to the Administrative Agent
listing such new account and (iii) in the case of any new Concentration Account,
Collection Account, Disbursement Account, Designated Petty Cash Account or
Designated Payroll Account, (A) opened by a US Credit Party, the financial
institution with which such account is opened, together with US Company or such
other US Credit Party which has opened such account and the Collateral Agent
have executed and delivered to the Administrative Agent a Cash Management
Control Agreement reasonably acceptable to the Administrative Agent if and to
the extent required by the US Security Agreement and (B) opened by a UK
Subsidiary, such Subsidiary has complied with its obligations under clause 4 or
4.1, as applicable, and clause 12 of each of the UK Debentures.

10.19 Tax Consolidation. US Company shall not file or consent to the filing of
any consolidated income Tax return with any Person other than US Company’s
Subsidiaries.

10.20 Fiscal Year End. US Company shall not change, or permit any Subsidiary of
US Company to change, its fiscal year end.

10.21 Fixed Charge Coverage Ratio. During the term of this agreement, and
thereafter for so long as there are any Obligations outstanding, US Company
covenants that if a Compliance Period is in effect, then as of the end of the
most recent fiscal quarter for which financial statements shall have been
required to be delivered pursuant to Section 9.01(b) and (c) and as of the end
of each subsequent fiscal quarter until a Compliance Period is not in effect, US
Company and its Subsidiaries shall maintain a Fixed Charge Coverage Ratio of not
less than 1.00:1.00. If GAAP changes from the basis used in preparing the
audited financial statements delivered to Administrative Agent by US Company on
or before the Effective Date, US Company will provide Administrative Agent with
certificates demonstrating compliance with such financial covenants and will
include, at the election of US Company or upon the request of Administrative
Agent, calculations setting forth the adjustments necessary to demonstrate how
US Company is in compliance with such financial covenants based upon GAAP as in
effect on the Effective Date.

 

-172-



--------------------------------------------------------------------------------

10.22 Sanctions. No Borrower shall, directly or indirectly, use the proceeds of
any Credit Event, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, in each case, in any manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
Transactions, whether as Lender, Arranger, Administrative Agent, or otherwise)
of Sanctions.

10.23 Anti-Corruption Laws. No Borrower shall, directly or indirectly use the
proceeds of any Credit Event for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or any
other similar anti-corruption legislation in any other applicable jurisdictions.

SECTION 11. Events of Default. The occurrence of one or more of the following
events shall constitute an “Event of Default”:

11.01 Payment of Obligations. Any Credit Party shall fail to pay (i) any
principal on the Loans or any reimbursement obligation in respect of any Letter
of Credit on the due date thereof or (ii) any interest on the Loans or any other
Obligation within three (3) Business Days of the date the same becomes due and
payable;

11.02 Misrepresentations. Any representation, warranty or other statement made
or furnished to Administrative Agent or any Lender by or on behalf of US
Company, or any other Credit Party in this Agreement, any of the other Credit
Documents or any instrument, certificate or financial statement furnished in
compliance with or in reference thereto proves to have been false or misleading
in any material respect (or any such

representation, warranty or other statement qualified by “materiality” or
“Material Adverse Effect” proves to have been false or misleading in any
respect) when made, furnished or remade;

11.03 Breach of Specific Covenants. Any Credit Party shall (i) fail or neglect
to perform, keep or observe any covenant contained in Section 5.03(c) and (d)
(Method and Place of Payment), Sections 9.03 (Maintenance of Property;
Insurance), 9.02 (Books, Records and Inspections; Field Examinations;
Appraisals), 9.01(i) (Borrowing Base Certificates), 9.05 (Existence; Franchises)
(solely with respect to the maintenance of existence of the Borrowers) or
9.13(f), (g) and (h) (Additional Security; Further Assurances; etc.) or
Section 10 (Negative Covenants) hereof on the date that such Credit Party is
required to perform, keep or observe such covenant or (ii) fail or neglect to
perform, keep or observe any covenant contained in Section 9.01 (Information
Covenants) other than Section 9.01(i) hereof within ten (10) Business Days
following the date on which such Credit Party is required to perform, keep or
observe such covenant;

11.04 Breach of Other Covenants. Any Credit Party shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is dealt with specifically elsewhere in Section 11 hereof) or any
other Credit Document and the breach of such other covenant is not cured to
Administrative Agent’s satisfaction by the earlier to occur of ten (10) Business
Days after (i) the date US Company or such Subsidiary thereof or Credit Party
knew or should have known of such occurrence and (ii) the date of giving of
notice thereof by Administrative Agent to US Company.

 

-173-



--------------------------------------------------------------------------------

11.05 Default Under Other Agreements. A default or event of default shall occur
(and continue beyond any applicable grace period) under any note, agreement or
instrument evidencing any other Indebtedness of US Company or any of its
Subsidiaries, which default or event of default permits the acceleration of its
maturity, provided that the aggregate principal amount of all such Indebtedness
for which the default or event of default has occurred exceeds $35,000,000 or
the Equivalent Amount thereof.

11.06 Failure of Enforceability of Credit Documents; Security. Any material
covenant, agreement or Obligation of US Company or any other Credit Party
contained in or evidenced by any of the Credit Documents shall cease to be
enforceable, or shall be determined to be unenforceable, in accordance with its
terms; US Company or any other Credit Party shall deny or disaffirm any of its
material Obligations under any of the Credit Documents or any Liens granted in
connection therewith; or, any Liens granted in any of the Collateral shall be
determined to be void, voidable, invalid or unperfected, are subordinated or not
given the priority contemplated by this Agreement (except where such
circumstance arises as a result of any action or inaction by any Lender).

11.07 Canadian Insolvency and Related Proceedings. The US Company, any
Subsidiary of the US Company, any Canadian Borrower or any other Credit Party
(other than an Immaterial Subsidiary) (i) institutes or has instituted against
it any proceeding seeking (x) to adjudicate it a bankrupt or insolvent,
(y) liquidation, winding up, administration, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any
applicable law relating to bankruptcy, insolvency, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debtors including any
Canadian Insolvency Law, or (z) the entry of an order for relief or the
appointment of a receiver, receiver-manager, administrator, custodian, monitor,
trustee or other similar official for it or for any substantial part of its
assets, and in the case of any such proceeding instituted against it (but not
instituted by it), either the proceeding remains undismissed or unstayed for a
period of 90 days, such Person fails to diligently and actively oppose such
proceeding, or any of the actions sought in such proceeding (including the entry
of an order for relief against it or the appointment of a receiver,
receiver-manager, administrator, custodian, monitor, trustee or other similar
official for it or for any substantial part of its properties and assets)
occurs, or (ii) takes any corporate action to authorize any of the above
actions.

11.08 Insolvency and Related Proceedings. US Company, any Subsidiary of US
Company or any other Credit Party (other than an Immaterial Subsidiary) shall
cease to be Solvent or shall suffer the appointment of a receiver, trustee,
custodian or similar fiduciary, or shall make an assignment for the benefit of
creditors, or any petition for an order for relief shall be filed by or against
a Credit Party (other than an Immaterial Subsidiary) under the federal
bankruptcy laws and such proceeding shall continue for more than 30 days, or a
Credit Party (other than an Immaterial Subsidiary) shall make any offer of
settlement, extension or composition to their respective unsecured creditors
generally; or, with respect to the UK Subsidiaries: (in addition to the
preceding provisions of this Section 11.08 such provisions not to be deemed to
otherwise limit the following) (i) such UK Subsidiary stops or suspends or
threatens or announces an intention to stop or suspend payment of its debts or
is for the purpose of section 123(1) of the Insolvency Act 1986 of England and
Wales (on the basis that the words “proved to the satisfaction of the court” are
deemed omitted from section 123(1)(e)) or any other Applicable Law deemed to be
unable or shall admit in writing its inability to pay its debts as they fall due
or shall become insolvent or a moratorium is declared in respect of its
indebtedness; (ii) a petition is presented or meeting convened or application
made for the purpose of appointing an administrator (either in or out of court)
or receiver or other similar officer of, or for the making of an administration
order in respect of, any UK Subsidiary and (A) (other than in the case of a
petition to appoint an administrator) such petition or application is not
discharged within 14 days; or (B) in the case of a petition to appoint an
administrator, the Administrative Agent is not satisfied that it will be
discharged before it is heard; (iii) any UK Subsidiary convenes a meeting of its
creditors generally or proposes or makes any arrangement or

 

-174-



--------------------------------------------------------------------------------

composition with, or any assignment for the benefit of, its creditors generally
or in relation to a scheme of arrangement or voluntary arrangement; (iv) any UK
Subsidiary enters into any negotiations for or in connection with the
re-scheduling, restructuring or readjustment of any Indebtedness by reason of,
or with a view to avoiding, financial difficulties; (v) any meeting of any UK
Subsidiary is convened for the purpose of considering any resolution for (or to
petition for) its winding up or any UK Subsidiary passes such a resolution;
(vi) a petition is presented for the winding-up of any UK Subsidiary (other than
a frivolous or vexatious petition discharged within 14 days of being presented
or any other petition which is contested on bona fide grounds and discharged at
least 7 days before its hearing date); or (vi) any order is made or resolution
passed or other action taken for the suspension of payments, protection from
creditors or bankruptcy or insolvency of any UK Subsidiary;

11.09 Business Disruption; Condemnation. There shall occur a cessation of a
substantial part of the business of US Company, any Subsidiary of US Company or
any Credit Party for a period which materially adversely affects the capacity of
US Company and its Subsidiaries, taken as a whole, to continue its business on a
profitable basis; or US Company, any Subsidiary of US Company or any Credit
Party shall suffer the loss or revocation of any material license or permit now
held or hereafter acquired by US Company, any Subsidiary of US Company or any
Credit Party which is necessary to the continued or lawful operation of its
business; or US Company, any Subsidiary of US Company or any Credit Party shall
be enjoined, restrained or in any way prevented by court, governmental or
administrative order from conducting all or any material part of its business
affairs; or any material lease or agreement pursuant to which US Company, any
Subsidiary of US Company or any Credit Party leases, uses or occupies any
Property shall be canceled or terminated prior to the expiration of its stated
term, except any such lease or agreement the cancellation or termination of
which would not reasonably be expected to have a Material Adverse Effect; or any
material portion of the Collateral shall be taken through condemnation or the
value of such Property shall be impaired through condemnation;

11.10 ERISA. The occurrence of any of the following: (i) any Plan shall fail to
satisfy the minimum funding requirements for any plan year or part thereof under
Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA or a waiver of
such standard is sought or granted under Section 412(c) of the Code or
Section 302(c) of ERISA, (ii) a contribution failure occurs with respect to any
Plan sufficient to give rise to a lien under Section 303(k) of ERISA on assets
of any Credit Party or any of their respective ERISA Affiliates, (iii) a
Reportable Event shall have occurred, (iv) a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA shall be
subject to the advance reporting requirement of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof) and an event described in
subsection. 62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days, (v) any Plan shall have had or is likely to have a trustee
appointed to administer such Plan, under Section 4042 of ERISA, (vi) any Plan or
any Multiemployer Plan is or shall have been or is likely to be terminated or to
be the subject of termination proceedings under Section 4042 of ERISA, (vii) any
Plan shall have an Unfunded Current Liability, (viii) a contribution required to
be made with respect to a Plan, a Multiemployer Plan or a Foreign Pension Plan
has not been timely made, (ix) any US Borrower or any of its Subsidiaries or any
of their respective ERISA Affiliates has incurred or is likely to incur any
liability to or on account of a Plan under Section 406, 409, 502(i), 502(l),
4062, 4063, 4064 or 4069 of ERISA or Section 401(a)(29), 4971 or 4975 of the
Code or on account of a Multiemployer Plan under Section 515, 4201, 4204 or 4212
of ERISA or on account of a group health plan (as defined in Section 607(1) of
ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996, (x) any US Borrower or any of its
Subsidiaries has incurred or is likely to incur liabilities pursuant to one or
more employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA), (xi) a “default,” within the meaning of
Section 4219(c)(5) of ERISA, shall occur with respect to any Plan, (xii)

 

-175-



--------------------------------------------------------------------------------

any Plan becomes in “at-risk” status (pursuant to Section 430(i) of the Code or
Section 303(i) of ERISA) or any Multiemployer Plan becomes “insolvent” (as
defined under Section 4245 of ERISA), is in “reorganization” (as defined under
Section 4241 of ERISA) or becomes in “endangered or critical status” (as defined
in Section 305 of ERISA), or (xiii) any US Borrower or any of its Subsidiaries
or any of their respective ERISA Affiliates incurs any liabilities with respect
to any Multiemployer Plans in the event of a complete or partial withdrawal
(within the meanings of Sections 4203 and 4205 of ERISA) therefrom, or with
respect to the withdrawal from any Plan subject to Section 4063 of ERISA during
a plan year in which any such US Borrower or any of its Subsidiaries or any of
their respective ERISA Affiliates was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; in each case, which event or
events, either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect;

11.11 Guarantee. Any Guarantee or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof and hereof), or any Guarantor or
any Person acting for or on behalf of such Guarantor shall deny or disaffirm
such Guarantor’s obligations under the Guarantee to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guarantee to which it is a party;

11.12 Criminal Forfeiture. US Company, any Subsidiary of US Company or any
Credit Party shall be criminally indicted or convicted under any law that could
lead to a forfeiture of any Property of US Company, any Subsidiary of US Company
or any other Credit Party;

11.13 Judgments. Any money judgments, writ of attachment or similar processes
(collectively, “Judgments”) are issued or rendered against US Company, any
Subsidiary of US Company or any other Credit Party, or any of their respective
Property (i) in the case of money judgments in an amount of $35,000,000 or the
Equivalent Amount thereof or more for all such judgments, attachments or
processes in the aggregate, in each case in excess of any applicable insurance
with respect to which the insurer has admitted liability, and (ii) in the case
of non-monetary Judgments, such Judgment or Judgments (in the aggregate) would
reasonably be expected to have a Material Adverse Effect, in each case which
Judgment is not stayed, released or discharged within 30 days; or

11.14 Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the US Company, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.07
or Section 11.08 shall occur with respect to any Credit Party, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (a) and (b) below, shall occur automatically without the
giving of any such notice): (a) declare the Total Revolving Loan Commitment
terminated, whereupon the Revolving Loan Commitment of each Lender shall
forthwith terminate immediately and any Commitment Commission shall forthwith
become due and payable without any other notice of any kind; (b) declare the
principal of and any accrued interest in respect of all Loans and the Notes and
all Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(c) terminate any Letter of Credit which may be terminated in accordance with
its terms; (d) direct the Borrowers to pay (and the Borrowers jointly and
severally agree that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.07 or Section 11.08 with respect to any

 

-176-



--------------------------------------------------------------------------------

Borrower, they will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrowers and then outstanding;
(e) enforce, in its capacity as Administrative Agent or as Collateral Agent, all
of the Liens and security interests created pursuant to the Security Documents;
and (f) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations

SECTION 12. The Administrative Agent and the Collateral Agent.

12.01 Appointment. The Lenders hereby irrevocably designate and appoint Deutsche
Bank AG New York Branch as Administrative Agent (for purposes of this Section 12
and Section 13.01, the term “Administrative Agent” also shall include DBNY in
its capacity as Collateral Agent pursuant to the Security Documents) to act as
specified herein and in the other Credit Documents. The Lenders hereby
irrevocably designate and appoint Deutsche Bank AG New York Branch as Collateral
Agent to act as specified herein and in the other Credit Documents. Each Lender
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
such Note shall be deemed irrevocably to authorize, the Administrative Agent to
take such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. Each Lender hereby irrevocably authorizes, each holder of
any Note by the acceptance of such Note, and each other Secured Creditor by the
acceptance of the Obligations secured by the Security Documents, shall be deemed
irrevocably to authorize, the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and any other instruments and agreements
referred to herein and to exercise such powers and to perform such duties
hereunder as are specifically delegated or required of the Collateral Agent by
the terms hereof and such other powers as are reasonably incidental thereto. The
Lenders hereby authorize the Collateral Agent (and any sub-agents appointed in
accordance with Section 12.13 below), at its option and in its sole discretion,
to execute powers of attorney in favor of US Company and/or its Subsidiaries
with respect to the release of Liens on Collateral constituting Motor Vehicles
which are sold in accordance with the terms of the Credit Documents. The
Administrative Agent and the Collateral Agent may perform any of their
respective duties hereunder or under any other Credit Document by or through its
officers, directors, agents, employees or affiliates.

12.02 Nature of Duties. (a) Neither the Administrative Agent nor the Collateral
Agent shall have any duties or responsibilities except those expressly set forth
in this Agreement and in the other Credit Documents. Neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by its or their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent and the
Collateral Agent shall be mechanical and administrative in nature; neither the
Administrative Agent nor the Collateral Agent shall have by reason of this
Agreement or any other Credit Document a fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or in any
other Credit Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent or the Collateral Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Arrangers, the Joint Bookrunners, the
Co-Syndication Agents, the Senior Managing Agents and the Co-Documentation
Agents are named as such for recognition purposes only, and each in its
respective capacity as such shall have no powers, duties, responsibilities or
liabilities

 

-177-



--------------------------------------------------------------------------------

with respect to this Agreement or the other Credit Documents or the transactions
contemplated hereby and thereby except as explicitly provided for herein; it
being understood and agreed that each of the Arrangers, the Joint Bookrunners,
the Co-Syndication Agents, the Senior Managing Agents and the Co-Documentation
Agents shall be entitled to all indemnification and reimbursement rights in
favor of the Administrative Agent and the Collateral Agent as, and to the
extent, provided for under Sections 12.06 and 13.01. Without limitation of the
foregoing, each of the Arrangers, the Joint Bookrunners, the Co-Syndication
Agents, the Senior Managing Agents and the Co-Documentation Agents shall not,
solely by reason of this Agreement or any other Credit Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

12.03 Lack of Reliance on the Administrative Agent and the Collateral Agent.
Independently and without reliance upon the Administrative Agent or the
Collateral Agent, each Lender and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of US Company and its
Subsidiaries in connection with the making and the continuance of the Loans and
the participation in the Letters of Credit and the taking or not taking of any
action in connection herewith and (b) its own appraisal of the creditworthiness
of US Company and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent and the Collateral Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to provide
any Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or the issuance of any Letter of Credit or at any time or times
thereafter. Neither the Administrative Agent nor the Collateral Agent shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of US Company or any of its Subsidiaries or
be required to make any inquiry concerning either the performance or observance
of any of the terms, provisions or conditions of this Agreement or any other
Credit Document, or the financial condition of US Company or any of its
Subsidiaries or the existence or possible existence of any Default or Event of
Default.

12.04 Certain Rights of the Agents. If the Administrative Agent or the
Collateral Agent shall request instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent and the
Collateral Agent shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent or the Collateral Agent, as
applicable, shall have received instructions from the Required Lenders; and the
Administrative Agent and the Collateral Agent shall not incur liability to any
Lender by reason of so refraining. Without limiting the foregoing, neither any
Lender nor the holder of any Note shall have any right of action whatsoever
against the Administrative Agent or the Collateral Agent as a result of the
Administrative Agent or the Collateral Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.

12.05 Reliance. The Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent or the
Collateral Agent believed to be the proper Person, and, with respect to all
legal matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent or the Collateral Agent, as the case may be.

 

-178-



--------------------------------------------------------------------------------

12.06 Indemnification. To the extent the Administrative Agent or the Collateral
Agent, or any of their respective Affiliates, or any of the respective officers,
directors, partners, managers, employees, representatives, agents, trustees or
investment advisors of the foregoing (collectively, the “Indemnified Agent
Persons”) is not reimbursed and indemnified by US Company or the other Credit
Parties, the Lenders will hold harmless, reimburse and indemnify such
Indemnified Agent Person in proportion to their respective “percentage” as used
in determining the Required Lenders (determined as if there were no Defaulting
Lenders) for and against any and all liabilities, obligations, losses, damages,
Taxes, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by such Indemnified Agent Person in connection with the performance by
the Administrative Agent and/or the Collateral Agent of their respective duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, Taxes, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from such Indemnified Agent Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision); provided further, that nothing contained in
this Section 12.06 shall be deemed to limit the obligations of the Credit
Parties pursuant to Section 13.01.

12.07 The Administrative Agent and the Collateral Agent in their Individual
Capacities. With respect to their obligation to make Loans, or issue or
participate in Letters of Credit, under this Agreement, the Administrative Agent
and the Collateral Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “Supermajority Lenders,” “holders of Notes” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent and the Collateral Agent in their respective individual
capacities. The Administrative Agent and the Collateral Agent and their
respective affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Administrative Agent and the Collateral Agent may deem and
treat the payee of any Note as the owner thereof for all purposes hereof unless
and until a written notice of the assignment, transfer or endorsement thereof,
as the case may be, shall have been filed with the Administrative Agent. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.

12.09 Resignation and Removal of the Administrative Agent and the Collateral
Agent. (a)

(i) The Administrative Agent and/or the Collateral Agent may resign from the
performance of all their respective functions and duties hereunder and/or under
the other Credit Documents at any time by giving 15 Business Days’ prior written
notice to the Lenders and, unless a Default or an Event of Default under
Section 11.08 then exists, the US Company. Any such resignation by the
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender and the Swingline Lender, in which case the resigning
Administrative Agent (x)

 

-179-



--------------------------------------------------------------------------------

shall not be required to issue any further Letters of Credit or make any
additional Swingline Loans hereunder and (y) shall maintain all of its rights as
Issuing Lender or Swingline Lender, as the case may be, with respect to any
Letters of Credit issued by it, or Swingline Loans made by it, prior to the date
of such resignation. Such resignation of the Administrative Agent and/or
Collateral Agent shall take effect upon the appointment of a successor
Administrative Agent and/or Collateral Agent, as applicable, pursuant to clauses
(b) and (c) below or as otherwise provided below.

(ii) If the Person serving as Administrative Agent and/or Collateral Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by Applicable Law, by giving 15 Business
Days’ prior written notice to such Person and, unless a Default or an Event of
Default under Section 11.08 then exists, the US Company, remove such Person as
Administrative Agent and/or Collateral Agent, as applicable. Any such removal of
the Administrative Agent hereunder shall also constitute its removal as an
Issuing Lender and the Swingline Lender, in which case the removed
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Lender or Swingline Lender, as the case may be,
with respect to any Letters of Credit issued by it, or Swingline Loans made by
it, prior to the date of such removal. Such removal of the Administrative Agent
and/or Collateral Agent shall take effect upon the appointment of a successor
Administrative Agent and/or Collateral Agent, as applicable, pursuant to clauses
(b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by or removal of the Administrative
Agent and/or Collateral Agent, the Required Lenders shall appoint a successor
Administrative Agent and/or Collateral Agent, as applicable, hereunder and under
the other Credit Documents from among the Lenders, who shall be a commercial
bank or trust company reasonably acceptable to US Company, which acceptance
shall not be unreasonably withheld or delayed (provided that US Company’s
approval shall not be required if an Event of Default then exists).

(c) If a successor Administrative Agent and/or Collateral Agent shall not have
been so appointed within such 15 Business Day period, the Administrative Agent
and/or Collateral Agent, as applicable, with the consent of US Company (which
consent shall not be unreasonably withheld or delayed, provided that US
Company’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent and/or Collateral Agent, as
applicable, who shall serve as Administrative Agent and/or Collateral Agent, as
applicable, hereunder and under the other Credit Documents until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as applicable, as provided above.

(d) If no successor Administrative Agent and/or Collateral Agent, as applicable,
has been appointed pursuant to clause (b) or (c) above by the 20th day after the
date such notice of resignation was given by the Administrative Agent and/or
Collateral Agent, as applicable, or such notice of removal was given by the
Required Lenders, as applicable, the Administrative Agent’s and/or Collateral
Agent’s, as applicable, resignation or removal shall become effective and the
Required Lenders shall thereafter perform all the duties of the Administrative
Agent and/or Collateral Agent, as applicable, hereunder and/or under any other
Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent and/or Collateral Agent, as applicable, as
provided above.

(e) Upon a resignation or removal of the Administrative Agent or the Collateral
Agent pursuant to this Section 12.09, such Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of such Agent for all of its
actions and inactions while serving as an Agent hereunder and under the other
Credit Documents.

 

-180-



--------------------------------------------------------------------------------

12.10 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, and each other Secured
Creditor by its acceptance of the Obligations will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement and the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Secured Creditors. The
Collateral Agent is hereby authorized on behalf of all of the Secured Creditors,
without the necessity of any notice to or further consent from any Secured
Creditor, from time to time prior to an Event of Default, to take any action
with respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents. Without prejudice to the
foregoing, each of the Administrative Agent and the Secured Creditors hereby
acknowledges, agrees and accepts that the Collateral Agent holds Collateral
which is the subject of the UK Security Agreements as trustee for and on behalf
of the Secured Creditors in accordance with the terms of the declaration of
trust set out in the UK Security Agreements and that the terms of its
appointment, and such trust, shall be as set out (or referred to) in the UK
Security Agreements and this Agreement.

(b) The Secured Creditors hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Total Revolving Loan
Commitment (and all Letters of Credit) and payment and satisfaction of all of
the Obligations (other than (A) contingent indemnification obligations and
(B) Banking Products Obligations and any Qualified Derivative Obligations owing
to a Banking Products Provider or a Qualified Derivative Counterparty, as
applicable, as to which arrangements reasonably satisfactory to the applicable
Banking Products Provider or a Qualified Derivative Counterparty shall have been
made) at any time arising under or in respect of this Agreement or the Credit
Documents or the transactions contemplated hereby or thereby, (ii) constituting
property being sold or otherwise disposed of (to Persons other than US Company
and its Subsidiaries) upon the sale or other disposition thereof in compliance
with Section 10.03, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12(a)) or (iv) as otherwise may be expressly provided in the relevant
Security Documents. The Secured Creditors hereby irrevocably authorize the
Collateral Agent, at its option and in its discretion, to subordinate any Lien
granted to Collateral Agent on Collateral if required by the holder of any
Indebtedness (including Capitalized Lease Obligations) secured by Purchase Money
Liens and Leases permitted hereunder or Liens permitted by Section 10.02(n).
Upon request by the Administrative Agent at any time, the Secured Creditors will
confirm in writing the Collateral Agent’s authority to release particular types
or items of Collateral pursuant to this Section 12.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Secured
Creditors or to any other Person to assure that the Collateral exists or is
owned by any Credit Party or is cared for, protected or insured or that the
Liens granted to the Collateral Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Collateral Agent in this Section 12.10, or in any of the Security Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to

 

-181-



--------------------------------------------------------------------------------

the Secured Creditors, except for its gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). For purposes of this Section 12.10 and any related or similar
provision of this Agreement, references to “Collateral Agent” shall be deemed to
also be references to the Administrative Agent or the Collateral Agent in its
capacity as the grantee, beneficiary or mortgagee or similar role under any
Mortgage.

12.11 Delivery of Information. Neither the Administrative Agent nor the
Collateral Agent shall be required to deliver to any Lender originals or copies
of any documents, instruments, notices, communications or other information
received by the Administrative Agent or the Collateral Agent from any Credit
Party, any Subsidiary thereof, the Required Lenders, any Lender or any other
Person under or in connection with this Agreement or any other Credit Document
except (a) as specifically provided in this Agreement or any other Credit
Document and (b) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent or
the Collateral Agent, as the case may be, at the time of receipt of such request
and then only in accordance with such specific request.

12.12 Withholding. To the extent required by Applicable Law, the Administrative
Agent may withhold from any payment to any Lender or other Person receiving a
payment under the Credit Documents an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender or other
Person receiving payment under the Credit Documents because such Lender or other
Person failed to notify the Administrative Agent that withholding on payments
was required, including, without limitation, because of a change in
circumstances which rendered an exemption from or reduction of withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses incurred.

12.13 Delegation of Duties. Each of Administrative Agent and Collateral Agent
may perform any and all of its duties and exercise its rights and powers under
this Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by Administrative Agent or Collateral Agent, as applicable.
Administrative Agent, Collateral Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
Section 12.02 and of Section 12.06 shall apply to any Affiliates of
Administrative Agent or Collateral Agent and shall apply to their respective
activities in connection with the syndication

of the credit facilities provided for herein as well as activities as
Administrative Agent and Collateral Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of
Section 12.02 and of Section 12.06 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent or Collateral Agent, as applicable (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent or
Collateral Agent, as applicable, and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

 

-182-



--------------------------------------------------------------------------------

12.14 Quebec Security . In its capacity as Collateral Agent hereunder,
Deutsche Bank AG New York Branch is hereby appointed and shall serve as the
hypothecary representative for each present and future Lender (for its benefit
and the benefit of its Affiliates), each Issuing Lender, the Administrative
Agent, each Banking Products Provider, each Qualified Derivative Counterparty
and each other Agent as contemplated by Article 2692 of the Civil Code of Quebec
for purposes of holding any security required hereby to be granted by any
Borrower or by an Affiliate or Subsidiary of any Borrower governed by the laws
of the Province of Quebec.

12.15 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and the Joint
Bookrunners and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any other Credit Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Revolving Loan Commitments,

(ii) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Loan Commitments
and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Loan Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Loan Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Loan Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

-183-



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and the Joint Bookrunners and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Credit Party, that none of the
Administrative Agent, the Arrangers or the Joint Bookrunners or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Letters of Credit, the Revolving Loan Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any other Credit
Document or any documents related hereto or thereto).

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. The Credit Parties hereby jointly and severally
agree to: (a) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses (including
Expenses) of the Administrative Agent and the Collateral Agent (including,
without limitation, the reasonable fees and disbursements of Latham & Watkins
LLP and the Administrative Agent’s and Collateral Agent’s other counsel and
consultants and the fees and expenses in connection with the appraisals and
collateral examinations required pursuant to Section 9.02) in connection with
the preparation, execution, delivery and administration of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein and any amendment, waiver or consent relating hereto or thereto, of
the Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and the Collateral Agent and, after the occurrence of an Event of Default,
each of the Issuing Lenders and Lenders in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and the
Collateral Agent and, after the occurrence of an Event of Default, counsel for
each of the Issuing Lenders and Lenders); (b) pay and hold the Administrative
Agent, each of the Issuing Lenders and each of the Lenders harmless from and
against any and all present and future stamp, excise, court or documentary,
intangible, recording, filing and other similar documentary Taxes with respect
to the foregoing matters (collectively, the “Other Taxes”, provided that the
definition of “Other Taxes” shall exclude Other Connection Taxes imposed with
respect to an assignment, except an assignment made pursuant to Section 2.13)
and save the Administrative Agent, each of the Issuing Lenders and each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
the gross negligence or willful misconduct of the Administrative Agent, such
Issuing Lender or such Lender) to pay such Other Taxes; and (c) indemnify each
Arranger, the Administrative Agent, the Collateral Agent, each other Agent, each
Issuing Lender and each Lender, and their respective Affiliates, and each of the
respective officers, directors, partners, managers, employees, representatives,
agents, trustees and investment advisors of the foregoing (collectively, the
“Indemnified Persons”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (i) the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transactions or any other transactions contemplated herein
or in any other Credit Document or the

 

-184-



--------------------------------------------------------------------------------

exercise of any of their rights or remedies provided herein or in the other
Credit Documents, including in connection with any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Collateral Agent,
any Issuing Lender or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) relating to the foregoing or (ii) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property at any time owned, leased or operated
by US Company or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by US Company or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
US Company or any of its Subsidiaries, the non-compliance by US Company or any
of its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against US Company, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by US Company or any of its Subsidiaries, including,
in each case, without limitation, the reasonable fees and disbursements of
counsel and other consultants incurred in connection therewith (but excluding
any losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). To the extent that the undertaking to indemnify, pay
or hold harmless any Indemnified Person set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the Credit
Parties jointly and severally shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under Applicable Law. In addition, the Credit Parties jointly and severally
agree to reimburse the Administrative Agent and the Collateral Agent for all
reasonable third party administrative, audit and monitory expenses incurred in
connection with the Borrowing Base and determinations thereunder. For the
avoidance of doubt, except with respect to Other Taxes, this Section 13.01 shall
not apply to Taxes which shall be governed by Section 5.04, Section 5.05 or
Section 5.06, as applicable, other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

To the full extent permitted by applicable law, each of US Company and each
other Credit Party shall not assert, and hereby waives, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or incidental damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnified
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent the liability of such
Indemnified Person results from such Indemnified Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

13.02 Right of Setoff. (a) In addition to any rights now or hereafter granted
under Applicable Law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, the Collateral Agent, each Issuing Lender and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, but with the
prior written consent of the Administrative Agent, to set off and to appropriate
and apply any and all deposits (general or special) and any other Indebtedness
at any time held or owing by the Administrative Agent, the Collateral Agent,
such Issuing Lender or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent, the Collateral Agent, such Issuing
Lender or such Lender wherever located) to or for the credit or the account of
US Company or any of its Subsidiaries against and on account of the Obligations
and liabilities of the Credit Parties to the Administrative Agent, the
Collateral Agent, such Issuing Lender or

 

-185-



--------------------------------------------------------------------------------

such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 13.04(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent, the
Collateral Agent, such Issuing Lender or such Lender shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: (i) if to any Credit Party, at the following
address:

Mobile Mini, Inc.

4646 E. Van Buren Street, Suite 400

Phoenix, AZ 85008

Attention: Chief Financial Officer

Email: vwelch@mobilemini.com

Phone: (623) 308-3777

Fax: (800) 298-2585

With a copy to:

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attention: Jamie Knox; Ryan Moreno

Phone: (212) 335-4500

Fax: (212) 335-4501

 

-186-



--------------------------------------------------------------------------------

(ii) if to any Lender, at its address specified on Schedule 13.03; and (c) if to
the Administrative Agent or the Collateral Agent, at the Notice Office; or, as
to any Credit Party or the Administrative Agent or the Collateral Agent, at such
other address as shall be designated by such party in a written notice to the
other parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to US Company and the
Administrative Agent; provided that any notice to the Administrative Agent of
the filing by a Credit Party of a document with the SEC pursuant to
Section 9.01(f) or (g) may be given by email. All such notices and
communications shall, when mailed, telegraphed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telecopier, except that notices and communications to the Administrative
Agent, the Collateral Agent, US Company, UK Company and Canadian Company shall
not be effective until received by the Administrative Agent, US Company, UK
Company or Canadian Company, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the US Company and the
other Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.04 Benefit of Agreement; Assignments; Participations . (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
neither US Company nor any other Credit Party may assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders (and any other attempted assignment or transfer by US Company or any
other Credit Party shall be null and void); provided further, that (x) subject
to clause (y) below, no Lender may transfer or assign all or any portion of its
Revolving Loan Commitment and related Obligations hereunder except as provided
in Sections 2.13 and 13.04 (and if any Lender makes any attempted transfer or
assignment that is not permitted hereunder, such Lender shall be deemed to have
granted a participation in the applicable Revolving Loan Commitment and related
Obligations subject to such attempted transfer or assignment) and (y) any Lender
may grant a participation in its Revolving Loan Commitment and related
Obligations hereunder but such Lender shall remain a “Lender” for all purposes
hereunder and the participant shall not constitute a “Lender” hereunder with
respect to such participation; provided further, that no Lender shall transfer
or grant any participation under which the participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) extend the
final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Final Maturity Date) in which such
participant is participating or reduce the rate or extend the time of payment of
interest or Fees thereon (except in connection with a waiver of applicability of
any post-default increase in interest rates) or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Revolving Loan Commitment shall not constitute
a change in the terms of such participation, and that an increase in any
Revolving Loan Commitment (or the available portion thereof) or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment, release or transfer by US Company or any Credit Party of any of its
rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) supporting the Loans or Letters
of Credit hereunder in which such participant is participating. In the case of
any such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the

 

-187-



--------------------------------------------------------------------------------

participant relating thereto) and all amounts payable by the Credit Parties
hereunder shall be determined as if such Lender had not sold such participation.
Notwithstanding the foregoing, (x) each participant shall be entitled to the
benefits of Section 2.10 as though it were a Lender and (y)(i) a participant
that holds a US Obligation shall be entitled to the benefits, and bound by the
obligations, of Section 5.04 as though it were a Lender, (ii) a participant that
holds a UK Obligation shall be entitled to the benefits, and bound by the
obligations, of Section 5.05 as though it were a Lender and (iii) a participant
that holds a Canadian Obligation shall be entitled to the benefits, and bound by
the obligations, of Section 5.06 as though it were a Lender; provided, however,
that such participant shall not be entitled to receive any greater payment under
Section 5.04, 5.05 or 5.06, as applicable, than the applicable Lender would have
been entitled to receive with respect to the participation transferred to such
participant. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment and related outstanding Obligations (or, if the Revolving Loan
Commitment has terminated, outstanding Obligations) hereunder to (i) (A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
provided, that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $5,000,000 or the Equivalent Amount thereof in
the aggregate for the assigning Lender or assigning Lenders, of such Revolving
Loan Commitments and related outstanding Obligations (or, if the Revolving Loan
Commitments have terminated, outstanding Obligations) hereunder to one or more
Eligible Transferees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) at such time, Schedule 1.01(a) shall be deemed modified to reflect the
Revolving Loan Commitments and/or outstanding Revolving Loans, as the case may
be, of such new Lender and of the existing Lenders, (ii) upon the surrender of
the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrowers for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrowers’ joint and
several expense, to such new Lender and to the assigning Lender upon the request
of such new Lender or assigning Lender, such new Notes to be in conformity with
the requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments

 

-188-



--------------------------------------------------------------------------------

and/or outstanding Revolving Loans, as the case may be, (iii) the consent of the
Administrative Agent and, so long as no Event of Default then exists, the US
Company, shall be required in connection with any such assignment pursuant to
clause (y) above (such consents, in any case, not to be unreasonably withheld,
delayed or conditioned); provided that the US Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof, (iv) the consent of each Issuing Lender shall be required in
connection with any such assignment of Revolving Loan Commitments (and related
Obligations) pursuant to clause (y) above (such consent, in any case, not to be
unreasonably withheld), (v) the Administrative Agent shall receive at the time
of each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 (provided that only one such fee shall
be payable in the case of one or more concurrent assignments by or to investment
funds managed or advised by the same investment advisor or an affiliated
investment advisor) and (vi) no such transfer or assignment will be effective
until recorded by the Administrative Agent on the Register pursuant to
Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Revolving Loan Commitment and outstanding
Revolving Loans. At the time of each assignment of a US Obligation pursuant to
this Section 13.04(b) to a Person which is not already a Lender hereunder, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the US Company the appropriate Internal Revenue Service Forms (and,
if applicable, a Section 5.04(b)(ii) Certificate) described in Section 5.04(b).
To the extent that an assignment of all or any portion of a Lender’s Revolving
Loan Commitment and related outstanding Obligations pursuant to Section 2.13 or
this Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 2.10, 3.16, 3.17, 3.18, 5.04, 5.05 or 5.06 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(d) Any Lender which assigns all of its Revolving Loan Commitment and/or Loans
hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.16, 3.17, 3.18,
5.04, 5.05, 12.06, 13.01 and 13.06), which shall survive as to such assigning
Lender.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between US Company or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

-189-



--------------------------------------------------------------------------------

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
US Drawings, Unpaid UK Drawings, Unpaid Canadian Drawings, Commitment Commission
or Letter of Credit Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by US Company to the
Lenders); provided that, (i) except as otherwise specifically provided herein,
all computations and all definitions (including accounting terms) shall utilize
GAAP and policies in conformity with those used to prepare the audited financial
statements of US Company referred to in Section 8.10(a) for the fiscal year
ended December 31, 2018, (ii) to the extent expressly provided herein, certain
calculations shall be made on a pro forma basis and (iii) leases shall be
classified and accounted for in conformity with GAAP as in effect on
December 31, 2018 and policies used to prepare the audited financial statements
of US Company referred to in Section 8.10(a) for the fiscal year ended
December 31, 2018.

(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day; except that in the case of
Letter of Credit Fees and Facing Fees, the last day shall be included) occurring
in the period for which such interest, Commitment Commission or Fees are
payable; provided, however, all computations of interest on Base Rate Loans and
Canadian Prime Rate Loans determined by reference to the Prime Lending Rate or
the Canadian Prime Rate, as applicable, shall be made on the basis of a year of
365/366 days (as applicable) for the actual number of days occurring in the
period for which such interest is payable.

 

-190-



--------------------------------------------------------------------------------

(c) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement or any Note is calculated using a rate based on a year of
360 or 365 days, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate based on a
year of 360 or 365 days, as the case may be, (y) multiplied by the actual number
of days in the calendar year in which the period for which such interest or fee
is payable (or compounded) ends, and (z) divided by 360 or 365, as the case may
be, (ii) the principle of deemed reinvestment of interest does not apply to any
interest or fee calculation under this Agreement and any Note, and (iii) the
rates of interest stipulated in this Agreement and any Note are intended to be
nominal rates and not effective rates or yields.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
EXCEPT AS OTHERWISE PROVIDED IN ANY SECURITY DOCUMENT, ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH CREDIT PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH CREDIT PARTY, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH CREDIT PARTY. EACH
CREDIT PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH CREDIT
PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH CREDIT PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY ISSUING LENDER, ANY LENDER
OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY
IN ANY OTHER JURISDICTION.

(b) EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

-191-



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart
hereof by facsimile or other electronic transmission (including pdf) shall be as
effective as delivery of an original executed counterpart hereof.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) US Company, the other Borrowers, the other
Guarantors, the Administrative Agent and each of the Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered the originals of such counterparts or pdf or facsimile copies of such
counterparts to the Administrative Agent at the Notice Office or to the
Administrative Agent’s counsel, and (ii) each of the other conditions set forth
in Section 6 shall have been met to the reasonable satisfaction of the
Administrative Agent. Unless the Administrative Agent has received actual notice
from any Lender that the conditions described in clause (ii) of the preceding
sentence have not been met to its satisfaction, upon the satisfaction of the
condition described in clause (i) of the immediately preceding sentence and upon
the Administrative Agent’s good faith determination that the conditions
described in clause (ii) of the immediately preceding sentence have been met,
then the Effective Date shall be deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release the
Borrowers from any liability for failure to satisfy one or more of the
applicable conditions contained in Section 6, other than any condition that must
be satisfied to the Administrative Agent’s satisfaction or other subjective
standard of similar effect). The Administrative Agent will give US Company, the
other Borrowers and each Lender prompt written notice of the occurrence of the
Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Subject to Section 2.21 and Section 2.22,
neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders although additional
parties may be added to (and annexes may be modified to reflect such additions)
and, other than as further set forth below, Subsidiaries of the US Company may
be deleted from, the Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders, provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than,
except with respect to the following clause (i), a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)), (i)
extend the final scheduled maturity of any Loan or Note, extend the final
expiration date of the Revolving Loan Commitment of any Lender, or extend the
stated expiration date of any Letter of Credit beyond the Final Maturity Date,
or reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with the waiver of applicability of any post-default
increase in interest rates), or reduce (or forgive) the principal amount thereof
(it being understood that any

 

-192-



--------------------------------------------------------------------------------

amendment or modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), (ii) release all or substantially all
of the Collateral (except as expressly provided in the Credit Documents) under
all the Security Documents, (iii) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Revolving Loan
Commitments and the Loans on the Effective Date), (iv) reduce the “majority”
voting threshold specified in the definition of Required Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of Revolving
Loan Commitments are included on the Effective Date), (v) consent to the
assignment, release or transfer by US Company or any other Borrower of any of
their rights and obligations under this Agreement, (vi) amend, change or modify
this Agreement or any Security Document in any manner that would change the
effect of Section 5.03(d) hereof, Section 8.4 of the US Security Agreement,
Section 9 of the US Pledge Agreement, Clause 19 of the UK Debentures, Clause 14
of the UK Share Charges, Section 8.7 of the Canadian Security Agreement,
Section 21(15) of the Canadian Share Pledge Agreement or any similar provision
of any Security Document, (vii) amend, change or modify the provisions of
Section 2.17 or 5.02(a)(i), (ii), (iii), (iv), (v) or (vi); or
(viii) subordinate the Liens granted for the benefit of the Secured Creditors in
respect of the Collateral under any of the Security Documents (except as set
forth in Section 12.10(b)); provided further, that no such change, waiver,
discharge or termination shall (1) increase the Revolving Loan Commitment of any
Lender (including, for the avoidance of doubt, any Defaulting Lender) over the
amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total Revolving
Loan Commitment shall not constitute an increase of the Revolving Loan
Commitment of any Lender, and that an increase in the available portion of the
Revolving Loan Commitment of any Lender shall not constitute an increase of the
Revolving Loan Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 2 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of the Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision of
this Agreement or any other Credit Document as same relates to the rights or
obligations of the Administrative Agent, (5) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, or (6) without the consent of the
Supermajority Lenders, (w) release any Guarantor with assets in the US Borrowing
Base, UK Borrowing Base or Canadian Borrowing Base from any obligations arising
under the Guarantees, (x) amend the definition of Supermajority Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Supermajority Lenders on substantially the same basis as
the extensions of Loans and Revolving Loan Commitments are included on the
Effective Date), (y) amend the definition of Aggregate Borrowing Base, US
Borrowing Base, UK Borrowing Base or Canadian Borrowing Base (or, in each case,
any defined terms as used therein) as such definitions are set forth herein on
the Effective Date (or as same may be amended from time to time pursuant to this
clause (y)) in any manner which would have the effect of increasing availability
thereunder as determined in good faith by the Administrative Agent (it being
understood that the establishment, modification or elimination of Reserves and
adjustment, establishment and elimination of criteria for Eligible Accounts,
Eligible Container Fleet Inventory, Eligible Cabin Fleet Inventory, Eligible
Container Inventory Held For Sale, Eligible Goods Inventory, Eligible Machinery
and Equipment, Eligible Raw Materials Inventory, Eligible Real Property,
Eligible Trailer Fleet Inventory and Eligible Work-In-Process Container
Inventory, in each case by the Administrative Agent or the Collateral Agent in
accordance with the terms hereof, will not be deemed such an increase in advance
rates) or (z) increase the percentage of the US Borrowing Base for which Agent
Advances may be made pursuant to Section 2.01(i).

 

-193-



--------------------------------------------------------------------------------

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (viii), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrowers
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment and/or repay all outstanding Revolving Loans of such
Lender and/or Cash Collateralize its applicable RL Percentage of the Letter of
Credit of Outstandings in accordance with Sections 4.02(b) and/or 5.01(b),
provided that, unless the Revolving Loan Commitments which are terminated and
Revolving Loans which are repaid pursuant to preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Revolving Loan Commitments and/or outstanding Revolving
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B), the Required
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto, provided further, that the Borrowers shall not
have the right to replace a Lender, terminate its Revolving Loan Commitment or
repay its Revolving Loans solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 13.12(a).

(c) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrowers, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, each Issuing Lender and the Swingline Lender) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment (including pursuant to an assignment to a
replacement Lender in accordance with Section 13.04) in full of this principal
of and interest accrued on each Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement.

(d) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrowers without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.16, 3.17, 3.18, 5.04, 5.05, 12.06, 13.01 and 13.17
shall survive the execution, delivery and termination of this Agreement and the
Notes and the making and repayment of the Obligations.

 

-194-



--------------------------------------------------------------------------------

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.16, 3.17, 3.18,
5.04 or 5.05 from those being charged by the respective Lender prior to such
transfer, then the Borrowers shall not be obligated to pay such increased costs
(although the Borrowers shall be jointly and severally obligated to pay any
other increased costs of the type described above resulting from changes after
the date of the respective transfer).

13.15 Register. The Borrowers hereby designate the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Revolving Loan Commitments from
time to time of each of the Lenders, the Loans made by each of the Lenders (and
stated interest thereon) and each repayment in respect of the principal or
interest amount of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrowers’
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Revolving Loan Commitment of such Lender and the rights to the principal
of, and interest on, any Loan made pursuant to such Revolving Loan Commitment
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Revolving Loan Commitment and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Revolving Loan Commitment and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Revolving Loan Commitments and Loans shall be recorded by
the Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Upon such acceptance and
recordation, the assignee specified therein shall be treated as a Lender for all
purposes of this Agreement. Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15. Upon the
request of any Lender, the Administrative Agent shall provide such Lender with
the Revolving Loan Commitment and outstanding Loan amount of such Lender as such
information has been recorded in the Register.

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the US Company (other than to its
employees, officers, partners, directors, agents, trustees, auditors, advisors
or counsel or to another Lender if such Lender or such Lender’s holding or
parent company in its sole discretion determines that any such party should have
access to such information, provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender) any
information with respect to US Company or any of its Subsidiaries which is now
or in the future furnished, by the US Company or any of its Subsidiaries
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (i) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a) by the
respective Lender, (ii) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (including any self-regulatory authority with appropriate
jurisdiction such as the National Association of Insurance Commissioners)
(whether in the United States or elsewhere) or their successors, (iii) as may be
required or appropriate in

 

-195-



--------------------------------------------------------------------------------

respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (v) to the Administrative Agent or the Collateral Agent, (vi) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (vii) on a
confidential basis to (A) any rating agency in connection with rating the
Borrowers or their Subsidiaries or the credit facilities provided hereunder or
(B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers of other market identifiers with
respect to the credit facilities provided hereunder, (viii) to any direct or
indirect contractual counterparty in any swap, hedge, securitization, derivative
or similar agreement, or to any insurance provider related to the Obligations
under this Agreement (or to any such contractual counterparty’s or insurance
provider’s professional advisor), so long as such contractual counterparty or
insurance provider (or such professional advisor) agrees to be bound by the
provisions of this Section 13.16, (ix) to any prospective or actual transferee,
pledgee or participant in connection with any contemplated transfer, pledge or
participation of any of the Notes or Revolving Loan Commitments or any interest
therein by such Lender, provided that such prospective transferee, pledgee or
participant agrees to be bound by the confidentiality provisions contained in
this Section 13.16 and (x) to the extent such information becomes available to
such Lender or any of its Affiliates on a non-confidential basis from a source
other than the US Company and its Subsidiaries which did not acquire such
information as a result of a breach of this Section 13.16. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Credit Documents, and the Commitments.

(b) US Company and the Borrowers hereby acknowledge and agree that each Lender
may share with any of its affiliates, and such affiliates may share with such
Lender, any information related to US Company or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of US Company and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17 No Fiduciary Duty. Each Arranger, each Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their respective affiliates. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and any Credit Party, its
respective stockholders or its respective affiliates, on the other. The Credit
Parties acknowledge and agree that: (i) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, each Credit Party, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its respective
stockholders or its respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its respective
stockholders or its respective Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of such Credit Party, its respective management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that such Credit Party has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. Each Credit Party agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, in connection with such transaction or the
process leading thereto.

 

-196-



--------------------------------------------------------------------------------

13.18 Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies US Company and the Borrowers that pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulation, they are required to
obtain, verify and record information that identifies US Company, the Borrowers
and the other Credit Parties and other information that will allow such Lender
to identify US Company, the Borrowers and the other Credit Parties in accordance
with the Patriot Act and the Beneficial Ownership Regulation. The Credit Parties
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.

13.19 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

13.20 Release of Borrowers. In the event that all of the Equity Interests of one
or more Borrowers (other than the US Company) is sold or otherwise disposed of
or liquidated in compliance with the requirements of Section 10.03 (or such
sale, other disposition or liquidation has been approved in writing by the
Required Lenders (or all Lenders if required by Section 13.12)), such Borrower
shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to US Company or any of its Wholly-Owned
Subsidiaries), be released from this Agreement and each remaining Borrower
agrees that, with no action on its part required, the remaining Borrowers shall
remain jointly and severally liable for all Obligations.

13.21 Amendment and Restatement. It is the intention of each of the parties
hereto that (a) the Existing Credit Agreement be amended and restated in its
entirety pursuant to this Agreement so as to preserve the perfection and
priority of all security interests securing indebtedness and obligations under
the Existing Credit Agreement, (b) that all Indebtedness and Obligations of the
Borrowers and the Guarantors hereunder and under the other Credit Documents
shall be secured by the liens and security interests evidenced under the Credit
Documents (as defined in the Existing Credit Agreement), as amended hereby and
by the Second US Master Reaffirmation Agreement, the Second Canadian Master
Reaffirmation Agreement, the UK Third Supplemental Debenture, the UK Third
Supplemental Partnership Debenture and the UK Third Supplemental Share Charge
and that such documents shall continue in full force and effect as so amended
(or amended and restated) and (c) that this Agreement does not constitute a
novation or termination of the obligations and liabilities existing under the
Existing Credit Agreement (or serve to terminate Sections 12.06 and 13.01 of the
Existing Credit Agreement or any of the Borrowers’ obligations thereunder with
respect to the Agents (as defined in the Existing Credit Agreement) or the
Lenders (as defined in the Existing Credit Agreement) or any other Indemnified
Persons (as defined in the Existing Credit Agreement)). The parties hereto
further acknowledge and agree

 

-197-



--------------------------------------------------------------------------------

that this Agreement constitutes an amendment of the Existing Credit Agreement
made under and in accordance with the terms of Section 13.12 of the Existing
Credit Agreement, including with respect to the non-pro rata termination of the
Revolving Loan Commitments of any Lenders (as defined in the Existing Credit
Agreement) party to the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement that are not party hereto. In addition, unless
specifically amended hereby, each of the Credit Documents shall continue in full
force and effect. This Agreement restates and replaces, in its entirety, the
Existing Credit Agreement; from and after the Effective Date, any reference in
any of the other Credit Documents to the “ABL Credit Agreement”, the “Amended
and Restated ABL Credit Agreement”, the “Credit Agreement” or the “Amended and
Restated Credit Agreement” or any like term shall be deemed to refer to this
Agreement. Each Lender with a Revolving Loan Commitment on the Effective Date
shall be deemed to have agreed that its Revolving Loan Commitment set forth on
Schedule 1.01(a) hereto replaces in its entirety such Lender’s “Revolving Loan
Commitment” under the Existing Credit Agreement (if any) and each such Lender
shall further be deemed to agree (a) that the repayment in full of all
outstanding “Revolving Loans” and “Swingline Loans” (each as defined in the
Existing Credit Agreement) together with all interest, fees and other amounts
accrued and payable thereon and all fees and other amounts accrued and payable
in respect of all “Letters of Credit” (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement, in each case, to such date on
the Effective Date with the proceeds of the initial Borrowing of Revolving Loans
under this Agreement constitutes the payment in full of all Obligations (as
defined in the Existing Credit Agreement) owed to it under the Existing Credit
Agreement (other than unasserted contingent obligations that would survive the
termination of the Existing Credit Agreement), (b) to the continuance of the
outstanding “Letters of Credit” (as defined in the Existing Credit Agreement) as
Letters of Credit under this Agreement, and (c) that such Lender waives the
right to any compensation due under Section 2.11 of the Existing Credit
Agreement solely as a result of the early repayment in full of all outstanding
“Revolving Loans” (as defined in the Existing Credit Agreement) on the Effective
Date.

13.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-198-



--------------------------------------------------------------------------------

13.23 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Credit Party in respect of any such sum due from it to any Agent, any Issuing
Lender or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by such Agent, such
Issuing Lender or such Lender, as the case may be, of any sum adjudged to be so
due in the Judgment Currency, such Agent, such Issuing Lender or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to such Agent, such
Issuing Lender or such Lender from any Credit Party in the Agreement Currency,
such Credit Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Person to whom such obligation was owing against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally due to such Agent, such Issuing Lender or such Lender in such
currency, such Agent, such Issuing Lender or such Lender, as the case may be,
agrees to return the amount of any excess to such Credit Party (or to any other
Person who may be entitled thereto under applicable law).

SECTION 14. Nature of Borrower Obligations.

14.01 Nature of Borrower Obligations. (a) Notwithstanding anything to the
contrary contained elsewhere in this Agreement, it is understood and agreed by
the various parties to this Agreement that all US Obligations to repay principal
of, interest on, and all other amounts with respect to, all US Revolving Loans,
US Swingline Loans, US Letters of Credit and all other US Obligations pursuant
to this Agreement and each other Credit Document, Banking Products Agreement and
Qualified Derivative Agreement (including, without limitation, all fees,
indemnities, Taxes and other US Obligations in connection therewith or in
connection with the related Revolving Loan Commitments) shall constitute the
joint and several obligations of each of the US Borrowers. In addition to the
direct (and joint and several) obligations of the US Borrowers with respect to
US Obligations as described above, all such US Obligations shall be guaranteed
pursuant to, and in accordance with the terms of, the Guaranties.

(b) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, it is understood and agreed by the various parties to this Agreement
that all UK Obligations to repay principal of, interest on, and all other
amounts with respect to, all UK Revolving Loans, UK Swingline Loans, UK Letters
of Credit and all other UK Obligations pursuant to this Agreement and each other
Credit Document, Banking Products Agreement and Qualified Derivative Agreement
(including, without limitation, all fees, indemnities, taxes and other UK
Obligations in connection therewith or in connection with the related Revolving
Loan Commitments) shall constitute the joint and several obligations of each of
the US Borrowers, the UK Borrowers and the Canadian Borrowers. In addition to
the direct (and joint and several) obligations of the US Borrowers, the UK
Borrowers and the Canadian Borrowers with respect to UK Obligations as described
above, all such UK Obligations shall be guaranteed pursuant to, and in
accordance with the terms of, the Guaranties.

(c) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, it is understood and agreed by the various parties to this Agreement
that all Canadian Obligations to repay principal of, interest on, and all other
amounts with respect to, all Canadian Revolving Loans, Canadian Letters of
Credit and all other Canadian Obligations pursuant to this Agreement and each
other Credit

 

-199-



--------------------------------------------------------------------------------

Document, Banking Products Agreement and Qualified Derivative Agreement
(including, without limitation, all fees, indemnities, taxes and other Canadian
Obligations in connection therewith or in connection with the related Revolving
Loan Commitments) shall constitute the joint and several obligations of each of
the US Borrowers, the UK Borrowers and the Canadian Borrowers. In addition to
the direct (and joint and several) obligations of the US Borrowers, the UK
Borrowers and the Canadian Borrowers with respect to Canadian Obligations as
described above, all such Canadian Obligations shall be guaranteed pursuant to,
and in accordance with the terms of, the Guaranties

14.02 Independent Obligation. The obligations of each Borrower with respect to
the Obligations are independent of the obligations of each other Borrower or any
Guarantor under the Guaranty of such Obligations, and a separate action or
actions may be brought and prosecuted against each Borrower, whether or not any
other Borrower or any Guarantor is joined in any such action or actions. Each
Borrower waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Borrower or other circumstance which operates to
toll any statute of limitations as to any Borrower shall, to the fullest extent
permitted by law, operate to toll the statute of limitations as to each
Borrower.

14.03 Authorization. Each of the Borrowers authorizes the Administrative Agent,
the Collateral Agent, the Issuing Lender, the Lenders and the other Secured
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:

(a) exercise or refrain from exercising any rights against any other Borrower or
any Guarantor or others or otherwise act or refrain from acting;

(b) release or substitute any other Borrower, endorsers, Guarantors or other
obligors;

(c) settle or compromise any of the Obligations of any other Borrower or any
other Credit Party, any security therefor or any liability (including any of
those hereunder) incurred directly or indirectly in respect thereof or hereof,
and may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Lenders;

(d) apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or

(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.

14.04 Reliance. It is not necessary for the Administrative Agent, the Collateral
Agent, any Issuing Lender, any Lender or any other Secured Creditor to inquire
into the capacity or powers of US Company, any Borrower or any of its
Subsidiaries or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall constitute the joint and
several obligations of the Borrowers hereunder.

14.05 Contribution; Subrogation. No Borrower shall have any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until the Total Revolving
Loan Commitment and all Letters of Credit have been terminated and all
Obligations have been paid in full in cash.

 

-200-



--------------------------------------------------------------------------------

14.06 Waiver. Each Borrower waives any right to require the Administrative
Agent, the Collateral Agent, the Issuing Lenders, the Lenders or any other
Secured Creditor to (i) proceed against any other Borrower, any Guarantor or any
other party, (ii) proceed against or exhaust any security held from any
Borrower, any Guarantor or any other party or (iii) pursue any other remedy in
the Administrative Agent’s, the Collateral Agent’s, any Issuing Lender’s, any
Lender’s or any other Secured Creditor’s power whatsoever. Each Borrower waives
any defense based on or arising out of suretyship or any impairment of security
held from any Borrower, any Guarantor or any other party or on or arising out of
any defense of any other Borrower, any Guarantor or any other party other than
payment in full in cash of the Obligations, including, without limitation, any
defense based on or arising out of the disability of any other Borrower, any
Guarantor or any other party, or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any other Borrower, in each case other than as a result of the payment in full
in cash of the Obligations.

SECTION 15. Guarantee.

15.01 The Guarantees. (a) The US Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Creditor and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the US Revolving Loans made by the
Lenders to, and the corresponding Notes held by each Lender of, the US
Borrowers, and all other US Obligations from time to time owing to the Secured
Creditors by any US Credit Party (such obligations being herein collectively
called the “US Guaranteed Obligations”). The US Guarantors hereby jointly and
severally agree that if any US Borrower or any US Guarantor shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the US Guaranteed Obligations, the US Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the US Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

(b) The Non-US Obligation Guarantors hereby jointly and severally guarantee, as
a primary obligor and not as a surety to each Secured Creditor and their
respective successors and assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the UK Revolving Loans and the Canadian Revolving
Loans made by the Lenders to, and the corresponding Notes held by each Lender
of, each UK Borrower and each Canadian Borrower, and all other UK Obligations
and Canadian Obligations from time to time owing to the Secured Creditors by any
UK Credit Party or Canadian Credit Party (such obligations being herein
collectively called the “Non-US Guaranteed Obligations”). The Non-US Obligation
Guarantors hereby jointly and severally agree that if any UK Borrower or any
Canadian Borrower or any other Non-US Obligation Guarantor shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Non-US Guaranteed Obligations, the Non-US Obligation Guarantors will
promptly pay the same in cash, without any demand or notice whatsoever, and that
in the case of any extension of time of payment or renewal of any of the Non-US
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

-201-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, (i) the US Guaranteed Obligations, as it
applies to any Credit Party in its capacity as a US Guarantor hereunder, shall
exclude any direct US Obligation of such Credit Party in its capacity as a US
Borrower or a counterparty obligor with respect to any Banking Products
Agreement or Qualified Derivative Agreement and (ii) the Non-US Guaranteed
Obligations, as it applies to any Credit Party in its capacity as a Non-US
Obligation Guarantor hereunder, shall exclude any direct UK Obligation or direct
Canadian Obligation of such Credit Party in its capacity as a UK Borrower, a
Canadian Borrower or a counterparty obligor with respect to any Banking Products
Agreement or Qualified Derivative Agreement.

15.02 Obligations Unconditional. (a) The obligations of the US Guarantors under
Section 15.01(a) shall constitute a guaranty of payment (and not of collection)
and to the fullest extent permitted by Applicable Law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the US Guaranteed Obligations under
this Agreement, the corresponding Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the US Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or US
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the US Guarantors hereunder which
shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i) at any time or from time to time, without notice to the US Guarantors, the
time for any performance of or compliance with any of the US Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the US Guaranteed Obligations shall be accelerated,
or any of the US Guaranteed Obligations shall be amended in any respect, or any
right under the Credit Documents or any other agreement or instrument referred
to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the US Guaranteed Obligations or any security therefor shall
be released or exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any US Issuing
Lender or any Lender or Collateral Agent as security for any of the US
Guaranteed Obligations shall fail to be perfected; or

(v) the release of any other US Guarantor pursuant to Section 15.09(a).

The US Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Creditor exhaust any right, power or remedy or proceed against any US
Borrower, UK Borrower or Canadian Borrower under this Agreement or the Notes, if
any, or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the US Guaranteed Obligations. The US Guarantors waive any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the US
Guaranteed Obligations and notice of or proof of reliance by any Secured
Creditor upon this US Guarantee or acceptance of this Guarantee, and the US
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between US Borrowers and the Secured Creditors shall

 

-202-



--------------------------------------------------------------------------------

likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment (and not of
collection) without regard to any right of offset with respect to the US
Guaranteed Obligations at any time or from time to time held by Secured
Creditors, and the obligations and liabilities of the US Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Creditors
or any other person at any time of any right or remedy against the US Borrowers
or against any other person which may be or become liable in respect of all or
any part of the US Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the US Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the Lenders, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no US Guaranteed Obligations outstanding.

(b) The obligations of the Non-US Obligation Guarantors under Section 15.01(b)
shall constitute a guaranty of payment (and not of collection) and to the
fullest extent permitted by Applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Non-US Guaranteed Obligations
under this Agreement, the corresponding Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Non-US Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Non-US Obligation Guarantor (except for payment in full). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Non-US
Obligation Guarantors hereunder which shall remain absolute, irrevocable and
unconditional under any and all circumstances as described above:

(i) at any time or from time to time, without notice to the Non-US Obligation
Guarantors, the time for any performance of or compliance with any of the Non-US
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Non-US Guaranteed Obligations shall be
accelerated, or any of the Non-US Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Non-US Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any UK Issuing
Lender, Canadian Issuing Lender or any Lender or Collateral Agent as security
for any of the Non-US Guaranteed Obligations shall fail to be perfected; or

(v) the release of any other Non-US Obligation Guarantor pursuant to
Section 15.09(b).

 

-203-



--------------------------------------------------------------------------------

(c) The Non-US Obligation Guarantors hereby expressly waive any requirement that
any Secured Creditor exhaust any right, power or remedy or proceed against the
UK Borrowers and the Canadian Borrowers under this Agreement or the Notes, if
any, or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the Non-US Guaranteed Obligations. The Non-US Obligation Guarantors waive any
and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Non-US Guaranteed Obligations and notice of or proof of
reliance by any Secured Creditor upon this Guarantee or acceptance of this
Guarantee, and the Non-US Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between any UK Borrower, any Canadian
Borrower and the Secured Creditors shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment (and not of collection) without regard to any right of
offset with respect to the Non-US Guaranteed Obligations at any time or from
time to time held by Secured Creditors, and the obligations and liabilities of
the Non-US Obligation Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Creditors or any other person at any
time of any right or remedy against any UK Borrower or Canadian Borrower or
against any other person which may be or become liable in respect of all or any
part of the Non-US Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Non-US Obligation Guarantors and the successors and
assigns thereof, and shall inure to the benefit of the Lenders, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Non-US Guaranteed Obligations
outstanding.

15.03 Reinstatement. (a) The obligations of the US Guarantors under this
Section 15 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any US Borrower, any UK Borrower, any
Canadian Borrower or any US Guarantor in respect of the US Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the US Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

(b) The obligations of the Non-US Obligation Guarantors under this Section 15
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any of the UK Borrowers, the Canadian Borrowers or
any Non-US Obligation Guarantor in respect of the Non-US Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the Non-US
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

15.04 Subrogation; Subordination. (a) Each US Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all US Guaranteed
Obligations and the expiration and termination of the Revolving Loan Commitments
of the Lenders under this Agreement it shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 15.01(a), whether by subrogation
or otherwise, against US Borrower, UK Borrower, Canadian Borrower or any other
US Guarantor of any of the US Guaranteed Obligations or any security for any of
the US Guaranteed Obligations. Any Indebtedness of any US Credit Party permitted
pursuant to Section 10.05(e) shall be subordinated to such US Credit Party’s US
Obligations, UK Obligations and Canadian Obligations in the manner set forth in
the intercompany note evidencing such Indebtedness (in a form reasonably
acceptable to the Administrative Agent).

(b) Each Non-US Obligation Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all Non-US Guaranteed Obligations
and the expiration and termination of the Revolving Loan Commitments of the
Lenders to make UK Revolving Loans and Canadian Revolving Loans under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section

 

-204-



--------------------------------------------------------------------------------

15.01(b), whether by subrogation or otherwise, against any of the UK Borrowers,
Canadian Borrowers or any other Non-US Obligation Guarantor of any of the Non-US
Guaranteed Obligations or any security for any of the Non-US Guaranteed
Obligations. Any Indebtedness of any Credit Party permitted pursuant to
Section 10.05(e) shall be subordinated to such Credit Party’s UK Obligations and
Canadian Obligations in the manner set forth in the intercompany note evidencing
such Indebtedness (in a form reasonably acceptable to the Administrative Agent).

15.05 Remedies. (a) The US Guarantors jointly and severally agree that, as
between the US Guarantors and the Lenders, the obligations of the US Borrowers,
UK Borrowers and Canadian Borrowers under this Agreement and the corresponding
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 11 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 11) for purposes of Section 15.01(a),
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any US Borrower, UK Borrower or Canadian Borrower and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by US Borrower, UK Borrower or Canadian Borrower) shall forthwith become due and
payable by the US Guarantors for purposes of Section 15.01(a).

(b) The Non-US Obligation Guarantors jointly and severally agree that, as
between the Non-US Obligation Guarantors and the Lenders, the obligations of the
UK Borrowers and the Canadian Borrowers under this Agreement and the
corresponding Notes, if any, may be declared to be forthwith due and payable as
provided in Section 11 (and shall be deemed to have become automatically due and
payable in the circumstances provided in Section 11) for purposes of
Section 15.01(b), notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against any UK Borrower or Canadian Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by a UK Borrower) shall forthwith become due and payable by the Non-US
Obligation Guarantors for purposes of Section 15.01(b).

15.06 Instrument for Payment of Money. (a) Each US Guarantor hereby acknowledges
that the guarantee in this Section 15 constitutes an instrument for the payment
of money, and consents and agrees that any Lender or Administrative Agent, at
its sole option, in the event of a dispute by such US Guarantor in the payment
of any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

(b) Each Non-US Obligation Guarantor hereby acknowledges that the guarantee in
this Section 15 constitutes an instrument for the payment of money, and consents
and agrees that any Lender or Administrative Agent, at its sole option, in the
event of a dispute by such Non-US Obligation Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

15.07 Continuing Guarantee. (a) The guarantee in this Section 15.01(a) is a
continuing guarantee of payment (and not of collection), and shall apply to all
US Guaranteed Obligations whenever arising.

(b) The guarantee in this Section 15.01(b) is a continuing guarantee of payment
(and not of collection), and shall apply to all Non-US Guaranteed Obligations
whenever arising.

 

-205-



--------------------------------------------------------------------------------

15.08 General Limitation on Guarantee Obligations. (a) In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any US Guarantor under Section 15.01(a) would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 15.01(a), then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any
further action by such US Guarantor, any US Credit Party, UK Credit Party or
Canadian Credit Party or any other person, be automatically limited and reduced
to the highest amount (after giving effect to the right of contribution
established in Section 15.10(a)) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

(b) In any action or proceeding involving any state corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Non-US Obligation
Guarantor under Section 15.01(b) would otherwise be held or determined to be
void, voidable, invalid or unenforceable, or subordinated to the claims of any
other creditors, on account of the amount of its liability under
Section 15.01(b), then, notwithstanding any other provision to the contrary, the
amount of such liability shall, without any further action by such Non-US
Obligation Guarantor, any US Credit Party, any UK Credit Party, Canadian Credit
Party or any other person, be automatically limited and reduced to the highest
amount (after giving effect to the right of contribution established in Section
15.10(b)) that is valid and enforceable and not subordinated to the claims of
other creditors as determined in such action or proceeding.

(c) Notwithstanding any provision to the contrary contained in this agreement or
in any Credit Document, the guarantee provided under Section 15.01(b) by any
Canadian Loan Party shall be an unlimited, unconditional full recourse guarantee
of only the Non-US Guaranteed Obligations.

15.09 Release of Guarantors. (a) If, in compliance with the terms and provisions
of the Credit Documents, all or substantially all of the Equity Interests or
property of any US Guarantor are sold or otherwise transferred (a “US
Transferred Guarantor”) to a person or persons, none of which is a US Borrower
or a Domestic Subsidiary of US Company, or liquidated in a transaction permitted
under the Credit Documents, such US Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document or Pledge Agreement
and, in the case of a sale of all or substantially all of the Equity Interests
of the US Transferred Guarantor to a person or persons, none of which is a US
Borrower or a Domestic Subsidiary of US Company, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Security Agreements or Pledge
Agreements shall be automatically released, and the Collateral Agent shall take
such actions as are necessary to effect each release described in this
Section 15.09 in accordance with the relevant provisions of the Security
Documents or Pledge Agreements, so long as US Company shall have provided the
Administrative Agent such certifications or documents as Administrative Agent
shall reasonably request in order to demonstrate compliance with this Agreement;
provided that, if the Equity Interests or property of any US Guarantor are sold
or otherwise transferred to a person or persons who are a Foreign Subsidiary of
US Company, US Company shall take such actions as reasonably necessary or
required in order to make such US Guarantor a Non-US Obligation Guarantor.

(b) If, in compliance with the terms and provisions of the Credit Documents, all
or substantially all of the Equity Interests or property of any Non-US
Obligation Guarantor are sold or otherwise transferred (a “Non-US Obligation
Transferred Guarantor”) to a person or persons, none of which is a US Borrower,
US Guarantor, UK Borrower, Canadian Borrower, UK Credit Party or Canadian Credit
Party, such Non-US Obligation Transferred Guarantor shall, upon the consummation
of such sale or transfer, be automatically released from its obligations under
this Agreement and its obligations to

 

-206-



--------------------------------------------------------------------------------

pledge and grant any Collateral owned by it pursuant to any Security Document or
Pledge Agreement and, in the case of a sale of all or substantially all of the
Equity Interests of the Non-US Obligation Transferred Guarantor to a person or
persons, none of which is a US Borrower, US Guarantor, UK Borrower, Canadian
Borrower, UK Credit Party or Canadian Credit Party, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Security Agreements or Pledge
Agreements shall be automatically released, and the Collateral Agent shall take
such actions as are necessary to effect each release described in this
Section 15.09 in accordance with the relevant provisions of the Security
Documents or Pledge Agreements, so long as the applicable Borrower shall have
provided the Administrative Agent such certifications or documents as the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Agreement.

15.10 Right of Contribution. (a) Each US Guarantor hereby agrees that to the
extent that a US Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such US Guarantor shall be entitled to seek and
receive contribution from and against any other US Guarantor hereunder which has
not paid its proportionate share of such payment; provided that, for the
avoidance of doubt, no US Guarantor shall be required to make any contribution
hereunder on account of any Excluded Swap Obligations of such US Guarantor. Each
US Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 15.04(a). The provisions of this Section 15.10(a) shall in
no respect limit the obligations and liabilities of any US Guarantor to the
Secured Creditors, and each US Guarantor shall remain liable to the Secured
Creditors for the full amount guaranteed by such US Guarantor hereunder.

(b) Each Non-US Obligation Guarantor hereby agrees that to the extent that a
Non-US Obligation Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Non-US Obligation Guarantor shall be entitled
to seek and receive contribution from and against any other Non-US Obligation
Guarantor hereunder which has not paid its proportionate share of such payment;
provided that, for the avoidance of doubt, no Non-US Obligation Guarantor shall
be required to make any contribution hereunder on account of any Excluded Swap
Obligations of such Non-US Obligation Guarantor. Each Non-US Obligation
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 15.04(b). The provisions of this Section 15.10(b) shall in no respect
limit the obligations and liabilities of any Non-US Obligation Guarantor to the
Secured Creditors, and each Non-US Obligation Guarantor shall remain liable to
the Secured Creditors for the full amount guaranteed by such Non-US Obligation
Guarantor hereunder.

15.11 Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time
the Guarantee or the grant of the security interest hereunder and under the
Credit Documents, in each case, by any Specified Credit Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under this Guarantee and the other Credit Documents in respect
of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 15.11, or otherwise
under this Agreement or any other Credit Document or under any agreement in
respect of such Swap Obligation, voidable under Applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 15.11 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section 15.11 to constitute, and this Section 15.11 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Credit Party for all
purposes of the Commodity Exchange Act.

[Signature pages follow]

 

-207-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

 

Attention: General Counsel

Phone: (480) 477-0241

Fax:

  

US BORROWERS, US GUARANTORS AND

NON-US OBLIGATION GUARANTORS:

 

MOBILE MINI, INC.

MOBILE STORAGE GROUP, INC.

MSG INVESTMENTS, INC.

MOBILE MINI I, INC.

MOBILE MINI, LLC

MOBILE MINI, LLC

   By:   

 

     

Name: Christopher Miner

Title: Senior Vice President & General Counsel

 

[Second Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

        

UK BORROWERS AND NON-US

OBLIGATION GUARANTORS:

Executed by RAVENSTOCK MSG                        )

LIMITED by a director:

              Signature   

 

                

Name (block

capitals)

  

CHRISTOPHER MINER

               Director Address:   

Ravenstock House

28 Falcon Court

Preston Farm Business Park

Stockton-on-Tees

TS18 3TX

           

Attention:

Phone:

Fax:

              

 

Executed by MOBILE MINI UK LIMITED          )

by a director:

         Signature   

 

           

Name (block

capitals)

  

CHRISTOPHER MINER

               Director Address:   

Ravenstock House

28 Falcon Court

Preston Farm Business Park

Stockton-on-Tees

TS18 3TX

                     

Attention:

Phone:

Fax:

              

 

Address:   

CANADIAN BORROWERS AND NON-US

OBLIGATION GUARANTORS:

   MOBILE MINI CANADA ULC Attention: Chief Financial Officer    By:   

 

Phone: (480) 477-0241

Fax:

     

Name: Christopher Miner

Title: Senior Vice President

 

[Second Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

Address:   

US GUARANTORS AND NON-US

OBLIGATION GUARANTORS:

Attention: General Counsel

Phone: (480) 477-0241

Fax:

  

A BETTER MOBILE STORAGE COMPANY

MOBILE MINI DEALER, INC.

A ROYAL WOLF PORTABLE STORAGE, INC.

TEMPORARY MOBILE STORAGE, INC.

MSG MMI (TEXAS) L.P.

MOBILE MINI FINANCE, LLC

MOBILE MINI TANK AND PUMP SOLUTIONS, INC.

GULF TANKS HOLDINGS, INC.

WATER MOVERS CONTRACTING, LLC

SBOX STORAGE, LLC

   By:   

 

     

Name: Christopher Miner

Title: Senior Vice President & General Counsel

 

[Second Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

 

         NON-US OBLIGATION GUARANTORS:

Executed by MOBILE MINI UK                            )

HOLDINGS LIMITED by a director:

         Signature   

 

           

Name (block

capitals)

  

CHRISTOPHER MINER

               Director Address:   

Ravenstock House

28 Falcon Court

Preston Farm Business Park

Stockton-on-Tees

TS18 3TX

                     

Attention:

Phone:

Fax:

              

 

Executed by MOBILE STORAGE (U.K.)              )

LIMITED by a director:

         Signature   

 

            Name (block capitals)   

CHRISTOPHER MINER

               Director Address:   

Ravenstock House

28 Falcon Court

Preston Farm Business Park

Stockton-on-Tees

TS18 3TX

                     

Attention:

Phone:

Fax:

              

 

Executed by RAVENSTOCK TAM (HIRE)            )

LIMITED by a director:

         Signature   

 

            Name (block capitals)   

CHRISTOPHER MINER

               Director Address:   

Ravenstock House

28 Falcon Court

Preston Farm Business Park

Stockton-on-Tees

TS18 3TX

                     

Attention:

Phone:

Fax:

              

 

[Second Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

Executed by MOBILE STORAGE

UK FINANCE LIMITED PARTNERSHIP by a director:

   )           Signature   

 

           

Name (block

capitals)

  

CHRISTOPHER MINER

               Director Address:   

Ravenstock House

28 Falcon Court

Preston Farm Business Park

Stockton-on-Tees

TS18 3TX

                     

Attention:

Phone:

Fax:

              

 

[Second Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

Individually and as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Second Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS
SUBSIDIARIES FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME
TO TIME AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
________________________________________, (type name of the legal entity)

 

By:  

 

  Name:   Title:

 

If a second signature is necessary:

 

By:  

 

  Name:   Title:

 

CANADIAN CORRESPONDING LENDER (IF

APPLICABLE):

________________________________________, (type name of the legal entity)

 

By:  

 

  Name:   Title:

 

If a second signature is necessary:

 

By:  

 

  Name:   Title:

 

[Second Amended and Restated ABL Credit Agreement]